EXHIBIT 10.2


EXECUTION VERSION


CREDIT AGREEMENT
dated as of
December 11, 2017
among
CIRCOR INTERNATIONAL, INC.,
as Borrower,
THE OTHER CREDIT PARTIES PARTY HERETO,
THE LENDERS PARTY HERETO,
as Lenders,
DEUTSCHE BANK AG NEW YORK BRANCH,
as the Term Loan Administrative Agent
and Collateral Agent,
SUNTRUST BANK,
as the Revolver Administrative Agent,
as the Swing Line Lender and an LC Issuer,
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arranger and Joint Bookrunner,
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arranger and Joint Bookrunner,
CITIZENS BANK, N.A.,
HSBC SECURITIES (USA) INC.
as Co-Managers,











--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
ARTICLE I.
DEFINITIONS AND TERMS
Section 1.01
Certain Defined Terms
2
Section 1.02
Computation of Time Periods
42
Section 1.03
Accounting Terms
42
Section 1.04
Terms Generally
43
Section 1.05
Currency Equivalents
43
Section 1.06
Classifications of Loans and Borrowings
43
Section 1.07
Limited Condition Transactions
43
Section 1.08
Administrative Agents
44
ARTICLE II.
THE TERMS OF THE CREDIT FACILITY
Section 2.01
Establishment of the Credit Facility
44
Section 2.02
Revolving Facility
44
Section 2.03
[Reserved]
45
Section 2.04
Swing Line Facility
45
Section 2.05
Letters of Credit
46
Section 2.06
Notice of Borrowing
49
Section 2.07
Funding Obligations; Disbursement of Funds
50
Section 2.08
Evidence of Obligations
51
Section 2.09
Interest; Default Rate
52
Section 2.10
Conversion and Continuation of Loans
53
Section 2.11
Fees
53
Section 2.12
Termination and Reduction of Commitments; Maturity
54
Section 2.13
Voluntary, Scheduled and Mandatory Prepayments of Loans
55
Section 2.14
Method and Place of Payment.
59
Section 2.15
Guaranty by the Borrower
60
Section 2.16
Extension Amendments
62
Section 2.17
Term Loans
65
Section 2.18
Defaulting Lenders
65
Section 2.19
Increase in Revolving Commitments; Incremental Term Loans
67
Section 2.20
Refinancing Amendments
69
ARTICLE III.
INCREASED COSTS, ILLEGALITY AND TAXES
Section 3.01
Inability to Determine Interest Rates
70
Section 3.02
Breakage Compensation
71
Section 3.03
Taxes
72
Section 3.04
Increased Costs
74
Section 3.05
Change of Lending Office; Replacement of Lenders
75
Section 3.06
Illegality
76



-i-
        



--------------------------------------------------------------------------------





 
 
Page
ARTICLE IV.
CONDITIONS PRECEDENT
Section 4.01
Conditions Precedent at Closing Date
76
Section 4.02
Conditions Precedent to All Borrowings and LC Issuances
79
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
Section 5.01
Corporate Status
80
Section 5.02
Corporate Power and Authority
80
Section 5.03
No Violation
80
Section 5.04
Governmental Approvals
80
Section 5.05
Litigation
80
Section 5.06
Use of Proceeds; Margin Regulations
80
Section 5.07
Financial Statements
81
Section 5.08
Solvency
81
Section 5.09
No Material Adverse Change
81
Section 5.10
Tax Returns and Payments
81
Section 5.11
Title to Properties, etc.
82
Section 5.12
Lawful Operations, etc.
82
Section 5.13
Environmental Matters
82
Section 5.14
Compliance with ERISA
82
Section 5.15
Intellectual Property, etc.
83
Section 5.16
Investment Company Act.
83
Section 5.17
Insurance
83
Section 5.18
True and Complete Disclosure
83
Section 5.19
[Reserved]
83
Section 5.20
Anti-Corruption Laws and Sanctions
84
Section 5.21
[Reserved]
84
Section 5.22
Collateral Documents
84
Section 5.23
EEA Financial Institutions
84
ARTICLE VI.
AFFIRMATIVE COVENANTS
Section 6.01
Reporting Requirements
85
Section 6.02
Books, Records and Inspections
87
Section 6.03
Insurance
87
Section 6.04
Payment of Taxes and Claims
88
Section 6.05
Corporate Franchises
88
Section 6.06
Compliance with Statutes, etc
88
Section 6.07
Compliance with Environmental Laws
88
Section 6.08
Additional Subsidiary Guarantors; Foreign Pledges; Additional Material Real
Property
89
Section 6.09
Use of Proceeds
90
Section 6.10
[Reserved].
90



-ii-
        



--------------------------------------------------------------------------------





 
 
Page
Section 6.11
Further Assurances
90
Section 6.12
Maintenance of Properties
91
Section 6.13
Maintenance of Ratings
91
Section 6.14
Ownership of Subsidiaries
91
ARTICLE VII.
NEGATIVE COVENANTS
Section 7.01
Changes in Business
91
Section 7.02
Consolidation, Merger, Acquisitions, Asset Sales, etc
91
Section 7.03
Liens
92
Section 7.04
Indebtedness
93
Section 7.05
Investments and Guaranty Obligations
96
Section 7.06
Restricted Payments
97
Section 7.07
Financial Covenant
98
Section 7.08
Limitation on Certain Restrictive Agreements
98
Section 7.09
Transactions with Affiliates
98
Section 7.10
Plan Terminations, Minimum Funding, etc.
99
Section 7.11
Sanctions and Anti-Terrorism Laws
99
Section 7.12
Organizational Documents
99
Section 7.13
Immaterial Subsidiaries
99
Section 7.14
Changes in Fiscal Year
99
ARTICLE VIII.
EVENTS OF DEFAULT
Section 8.01
Events of Default
99
Section 8.02
Remedies
101
Section 8.03
Application of Certain Payments and Proceeds
101
ARTICLE IX.
THE ADMINISTRATIVE AGENTS
Section 9.01
Appointment
102
Section 9.02
Delegation of Duties
103
Section 9.03
Exculpatory Provisions
103
Section 9.04
Reliance by Administrative Agents
103
Section 9.05
Notice of Default
104
Section 9.06
Non-Reliance
104
Section 9.07
No Reliance on Administrative Agents’ Customer Identification Program
104
Section 9.08
Collateral and Guaranty Matters
104
Section 9.09
Indemnification
105
Section 9.10
The Administrative Agents in Individual Capacities
105
Section 9.11
Successor Administrative Agents
105
Section 9.12
Other Agents
106



-iii-
        



--------------------------------------------------------------------------------





 
 
Page
Section 9.13
Defaulting Agents
106
Section 9.14
Right to Realize on Collateral and Enforce Guarantee
106
Section 9.15
Collateral Agent
106
ARTICLE X.
GUARANTY
Section 10.01
Guaranty by the Subsidiary Guarantors, etc.
106
Section 10.02
Subordination
107
Section 10.03
Subsidiary Guarantors’ Obligations Absolute
107
Section 10.04
Waivers
109
Section 10.05
Subrogation Rights
109
Section 10.06
Separate Actions
109
Section 10.07
Subsidiary Guarantors Familiar with Borrower’s Affairs
109
Section 10.08
Solvency
109
Section 10.09
Continuing Guaranty; Remedies Cumulative, etc.
110
Section 10.10
Application of Payments and Recoveries
110
Section 10.11
Enforcement Expenses
110
Section 10.12
Right of Setoff
110
Section 10.13
Reinstatement
110
Section 10.14
Sale of Equity Interests of a Guarantor
111
Section 10.15
Contribution Among Guarantors
111
Section 10.16
Full Recourse Obligations; Effect of Fraudulent Transfer Laws, etc.
111
Section 10.17
[Intentionally Omitted]
111
Section 10.18
Termination
111
Section 10.19
Enforcement Only by Administrative Agents
111
Section 10.20
Effect of Stay
111
ARTICLE XI.
MISCELLANEOUS
Section 11.01
Payment of Expenses etc.
111
Section 11.02
Indemnification
112
Section 11.03
Right of Setoff
112
Section 11.04
Equalization
113
Section 11.05
Notices
113
Section 11.06
Successors and Assigns
114
Section 11.07
No Waiver; Remedies Cumulative
118
Section 11.08
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial
118
Section 11.09
Counterparts
119
Section 11.10
Integration
119
Section 11.11
Headings Descriptive
119
Section 11.12
Amendment or Waiver
119
Section 11.13
Survival of Indemnities
121
Section 11.14
Domicile of Loans
121



-iv-
        



--------------------------------------------------------------------------------





 
 
Page
Section 11.15
Confidentiality
121
Section 11.16
Limitations on Liability of the LC Issuers
122
Section 11.17
General Limitation of Liability
122
Section 11.18
No Duty
122
Section 11.19
Lenders and Agent Not Fiduciary to Borrower, etc.
123
Section 11.20
Survival of Representations and Warranties
123
Section 11.21
Severability
123
Section 11.22
Independence of Covenants
123
Section 11.23
Interest Rate Limitation
123
Section 11.24
Judgment Currency
123
Section 11.25
USA Patriot Act
124
Section 11.26
Keepwell
124
Section 11.27
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
124
Section 11.28
Certain ERISA Matters
124



SCHEDULES
Schedule 1(a)
Commitments

Schedule 1(b)
Auction Procedures

Schedule 1.01(a)
Immaterial Subsidiaries

Schedule 2
Material Agreements

Schedule 2.05
Existing Letters of Credit

Schedule 5.01
Subsidiaries

Schedule 5.14
ERISA

Schedule 5.21(a)
Specific Indebtedness Agreements

Schedule 5.21(b)
Specific Liens

Schedule 6.11(b)
Post-Closing Matters

Schedule 7.03
Permitted Liens

Schedule 7.04
Permitted Indebtedness

Schedule 7.05
Permitted Investments



EXHIBITS
Exhibit A-1
Form of Revolving Facility Note

Exhibit A-2
Form of Term Loan Note

Exhibit A-3
Form of Swing Line Note

Exhibit B-1
Form of Notice of Borrowing

Exhibit B-3
Form of Notice of Continuation or Conversion

Exhibit B-4
Form of LC Request

Exhibit C
Form of Compliance Certificate

Exhibit D
Form of Closing Certificate

Exhibit E
Form of Assignment and Assumption Agreement

Exhibit F
Form of Security Agreement

Exhibit G
Form of Tax Certificates

Exhibit H
Form of Joinder Agreement





-v-
        



--------------------------------------------------------------------------------






THIS CREDIT AGREEMENT is entered into as of December 11, 2017, among the
following:
(i)    CIRCOR INTERNATIONAL, INC., a Delaware corporation (herein, together with
its successors and assigns, the “Borrower”);
(ii)    each Domestic Subsidiary of the Borrower signatory hereto (herein,
together with any other Domestic Subsidiary of the Borrower that becomes a party
hereto by joinder supplement (substantially in the form of Exhibit H hereto) or
otherwise after the date hereof and together with their respective successors
and assigns, collectively, the “Subsidiary Guarantors” and, individually,
“Subsidiary Guarantor”);
(iii)    the lenders from time to time party hereto (herein, together with their
respective successors and assigns, collectively, the “Lenders” and,
individually, “Lender”);
(iv)    DEUTSCHE BANK AG NEW YORK BRANCH, as the administrative agent for the
Lenders in respect of the Term Loans (in such capacity, the “Term Loan
Administrative Agent”) and the collateral agent for the Creditors (in such
capacity, the “Collateral Agent”);
(iv)    SUNTRUST BANK, as the administrative agent (herein, together with its
successors and assigns, the “Revolver Administrative Agent”), as the Swing Line
Lender (as hereinafter defined) and an LC Issuer (as hereafter defined);
(v)    DEUTSCHE BANK SECURITIES INC. and SUNTRUST ROBINSON HUMPHREY, INC., as
joint-lead arrangers and joint-bookrunners;
(vi)    CITIZENS BANK, N.A., as co-manager; and
(vii)    HSBC SECURITIES (USA) INC., as co-manager.
RECITALS:
(1)    Pursuant to that certain Purchase Agreement, dated as of September 24,
2017 (the “Acquisition Agreement”), by and between the Borrower and Colfax
Corporation (“Colfax”), the Borrower will (i) acquire (the “Purchase”) certain
capital stock and assets constituting the Colfax Fluid Handling business (the
“Target” and, together with its subsidiaries, the “Acquired Business”) and (ii)
concurrently with the consummation of the Purchase, repay all of the existing
indebtedness of the Borrower, its subsidiaries and the Acquired Business other
than Indebtedness permitted to remain outstanding by this Agreement and
terminate the commitments under the Borrower’s existing credit facility
(collectively, the “Refinancing”).
(2)    In connection with the foregoing, the Borrower has requested that (i) the
Lenders extend credit in the form of Initial Term Loans to the Borrower on the
Closing Date, in an aggregate principal amount of $785,000,000 and (ii) the
Lenders extend credit in the form of Revolving Loans made available to the
Borrower at any time and from time to time prior to the Revolving Facility
Termination Date, in an aggregate principal amount at any time outstanding not
in excess of the Dollar Equivalent of $150,000,000 less the aggregate LC
Outstandings and Swing Loans outstanding at such time, (iii) the LC Issuer issue
standby Letters of Credit at any time and from time to time during the Revolving
Facility Availability Period, in an aggregate Stated Amount at any time
outstanding not in excess of the Dollar Equivalent of $50,000,000 and (iv) the
Swing Line Lender issue Swing Loans at any time and from time to time prior to
the Swing Loan Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of the Swing Line Commitment.
(3)    Subject to and upon the terms and conditions set forth herein, the
Lenders, the Swing Line Lender and each LC Issuer are willing to extend credit
and make available to the Borrower the credit facility provided for herein for
the foregoing purposes.







--------------------------------------------------------------------------------





AGREEMENT:
In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:
ARTICLE I.

DEFINITIONS AND TERMS
Section 1.01    Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interest of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.
“Acquisition Agreement” has the meaning provided in the recitals.
“Acquired Business” has the meaning provided in the recitals.
“Additional Escrow Amount” means an amount equal to (a) all interest that could
accrue on any Future Escrow Debt from and including the date of issuance thereof
to and including the date of any potential mandatory redemption to occur if the
proceeds of such Future Escrow Debt are not released from the applicable Future
Escrow Account, plus (b) the amount of any original issue discount on such
Future Escrow Debt, plus (c) all fees and expenses that are incurred in
connection with the issuance of such Future Escrow Debt and all fees, expenses
or other amounts payable in connection with any redemption of such Future Escrow
Debt.
“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor or fund that, in each case, is not an existing Lender and
that agrees to provide any portion of any Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with Section
2.20.
“Adjusted Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in Dollars appearing on Reuters screen page LIBOR 01 (or on
any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the applicable Administrative Agent from time to time)
(the “Eurodollar Screen Rate”) at approximately 11:00 A.M. (London time) two (2)
Business Days prior to the first day of such Interest Period, with a maturity
comparable to such Interest Period, divided by (ii) a percentage equal to 100%
minus the Eurodollar Reserve Percentage; provided, that if the rate referred to
in clause (i) above is not available at any such time for any reason, then the
rate referred to in clause (i) shall instead be the interest rate per annum, as
determined by the applicable Administrative Agent, to be the arithmetic average
of the rates per annum at which deposits in Dollars in an amount equal to the
amount of such Eurodollar Loan are offered by major banks in the London
interbank market to the applicable Administrative Agent at approximately
11:00 A.M. (London time), two (2) Business Days prior to the first day of such
Interest Period. For purposes of this Agreement, the Adjusted Eurodollar Rate
will not be less than (A) 1.00%, with respect to Term Loans and (B) zero percent
(0%), with respect to Revolving Loans.
“Adjusted Foreign Currency Rate” means with respect to each Interest Period for
any Foreign Currency Loan, (i) the rate per annum equal to the offered rate
appearing on the applicable electronic page of Reuters (or on the appropriate
page of any successor to or substitute for such service, or, if such rate is not
available, on the appropriate page of any generally recognized financial
information service, as selected by the Revolver Administrative Agent from time
to time) that displays an average British Bankers Acceptance Interest Settlement
Rate at approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period for deposits in the applicable Designated
Foreign Currency with a maturity comparable to such Interest Period, divided
(and rounded to the nearest 1/16th of 1%) by (ii) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from


-2-
        



--------------------------------------------------------------------------------





time to time) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided, however, that if the rate
referred to in clause (i) above is not available at any such time for any
reason, then the rate referred to in clause (i) shall instead be the interest
rate per annum, as determined by the Revolver Administrative Agent in its
reasonable discretion, to be the average (rounded to the nearest 1/16th of 1%)
of the rates per annum at which deposits in an amount equal to the amount of
such Foreign Currency Loan in the applicable Designated Foreign Currency are
offered to major banks in the London interbank market at approximately 11:00
A.M. (London time), two Business Days prior to the commencement of such Interest
Period, for contracts that would be entered into at the commencement of such
Interest Period for the same duration as such Interest Period. For purposes of
this Agreement, the Adjusted Foreign Currency Rate will not be less than zero
percent (0%).
“Administrative Agents” means the Term Loan Administrative Agent and the
Revolver Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 15% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. For the avoidance
of doubt, any director or officer (or person functioning in a substantially
similar role) of the Borrower or any of its Subsidiaries shall be deemed an
Affiliate of the Borrower and its Subsidiaries. Notwithstanding the foregoing,
neither of the Administrative Agents nor any Lender, nor Colfax nor any of its
Subsidiaries, shall in any event be considered an Affiliate of the Borrower or
any of its Subsidiaries.
“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time and (ii) the aggregate
principal amount of Swing Loans outstanding at such time.
“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
Dollar Equivalent of the principal amounts of all Revolving Loans made by all
Lenders and outstanding at such time and (ii) the Dollar Equivalent of the
aggregate amount of the LC Outstandings at such time.
“Agreement” means this Credit Agreement, as the same may from time to time be
amended, restated, supplemented or otherwise modified.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries concerning or relating to bribery
or corruption.
“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such laws may be
amended from time to time.
“Applicable ECF Percentage” means, for any fiscal year of the Borrower, (a) 50%
if the First Lien Net Leverage Ratio as of the last day of such fiscal year is
greater than 4.40:1.00, (b) 25% if the First Lien Net Leverage Ratio as of the
last day of such fiscal year is less than or equal to 4.40:1.00 and greater than
3.90:1.00 and (c) 0% if the First Lien Net Leverage Ratio as of the last day of
such fiscal year is less than or equal to 3.90:1.00; provided that if a Default
or an Event of Default has occurred and is continuing, the Applicable ECF
Percentage shall be 50%.
“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the applicable Administrative Agent as such
Lender’s lending office for all purposes of this Agreement. A lender may have a
different Applicable Lending Office for Base Rate Loans, Eurodollar Loans and
Foreign Currency Loans.
“Applicable Margin” means a percentage per annum equal to (a) for Term Loans,
(i) 3.50%, in the case of Eurodollar Loans and (ii) 2.50%, in the case of Base
Rate Loans, (b) for Revolving Loans, (i) 3.50%, in the case of Eurodollar Loans
and (ii) 2.50%, in the case of Base Rate Loans, and (c) for Swing Loans (all of
which shall be Base Rate Loans), 2.50%.
“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”


-3-
        



--------------------------------------------------------------------------------





“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit and that is
administered or managed by a Lender or an Affiliate of a Lender.
“Asset Sale” means the sale, lease, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, amalgamations and liquidations of a corporation, partnership or
limited liability company of the interests therein of the Borrower or any
Restricted Subsidiary) by the Borrower or any Restricted Subsidiary to any
Person of any of the Borrower’s or such Restricted Subsidiary’s respective
assets (including, for the avoidance of doubt, Equity Interests), provided that
the term Asset Sale specifically excludes (a) any sales, transfers or other
dispositions of inventory, or obsolete, worn-out or excess furniture, fixtures,
equipment or other property, real or personal, tangible or intangible, in each
case in the ordinary course of business and (b) the Intercompany Account
Settlement.
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E.
“Assuming Revolving Lender” has the meaning provided in Section 2.16(a)(iii).
“Auction Party” or “Auction Parties” has the meaning assigned to such term in
the definition of “Dutch Auction” or as specified in Section 2.13(e), as the
context may require.
“Authorized Officer” means with respect to the Borrower or any Restricted
Subsidiary, any of the following officers: the Chairman, the President, the
Chief Executive Officer, the Chief Financial Officer, the Treasurer, the
Assistant Treasurer or the Corporate Controller or, in the case of any of the
foregoing, such other Person as is authorized in writing to act on behalf of the
Borrower or such Restricted Subsidiary and is reasonably acceptable to the
applicable Administrative Agent. Unless otherwise qualified, all references
herein to an Authorized Officer shall refer to an Authorized Officer of the
Borrower.
“Available Amount,” means, on any date of determination, a cumulative amount
equal to (without duplication):
(a)    $25,000,000, plus
(b)    the sum of Excess Cash Flow (but not less than zero in any period) for
the fiscal year ending December 31, 2018 and Excess Cash Flow for each
succeeding completed fiscal year as of such date, in each case, that was not
required to prepay Term Loans (or other permitted Indebtedness) pursuant to
Section 2.13(b)(iii), plus
(c)    the cumulative amount of cash proceeds to the Borrower from the sale of
Qualified Equity Interests of the Borrower after the Closing Date and on or
prior to such time, plus
(d)    returns, profits, distributions and similar amounts (whether by means of
a sale or other disposition, a repayment of a loan or advance, a dividend or
otherwise) received in cash or Cash Equivalents (plus up to $5,000,000 of
non-cash returns, profits, distributions and similar amounts) by the Borrower
and the Restricted Subsidiaries on Investments made using the Available Amount,
plus
(e)    the aggregate amount of any Retained Declined Proceeds since the Closing
Date, minus
(f)    any amount of the Available Amount used to make Investments pursuant to
Section 7.05(o) after the Closing Date and prior to such time, minus
(g)    any amount of the Available Amount used to pay dividends or make
distributions or payments in respect of Junior Debt or other Restricted Payments
pursuant to Section 7.06(f) after the Closing Date and prior to such time, minus
(h)    any amount of the Available Amount used to make Acquisitions pursuant to
Section 7.02(g) after the Closing Date and prior to such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


-4-
        



--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product Obligations” means, collectively, all obligations and other
liabilities of any Credit Party to any Bank Product Provider arising with
respect to any Bank Products.
“Bank Product Provider” means any Person that, at the time it provides any Bank
Product to any Credit Party or on the Closing Date with respect to any Bank
Products outstanding on the Closing Date, (i) is a Lender, an Administrative
Agent, the Collateral Agent or an Affiliate of a Lender, an Administrative Agent
or the Collateral Agent and (ii) except when the Bank Product Provider is an
Administrative Agent, Collateral Agent or one of their respective Affiliates,
has provided prior written notice to the Administrative Agents which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time. In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article IX and Section 11.02 shall be deemed to include
such Bank Product Provider and in no event shall the approval of any such person
in its capacity as Bank Product Provider be required in connection with the
release or termination of any security interest or Lien of the Collateral Agent.
The Bank Product Amount may be changed from time to time upon written notice to
the Administrative Agents by the applicable Bank Product Provider. No Bank
Product Amount may be established at any time that a Default or Event of Default
exists.
“Bank Products” means any of the following services provided to any Credit Party
by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services (including standby letters of credit
permitted by the Revolver Administrative Agent in its sole discretion),
investment accounts and securities accounts, and (b) card services, including
credit cards (including purchasing cards and commercial cards), prepaid cards,
including payroll, stored value and gift cards, merchant services processing,
and debit card services.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
“Base Rate” means the highest of (i) the per annum rate which the applicable
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, (ii) the Federal Funds Effective Rate, as
in effect from time to time, plus one-half of one percent (0.50%) per annum,
(iii) the Adjusted Eurodollar Rate determined on a daily basis for an Interest
Period of one (1) month, plus one percent (1.00%) per annum and (iv) zero
percent (0%) per annum. Each Administrative Agent’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Each Administrative Agent may make commercial
loans or other loans at rates of interest at, above or below such Administrative
Agent’s prime lending rate. Each change in the any of the rates described above
in this definition shall be effective from and including the date such change is
announced as being effective. For purposes of this Agreement, the Base Rate will
not be less than (A) 2.00%, with respect to Term Loans and (B) 1.00%, with
respect to Revolving Loans.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.
“Benefited Creditors” means, with respect to the Borrower Guaranteed Obligations
pursuant to Article X, each of the Administrative Agents, the Lenders, each LC
Issuer, the Swing Line Lender, each Bank Product Provider and each Designated
Hedge Creditor, and the respective successors and assigns of each of the
foregoing.
“Borrower” has the meaning specified in the first paragraph of this Agreement.
“Borrower Guaranteed Obligations” has the meaning provided in Section 2.15(a).
“Borrowing” means a Revolving Borrowing, a Term Loan Borrowing or the incurrence
of a Swing Loan.


-5-
        



--------------------------------------------------------------------------------





“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in Atlanta, Georgia or New York, New York are authorized
or required by law to close and (ii) with respect to any matters relating to (A)
Eurodollar Loans, any day on which dealings in U.S. Dollars are carried on in
the London interbank market, and (B) Foreign Currency Loans, any day on which
commercial banks are open for international business (including the clearing of
currency transfers in the relevant Designated Foreign Currency) in the principal
financial center of the home country of the applicable Designated Foreign
Currency.
“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under capital leases) by the Borrower and its
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and its Restricted Subsidiaries.
“Capital Distribution” means a payment made, liability incurred or other
consideration given for the purchase, acquisition, repurchase, redemption or
retirement of any Equity Interest of the Borrower or any of its Restricted
Subsidiaries or as a dividend, return of capital or other distribution in
respect of any of the Borrower’s or such Restricted Subsidiary’s Equity
Interest.
“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease (or finance lease, if and
when ASC 842 is effective) on the balance sheet of that Person.
“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Borrower or any of its Restricted Subsidiaries, without duplication, in each
case taken at the amount thereof accounted for as liabilities identified as
“capital lease obligations” (or any similar words) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries prepared in accordance
with GAAP.
“Capped Call Transactions” means one or more call options referencing the
Borrower’s Equity Interests purchased by the Borrower in connection with the
issuance of Convertible Bond Indebtedness with a strike or exercise price
(howsoever defined) initially equal to the conversion price (howsoever defined)
of the related Convertible Bond Indebtedness (subject to rounding) and limiting
the amount deliverable to the Borrower upon exercise thereof based on a cap or
upper strike price (howsoever defined).
“Cash Collateral” has a meaning correlative to the subsequent definition and
shall include the proceeds of such cash collateral and other credit support.
“Cash Collateralize” means, in respect of any obligations, to provide and pledge
(as a first priority perfected security interest) cash collateral for such
obligations in Dollars (in amounts, unless otherwise specified herein, equal to
100% of such obligations), with a depository institution, and pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agents (and “Cash Collateralization” has a corresponding
meaning).
“Cash Equivalents” means any of the following:
(i)    securities issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than 90 days from the date of
acquisition;
(ii)    U.S. dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or (z)
any bank (or the parent company of such bank) whose short-term commercial paper
rating from S&P is at least A-1, A-2 or the equivalent thereof or from Moody’s
is at least P-1, P-2 or the equivalent thereof (any such bank, an “Approved
Bank”), in each case with maturities of not more than 90 days from the date of
acquisition;
(iii)    commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at


-6-
        



--------------------------------------------------------------------------------





least P-1 or the equivalent thereof by Moody’s, or guaranteed by any industrial
company with a long-term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from S&P or Moody’s, as the case may be, and in each
case maturing within 90 days after the date of acquisition;
(iv)    fully collateralized repurchase agreements entered into with any Lender
or Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;
(v)    investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (i) through (iv)
above;
(vi)    investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;
(vii)    investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and (C)
are supported by a direct pay letter of credit covering principal and accrued
interest that is issued by an Approved Bank;
(viii)    investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii); and
(ix)    solely with respect to any Foreign Subsidiary of the Borrower, the
approximate equivalent of clauses (i) through (viii) above in the jurisdiction
in which such Foreign Subsidiary is organized or does business.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“CFC Holdco” means a Subsidiary organized under the laws of the United States of
America, any State thereof, or the District of Columbia all or substantially all
of the assets of which consist of equity interests or debt of one or more CFCs.
“Change of Control” means (i) the acquisition of ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Closing Date,
by any Person or group (within the meaning of Rule 13d-3 of the SEC under the
1934 Act, as then in effect) of shares representing more than 40% of the
aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of the Borrower; or (ii) during any period of 24 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Borrower ceases to be composed of individuals (A) who were
members of that board or equivalent governing body on the Closing Date or (B)
whose election to the board of directors of the Borrower, or whose nomination
for election by the shareholders of the Borrower, was approved (such approval
either by specific vote or by approval of the Borrower’s proxy statement) by a
vote of at least a majority of the directors of the Borrower who were either
directors on the Closing Date or whose election or nomination was previously so
approved.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (i) the adoption or taking effect of any applicable law, rule,
regulation or treaty, (ii) any change in any applicable law, rule, regulation or
treaty, or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
of any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.
“Charges” has the meaning provided in Section 11.23.
“CIP Regulations” has the meaning provided in Section 9.07.


-7-
        



--------------------------------------------------------------------------------





“Class” means (a) when used with respect to Lenders, refers to whether such
Lenders are Revolving Lenders, Initial Term Loan Lenders or Lenders in respect
of any other series of Loans, (b) when used with respect to Commitments, refers
to whether such Commitments are Revolving Commitments, Initial Term Loan
Commitments or Commitments in respect of any other series of Loans, and (c) when
used with respect to any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing are Revolving Loans, Initial Term Loans or any
other series of Loans.
“Claims” has the meaning set forth in the definition of “Environmental Claims.”
“Closing Date” means the date on which all of the conditions set forth in
Section 4.01 have been satisfied or waived in accordance with Section 11.12.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Colfax Stockholders Agreement” means the Stockholders Agreement dated December
11, 2017 between the Borrower and Colfax.
“Collateral” means all tangible and intangible property, real and personal, of
any Credit Party that is or purports to be the subject of a Lien in favor of the
Collateral Agent to secure the whole or any part of the Obligations or any
guarantee thereof, and shall include, without limitation, all casualty insurance
proceeds and condemnation awards with respect to any of the foregoing.
“Collateral Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Collateral Agent appointed pursuant
to Section 9.11.
“Collateral Documents” means, collectively, the Security Agreement, any Real
Property Documents, the Diligence Questionnaire, all Copyright Security
Agreements, all Patent Security Agreements, all Trademark Security Agreements
and all other instruments and agreements now or hereafter securing or perfecting
the Liens securing the whole or any part of the Obligations or any guarantee
thereof, all UCC financing statements, fixture filings and stock powers, and all
other documents, instruments, agreements and certificates executed and delivered
by any Credit Party to the Collateral Agent and the Lenders in connection with
the foregoing.
“Co-Managers” means Citizens Bank, N.A. and HSBC Securities (USA), Inc., each in
their capacities as a co-manager in connection with this Agreement.
“Commitment” means a Term Loan Commitment or a Revolving Commitment of any Class
or multiple Classes, as the context may require.
“Commitment Fee Rate” means, for each fiscal quarter or portion thereof, the
applicable rate per annum set forth below based on the First Lien Net Leverage
Ratio:
Level
First Lien Net Leverage Ratio
Commitment Fee Rate
I
Greater than 4.00:1.00
0.50%
II
Less than or equal to 4.00:1.00
0.375%



Notwithstanding the foregoing, until the delivery of the Borrower’s financial
statements for the first full fiscal quarter ending after the Closing Date, the
Commitment Fee Rate will be set at Level I. In addition, Level I will apply
during any period when (x) a Default or Event of Default has occurred and is
continuing or (y) the financial statements have not been delivered when required
to be delivered pursuant to Section 6.01.
“Commodities Hedge Agreement” means a commodities contract purchased by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business, and not for speculative purposes, with respect to raw materials
necessary to the manufacturing or production of goods in connection with the
business of the Borrower and its Restricted Subsidiaries.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.


-8-
        



--------------------------------------------------------------------------------





“Compliance Certificate” has the meaning provided in Section 6.01(c).
“Confidential Information” has the meaning provided in Section 11.15(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consenting Revolving Lender” has the meaning provided in Section 2.16(a)(ii).
“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete and
any other consideration paid for the purchase.
“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus:
(a)    without duplication and to the extent deducted (and not otherwise added
back or excluded) in determining Consolidated Net Income for such period, the
sum of the following amounts for such period:
(i)    Consolidated Interest Expense, and the accretion of any original issue
discount on Convertible Bond Indebtedness allocated to interest expense;
(ii)    expense for income taxes paid or accrued (including in respect of
repatriated funds and any future taxes or other levies which replace or are
intended to be in lieu of such taxes and any penalties and interest related to
such taxes or arising from tax examinations),
(iii)    depreciation,
(iv)    amortization (including amortization of deferred financing fees or
costs),
(v)    non-cash expenses or losses (including non-cash expenses related to
stock-based compensation),
(vi)    any non-recurring charges, costs, fees and expenses directly incurred or
paid directly as a result of discontinued operations (other than such charges,
costs, fees and expenses to the extent constituting losses arising from such
discontinued operations),
(vii)    any other extraordinary, unusual or non-recurring cash charges or
expenses,
(viii)    the amount of “run rate” cost savings, operating expense reductions
and synergies projected by the Borrower in good faith to be realized as a result
of any Investment, disposition or internal cost-savings initiative or the
Purchase, in each case within the eight consecutive fiscal quarters following
the end of the relevant period consummation of such Investment, disposition or
initiative or the Purchase, calculated as though such cost savings and synergies
had been realized on the first day of such period and net of the amount of
actual benefits received during such period from such Investment, disposition or
initiative or the disposition,
(ix)    adjustments relating to purchase price allocation accounting,
(x)    losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business),
(xi)    any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income for such period,
(xii)    any loss resulting from a change in accounting principles during such
period to the extent included in Consolidated Net Income,
(xiii)    any Transaction Costs incurred during such period,
(xiv)    any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition (including, but not limited to,
the Purchase), non-recurring costs to acquire equipment to the extent not


-9-
        



--------------------------------------------------------------------------------





capitalized in accordance with GAAP, and any Investment, recapitalization, asset
sale, non-competition agreement, issuance or repayment of debt, issuance of
equity securities, refinancing transaction or amendment or other modification of
or waiver or consent relating to any debt instrument (in each case, including
the Transaction Costs and any such transaction consummated prior to the Closing
Date and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460),
(xv)    restructuring charges or expenses, whether or not classified as
restructuring charges or expenses under GAAP (including integration costs,
restructuring costs related to acquisitions and to closure or consolidation of
facilities or locations, facilities’ opening costs and other business
optimization expenses, curtailments or modifications to pension and
post-retirement employee benefit plans, retention or completion bonuses and any
expense related to any reconstruction, de-commissioning or reconfiguration of
fixed assets for alternate use),
(xvi)    proceeds of business interruption insurance,
(xvii)    charges, losses or expenses to the extent indemnified or insured by a
third party to the extent such Person has notified such third party of such
amount and such third party has not denied their reimbursement obligation, and
(xviii)    the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
noncontrolling interests of third parties in any non-wholly owned Restricted
Subsidiary, excluding cash distributions in respect thereof,
minus
(b)    without duplication and to the extent included (and not otherwise
deducted) in determining Consolidated Net Income for such period, the sum of the
following amounts for such period:
(i)    income tax credits and refunds (to the extent not netted from Tax
expense),
(ii)    any cash payments made during such period in respect of items described
in clause (a)(v) above subsequent to the applicable Test Period in which the
relevant non-cash expenses or losses were incurred,
(iii)    any non-recurring income or gains directly as a result of discontinued
operations,
(iv)    any unrealized income or gains in respect of Swap Contracts (to the
extent not included in clause (b)(i) above or netted against interest expense in
the calculation of Consolidated Interest Expense),
(v)    extraordinary, unusual or non-recurring income or gains,
(vi)    gains on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business),
(vii)    any gain relating to amounts paid in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income for such period, and
(viii)    any gain resulting from a change in accounting principles during such
period to the extent included in Consolidated Net Income, each as determined for
the Borrower and its Restricted Subsidiaries in accordance with GAAP on a
consolidated basis.








-10-
        



--------------------------------------------------------------------------------





For the avoidance of doubt, the foregoing additions to, and subtractions from,
Consolidated EBITDA shall not give effect to any items attributable to the
Unrestricted Subsidiaries. For the purposes of calculating Consolidated EBITDA
for any Test Period as of any date (I) if at any time during such Test Period or
after the end of such Test Period but prior to such date, the Borrower or any
Restricted Subsidiary shall have made any disposition or converted any
Restricted Subsidiary into an Unrestricted Subsidiary, the Consolidated EBITDA
for such Test Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Disposition or to such conversion for such Test Period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
Test Period, (II) if during such Test Period or after the end of such Test
Period but prior to such date, the Borrower or any Restricted Subsidiary shall
have converted any Unrestricted Subsidiary into a Restricted Subsidiary,
Consolidated EBITDA for such Test Period shall be calculated after giving pro
forma effect thereto as if such conversion occurred on the first day of such
Test Period and (III) if during such Test Period or after the end of such Test
Period but prior to such date, the Borrower or any Restricted Subsidiary shall
have consummated a Permitted Acquisition, Consolidated EBITDA for such Test
Period shall be calculated as if such Permitted Acquisition were consummated on
the first day of such Test Period.
Notwithstanding the foregoing, Consolidated EBITDA of the Borrower (i) for the
fiscal quarter ended December 31, 2016, shall be deemed to be $35.7 million,
(ii) for the fiscal quarter ended March 31, 2017, shall be deemed to be $31.8
million, (iii) for the fiscal quarter ended June 30, 2017, shall be deemed to be
$38.4 million and (iv) for the fiscal quarter ended September 30, 2017, shall be
deemed to be $30.4 million, as may be subject to add-backs and adjustments
(without duplication) pursuant to clause (a)(viii) above and Section 1.07 for
the applicable Testing Period. Further, Consolidated EBITDA of the Borrower for
the first fiscal quarter of 2018 shall be increased by the adjustment made to
opening retained earnings, adjusted to exclude income tax impact, which
represents the cumulative effect of initially applying the new revenue
recognition standard in 2018.
“Consolidated First Lien Debt” means, as of any date of determination, the
amount of Consolidated Total Debt (including in respect of the Loans hereunder)
that is secured by a Lien (other than Indebtedness that is secured only by the
Collateral on a junior lien basis to the Liens securing the Obligations).
“Consolidated Interest Expense” means, for any period, the sum of (i) total
interest expense (including, without limitation, that which is capitalized and
that which is attributable to Capital Leases or Synthetic Leases) of the
Borrower and its Restricted Subsidiaries on a consolidated basis with respect to
all outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
plus (ii) the net amount payable (or minus the net amount receivable) under
Interest Rate Protection Agreements to which Borrower or any of its Restricted
Subsidiaries are a party during such period (irrespective of whether actually
paid or received during such period).
“Consolidated Net Income” means for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP.
“Consolidated Net Worth” means at any time, all amounts that, in conformity with
GAAP, would be included under the caption “total stockholders’ equity” (or any
like caption) on a consolidated balance sheet of the Borrower at such time.
“Consolidated Secured Debt” means, as of any date of determination, the amount
of Consolidated Total Debt (including in respect of the Loans hereunder) that is
secured by a Lien on any asset of the Borrower or any Restricted Subsidiary.
“Consolidated Total Debt” means, on any date, the sum (without duplication) of
(i) (a) the outstanding principal amount of all obligations for borrowed money
(including the Obligations) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments; (b) any unpaid
reimbursement obligations with respect to letters of credit, but excluding any
contingent obligations with respect to letters of credit outstanding; (c) all
obligations in respect of the deferred purchase price of property or services
(other than (i) trade accounts payable in the ordinary course of business and
(ii) earn-out payments or other contingent consideration); (d) all obligations
in respect of Disqualified Equity Interests; (e) Indebtedness which is
attributable to Capital Leases or Synthetic Leases, the capitalized amount of
which that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP; (f) all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of another
Person other than the Borrower or a Restricted Subsidiary; and


-11-
        



--------------------------------------------------------------------------------





(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Loan Party or any
Restricted Subsidiary is a general partner or joint venturer, except to the
extent that Indebtedness is expressly made non-recourse to such Credit Party or
Restricted Subsidiary, in each case of the Borrower and of its Restricted
Subsidiaries as determined on a consolidated basis, minus (ii) the aggregate
amount of Unrestricted cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries on such date. For purposes hereof, “Unrestricted” means,
when referring to cash and Cash Equivalents, that such cash and Cash Equivalents
(i) do not appear or would not be required to appear as “restricted” on the
consolidated financial statements of the Borrower and (ii) are not subject to a
Lien in favor of any Person other than the Collateral Agent or any Lender
pursuant to the Loan Documents.
“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Fixed Rate Loan for an additional Interest Period as provided in Section 2.10.
“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”
“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.
“Convertible Bond Hedge Transactions” means one or more call options referencing
the Borrower’s Equity Interests purchased by the Borrower in connection with the
issuance of Convertible Bond Indebtedness with a strike or exercise price
(howsoever defined) initially equal to the conversion or exchange price
(howsoever defined) of the related Convertible Bond Indebtedness (subject to
rounding).
“Convertible Bond Indebtedness” means Indebtedness having a feature which
entitles the holder thereof to convert all or a portion of such Indebtedness
into Equity Interests of the Borrower (and cash in lieu of fractional Equity
Interests) and/or cash (in an amount determined by reference to the price of
Equity Interests of the Borrower).
“Copyright” shall have the meaning assigned to such term in the Security
Agreement.
“Copyright Security Agreement” means any Copyright Security Agreement executed
by a Credit Party owning registered Copyrights or applications for Copyrights in
favor of the Collateral Agent for the benefit of the Creditors, both on the
Closing Date and thereafter.
“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Lien Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Other Term Loans incurred or Other Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, outstanding Revolving Loans or
(in the case of Other Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments (“Refinanced Debt”); provided that (i) such
extending, renewing, replacing or refinancing Indebtedness (including, if such
Indebtedness includes any Other Revolving Commitments, the unused portion of
such Other Revolving Commitments) is in an original aggregate principal amount
not greater than the sum of the aggregate principal amount of the Refinanced
Debt plus all accrued and unpaid interest and any premium or fees thereon and
expenses incurred in connection with such extension, renewal, replacement or
refinancing, (ii) such Indebtedness has a maturity that is equal to or later
than and, except in the case of Other Revolving Commitments, a Weighted Average
Life to Maturity equal to or greater than the Refinanced Debt, and (iii) such
Refinanced Debt shall be repaid, defeased or satisfied and discharged, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained; provided that to the extent that such Refinanced Debt
consists, in whole or in part, of Revolving Commitments (or loans incurred
pursuant to any Revolving Commitments), such commitments shall be terminated,
and all accrued fees in connection therewith shall be paid, on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained.
“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.




-12-
        



--------------------------------------------------------------------------------





“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Revolving Lenders shall make Revolving Loans to the
Borrower, and shall participate in LC Issuances, pursuant to the Revolving
Commitment of each such Lender, (ii) the Swing Line Lender shall make Swing
Loans to the Borrower under the Swing Line Facility pursuant to the Swing Line
Commitment, (iii) each LC Issuer shall issue Letters of Credit for the account
of the LC Obligors in accordance with the terms of this Agreement and (iv) the
Term Loan Lenders shall make Term Loans to the Borrower pursuant to the Term
Loan Commitment of each such Lender.
“Credit Facility Exposure” means, for any Lender at any time, the Dollar
Equivalent of the sum of (i) such Lender’s Revolving Facility Exposure at such
time and (ii) in the case of the Swing Line Lender, the principal amount of
Swing Loans outstanding at such time.
“Credit Party” means the Borrower or any Subsidiary Guarantor.
“Creditors” means the Administrative Agents, the Collateral Agent, each LC
Issuer, the Lenders, Affiliates of the Lenders, the Designated Hedge Creditors,
the Bank Product Providers and the respective successors and assigns of each of
the foregoing.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.
“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.09(a), and (ii)
with respect to any other amount, a rate per annum equal to 2% per annum above
the rate that would be applicable to Revolving Loans that are Base Rate Loans
pursuant to Section 2.09(a)(i).
“Defaulting Lender” means, subject to Section 2.18(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless, other than
with respect to Loans made on the Closing Date, such Lender notifies the
applicable Administrative Agent and the Borrower in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Revolver Administrative Agent, any LC Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Loans) within two (2) Business Days of the date when due, (b) has notified
the Borrower, any Administrative Agent or any LC Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless, other than
with respect to Loans made on the Closing Date, such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by any Administrative Agent or the Borrower, to confirm in writing to such
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by such Administrative Agent and the Borrower), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment


-13-
        



--------------------------------------------------------------------------------





on its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by any Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.18(b)) upon delivery of written notice
of such determination to the Borrower, each LC Issuer, each Swing Line Lender
and each Lender.
“Designated Foreign Currency” means (i) in the case of Revolving Borrowings,
Euros or any other currency (other than Dollars) approved in writing by all
Revolving Lenders and that is freely traded and exchangeable into Dollars and
(ii) in the case of Letters of Credit, Euros, Pound Sterling, Swedish Krona,
Mexican Pesos or Norwegian Krone.
“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodities
Hedge Agreement) to which the Borrower or any of its Restricted Subsidiaries is
a party and as to which a Designated Hedge Creditor is a counterparty that,
pursuant to a written notice provided by such counterparty to the Administrative
Agents, has been designated as a Designated Hedge Agreement.
“Designated Hedge Creditor” means any Person that participates as a counterparty
to the Borrower or any of its Restricted Subsidiaries pursuant to any Hedge
Agreement and that, at the time it enters into such Hedge Agreement or on the
Closing Date with respect to such Hedge Agreements outstanding on the Closing
Date, is a Lender, an Administrative Agent, the Collateral Agent or an Affiliate
of a Lender, an Administrative Agent or the Collateral Agent.
“Deutsche Bank” means Deutsche Bank AG New York Branch.
“Diligence Questionnaire” shall have the meaning assigned to such term in the
Security Agreement.
“Disclosed Matters” means the disclosures made by the Borrower and its
Restricted Subsidiaries regarding environmental and asbestos litigation related
matters (i) in any of the Borrower’s publicly available filings made with the
SEC prior to the Closing Date or (ii) in the Disclosure Letter.
“Disclosure Letter” means the Disclosure Letter, dated as of December 11, 2017,
delivered by the Borrower to the Adminitrative Agents on the Closing Date.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
(c)    is redeemable at the option of the holder thereof (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests) or is
required to be repurchased by such Person or any of its Affiliates, in whole or
in part, at the option of the holder thereof;
in each case, prior to the date ninety-one (91) days after the Latest Maturity
Date determined as of the date of issuance thereof; provided, however, that (i)
an Equity Interest in any Person that would not constitute a Disqualified Equity
Interest but for terms thereof giving holders thereof the right to require such
Person to redeem or purchase such Equity Interest upon the occurrence of an
“asset sale” or a “change of control” or similar event shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after the repayment in full of all Obligations hereunder and (ii) if an Equity
Interest in any Person is issued pursuant to any plan for the benefit of
employees of the Borrower (or any direct or indirect parent thereof) or any of
its Subsidiaries or by any such plan to such employees, such Equity Interest
shall not constitute a Disqualified Equity Interest solely because it may be
required to be repurchased by the Borrower (or any direct or indirect parent
company thereof) or any of its


-14-
        



--------------------------------------------------------------------------------





Subsidiaries in order to satisfy applicable statutory or regulatory obligations
of such Person or as a result of such employee’s termination, death or
disability.
“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.
“Dollar Equivalent” means, (i) with respect to any amount denominated in
Dollars, such amount, (ii) with respect to a Foreign Currency Loan to be made,
the Dollar equivalent of the amount of such Foreign Currency Loan, determined by
the Revolver Administrative Agent on the basis of its spot rate at approximately
11:00 A.M. London time on the date two Business Days before the date such
Foreign Currency Loan is to be made, for the purchase of the relevant Designated
Foreign Currency with Dollars for delivery on the date such Foreign Currency
Loan is to be made, (iii) with respect to any Letter of Credit to be issued in
any Designated Foreign Currency, the Dollar equivalent of the Stated Amount of
such Letter of Credit, determined by the applicable LC Issuer on the basis of
its spot rate at approximately 11:00 A.M. London time on the date two Business
Days before the issuance of such Letter of Credit, for the purchase of the
relevant Designated Foreign Currency with Dollars for delivery on such date of
issuance, and (iv) with respect to any other amount not denominated in Dollars,
and with respect to Foreign Currency Loans and Letters of Credit issued in any
Designated Foreign Currency at any other time, the Dollar equivalent of such
amount, Foreign Currency Loan or Letter of Credit, as the case may be,
determined by the Revolver Administrative Agent on the basis of its spot rate at
approximately 11:00 A.M. London time on the date for which the Dollar equivalent
amount of such amount, Foreign Currency Loan or Letter of Credit, as the case
may be, is being determined, for the purchase of the relevant Designated Foreign
Currency with Dollars for delivery on such date.
“Domestic Credit Party” means the Borrower or any Domestic Subsidiary that is a
Subsidiary Guarantor.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia other
than a CFC Holdco.
“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower or one
or more of its Restricted Subsidiaries (in such capacity, as applicable, the
“Auction Party”) in its sole discretion in order to purchase Term Loans in
accordance with the procedures set forth on Schedule 1(b). Terms used in
Section 2.13(e) and not defined therein shall have the meanings set forth on
Schedule 1(b).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, orders, written notices
of non-compliance or violation, or administrative or judicial proceedings
arising in any way under any Environmental Law or any permit issued under any
such law (hereafter “Claims”), including (i) any and all Claims by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any Environmental Law, and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the storage,
treatment or Release of any Hazardous Materials or arising from alleged injury
or threat of injury to health, safety or the environment.






-15-
        



--------------------------------------------------------------------------------





“Environmental Indemnity” means each environmental indemnity made by each Credit
Party with Real Property required to be pledged as Collateral in favor of the
Collateral Agent for the benefit of the Creditors, in each case in form and
substance satisfactory to the Collateral Agent.
“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment issued to or rendered against
the Borrower or any of its Restricted Subsidiaries relating to pollution, the
environment, employee health and safety or Hazardous Materials.
“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include Convertible Bond Indebtedness permitted under Section 7.03
unless and until actually converted or exchanged into equity and Capped Call
Transactions, Convertible Bond Hedge Transactions and Warrant Transactions
entered into as a part of, or in connection with, an issuance of such
Convertible Bond Indebtedness.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Borrower or a Subsidiary of the Borrower, would be deemed to
be a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of
the Code.
“ERISA Event” means (i) any Reportable Event (ii) any failure to make a required
contribution to any Title IV Plan that would result in the imposition of a lien
or other encumbrance or the provision of security under Section 430 of the Code
or Section 303 or 4068 of ERISA, or the arising of such a lien or encumbrance,
there being or arising any “unpaid minimum required contribution” or
“accumulated funding deficiency” (as defined or otherwise set forth in Section
4971 of the Code or Part 3 of Subtitle B of Title 1 of ERISA), whether or not
waived, or any filing of any request for or receipt of a minimum funding waiver
under Section 412 of the Code or Section 302 of ERISA with respect to any Title
IV Plan or Multiemployer Plan, or that such filing may be made, or any
determination that any Title IV Plan is, or is expected to be, in at-risk status
within the meaning of Section 430(i)(4) of the Code or Section 303(i)(4) of
ERISA; (iii) any incurrence by the Borrower, any of its Restricted Subsidiaries
or any of their respective ERISA Affiliates of any liability under Title IV of
ERISA with respect to any Title IV Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Title IV Plan; (v) any
incurrence by the Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal (including under Section 4062(e) of ERISA) from any Title IV
Plan or Multiemployer Plan, or the receipt by the Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates of any
notice that a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA; (vi) any receipt by the Borrower, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates of any notice, or any
receipt by any Multiemployer Plan from the Borrower, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (vii) engaging in a non-exempt
prohibited transaction within the meaning of Section 4975 of the Code or Section
406 of ERISA; (viii) any filing of a notice of intent to terminate any Title IV
Plan if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, any filing under Section 4041(c) of ERISA of a notice of
intent to terminate any Title IV Plan, or the termination of any Title IV Plan
under Section 4041(c) of ERISA; or (ix) a receipt of any notice concerning the
assessment of any tax or penalty under Code Section 4980H.


-16-
        



--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar” means when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate based upon the Adjusted Eurodollar Rate.
“Eurodollar Reserve Percentage” means the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the applicable Administrative Agent
is subject with respect to the Adjusted Eurodollar Rate pursuant to regulations
issued by the Board of Governors of the Federal Reserve System (or any
Governmental Authority succeeding to any of its principal functions) with
respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Eurodollar Screen Rate” has the meaning provided in the definition of “Adjusted
Eurodollar Rate”.
“Event of Default” has the meaning provided in Section 8.01.
“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a portion of such property from any casualty or
similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage,
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property, or (iv) in the case of any property located upon a
leasehold, the termination or expiration of such leasehold.
“Excess Cash Flow” means, for the Borrower and its Restricted Subsidiaries on a
consolidated basis, in accordance with GAAP for any fiscal year an amount, not
less than zero, equal to:
(a)    the sum, without duplication, of (i) Consolidated Net Income for such
fiscal year, (ii) an amount equal to the amount of all non-cash charges to the
extent deducted in determining Consolidated Net Income for such fiscal year and
(iii) decreases in Working Capital for such fiscal year, minus
(b)    the sum, without duplication (and without duplication of amounts deducted
in prior periods), of:
(i)    the amount of Capital Expenditures made in cash or accrued during such
period or after such period but prior to the time of determination of Excess
Cash Flow for such fiscal year, to the extent that such Capital Expenditures
were financed with internally generated cash;
(ii)    the amount of Permitted Acquisitions and Investments (other than
Investments made pursuant to Sections 7.05(a), (f), (h) or (j)) made in cash
during such period or after such period but prior to the time of determination
of Excess Cash Flow for such fiscal year, to the extent that such Permitted
Acquisitions and Investments were financed with internally generated cash;
(iii)    the amount of Restricted Payments made pursuant to Section 7.06(c) made
in cash during period or after such period but prior to the time of
determination of Excess Cash Flow for such fiscal year, to the extent that such
Restricted Payments were financed with internally generated cash;
(iv)    the aggregate amount of cash committed during such period or after such
period but prior to the time of determination of Excess Cash Flow for such
fiscal year (the “Contract Consideration”) to be used to make Capital
Expenditures or Permitted Acquisitions in the succeeding twelve months for which
a binding agreement exists; provided that if the aggregate amount of cash
actually used in the succeeding twelve months is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow in the immediately following fiscal year;


-17-
        



--------------------------------------------------------------------------------





(v)    the aggregate amount of all scheduled principal payments, and any
prepayments or repayments (including any premium, make-whole or penalty
payments) of Indebtedness (other than the Loans) made by the Borrower and its
Restricted Subsidiaries during such period or after such period but prior to the
time of determination of Excess Cash Flow for such fiscal year, but only to the
extent that such payments, prepayments or repayments (including any premium,
make-whole or penalty payments) by their terms cannot be reborrowed or redrawn
and do not occur in connection with a refinancing of all or any portion of such
Indebtedness;
(vi)    the aggregate amount attributable to the early extinguishment of Hedge
Agreements or other derivative instruments;
(vii)    an amount equal to the amount of all non-cash credits to the extent
included in determining Consolidated Net Income for such fiscal year;
(viii)    increases to Working Capital for such fiscal year;
(ix)    cash payments by the Borrower and its Restricted Subsidiaries during
such fiscal year in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness, to the extent such payments are
not expensed during such period and are not deducted in determining Consolidated
Net Income and to the extent that such payments were financed with internally
generated cash;
(x)    the aggregate amount of any payments in respect of purchase price
adjustments or earn-outs made in cash during such period by Borrower or its
Restricted Subsidiaries or committed to be made within the period ending on the
date of delivery of the Compliance Certificate required to be delivered for such
period and in connection with any Permitted Acquisition or other Investment
permitted hereunder, to the extent that such payments were financed with
internally generated cash; and
(xi)    the aggregate net amount of non-cash gain on the disposition of property
by the Borrower and its Restricted Subsidiaries during such fiscal year (other
than dispositions in the ordinary course of business), to the extent included in
determining Consolidated Net Income for such fiscal year.
“Excluded Foreign Subsidiary” means any Subsidiary of the Borrower that (a) is a
CFC, (b) is a CFC Holdco, or (c) is a direct or indirect Subsidiary of a CFC or
CFC Holdco (but excluding any Domestic Subsidiaries of any CFC Holdco).
“Excluded Information” has the meaning assigned to such term in Section
2.13(e)(iii).
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guaranty of such Credit Party becomes
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.05) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such


-18-
        



--------------------------------------------------------------------------------





Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 3.03(g) and (d) any U.S.
federal withholding Taxes imposed under FATCA.
“Extended Term Loans” means any Class of Term Loans the maturity of which shall
have been extended pursuant to Section 2.16(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement..
“Fee Letter” means the letter dated September 24, 2017, by and among Deutsche
Bank, Deutsche Bank Securities Inc., SunTrust, SunTrust Robinson Humphrey, Inc.,
and the Borrower which details certain fees payable by the Borrower in
connection with this Agreement.
“Fees” means all amounts payable pursuant to, or referred to in, Section 2.11.
“Financial Projections” has the meaning provided in Section 5.07(b).
“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (i) Consolidated First Lien Debt as of such date to (ii) Consolidated
EBITDA for the Testing Period most recently ended for which financial statements
are required to have been delivered.
“Fixed Rate Loan” means any Eurodollar Loan or Foreign Currency Loan.
“Flood Hazard Property” means any Real Property subject to a Mortgage and
located in an area designated by the Federal Emergency Management Agency (or any
successor agency) as having special flood or mud slide hazards.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.
“Foreign Currency Loan” means each Revolving Loan denominated in a Designated
Foreign Currency and bearing interest at a rate based upon the Adjusted Foreign
Currency Rate.
“Foreign Disposition” has the meaning provided in Section 2.13(b)(iv).
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any material pension plan, benefit plan, fund (including
any superannuation fund) or other similar program established, maintained or
contributed to by the Borrower or any Restricted Subsidiary of the Borrower for
the benefit of two or more employees of the Borrower or any Restricted
Subsidiary of the Borrower employed and residing outside the United States
(other than any plans, funds or other similar programs that are maintained
exclusively by a Governmental Authority), which plan, fund or other similar
program provides, or results in, retirement income or a deferral of income in
contemplation of retirement and which plan has a benefit obligation in excess of
$1,000,000, and which plan is not subject to ERISA.


-19-
        



--------------------------------------------------------------------------------





“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, on or before the due date for such
contributions or payments, (c) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by the Borrower or any Restricted Subsidiary of the Borrower under
applicable law in excess of the funded benefit under such Foreign Plan on
account of the complete or partial termination of such Foreign Plan or the
complete or partial withdrawal of any participating employer therein or (e) the
occurrence of any transaction that is prohibited under any applicable law and
that could reasonably be expected to result in the incurrence of any material
liability by the Borrower or any Restricted Subsidiary of the Borrower, or the
imposition on the Borrower or any Restricted Subsidiary of the Borrower of, any
material fine, excise tax or penalty resulting from any noncompliance with any
applicable law.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Future Escrow Account” means a deposit or securities account at a financial
institution into which any Future Escrow Funds are deposited.
“Future Escrow Debt” means any Indebtedness of a Future Escrow Subsidiary (which
may not be guaranteed or receive credit support from any Person other than a
Future Escrow Subsidiary); provided that the net proceeds of such Indebtedness
are deposited into a Future Escrow Account upon the issuance thereof.
“Future Escrow Funds” means the sum of (a) the net proceeds of any Future Escrow
Debt, plus (b) the related Additional Escrow Amount, plus (c) so long as they
are retained in a Future Escrow Account, any income, proceeds or products of the
foregoing.
“Future Escrow Subsidiary” means any Subsidiary of the Borrower that (a) shall
have been identified to the Administrative Agents promptly following its
formation, (b) at no time shall contain any assets or liabilities other than any
Future Escrow Debt, any Future Escrow Funds, any Future Escrow Accounts and such
Subsidiary’s rights and obligations under any documents related to the Future
Escrow Debt and (c) shall be an Unrestricted Subsidiary for all purposes of this
Agreement (it being understood that no Future Escrow Subsidiary shall,
notwithstanding anything to the contrary contained in this Agreement, in any
event be designated a Restricted Subsidiary).
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantor” means any of the Subsidiary Guarantors and any other person that
executes and delivers a Guaranty to each of the Administrative Agents.
“Guaranty” means any of the following: (i) the guaranty by the Borrower in
Section 2.15, (ii) the guaranty by the Subsidiary Guarantors in Article X and
(iii) a guaranty, in form and substance reasonably satisfactory to the
Administrative Agents, executed by one of more Persons in favor of the
Administrative Agents for the benefit of the Creditors under which such Persons
guarantee payment and performance of the Obligations.
“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness, or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in


-20-
        



--------------------------------------------------------------------------------





respect thereof, provided, however, that the definition of Guaranty Obligation
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guaranty Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
Indebtedness in respect of which such Guaranty Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder).
“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; and
(ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
Environmental Law.
“Hedge Agreement” means (i) any Interest Rate Protection Agreement, (ii) any
currency swap or option agreement, foreign exchange contract, forward currency
purchase agreement or similar currency management agreement or arrangement or
(iii) any Commodities Hedge Agreement.
“Historical Financial Statements” has the meaning provided in Section 5.07(a).
“Immaterial Subsidiary” means, as of any Immaterial Subsidiary Testing Date, any
Subsidiary of the Borrower that the Borrower has designated as an “Immaterial
Subsidiary” on Schedule 5.01 in accordance with Section 6.01(k) of this
Agreement; provided that the following are true on such Immaterial Subsidiary
Testing Date: (i) the aggregate Tangible Assets of any such Subsidiary on such
day does not exceed 5% of the Total Tangible Assets on such day and the
aggregate Tangible Assets of all such Subsidiaries on such day does not exceed
10% of the Total Tangible Assets on such day, and (ii) that portion of
Consolidated EBITDA attributable solely to any such Subsidiary for the period of
four consecutive fiscal quarters most recently ended prior to such day does not
exceed 5% of Consolidated EBITDA for the Borrower and its Subsidiaries for such
period and that portion of Consolidated EBITDA attributable solely to such
Subsidiaries for the period of four consecutive fiscal quarters most recently
ended prior to such day for which financial statements are required to have been
delivered does not exceed 10% of Consolidated EBITDA for the Borrower and its
Subsidiaries for such period; and further provided that the Borrower may from
time to time, by written notice to the Administrative Agents, cause any
Subsidiary that it has designated as an “Immaterial Subsidiary” hereunder to be
no longer treated as or deemed an “Immaterial Subsidiary” for purposes of this
Agreement.
“Immaterial Subsidiary Testing Date” means the last day of each fiscal year of
the Borrower for which financial statements are required to have been delivered.
“Incremental Amendment” has the meaning provided in Section 2.19.


























-21-
        



--------------------------------------------------------------------------------





“Incremental Amount” means at any date of determination, (i) the sum of (a)
$150,000,000, plus (b) the aggregate amount of voluntary prepayments of Term
Loans (other than to the extent financed with the proceeds of long-term
Indebtedness), less the aggregate principal amount of Incremental Facilities and
Incremental Equivalent Debt incurred in reliance on this clause (i) prior to
such date, plus (ii) an amount such that, after giving effect to the incurrence
of such amount, on a Pro Forma Basis (assuming that (A) all Indebtedness
incurred pursuant to Section 2.19(a) or Section 7.04(k) on such date of
determination would be included in the definition of Consolidated First Lien
Debt, whether or not such Indebtedness would otherwise be so included and (B)
any revolving indebtedness is fully drawn), the First Lien Net Leverage Ratio
would be less than 4.50 to 1.00; provided that, for purposes of this clause (ii)
net cash proceeds of Incremental Facilities or Incremental Equivalent Debt
incurred at such time shall not be netted against the applicable amount of
Consolidated First Lien Debt for purposes of such calculation of the First Lien
Net Leverage Ratio; provided further that any calculation of the First Lien Net
Leverage Ratio on a Pro Forma Basis pursuant to clause (ii) above may be
determined, at the option of the Borrower, without giving effect to any
simultaneous establishment or incurrence of any amounts utilizing clause (i);
provided further that the Borrower, in its sole discretion, may from time to
time reclassify the incurrence of Incremental Facilities between clauses (i)(a)
and (ii) above.
“Incremental Equivalent Debt” has the meaning set forth in Section 7.04(k).
“Incremental Facilities” has the meaning provided in Section 2.19.
“Incremental Lender” has the meaning provided in Section 2.19.
“Incremental Revolving Commitments” has the meaning provided in Section 2.19.
“Incremental Term Loans” has the meaning provided in Section 2.19.
“Indebtedness” of any Person means, without duplication, (i) all indebtedness of
such Person for borrowed money; (ii) all bonds, notes, debentures and similar
debt securities of such Person; (iii) the deferred purchase price of capital
assets or services that in accordance with GAAP would be shown on the liability
side of the balance sheet of such Person; (iv) all obligations, contingent or
otherwise, of such Person in respect of letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder (for the
avoidance of doubt, excluding specifically any obligations relating to letters
of credit supporting obligations constituting Indebtedness hereunder); (v) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances; (vi) all indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such indebtedness has been
assumed; (vii) all Capitalized Lease Obligations of such Person; (viii) the
present value, determined on the basis of the implicit interest rate, of all
basic rental obligations under all Synthetic Leases of such Person;
(ix) [reserved]; (x) all net obligations of such Person under Hedge Agreements;
(xi) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts; and
(xii) all Guaranty Obligations of such Person; provided, however, that (x)
neither trade payables, obligations under operating leases, deferred revenue,
taxes nor other similar accrued expenses, in each case arising in the ordinary
course of business, shall constitute Indebtedness; (y) Indebtedness of the
Borrower shall not increase by virtue of a change in GAAP; and (z) the
Indebtedness of any Person shall in any event include (without duplication) the
Indebtedness of any other entity (including any general partnership in which
such Person is a general partner) to the extent such Person is liable thereon as
a result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide expressly
that such Person is not liable thereon.












-22-
        



--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitees” has the meaning provided in Section 11.02.
“Initial Term Loan Commitment” means, as to each Initial Term Loan Lender, its
obligation to make an Initial Term Loan to the Borrower pursuant to Section 2.17
in an aggregate amount not to exceed the amount set forth opposite such Lender’s
name on Schedule 1(a) under the caption “Term Commitment” or in the Assignment
and Assumption pursuant to which such Initial Term Loan Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial aggregate amount of the Initial Term
Loan Commitments as of the Closing Date is $785,000,000.
“Initial Term Loan Lender” means a Lender with an Initial Term Loan Commitment
or holding Initial Term Loans.
“Initial Term Loan” means a Loan made pursuant to Section 2.17.
“Initial Yield” means, with respect to any Indebtedness and as of any date of
determination, the applicable interest rate of such Indebtedness, taking into
account interest rate floors, original issue discount and upfront fees with
respect to such Indebtedness (with original issue discount and fees being
equated to interest rate based on a four-year life to maturity or lesser
remaining average life to maturity), but excluding arrangement, commitment,
structuring or underwriting fees paid to any Lead Arranger or their Affiliates
(in each case in their capacities as such) or to one or more arrangers (or their
affiliates) in their capacities as such in connection with any Incremental Term
Loan and any amendment fees paid with respect to such Indebtedness to any Lead
Arranger or their Affiliates (in each case in their capacities as such) or to
one or more arranger (or their affiliates) in their capacities as such in
connection with any Incremental Term Loan.
“Insolvency Event” means, with respect to any Person, (i) the commencement of a
voluntary case by such Person under the Bankruptcy Code or the seeking of relief
by such Person under any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States; (ii) the commencement of an
involuntary case against such Person under the Bankruptcy Code and the petition
is not dismissed within 60 days after commencement of the case or any order of
relief or other order approving any such case or proceeding is entered prior to
the expiration of such 60-day period; (iii) a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of such Person; (iv) such Person commences (including by way of
applying for or consenting to the appointment of, or the taking of possession
by, a rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person; (v) any such proceeding of the
type set forth in clause (iv) above is commenced against such Person to the
extent such proceeding is consented to by such Person or remains undismissed for
a period of 60 days; (vi) such Person is adjudicated insolvent or bankrupt;
(vii) such Person suffers any appointment of any conservator or the like for it
or any substantial part of its property that continues undischarged or unstayed
for a period of 60 days; (viii) such Person makes a general assignment for the
benefit of creditors; or (ix) any corporate (or similar organizational) action
is taken by such Person for the purpose of effecting any of the foregoing.
“Intangible Assets” means, with respect to any Restricted Subsidiary of the
Borrower as of any date, intangible assets on the balance sheet of such
Restricted Subsidiary as of such date prepared in accordance with GAAP,
including patents and goodwill.
“Intercompany Account Settlement” means (a) the payment to Colfax or an
Affiliate thereof of any Cash Equivalent (as defined in the Acquisition
Agreement) that constitutes an Excluded Asset (as defined in the Acquisition
Agreement, but without regard to the last sentence of Section 5.5(e) thereof)
and (b) the settlement of any intercompany account between Colfax and any
Subsidiary, on the one hand, and any Transferred FH Company (as defined in the
Acquisition Agreement) or Closing Subsidiary (as defined in the Acquisition
Agreement), on the other hand, that has not been fully settled or terminated as
of or prior to the Closing Date.


-23-
        



--------------------------------------------------------------------------------





“Interest Period” means, with respect to each Fixed Rate Loan, a period of one,
two, three or six months (or twelve months if offered by all Lenders) as
selected by the Borrower; provided, however, that (i) the initial Interest
Period for any Borrowing of such Fixed Rate Loan shall commence on the date of
such Borrowing (the date of a Borrowing resulting from a Conversion or
Continuation shall be the date of such Conversion or Continuation) and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires; (ii) if any
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month; (iii) if any
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day; provided,
however, that if any Interest Period would otherwise expire on a day that is not
a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day; (iv) no Interest Period for any Fixed Rate Loan may be selected
that would end after the Revolving Facility Termination Date; and (v) if, upon
the expiration of any Interest Period, the Borrower has failed to (or may not)
elect a new Interest Period to be applicable to the respective Borrowing of
Fixed Rate Loans as provided above, the Borrower shall be deemed to have elected
to Convert such Borrowing to Base Rate Loans effective as of the expiration date
of such current Interest Period or, in the case of any Foreign Currency Loan,
the Borrower shall be required to repay the same in full.
“Interest Rate Protection Agreement” means any interest rate swap agreement, any
interest rate cap agreement, any interest rate collar agreement or other similar
interest rate management agreement or arrangement, in each case providing for
the transfer or mitigation of interest risks either generally or under specific
contingencies.
“Investment” means (i) any direct or indirect purchase or other acquisition by a
Person of any Equity Interest of any other Person; (ii) any loan, advance (other
than deposits with financial institutions available for withdrawal on demand) or
extension of credit to, guarantee or assumption of debt or purchase or other
acquisition of any other Indebtedness of, any Person by any other Person; or
(iii) the purchase, acquisition or investment of or in any stocks, bonds, mutual
funds, notes, debentures or other securities, or any deposit account,
certificate of deposit or other investment of any kind.
The amount, as of any date of determination, of (a) any Investment in the form
of a loan or an advance shall be the principal amount thereof outstanding on
such date, but without any adjustment for write-downs or write-offs (including
as a result of forgiveness of any portion thereof) with respect to such loan or
advance after the date thereof, (b) any Investment in the form of a Guaranty
shall be equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guaranty is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof, as determined in good faith by a Responsible Officer, (c) any
Investment in the form of a transfer of Equity Interests or other non-cash
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the fair market value (as determined in
good faith by a Responsible Officer) of such Equity Interests or other property
as of the time of the transfer, minus any payments actually received by such
investor representing a return of capital of, or in the case of Investments in
the form of a transfer of Equity Interests, dividends or other distributions on
account of (to the extent such payments do not exceed, in the aggregate, the
original amount of such Investment), but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (d) any
Investment (other than any Investment referred to in clause (a), (b) or (c)
above) by the specified Person shall be the original cost of such Investment
(including any Indebtedness assumed in connection therewith), plus (i) the cost
of all additions thereto and minus (ii) the amount of any portion of such
Investment that has been repaid to the investor in cash as a repayment of
principal or a return of capital, and of any cash payments actually received by
such investor representing dividends or other distributions on account of (to
the extent such payments do not exceed, in the aggregate, the original amount of
such Investment), but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment. For purposes of covenant
compliance, if an Investment involves the acquisition of more than one Person,
the amount of such Investment shall be allocated among the acquired Persons in
accordance with GAAP; provided that pending the final determination of the
amounts to be so allocated in accordance with GAAP, such allocation shall be as
reasonably determined by a Responsible Officer.




-24-
        



--------------------------------------------------------------------------------





“Judgment Amount” has the meaning provided in Section 11.24.
“Junior Debt” means any unsecured Indebtedness, Indebtedness secured on a junior
priority basis to the Liens securing the Obligations or Subordinated
Indebtedness, in each case, in an aggregate principal amount in excess of
$5,000,000.
“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Loan or Commitment extended in accordance with this
Agreement from time to time.
“LC Commitment Amount” means $50,000,000 or the Dollar Equivalent thereof in
Designated Foreign Currency.
“LC Disbursement” means a payment made by the LC Issuer pursuant to a Letter of
Credit.
“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, excluding the Letter of
Credit itself.
“LC Fee” means any of the fees payable pursuant to Section 2.11(c) or Section
2.11(d) in respect of Letters of Credit.
“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.
“LC Issuer” means SunTrust or any of its Affiliates and, solely with respect to
the Citizens Bank LCs set forth on Schedule 2.05, Citizens Bank, N.A., or such
other Lender that is requested by the Borrower and agrees to be an LC Issuer
hereunder and is approved by the Revolver Administrative Agent.
“LC Obligor” means, with respect to each LC Issuance, the Borrower or the
Subsidiary Guarantor for whose account such Letter of Credit is issued.
“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
Dollar Equivalent of the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the Dollar Equivalent of the aggregate amount of all
Unreimbursed Drawings with respect to Letters of Credit.
“LC Participant” has the meaning provided in Section 2.05(g)(i).
“LC Participation” has the meaning provided in Section 2.05(g)(i).
“LC Request” has the meaning provided in Section 2.05(b).
“LCT Election” has the meaning specified in Section 1.07.
“LCT Test Date” has the meaning specified in Section 1.07.
“Lead Arrangers” means Deutsche Bank Securities Inc. and SunTrust Robinson
Humphrey, Inc., each in their capacities as a lead bookrunner and lead arranger
in connection with this Agreement.
“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes the Revolving Lenders, the Term Loan Lenders, the Swing
Line Lender, any LC Issuer and any other Person that becomes a party hereto
pursuant to an Assignment Agreement, other than any such Person that ceases to
be a party hereto pursuant to an Assignment Agreement. Unless the context
otherwise requires, the term “Lenders” includes the Swing Line Lender.








-25-
        



--------------------------------------------------------------------------------





“Letter of Credit” means any Standby Letter of Credit issued by any LC Issuer
under this Agreement pursuant to Section 2.05 for the account of any LC Obligor.
“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).
“Limited Condition Transaction” means (i) any acquisition, including by way of
merger, by the Borrower or any of its Restricted Subsidiaries, permitted
pursuant to this Agreement whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing and (ii) the redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness
following delivery of an irrevocable notice of such redemption, repurchase,
defeasance, satisfaction and discharge or repayment in respect thereof.
“Loan” means any Revolving Loan, Term Loan or Swing Loan.
“Loan Documents” means this Agreement, the Notes, each Guaranty, each Collateral
Document, the Fee Letter and each LC Document.
“Loss” has the meaning provided in Section 11.24.
“Margin Stock” has the meaning provided in Regulation U.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole; (ii) any
material adverse effect on the ability of the Borrower or the Credit Parties,
taken as a whole, to perform its or their obligations under any of the Loan
Documents; or (iii) any material adverse effect on the validity, effectiveness
or enforceability, as against any Credit Party, of any of the Loan Documents to
which it is a party; provided, however, that, none of the Disclosed Matters
shall be deemed to have had or constitute a Material Adverse Effect for purposes
of the representations and warranties set forth in Section 5.05 and Section 5.13
hereof, or would constitute an Event of Default under Section 8.01(j) hereof,
except to the extent that there is a change in the status of such Disclosed
Matters after the Closing Date which has had a Material Adverse Effect.
“Material Agreements” means those agreements listed on Schedule 2.
“Material Indebtedness” means, as to the Borrower or any of its Restricted
Subsidiaries, any particular Indebtedness of the Borrower or such Restricted
Subsidiary (including any Guaranty Obligations) in an outstanding amount in
excess of the aggregate principal amount of $50,000,000 (or the Dollar
Equivalent thereof).
“Material Real Property” means any fee-owned real property of any Credit Party
having a fair market value in excess of $10,000,000 as of the date of the
acquisition thereof or any subsequent date of any determination thereof.
“Maximum Rate” has the meaning provided in Section 11.23.
“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$1,000,000 (or the Dollar Equivalent thereof in any Designated Foreign
Currency), with minimum increments thereafter of $100,000 (or the Dollar
Equivalent thereof in any Designated Foreign Currency), (ii) with respect to any
Eurodollar Loan or Foreign Currency Loan, $5,000,000 (or the Dollar Equivalent
thereof in any Designated Foreign Currency), with minimum increments thereafter
of $1,000,000 (or the Dollar Equivalent thereof in any Designated Foreign
Currency), and (iii) with respect to Swing Loans, $100,000, with minimum
increments thereafter of $50,000.
“MFN Protection” has the meaning provided in Section 2.19(b)(i).
“Moody’s” means Moody’s Investors Service, Inc. and its successors.








-26-
        



--------------------------------------------------------------------------------





“Mortgage” means, collectively, the deeds of trust, trust deeds, security deeds,
mortgages, debentures, deeds of immovable hypothec or other equivalent
documents, which conveys or evidences a Lien, made by any of the Credit Parties
in favor or for the benefit of the Collateral Agent on behalf of the Creditors
in form and substance reasonably satisfactory to the Collateral Agent, as the
same may be amended, amended and restated, extended, supplemented, substituted
or otherwise modified from time to time.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA or 4001(a)(3) of ERISA to which the Borrower or any Restricted Subsidiary
of the Borrower or any ERISA Affiliate is making or accruing an obligation to
make contributions or has within any of the preceding six plan years made or
accrued an obligation to make contributions.
“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, to which the Borrower or any Restricted Subsidiary of the
Borrower or any ERISA Affiliate, and one or more employers other than the
Borrower or a Restricted Subsidiary of the Borrower or an ERISA Affiliate, is
making or accruing an obligation to make contributions or, in the event that any
such plan has been terminated, to which the Borrower or a Restricted Subsidiary
of the Borrower or an ERISA Affiliate made or accrued an obligation to make
contributions during any of the six plan years preceding the date of termination
of such plan.
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset Sale or
Event of Loss, the gross proceeds received by any Credit Party or any of its
Restricted Subsidiaries therefrom (including any cash, Cash Equivalents,
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, as and when received) less the sum of (i) in the case of an Asset
Sale, all income taxes and other taxes assessed by, or reasonably estimated to
be payable to, a Governmental Authority as a result of such transaction
(provided that if such estimated taxes exceed the amount of actual taxes
required to be paid in cash in respect of such Asset Sale, the amount of such
excess shall constitute Net Cash Proceeds), (ii) all reasonable and customary
commissions, out-of-pocket legal and other fees and expenses incurred in
connection with such transaction or event and (iii) the principal amount of,
premium, if any, and interest on any Indebtedness secured by a Lien on the asset
(or a portion thereof) disposed of, which Indebtedness is required to be repaid
in connection with such transaction or event, and (b) with respect to any
issuance of Indebtedness, the gross cash proceeds received by any Credit Party
or any of its Restricted Subsidiaries therefrom less (i) all reasonable and
customary out-of-pocket legal, underwriting and other fees and expenses incurred
in connection therewith and (ii) any reasonable and customary costs, fees,
premiums and expenses incurred in connection with the issuance, if any, of such
Indebtedness.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Note” means a Revolving Facility Note, Term Loan Note or a Swing Line Note, as
applicable.
“Notice of Borrowing” has the meaning provided in Section 2.06(b).
“Notice of Continuation or Conversion” has the meaning provided in Section
2.10(b).
“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).
“Notice Office” means (i) in the case of the Term Loan Administrative Agent, the
office of the Term Loan Administrative Agent at 60 Wall Street, 2nd Floor, New
York, New York, 10005, Attention: Michael Geraghty (email:
michael-j.geraghty@db.com) and (ii) in the case of the Revolver Administrative
Agent, the office of the Revolver Administrative Agent at 3333 Peachtree Rd Ne,
8th Floor, Atlanta, Georgia, 30326, Attention: Anika Kirs (email:
anika.kirs@suntrust.com), or such other office as the applicable Administrative
Agent may designate in writing to the Borrower from time to time.












-27-
        



--------------------------------------------------------------------------------





“Obligations” means (i) all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to any
Administrative Agent, the Collateral Agent, any Lender, the Swing Line Lender or
any LC Issuer pursuant to the terms of this Agreement or any other Loan Document
(including, but not limited to, interest and fees that accrue after the
commencement by or against any Credit Party of any insolvency proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code), (ii) all
obligations owing under any Designated Hedge Agreement and (iii) all Bank
Product Obligations, together with all renewals extensions, modifications or
refinancings of any of the foregoing; provided, however, that with respect to
any Guarantor, the Obligations shall not include any Excluded Swap Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease or financial lease on the
balance sheet of that Person.
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s articles (certificate) of incorporation, or
equivalent formation documents, and bylaws (regulations), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement, and, in the case of any limited liability company,
includes any operating agreement, and, in each case, and any amendments to any
of the foregoing, but in each case excluding the Colfax Stockholders Agreement.
“Original Due Date” has the meaning provided in Section 11.24.
“Other Applicable Indebtedness” has the meaning provided in Section 2.13(b)(vi).
“Other Commitment” means any Other Revolving Commitment or Other Term Loan
Commitment.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Loan” means any Other Revolving Loan or any Other Term Loan.
“Other Revolving Commitment” means one or more Classes of Revolving Commitments
hereunder that result from a Refinancing Amendment.
“Other Revolving Loans” means one or more Classes of Revolving Loans that result
from a Refinancing Amendment.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).
“Other Term Loan Commitments” means one or more Classes of Term Loan Commitments
hereunder that result from a Refinancing Amendment.
“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Patent” shall have the meaning assigned to such term in the Security Agreement.
“Patent Security Agreement” means any Patent Security Agreement executed by a
Credit Party owning registered Patents or applications for Patents in favor of
the Collateral Agent for the benefit of the Creditors, both on the Closing Date
and thereafter.


-28-
        



--------------------------------------------------------------------------------





“Payment Office” means the office of (i) the Term Loan Administrative Agent at
60 Wall Street, New York, New York, 10005 and (ii) the Revolver Administrative
Agent, at 303 Peachtree Street, N.E., Atlanta, Georgia, 30308, as applicable, or
such other office(s), as the applicable Administrative Agent may designate to
the Borrower in writing from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:
(i)    such Acquisition involves a line or lines of business that is or are, in
the good faith discretion of the Borrower’s management, complementary to the
lines of business in which the Borrower and its Restricted Subsidiaries,
considered as an entirety, are engaged on the Closing Date;
(ii)    no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;
(iii)    the Borrower would, after giving effect to such Acquisition, on a Pro
Forma Basis, be in compliance with the financial covenant contained in Section
7.07 (solely to the extent the Testing Condition is satisfied on any date of
determination) as of the last day of the Testing Period for which financial
statements were required to be delivered pursuant to Section 6.01(b);
(iv)    at least five Business Days prior to the consummation of any such
Acquisition in which the Consideration exceeds $75,000,000, the Borrower shall
have delivered to the Administrative Agents a certificate of an Authorized
Officer demonstrating, in reasonable detail, the computation of the financial
covenants referred to in Section 7.07 (solely to the extent the Testing
Condition is satisfied on any date of determination) on a Pro Forma Basis as of
the last day of the Testing Period for which financial statements were required
to be delivered pursuant to Section 6.01(b);
(v)    the Borrower shall have executed and delivered, or caused its Restricted
Subsidiaries to execute and deliver, all guarantees, Collateral Documents and
other related documents required under Section 6.08; and
(vi)    the aggregate amount of Consideration paid in respect of Acquisitions of
Persons that do not become Credit Parties or any assets that do not become
Collateral, together with the aggregate amount of Permitted Foreign Subsidiary
Investments made after the Closing Date in reliance on Section 7.05(g), shall
not exceed (A) $100,000,000 plus (B) so long as, immediately after giving effect
to such Acquisition and the use of proceeds thereof, the First Lien Net Leverage
Ratio on a Pro Forma Basis does not exceed 3.50:1.00, $150,000,000.
“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or senior secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis with the Obligations and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness may share ratably in any voluntary or
mandatory prepayments of the Loans, unless the Borrower and the lenders or
investors in respect of such Permitted First Priority Refinancing Debt elect
lesser payments, (iv) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than the Subsidiary Guarantors, (v) such Indebtedness shall
be subject to a customary intercreditor agreement reasonably satisfactory to the
Administrative Agents and the Borrower and (vi) the other terms and conditions
of such Permitted First Priority Refinancing Debt shall be substantially
identical to, or (taken as a whole) no more favorable (as reasonably determined
by the Borrower) to the lenders or investors providing such Indebtedness than
those applicable to the Loans or Commitments being refinanced or replaced
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date of the relevant Loans or Commitments existing at the time
of such refinancing or replacement) or such terms shall be current market terms
(as reasonably determined by the Borrower) for such type of Indebtedness.
Permitted First Priority Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.
“Permitted Foreign Subsidiary Investments” means Investments by a Credit Party
to or in a Foreign Subsidiary made on or after the Closing Date, so long as the
aggregate amount of all such Investments by all Credit


-29-
        



--------------------------------------------------------------------------------





Parties does not, at any time, exceed (A) $100,000,000 plus (B) so long as
immediately after giving effect to such Investment and the use of proceeds
thereof the First Lien Net Leverage Ratio on a Pro Forma Basis does not exceed
3.50:1.00, $150,000,000 (less the aggregate amount of Consideration paid in
respect of Permitted Acquisitions of Persons that do not become Credit Parties
or any assets that do not become Collateral in reliance on clause (vi) of the
definition of “Permitted Acquisition”).
“Permitted Junior Lien Refinancing Debt” means secured Indebtedness incurred by
the Borrower in the form of one or more series of junior lien secured notes or
junior lien secured loans; provided that (i) such Indebtedness is secured by a
lien on the Collateral ranking junior to the lien securing the Obligations and
is not secured by any property or assets of the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (iii) such Indebtedness does not mature or
have scheduled amortization or payments of principal and is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (except
customary asset sale or change of control provisions), in each case prior to the
date that is 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) such Indebtedness is not at any time guaranteed
by any Subsidiaries other than the Subsidiary Guarantors, (v) such Indebtedness
shall be subject to a customary intercreditor agreement reasonably satisfactory
to the Administrative Agents and the Borrower and (vi) the other terms and
conditions of such Permitted Junior Lien Refinancing Debt shall be substantially
identical to, or (taken as a whole) no more favorable (as reasonably determined
by the Borrower) to the lenders or investors providing such Indebtedness than
those applicable to the Loans or Commitments being refinanced or replaced
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date of the relevant Loans or Commitments existing at the time
of such refinancing or replacement) or such terms shall be current market terms
(as reasonably determined by the Borrower) for such type of Indebtedness.
Permitted Junior Lien Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.
“Permitted Lien” means any Lien permitted by Section 7.03.
“Permitted Organizational Restructuring” means any reorganizations and other
activities (a) related to tax planning and tax reorganization (as determined by
the Borrower in good faith) either set forth in the Disclosure Letter or
otherwise entered into on or after the date hereof so long as such Permitted
Organizational Restructuring does not materially impair the security interests
of the Lenders and is otherwise not materially adverse to the Lenders and after
giving effect to such Permitted Organizational Restructuring, the Borrower and
the Restricted Subsidiaries otherwise comply with Section 6.08 and (b) in
connection with the Intercompany Account Settlement.
“Permitted Ratio Debt” has the meaning set forth in Section 7.04(h).
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, replaced, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other amounts paid, and fees and expenses incurred, in connection
with such modification, refinancing, refunding, renewal or extension and by an
amount equal to any existing commitments unutilized thereunder, (b) Indebtedness
resulting from such modification, refinancing, refunding, replacement, renewal
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, replaced, renewed or extended, (c) immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (d) if the Indebtedness being modified, refinanced, refunded,
replaced, renewed or extended is subordinated in right of payment or lien
priority to the Obligations, Indebtedness resulting from such modification,
refinancing, refunding, replacement, renewal or extension is subordinated in
right of payment or lien priority, as applicable, to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, replaced,
renewed or extended and (e) (i) the terms and conditions (including, if
applicable, as to collateral but excluding as to subordination, interest rate
(including whether such interest is payable in cash or in kind) and redemption
premium) of Indebtedness resulting from such modification, refinancing,
refunding, replacement, renewal or extension are not, taken as a whole,
materially less favorable to the Credit Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded,
replaced, renewed or extended, as reasonably determined by the


-30-
        



--------------------------------------------------------------------------------





Borrower, or such terms shall be current market terms (as reasonably determined
by the Borrower) for such type of Indebtedness and (ii) the primary obligor in
respect of, and the Persons (if any) that Guarantee, Indebtedness resulting from
such modification, refinancing, refunding, replacement, renewal or extension are
the primary obligor in respect of, and Persons (if any) that Guaranteed,
respectively, the Indebtedness being modified, refinanced, refunded, replaced,
renewed or extended. For the avoidance of doubt, it is understood that a
Permitted Refinancing may constitute a portion of an issuance of Indebtedness in
excess of the amount of such Permitted Refinancing; provided that such excess
amount is otherwise permitted to be incurred under Section 7.04.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior unsecured notes or
loans; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (ii) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change of control provisions), in each case prior to the date that
is 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (iii) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiary Guarantors, (iv) such Indebtedness (including
any Guarantee thereof) is not secured by any Lien on any property or assets of
the Borrower or any Restricted Subsidiary and (v) the other terms and conditions
of such Permitted Unsecured Refinancing Debt shall be substantially identical
to, or (taken as a whole) no more favorable (as reasonably determined by the
Borrower) to the lenders or investors providing such Indebtedness than those
applicable to the Loans or Commitments being refinanced or replaced (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date of the relevant Loans or Commitments existing at the time of such
refinancing or replacement) or such terms shall be current market terms (as
reasonably determined by the Borrower) for such type of Indebtedness. Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.
“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA that
the Borrower, any Restricted Subsidiary of the Borrower, or any ERISA Affiliate
maintains, contributes to or has an obligation to contribute to.
“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”
“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”






























-31-
        



--------------------------------------------------------------------------------





“Pro Forma Basis” means, for purposes of calculating compliance with any test,
financial ratio or financial covenant required by the terms of this Agreement to
be made on a Pro Forma Basis, for any period, a basis assuming that any
applicable transaction giving rise to such requirement or any Permitted
Acquisition that has been consummated, and the following transactions in
connection therewith, that have been made during the applicable period of
measurement, or subsequent to such period and prior to or simultaneously with
the event for which the calculation is made, shall be deemed to have occurred as
of the first day of the applicable period of measurement in the calculation of
compliance with such test, financial ratio or financial covenant. In connection
with the foregoing: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to any such Permitted Acquisition
shall be included, (b) any Indebtedness which is retired by the Borrower or any
of its Restricted Subsidiaries in connection therewith shall be excluded and
deemed to have been retired as of the first day of the applicable period, and
(c) any Indebtedness incurred or assumed by the Borrower or any of its
Restricted Subsidiaries in connection therewith shall be deemed to have been
incurred as of the first day of the applicable period, and if such Indebtedness
has a floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination, and interest on any Indebtedness under a
revolving credit facility computed on a pro forma basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period.
“Pro Forma Financial Statements” has the meaning provided in Section 5.07(a).
“Purchase Date” has the meaning provided in Section 2.04(c).
“Purchase” has the meaning provided in the recitals.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.
“Qualified Plan” means a Plan that is intended to be tax-qualified under Section
401(a) of the Code.
“RCRA” means the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.
“Real Property” of any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures.
“Real Property Documents” means, collectively, (i) Mortgages covering all
Material Real Property owned by the Credit Parties, duly executed by each
applicable Credit Party, together with (A) title insurance policies, current
as-built ALTA/ACSM Land Title surveys certified to the Collateral Agent, zoning
letters, building permits and certificates of occupancy, in each case relating
to such Material Real Property and satisfactory in form and substance to the
Collateral Agent, (B) (x) Life of Loan” Federal Emergency Management Agency
Standard Flood Hazard determinations, (y) notices, in the form required under
the Flood Insurance Laws, about special flood hazard area status and flood
disaster assistance duly executed by each Credit Party, and (z) if any improved
real property encumbered by any Mortgage is located in a special flood hazard
area, a policy of flood insurance that is on terms satisfactory to the
Collateral Agent and, in each case, in such reasonable total amount sufficient
to comply with and to the extent required by the Flood Insurance Laws pursuant
to Section 6.03, (C) evidence that counterparts of such Mortgages have been
recorded in all places to the extent necessary or desirable, in the judgment of
the Collateral Agent, to create a valid and enforceable first priority Lien on
such Material Real Property in favor of the Collateral Agent for the benefit of
the Creditors (or in favor of such other trustee as may be required or desired
under local law), (D) an opinion of counsel (i) in each state in which such
Material Real Property is located as to the enforceability and perfection of the
Mortgage and other matters customarily included in such opinions and (ii) for
the Borrower or applicable Credit Party regarding the due authorization,
execution and delivery of the Mortgages ,


-32-
        



--------------------------------------------------------------------------------





(E) a duly executed Environmental Indemnity with respect thereto, (F) Phase I
Environmental Site Assessment Reports, consistent with American Society of
Testing and Materials (ASTM) Standard E 1527-05, and applicable state
requirements, on all of the owned Material Real Property, dated no more than six
(6) months prior to the Closing Date (or date of the applicable Mortgage if
provided post-closing), prepared by environmental engineers satisfactory to the
Collateral Agent, all in form and substance satisfactory to the Collateral
Agent, and such environmental review and audit reports, including Phase II
reports, with respect to the Real Property of any Credit Party as the Collateral
Agent shall have requested, in each case together with letters executed by the
environmental firms preparing such environmental reports, in form and substance
satisfactory to the Collateral Agent, authorizing the Collateral Agent and the
Lenders to rely on such reports, and the Collateral Agent shall be satisfied
with the contents of all such environmental reports and (G) such other reports,
documents, instruments and agreements as the Collateral Agent shall request,
each in form and substance satisfactory to Collateral Agent.
“Recipient” means, as applicable, (a) any Administrative Agent, (b) any Lender
and (c) the LC Issuer. “Register” has the meaning provided in Section 11.06(c).
“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”
“Refinanced Term Loans” has the meaning set forth in Section 11.12(g)(ii).
“Refinancing” has the meaning provided in the recitals.
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) Borrower, (b) each Administrative Agent and (c) each Additional Lender that
agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.20.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A, Regulation S or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Release” or “Released” means any release, spill, emission, discharge,
dispersal, deposit, disposal, leaking, pumping, pouring, dumping, escaping,
emptying, injection, migration or leaching into or through the environment, or
within, from or into any building, structure or facility.
“Replacement Term Loans” has the meaning provided in Section 11.12(g)(ii).
“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under PBGC Regulation Section 4043 or
other applicable PBGC guidance.
“Repricing Event” has the meaning set forth in Section 2.13(c)(ii).












-33-
        



--------------------------------------------------------------------------------





“Required Lenders” means, Lenders holding more than 50% of the sum of the
aggregate outstanding (i) Term Loans and (ii) Total Revolving Commitments (or at
any time on or after the date on which the Revolving Commitments have been
terminated, the sum of (A) the Aggregate Revolving Facility Exposure and (B) the
outstanding principal amount of Swing Loans); provided that, as set forth in
Section 2.18, any Term Loan and the Revolving Commitment of, and the portion of
the sum of the Aggregate Credit Facility Exposure and the Unused Total Revolving
Commitment held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided, further, that
each Revolving Lender will be deemed to hold LC Outstandings and Swing Loans in
accordance with its Revolving Facility Percentage.
“Required Revolving Lenders” means, (i) at any time prior to the date on which
the Revolving Commitments have been terminated, two or more unaffiliated Lenders
whose Credit Facility Exposure and Unused Revolving Commitments constitute more
than 50% of the sum of the Aggregate Credit Facility Exposure and the Unused
Total Revolving Commitment, and (ii) at any time on or after the date on which
the Revolving Commitments have been terminated, two or more unaffiliated Lenders
that hold more than 50% of the sum of (A) the Aggregate Revolving Facility
Exposure and (B) the outstanding principal amount of Swing Loans; provided that,
as set forth in Section 2.18, the Revolving Commitment of, and the portion of
the sum of the Aggregate Credit Facility Exposure and the Unused Total Revolving
Commitment held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders; provided,
further, that each Revolving Lender will be deemed to hold LC Outstandings and
Swing Loans in accordance with its Revolving Facility Percentage.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer or other similar officer
of a Credit Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.
“Restricted Payment” means (i) any Capital Distribution; or (ii) any amount paid
by the Borrower or any of its Restricted Subsidiaries in repayment, redemption,
retirement, repurchase, direct or indirect, of any Junior Debt prior to its
stated maturity; provided, however, that payments in respect, or on account, of
Capped Call Transactions, Convertible Bond Hedge Transactions, Warrant
Transactions or otherwise in connection with the settlement of Convertible Bond
Indebtedness shall in no event be deemed a “Restricted Payment”.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Retained Declined Proceeds” has the meaning provided in Section 2.13(d).
“Revolver Administrative Agent” has the meaning provided in the first paragraph
of this Agreement and includes any successor to the Revolver Administrative
Agent appointed pursuant to Section 9.11.
“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the Borrower from all of the Revolving Lenders having
Revolving Commitments in respect thereof on a pro rata basis on a given date in
the same currency, having in the case of any Fixed Rate Loans the same Interest
Period.
“Revolving Commitment” means, with respect to each Revolving Lender, the
obligation of such Lender to make Revolving Loans and to participate in Letters
of Credit in the amount set forth opposite such Lender’s name in Schedule 1(a)
as its “Revolving Commitment” or in the case of any Lender that becomes a party
hereto pursuant to an Assignment Agreement, the amount set forth in such
Assignment Agreement, as such commitment may be reduced from time to time
pursuant to Section 2.12(c) or increased from time to time pursuant to Section
2.19 or adjusted from time to time pursuant to Section 2.20 or as a result of
assignments to or from such Lender pursuant to Section 11.06. The initial
aggregate amount of the Revolving Commitments as of the Closing Date is
$150,000,000.




 


-34-
        



--------------------------------------------------------------------------------





“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.
“Revolving Facility Exposure” means, for any Revolving Lender at any time, the
Dollar Equivalent of the sum of (i) the principal amount of Revolving Loans made
by such Lender and outstanding at such time, (ii) such Lender’s share of the LC
Outstandings at such time and (iii) for purposes of Sections 2.01, 2.02, 2.05(a)
and 2.13(b)(iv), 2.16(a)(iii)(A), 2.18(b)(iv) and 11.06(b)-(c), the Swing Line
Exposure of such Lender.
“Revolving Facility Extension Date” has the meaning provided in
Section 2.16(a)(ii).
“Revolving Facility Extension Request Date” has the meaning provided in
Section 2.16(a)(i).
“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1.
“Revolving Facility Percentage” means, at any time for any Revolving Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Revolving Facility Percentage of each Lender as of the Closing
Date is set forth on Schedule 1(a).
“Revolving Facility Termination Date” means the earlier of (i) December 11,
2022, or (ii) the date that the Revolving Commitments have been terminated
pursuant to Section 8.02.
“Revolving Lender” means each Lender with a Revolving Commitment or, to the
extent the Revolving Commitments have been terminated, a Revolving Loan or other
Revolving Facility Exposure.
“Revolving Loan” means, with respect to each Revolving Lender, any loan made by
such Lender pursuant to Section 2.02.
“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Restricted Subsidiary of the
Borrower of any property (except for temporary leases for a term, including any
renewal thereof, of not more than one year and except for leases between the
Borrower and a Restricted Subsidiary or between Restricted Subsidiaries), which
property has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person.
“Sanctioned Country” means, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
or Her Majesty’s Treasury of the United Kingdom.
“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC, and any successor thereto.
“SEC” means the United States Securities and Exchange Commission.
“Secured Net Leverage Ratio” means, as of any date, the ratio of (i)
Consolidated Secured Debt as of such date to (ii) Consolidated EBITDA for the
most recently ended Testing Period for which financial statements are required
to have been delivered.
“Security Agreement” means the Security Agreement, dated as of the date hereof
and substantially in the form of Exhibit F, made by the Credit Parties in favor
of the Collateral Agent for the benefit of the Creditors.


-35-
        



--------------------------------------------------------------------------------





“Similar Business” means any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and its
Restricted Subsidiaries on the Closing Date, (ii) any business that is a natural
outgrowth or reasonable extension, development or expansion of any such business
or any business similar, reasonably related, incidental, complementary or
ancillary to any of the foregoing or (iii) any business that in the Borrower’s
good faith business judgment constitutes a reasonable diversification of
businesses conducted by the Borrower and its Restricted Subsidiaries.
“Solvent” means that (i) the sum of the debt (including contingent liabilities)
of the Borrower and its Subsidiaries, taken as a whole, does not exceed the fair
value of the present assets of the Borrower and its Subsidiaries, taken as a
whole; (ii) the present fair saleable value of the assets of the Borrower and
its Subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liabilities (including contingent liabilities) of
the Borrower and its Subsidiaries, taken as a whole, on their debts as they
become absolute and matured; (iii) the capital of the Borrower and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Borrower or its Subsidiaries, taken as a whole, contemplated as
of the date hereof; and (iv) the Borrower and its Subsidiaries, taken as a
whole, are able to pay their debts (including current obligations and contingent
liabilities) as such debts mature and do not intend to incur, or believe that
they will incur, debts (including current obligations and contingent
liabilities) beyond their ability to pay such debt as they mature in the
ordinary course of business.
“Special Subsidiary” means any of (i) CIRCOR German Holdings, L.L.C. and (ii)
any Subsidiary of the Borrower substantially all of the assets of which are
equity interests in one or more Foreign Subsidiaries of the Borrower.
“Specified Acquisition Agreement Representations” means such of the
representations and warranties made by (or relating to) the Acquired Business in
the Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent that the Borrower (or its applicable Affiliate) has the right
(determined without regard to any notice requirement but taking into account any
applicable cure provision) to terminate its (or its Affiliate’s) obligations (or
to refuse to consummate the Acquisition) under the Acquisition Agreement as a
result of a breach of such representations.
“Specified Representations” means the representations and warranties with
respect to the Borrower set forth in Sections 5.01, 5.02, 5.03(iii), 5.06(b),
5.08, 5.16, 5.20(b)(ii) (solely with respect to the use of proceeds), and
5.22(a) (subject to the proviso set forth in Section 4.01(xii)), (b) and (c) of
this Agreement only and Section 4.3 of the Security Agreement.
“Standard Permitted Lien” means any of the following: (i) Liens for taxes not
yet delinquent or Liens for taxes, assessments or governmental charges being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established; (ii) Liens in respect of
property or assets imposed by law that were incurred in the ordinary course of
business, such as carriers’, suppliers’, warehousemen’s, materialmen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, that do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Borrower or any of its Restricted Subsidiaries and do not secure
any Indebtedness; (iii) Liens created by this Agreement or the other Loan
Documents; (iv) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.01(g); (v)
Liens (other than any Lien imposed by ERISA) incurred or deposits made in the
ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements; (vi) easements, rights-of-way, zoning or other
restrictions, charges, encumbrances, defects in title, prior rights of other
persons, and obligations contained in similar instruments, in each case that do
not secure Indebtedness and do not involve, either individually or in the
aggregate, (A) a substantial disruption of the business activities of the
Borrower and its Restricted Subsidiaries considered as an entirety, or (B) a
Material Adverse Effect; (vii) Liens arising from the rights of lessors under
leases (including financial statements regarding property subject to lease) not
in violation of the requirements of this Agreement, provided that such Liens are
only in respect of the property subject to, and secure only, the respective


-36-
        



--------------------------------------------------------------------------------





lease (and any other lease with the same or an affiliated lessor); and (viii)
rights of consignors of goods, whether or not perfected by the filing of a
financing statement under the UCC.
“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.
“Stated Amount” of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions or other requirements
for drawing could then be met).
“Subordinated Indebtedness” means any Indebtedness that has been subordinated in
right of payment to the prior payment in full of all of the Obligations pursuant
to a written agreement or written terms reasonably acceptable to the
Administrative Agents and the Required Lenders.
“Subordinated Obligations” has the meaning provided in Section 10.02.
“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” means a Subsidiary of the Borrower.
“Subsidiary Guarantor” has the meaning provided in the first paragraph of this
Agreement.
“Subsidiary Redesignation” shall have the meaning assigned to such term in the
definition of “Unrestricted Subsidiary” contained in this Section 1.01.
“SunTrust” means SunTrust Bank.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided,
however, that none of the foregoing transactions described in clauses (a) or
(b), to the extent entered into in connection with Convertible Bond
Indebtedness, Capped Call Transactions, Convertible Bond Hedge Transactions and
Warrant Transactions, shall constitute Swap Contracts.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Commitment” means $10,000,000.
“Swing Line Exposure” means, with respect to each Revolving Lender, the
principal amount of the Swing Loans in which such Lender is legally obligated
either to make a Revolving Loan or to purchase a participation in accordance
with Section 2.04(c), which shall equal such Revolving Lender’s Revolving
Facility Percentage of all outstanding Swing Loans.


-37-
        



--------------------------------------------------------------------------------





“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.
“Swing Line Lender” means SunTrust.
“Swing Line Note” means a promissory note substantially in the form of
Exhibit A-3.
“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.
“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) the last day of the period for such Swing Loan as established by the Swing
Line Lender and agreed to by the Borrower, which shall be less than 15 days, and
(ii) the Revolving Facility Termination Date.
“Swing Loan Participation” has the meaning provided in Section 2.04(c).
“Swing Loan Participation Amount” has the meaning provided in Section 2.04(c).
“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.
“Tangible Assets” means, with respect to any Restricted Subsidiary of the
Borrower as of any date, (i) the total assets of such Restricted Subsidiary that
would be shown on the balance sheet of such Restricted Subsidiary as of such
date prepared in accordance with GAAP minus (ii) the net amount of all assets of
such Restricted Subsidiary that would be classified as Intangible Assets as of
such date.
“Target” has the meaning provided in the recitals.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Term Loan” means the Initial Term Loans, the Incremental Term Loans of each
series, the Other Term Loans of each series and the Extended Term Loans of each
series, collectively.
“Term Loan Administrative Agent” has the meaning provided in the first paragraph
of this Agreement and includes any successor to the Term Loan Administrative
Agent appointed pursuant to Section 9.11.
“Term Loan Borrowing” means the incurrence of Term Loans consisting of one Class
and Type by the Borrower from all of the Term Loan Lenders having Term Loan
Commitments in respect thereof on a pro rata basis on a given date in the same
currency, having in the case of any Eurodollar Loan, the same Interest Period.
“Term Loan Commitment” means, with respect to each Initial Term Loan Lender, its
Initial Term Loan Commitment and, with respect to any other Term Loan Lenders,
its obligation with respect to any other series of Term Loans to make a Term
Loan of such series.
“Term Loan Extension” has the meaning set forth in Section 2.16(b)(i).
“Term Loan Extension Amendment” means an amendment to this Agreement among the
Credit Parties, the applicable extending Term Loan Lenders and the Term Loan
Administrative Agent implementing a Term Loan Extension in accordance with
Section 2.16(b).
“Term Loan Extension Offer” has the meaning set forth in Section 2.16(b)(i).
“Term Loan Facility Percentage” means, for any Term Loan Lender at any time, the
percentage obtained by dividing the Term Loans made by such Lender and
outstanding at such time by the sum of the aggregate Term Loans of all Term Loan
Lenders outstanding at such time.
“Term Loan Lender” means each Lender with a Term Loan Commitment or holding an
outstanding Term Loan.
“Term Loan Maturity Date” means the earlier of (i) December 11, 2024, or
(ii) the date on which the principal amount of all outstanding Term Loans have
been declared or automatically have become due and payable (whether by
acceleration or otherwise).


-38-
        



--------------------------------------------------------------------------------





“Term Loan Note” means a promissory note substantially in the form of
Exhibit A-2.
“Testing Condition” shall be satisfied at any time that (i) the Aggregate
Revolving Facility Exposure at such time (excluding all undrawn Letters of
Credit or Letters of Credit that have been Cash Collateralized or backstopped
pursuant to arrangements reasonably satisfactory to the Revolver Administration
Agent) exceeds (ii) an amount equal to 25% of the aggregate amount of the
Revolving Commitments at such time.
“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Borrower then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.
“Title IV Plan” means an “employee pension benefit plan,” as defined in Section
3(2) of ERISA (other than a Multiemployer Plan), that is covered by Title IV of
ERISA or subject to Section 412 of the Code, and that the Borrower, any
Restricted Subsidiary of the Borrower or any ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any of them. A Title IV Plan also includes any
employee pension benefit plan that if it were terminated at any time, would
result in the Borrower or ERISA Affiliate being deemed to be a “contributing
sponsor” (as defined in Section 4001(a)(13) of ERISA) of the terminated plan
pursuant to ERISA Section 4069.
“Total Net Leverage Ratio” means, as of any date, the ratio of (i) Consolidated
Total Debt as of such date to (ii) Consolidated EBITDA for the most recently
ended Testing Period for which financial statements are required to have been
delivered.
“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Revolving Lenders as the same may be decreased pursuant to Section 2.12(c) or
increased pursuant to Section 2.19. As of the Closing Date, the amount of the
Total Revolving Commitment is $150,000,000.
“Total Consolidated Assets” means, as of any date, the total assets appearing on
the most recently prepared consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of the end of the most recent fiscal quarter of the
Borrower and its Restricted Subsidiaries for which such balance sheet has been
provided in accordance with Section 4.01(xvii) or Section 6.01(a) or (b) (as
applicable), prepared in accordance with GAAP.
“Total Tangible Assets” means, as of any date, (i) the Total Consolidated Assets
as of such date minus (ii) the net amount of all assets of the Borrower and its
Restricted Subsidiaries that would be classified as Intangible Assets as of such
date.
“Trademark” has the meaning assigned to such term in the Security Agreement.
“Trademark Security Agreement” means any Trademark Security Agreement executed
by a Credit Party owning registered Trademarks or applications for Trademarks in
favor of the Collateral Agent for the benefit of the Creditors, both on the
Closing Date and thereafter.
“Trading with the Enemy Act” means the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect from
time to time.
“Transactions” means, collectively, the transactions contemplated by this
Agreement, the Purchase, the Refinancing and the consummation of any other
transactions in connection with the foregoing (including in connection with the
Acquisition Agreement, the Intercompany Account Settlement and the payment of
the fees and expenses incurred in connection with any of the foregoing
(including the Transaction Costs)).












-39-
        



--------------------------------------------------------------------------------





“Transaction Costs” means any fees, costs, or expenses incurred or paid by the
Borrower or any of its Affiliates in connection with the Transactions, this
Agreement, and the other Loan Documents, and the transactions contemplated
hereby and thereby.
“Transformative Acquisition” means any Acquisition or Investment by the Borrower
or any Restricted Subsidiary that either (a) is not permitted by the terms of
this Agreement immediately prior to the consummation of such Acquisition or
Investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such Acquisition or Investment, would not provide the
Borrower and its Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower acting in good faith.
“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan, a Eurodollar Loan or a Foreign Currency Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable state or jurisdiction unless otherwise specified.
“United States” and “U.S.” each means United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Unreimbursed Drawing” means, with respect to any Letter of Credit, the
aggregate Dollar or Dollar Equivalent amount, as applicable, of the draws made
on such Letter of Credit that have not been reimbursed by the Borrower or the
applicable LC Obligor or converted to a Revolving Loan pursuant to Section
2.05(f)(i), and, in each case, all interest that accrues thereon pursuant to
this Agreement.
“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower identified as
an Unrestricted Subsidiary on Schedule 5.01, (2) any other Subsidiary of the
Borrower, whether now owned or acquired or created after the Closing Date, that
is designated by the Borrower as an Unrestricted Subsidiary hereunder by written
notice to the Administrative Agents; provided, that the Borrower shall only be
permitted to so designate a new Unrestricted Subsidiary after the Closing Date
so long as (a) no Default or Event of Default has occurred and is continuing or
would result therefrom, (b) immediately after giving effect to such designation,
the Total Net Leverage Ratio shall not exceed 4.90 to 1.00, (c) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Borrower or any of its Restricted Subsidiaries) through Investments as permitted
by, and in compliance with, Section 7.05, and any prior or concurrent
Investments in such Subsidiary by the Borrower or any of its Restricted
Subsidiaries shall be deemed to have been made under Section 7.05, (d) without
duplication of clause (c), any net assets owned by such Unrestricted Subsidiary
at the time of the initial designation thereof shall be treated as Investments
pursuant to Section 7.05, (e) such Subsidiary shall have been or will promptly
be designated an “unrestricted subsidiary” (or otherwise not be subject to the
covenants) under any Credit Agreement Refinancing Indebtedness or Junior Debt,
(f) immediately after giving effect to such designation, that portion of
Consolidated EBITDA attributable to all Unrestricted Subsidiaries for the period
of four consecutive fiscal quarters most recently ended prior to such day does
not exceed 10% of Consolidated EBITDA for the Borrower and its Subsidiaries for
such period and (g) the Borrower shall have delivered to the Administrative
Agent a certificate executed by a Responsible Officer of the Borrower,
certifying compliance with the requirements of preceding clauses (a) through (f)
and (3) any Subsidiary of an Unrestricted Subsidiary. The Borrower may designate
or redesignate any Unrestricted Subsidiary to be a Restricted Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided, that
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) immediately after giving effect to such designation, the
Total Net Leverage Ratio shall not exceed 4.90 to 1.00 and (iii) the Borrower
shall have delivered to the Administrative Agents an officer’s certificate
executed by a Responsible Officer of the Borrower, certifying to the best of
such officer’s knowledge, compliance with the requirement of preceding
clauses (i) and (ii); provided, further, that no Unrestricted Subsidiary that
has been designated as a Restricted Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary.




-40-
        



--------------------------------------------------------------------------------





Notwithstanding anything in this Agreement to the contrary, nothing shall
restrict or prohibit (a) the formation and designation of a Future Escrow
Subsidiary as an Unrestricted Subsidiary and (b) the holding of any Future
Escrow Funds in any Future Escrow Account and the granting or existence of any
Liens on any Future Escrow Account, the Future Escrow Funds or any documentation
relating, in each case, in favor of any escrow agent (or its designee).
“Unused Commitment” means, at any time, the excess of (i) the Total Revolving
Commitment at such time over (ii) the Aggregate Credit Facility Exposure at such
time.
“Unused Fees” has the meaning provided in Section 2.11(a).
“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.
“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.
“Warrant Transactions” means one or more call options referencing the Borrower’s
common stock written by the Borrower substantially contemporaneously with the
purchase by the Borrower of Convertible Bond Hedge Transactions and having an
initial strike or exercise price (howsoever defined) greater than the strike or
exercise price (howsoever defined) of such Convertible Bond Hedge Transactions.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (x) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (y) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.


























-41-
        



--------------------------------------------------------------------------------





“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower, any other Credit Party or any
Administrative Agent, as applicable.
“Working Capital” means, for the Borrower and its Restricted Subsidiaries on a
consolidated basis and calculated in accordance with GAAP, as of any date of
determination, the excess of (a) current assets (other than cash and Cash
Equivalents and taxes and deferred taxes) over (b) current liabilities,
excluding, without duplication, (i) the current portion of any long-term
Indebtedness, (ii) outstanding Revolving Loans and Swing Loans, (iii) the
current portion of current taxes and deferred income taxes and (iv) the current
portion of accrued Consolidated Interest Expense.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”
Section 1.03    Accounting Terms. Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time. Notwithstanding any other
provision contained herein, (i) all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
FASB ASC Section 825-10 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Credit Party or any Restricted Subsidiary of any Credit Party at “fair value,”
as defined therein and (ii) for purposes of calculating the covenants contained
in Section 7.07, any obligations of a Person under a lease (whether existing on
the Closing Date or entered into thereafter) that is not (or would not be)
required to be classified or accounted for as a Capitalized Lease Obligation on
a balance sheet of such Person prepared in accordance with GAAP as in effect on
the Closing Date shall not be treated as a Capitalized Lease Obligation pursuant
to the Loan Documents solely as a result of changes in the application of, or
the adoption of changes in, GAAP after the Closing Date.
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and the Borrower shall so
request, the Administrative Agents, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agents and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.


















-42-
        



--------------------------------------------------------------------------------





Section 1.04    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof’ and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all Real Property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.
Section 1.05    Currency Equivalents. Except as otherwise specified herein, all
references herein or in any other Loan Document to a dollar amount shall mean
such amount in U.S. Dollars or, if the context so requires, the Dollar
Equivalent of such amount in any Designated Foreign Currency. The Dollar
Equivalent of any amount shall be determined in accordance with the definition
of “Dollar Equivalent”; provided, however, that notwithstanding the foregoing or
anything elsewhere in this Agreement to the contrary, in calculating the Dollar
Equivalent of any amount for purposes of determining (i) the Borrower’s
obligation to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.13(b), or (ii) the Borrower’s ability to request additional Loans or
Letters of Credit pursuant to the Commitments, the applicable Administrative
Agent may, in the case of either of the foregoing, in its discretion, calculate
the Dollar Equivalent of such amount on any Business Day selected by the
applicable Administrative Agent.
Section 1.06    Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. “Revolving
Loan” or “Initial Term Loan”) or by Type (e.g. “Eurodollar Loan” or “Base Rate
Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also
may be classified and referred to by Class (e.g. “Revolving Borrowing”) or by
Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving
Eurodollar Borrowing”).
Section 1.07    Limited Condition Transactions. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, when calculating any applicable
ratio, calculating availability under baskets or determining other compliance
with this Agreement (including the determination of compliance with any
provision of this Agreement which requires (x) that no Default or Event of
Default has occurred, is continuing or would result therefrom or (y) the
accuracy of representations and warranties) in connection with the consummation
of a Limited Condition Transaction, the date of determination of such ratio, the
determination of the accuracy of such representations and warranties, the
calculation of the availability of such baskets, the determination of whether
any Default or Event of Default has occurred, is continuing or would result
therefrom, or other applicable covenant shall, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), be deemed to be the date the binding
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”) and if, after such ratios and other provisions are
measured on a Pro Forma Basis after giving effect to such Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they occurred at the beginning of the four consecutive fiscal
quarter period being used to calculate such financial ratio ending prior to the
LCT Test Date, the Borrower or applicable Restricted Subsidiary could have taken
such action on the relevant LCT Test Date in compliance with such ratios and
provisions, such provisions shall be deemed to have been complied with. For the
avoidance of doubt, (x) if any of such ratios or baskets are exceeded as a
result of fluctuations in such ratio (including due to fluctuations in
Consolidated EBITDA) at or prior to the consummation of the relevant Limited
Condition Transaction, such ratios or baskets and other provisions will not be
deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Transaction is permitted
hereunder and (y) such ratios and other


-43-
        



--------------------------------------------------------------------------------





provisions shall not be tested at the time of consummation of such Limited
Condition Transaction or related transactions. If the Borrower has made an LCT
Election for any Limited Condition Transaction on or following the relevant LCT
Test Date and prior to the consummation of such Limited Condition Transaction
(or termination of the binding definitive agreement with respect thereto), then
(x) such Indebtedness (and any associated Lien) shall be deemed incurred at the
time of such LCT Election and outstanding thereafter for the purposes of pro
forma compliance with any applicable ratios and (y) for purposes of any
calculation with respect to the incurrence of any other Indebtedness or Liens,
or the making of any other Acquisition, Investment, Restricted Payment or other
transaction, in each case that is subject to compliance with a ratio, test or
basket availability, any such ratio (excluding, for the avoidance of doubt, the
ratio contained in Section 7.07), test or basket availability shall also be
required to be calculated without giving effect to such Limited Condition
Transaction.
Section 1.08    Administrative Agents. Each Lender, Agent, LC Issuer, Swing Line
Lender and any other party hereto agrees that (i) the Term Loan Administrative
Agent shall be the administrative agent with respect to the Term Loans and the
Term Loan Lenders and shall exercise such duties, rights and responsibilities
set forth herein applicable to the Term Loans and the Term Loan Lenders and (ii)
the Revolver Administrative Agent shall be the administrative agent with respect
to the Revolving Loans, the Revolving Commitments, the Revolving Lenders, Swing
Loans, Swing Line Lenders, Letters of Credit, LC Disbursements and LC Issuers
and shall exercise such duties, rights and responsibilities set forth herein
applicable to the Revolving Loans, the Revolving Commitments, the Revolving
Lenders, the Swing Loans, the Swing Line Lenders, the Letters of Credit, the LC
Disbursements and the LC Issuers. References to “applicable” Administrative
Agent shall mean, when referring to a Term Loan or Term Loan Lender, the Term
Loan Administrative Agent and when referring to the Revolving Loans, the
Revolving Commitments, the Revolving Lenders, Swing Loans, Swing Line Lenders,
Letters of Credit, LC Disbursements and LC Issuers, the Revolver Administrative
Agent.
ARTICLE II.    

THE TERMS OF THE CREDIT FACILITY
Section 2.01    Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, each Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Credit Facility for the benefit
of the Borrower; provided, however, that at no time will (i) the Aggregate
Credit Facility Exposure exceed the Total Revolving Commitment, or (ii) the
Revolving Facility Exposure of any Lender exceed the aggregate amount of such
Lender’s Revolving Commitment.
Section 2.02    Revolving Facility. During the Revolving Facility Availability
Period, each Revolving Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make a Revolving Loan or Revolving Loans to the
Borrower from time to time pursuant to such Lender’s Revolving Commitment, which
Revolving Loans (i) may, except as set forth herein, at the option of the
Borrower, be incurred and maintained as, or Converted into, Revolving Loans that
are Base Rate Loans, Eurodollar Loans or Foreign Currency Loans, in each case
denominated in Dollars or a Designated Foreign Currency, provided that all
Revolving Loans made as part of the same Revolving Borrowing shall consist of
Revolving Loans of the same Type; (ii) may be repaid or prepaid and reborrowed
in accordance with the provisions hereof; and (iii) shall not be made if, after
giving effect to any such Revolving Loan, (A) the Revolving Facility Exposure of
any Lender would exceed such Lender’s Revolving Commitment, (B) the sum of (1)
the Aggregate Revolving Facility Exposure and (2) the outstanding principal
amount of Swing Loans, would exceed the Total Revolving Commitment, or (C) the
Borrower would be required to prepay Loans or cash collateralize Letters of
Credit pursuant to Section 2.13(b).












-44-
        



--------------------------------------------------------------------------------





Section 2.03    [Reserved].
Section 2.04    Swing Line Facility.
(a)    Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make a Swing Loan or Swing Loans to the Borrower from time to time, which Swing
Loans (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made only in U.S. Dollars; (iii) may be repaid or
prepaid and reborrowed in accordance with the provisions hereof; (iv) may only
be made if after giving effect thereto (A) the aggregate principal amount of
Swing Loans outstanding does not exceed the Swing Line Commitment, (B) the sum
of (1) the Revolving Facility Exposure of any Lender and (2) the Swing Line
Exposure of such Lender, does not exceed such Lender’s Revolving Commitment and
(C) the sum of (1) the Aggregate Revolving Facility Exposure and (2) the
outstanding principal amount of Swing Loans, would exceed the Total Revolving
Commitment; (v) shall not be made if, after giving effect thereto, the Borrower
would be required to prepay Loans or cash collateralize Letters of Credit
pursuant to Section 2.13(b); and (vi) shall not be made if the proceeds thereof
would be used to repay, in whole or in part, any outstanding Swing Loan.
(b)    Swing Loan Refunding. The Swing Line Lender may at any time, in its sole
and absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Revolver Administrative Agent,
specifying the aggregate principal amount thereof (a “Notice of Swing Loan
Refunding”). Promptly upon receipt of a Notice of Swing Loan Refunding, the
Revolver Administrative Agent shall give notice of the contents thereof to the
Revolving Lenders with Revolving Commitments and, unless an Event of Default
specified in Section 8.01(h) in respect of the Borrower has occurred, the
Borrower. Each such Notice of Swing Loan Refunding shall be deemed to constitute
delivery by the Borrower of a Notice of Borrowing requesting Revolving Loans
consisting of Base Rate Loans in the amount of the Swing Loans to which it
relates. Each Revolving Lender with a Revolving Commitment (including the Swing
Line Lender) hereby unconditionally agrees (notwithstanding that any of the
conditions specified in Section 4.02 or elsewhere in this Agreement shall not
have been satisfied, but subject to the provisions of paragraph (d) below) to
make a Revolving Loan to the Borrower in the amount of such Lender’s Revolving
Facility Percentage of the aggregate amount of the Swing Loans to which such
Notice of Swing Loan Refunding relates. Each such Lender shall make the amount
of such Revolving Loan available to the Revolver Administrative Agent in
immediately available funds at its Payment Office not later than 1:00 P.M.
(local time at its Payment Office), if such notice is received by such Lender
prior to 11:00 A.M. (local time at its Domestic Lending Office), or not later
than 1:00 P.M. (local time at its Payment Office) on the next Business Day, if
such notice is received by such Lender after such time. The proceeds of such
Revolving Loans shall be made immediately available to the Swing Line Lender and
applied by it to repay the principal amount of the Swing Loans to which such
Notice of Swing Loan Refunding relates.
(c)    Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of the Borrower or one or more of the Revolving Lenders with
Revolving Commitments shall determine that it is legally prohibited from making
a Revolving Loan under such circumstances, each Lender (other than the Swing
Line Lender), or each Lender (other than such Swing Line Lender) so prohibited,
as the case may be, shall, on the date such Revolving Loan would have been made
by it (the “Purchase Date”), purchase an undivided participating interest (a
“Swing Loan Participation”) in the outstanding Swing Loans to which such Notice
of Swing Loan Refunding relates, in an amount (the “Swing Loan Participation
Amount”) equal to such Lender’s Revolving Facility Percentage of such
outstanding Swing Loans. On the Purchase Date, each such Lender or each such
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Lender’s Swing Loan Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate, dated the date
of the Swing Line Lender’s receipt of the funds from, and evidencing such
Lender’s Swing Loan Participation in, such Swing Loans and its Swing Loan
Participation Amount in respect thereof. If any amount required to be paid by a
Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Loan Participation is not paid on the date such payment is due, such
Lender shall pay to the Swing Line Lender on demand interest on the amount not
so paid at the overnight Federal Funds Effective Rate from the due date until
such amount is paid in full. Whenever, at any time after the Swing Line Lender
has received from any other Lender such Lender’s Swing Loan Participation
Amount, the Swing Line Lender receives any payment from or on behalf of the
Borrower on account of


-45-
        



--------------------------------------------------------------------------------





the related Swing Loans, the Swing Line Lender will promptly distribute to such
Lender its ratable share of such amount based on its Revolving Facility
Percentage of such amount on such date on account of its Swing Loan
Participation (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that if such payment received by the
Swing Line Lender is required to be returned, such Lender will return to the
Swing Line Lender any portion thereof previously distributed to it by the Swing
Line Lender.
(d)    Obligations Unconditional. Each Revolving Lender’s obligation to make
Revolving Loans pursuant to Section 2.04(b) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Loan Refunding shall be
subject to the conditions that (i) such Lender shall have received a Notice of
Swing Loan Refunding complying with the provisions hereof and (ii) at the time
the Swing Loans that are the subject of such Notice of Swing Loan Refunding were
made, the Swing Line Lender making the same had no actual written notice from
another Lender that an Event of Default had occurred and was continuing, but
otherwise shall be absolute and unconditional, shall be solely for the benefit
of the Swing Line Lender that gives such Notice of Swing Loan Refunding, and
shall not be affected by any circumstance, including, without limitation, (A)
any set-off, counterclaim, recoupment, defense or other right that such Lender
may have against any other Lender, any Credit Party, or any other Person, or any
Credit Party may have against any Lender or other Person, as the case may be,
for any reason whatsoever; (B) the occurrence or continuance of a Default or
Event of Default; (C) any event or circumstance involving a Material Adverse
Effect; (D) any breach of any Loan Document by any party thereto; or (E) any
other circumstance, happening or event, whether or not similar to any of the
foregoing.
Section 2.05    Letters of Credit.
(a)    LC Issuances. During the Revolving Facility Availability Period, the
Borrower may request an LC Issuance at any time and from time to time to issue,
for the account of the Borrower or any Subsidiary Guarantor, and subject to and
upon the terms and conditions herein set forth, each LC Issuer agrees to issue
from time to time Letters of Credit denominated and payable in Dollars or any
Designated Foreign Currency and in each case in such form as may be approved by
such LC Issuer and the Revolver Administrative Agent; provided, however, that
notwithstanding the foregoing, no LC Issuance shall be made if, after giving
effect thereto, (i) the LC Outstandings would exceed the LC Commitment Amount,
(ii) the Revolving Facility Exposure of any Lender would exceed such Lender’s
Revolving Commitment, (iii) the sum of (A) the Aggregate Revolving Facility
Exposure and (B) the outstanding principal amount of Swing Loans, would exceed
the Total Revolving Commitment, (iv) the Borrower would be required to prepay
Loans or cash collateralize Letters of Credit pursuant to Section 2.13(b) or (v)
any Revolving Lender is at such time a Defaulting Lender hereunder, unless such
LC Issuer has entered into arrangements satisfactory to such LC Issuer (in its
sole discretion) with the Borrower or such Defaulting Lender to eliminate such
LC Issuer’s actual or potential risk with respect to such Lender’s LC
Participation. Subject to Section 2.05(c) below, each Letter of Credit shall
have an expiry date (including any renewal periods) occurring not later than the
earlier of (y) two years from the date of issuance thereof, or (z) 5 Business
Days prior to the Revolving Facility Termination Date. Letters of Credit listed
on Schedule 2.05 shall automatically be deemed to constitute and continue as
Letters of Credit issued hereunder on the Closing Date.
(b)    LC Requests. Whenever the Borrower desires that a Letter of Credit be
issued for its account or the account of any eligible LC Obligor, the Borrower
shall give the Revolver Administrative Agent and the applicable LC Issuer
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Revolver Administrative Agent)
which, if in the form of written notice, shall be substantially in the form of
Exhibit B-4 (each such request, a “LC Request”), or transmit by electronic
communication (if arrangements for doing so have been approved by the applicable
LC Issuer), prior to 11:00 A.M. (local time at the applicable Notice Office) at
least three Business Days (or such shorter period as may be reasonably
acceptable to the relevant LC Issuer) prior to the proposed date of issuance
(which shall be a Business Day), which LC Request shall include such supporting
documents that such LC Issuer customarily requires in connection therewith
(including, in the case of a Letter of Credit for an account party other than
the Borrower, an application for, and if applicable a reimbursement agreement
with respect to, such Letter of Credit). In the event of any inconsistency
between any of the terms or provisions of any LC Document and the terms and
provisions of this Agreement respecting Letters of Credit, the terms and
provisions of this Agreement shall control.


-46-
        



--------------------------------------------------------------------------------





(c)    Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than one day in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued. Once any such
Letter of Credit that has automatic renewal provisions has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) such
LC Issuer to permit the renewal of such Letter of Credit at any time to an
expiry date not later than 5 Business Days prior to the Revolving Facility
Termination Date; provided, however, that such LC Issuer shall not permit any
such renewal if (i) such LC Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof, or (ii) it has received notice (which may be by telephone or
in writing) on or before the day that is two Business Days before the date that
such LC Issuer is permitted to send a notice of non-renewal from the Revolver
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied.
(d)    Applicability of ISP98. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each Letter of
Credit.
(e)    Notice of LC Issuance. Each LC Issuer shall, on the date of each LC
Issuance by it, give the Revolver Administrative Agent, each applicable
Revolving Lender and the Borrower written notice of such LC Issuance,
accompanied by a copy to the Revolver Administrative Agent of the Letter of
Credit or Letters of Credit issued by it. Each LC Issuer shall provide to the
Revolver Administrative Agent a quarterly (or monthly if requested by any
applicable Revolving Lender) summary describing each Letter of Credit issued by
such LC Issuer and then outstanding and an identification for the relevant
period of the daily aggregate LC Outstandings represented by Letters of Credit
issued by such LC Issuer.
(f)    Reimbursement Obligations.
(i)    The Borrower hereby agrees to reimburse (or cause any LC Obligor for
whose account a Letter of Credit was issued to reimburse) each LC Issuer, by
making payment directly to such LC Issuer in immediately available funds at the
payment office of such LC Issuer, for any Unreimbursed Drawing with respect to
any Letter of Credit immediately after, and in any event, if notice is given to
the Borrower by 11:00 A.M., on the date on which, or if notice is given after
11:00 A.M., on the next succeeding Business Day, such LC Issuer notifies the
Borrower (or any such other LC Obligor for whose account such Letter of Credit
was issued) of such payment or disbursement (which notice to the Borrower (or
such other LC Obligor) shall be delivered reasonably promptly after any such
payment or disbursement), such payment to be made in Dollars or in the
applicable Designated Foreign Currency in which such Letter of Credit is
denominated, with interest on the amount so paid or disbursed by such LC Issuer.
If the Borrower fails to so reimburse the L/C Issuer by such date, the Borrower
will be deemed to have given a Notice of Borrowing for Revolving Loans that are
Base Rate Loans in an aggregate Dollar Equivalent principal amount sufficient to
reimburse such Unreimbursed Drawing (and the Revolver Administrative Agent shall
promptly give notice to the Revolving Lenders of such deemed Notice of
Borrowing), the Revolving Lenders shall, unless they are legally prohibited from
doing so, make the Revolving Loans contemplated by such deemed Notice of
Borrowing (which Revolving Loans shall be considered made under Section 2.02),
and the proceeds of such Revolving Loans shall be disbursed directly to the
applicable LC Issuer to the extent necessary to effect such reimbursement and
repayment of the Unreimbursed Drawing, with any excess proceeds to be made
available to the Borrower in accordance with the applicable provisions of this
Agreement. To the extent such Unreimbursed Drawing is not reimbursed prior to
1:00 P.M. (local time at the payment office of the applicable LC Issuer) on the
date required, interest on such Unreimbursed Drawing shall accrue, from and
including the date paid or disbursed to but not including the date such LC
Issuer is reimbursed therefor at a rate per annum that shall be the rate then
applicable to Revolving Loans pursuant to Section 2.09(a)(i) that are Base Rate
Loans or, if not reimbursed on the date of such payment or disbursement because
the Aggregate Credit Facility Exposure exceeds the Revolving Commitment, then at
the Default Rate, any such interest also to be payable on demand.


-47-
        



--------------------------------------------------------------------------------





(ii)    Obligations Absolute. Each LC Obligor’s obligation under this Section to
reimburse each LC Issuer with respect to Unreimbursed Drawings (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment that such LC Obligor may have or have had against such LC Issuer, the
Revolver Administrative Agent or any Lender, including, without limitation, any
defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that no LC Obligor shall be obligated to reimburse an LC Issuer for any
wrongful payment made by such LC Issuer under a Letter of Credit as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such LC Issuer.
(g)    LC Participations.
(i)    Immediately upon each LC Issuance, the LC Issuer of such Letter of Credit
shall be deemed to have sold and transferred to each Revolving Lender with a
Revolving Commitment, and each such Lender (each an “LC Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
LC Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Revolver Administrative Agent for the account of the Revolving
Lenders as provided in Section 2.11 and the LC Participants shall have no right
to receive any portion of any fees of the nature contemplated by Section 2.11
(d) or (e)), the obligations of any LC Obligor under any LC Documents pertaining
thereto, and any security for, or guaranty pertaining to, any of the foregoing.
(ii)    In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.
(iii)    If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Revolver Administrative Agent, and the Revolver Administrative Agent shall
promptly notify each LC Participant of such failure, and each LC Participant
shall promptly and unconditionally pay to the Revolver Administrative Agent for
the account of such LC Issuer, the amount of such LC Participant’s Revolving
Facility Percentage of such payment in Dollars or in the applicable Designated
Foreign Currency in which such Letter of Credit is denominated and in same-day
funds; provided, however, that no LC Participant shall be obligated to pay to
the Revolver Administrative Agent its Revolving Facility Percentage of such
unreimbursed amount for any wrongful payment made by such LC Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such LC Issuer. If the Revolver
Administrative Agent so notifies any LC Participant required to fund a payment
under a Letter of Credit prior to 11:00 A.M. (local time at its Notice Office)
on any Business Day, such LC Participant shall make available to the Revolver
Administrative Agent for the account of the relevant LC Issuer such LC
Participant’s Revolving Facility Percentage of the amount of such payment on
such Business Day in same-day funds. If and to the extent such LC Participant
shall not have so made its Revolving Facility Percentage of the amount of such
payment available to the Revolver Administrative Agent for the account of the
relevant LC Issuer, such LC Participant agrees to pay to the Revolver
Administrative Agent for the account of such LC Issuer, forthwith on demand,
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Revolver Administrative Agent for the
account of such LC Issuer at the Federal Funds Effective Rate. The failure of
any LC Participant to make available to the Revolver Administrative Agent for
the account of the relevant LC Issuer its Revolving Facility Percentage of any
payment under any Letter of Credit shall not relieve any other LC Participant of
its obligation hereunder to make available to the Revolver Administrative Agent
for the account of such LC Issuer its Revolving Facility Percentage of any
payment under any Letter of Credit on the date required, as specified above, but
no LC Participant shall be responsible for the failure of any other LC
Participant to make available to the Revolver Administrative Agent for the
account of such LC Issuer such other LC Participant’s Revolving Facility
Percentage of any such payment.


-48-
        



--------------------------------------------------------------------------------





(iv)    Whenever an LC Issuer receives a payment of a reimbursement obligation
as to which the Revolver Administrative Agent has received for the account of
such LC Issuer any payments from the LC Participants pursuant to subpart (iii)
above, such LC Issuer shall pay to the Revolver Administrative Agent and the
Revolver Administrative Agent shall promptly pay to each LC Participant that has
paid its Revolving Facility Percentage thereof, in same-day funds, an amount
equal to such LC Participant’s Revolving Facility Percentage of the principal
amount thereof and interest thereon accruing after the purchase of the
respective LC Participations, as and to the extent so received.
(v)    The obligations of the LC Participants to make payments to the Revolver
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
(A)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(B)    the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Revolver Administrative Agent, any LC Issuer, any
Lender, or other Person, whether in connection with this Agreement, any Letter
of Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct of such LC Issuer in making payment under any
applicable Letter of Credit;
(C)    any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(D)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
(E)    the occurrence of any Default or Event of Default.
(vi)    To the extent any LC Issuer is not indemnified by the Borrower or any LC
Obligor, the LC Participants will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by such LC Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct.
Section 2.06    Notice of Borrowing.
(a)    Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Borrower to the applicable Administrative Agent at its Notice
Office not later than (i) in the case of each Borrowing of a Fixed Rate Loan,
1:00 P.M. (local time at its Notice Office) at least three Business Days prior
to the date of such Borrowing (and in the case of a Borrowing on the Closing
Date, at least two Business Days), (ii) in the case of each Borrowing of a Base
Rate Loan, prior to 1:00 P.M. (local time at its Notice Office) on the proposed
date of such Borrowing, and (iii) in the case of any Borrowing under the Swing
Line Facility, prior to 1:00 P.M. (local time at its Notice Office) on the
proposed date of such Borrowing. For the avoidance of doubt, each request for a
Borrowing hereunder in a Designated Foreign Currency shall be made only by the
Borrower.
(b)    Notice of Borrowing. Each request for a Borrowing (other than a
Continuation or Conversion) shall be made by an Authorized Officer of the
Borrower by delivering written notice of such request substantially in the form
of Exhibit B-1 (each such notice, a “Notice of Borrowing”) or by telephone (to
be confirmed immediately


-49-
        



--------------------------------------------------------------------------------





in writing by delivery by an Authorized Officer of the Borrower of a Notice of
Borrowing), and in any event each such request shall be irrevocable and shall
specify (i) the aggregate principal amount of the Loans to be made pursuant to
such Borrowing, (ii) the date of the Borrowing (which shall be a Business Day),
(iii) the Class and Type of Loans such Borrowing will consist of, and (iv) if
applicable, the initial Interest Period, the Swing Loan Maturity Date (which
shall be less than 15 days) and Designated Foreign Currency applicable thereto.
Without in any way limiting the obligation of the Borrower to confirm in writing
any telephonic notice permitted to be given hereunder, the applicable
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by such
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower entitled to give telephonic notices under this Agreement on behalf of
the Borrower. In each such case, such Administrative Agent’s record of the terms
of such telephonic notice shall be conclusive absent manifest error.
(c)    Minimum Borrowing Amount. The aggregate principal amount of each
Borrowing by the Borrower shall not be less than the Minimum Borrowing Amount.
(d)    Maximum Borrowings. More than one Borrowing may be incurred by the
Borrower on any day; provided, however, that (i) if there are two or more
Borrowings on a single day by the Borrower that consist of Fixed Rate Loans,
each such Borrowing shall have a different initial Interest Period, (ii) at no
time shall there be more than seven Borrowings of Fixed Rate Loans outstanding
hereunder, (iii) at no time shall there be more than two Borrowings of Swing
Loans outstanding hereunder, and (iv) at no time shall there be more than 10
Borrowings outstanding hereunder.
Section 2.07    Funding Obligations; Disbursement of Funds.
(a)    Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of a
Class of Commitments pursuant to Section 2.12 shall be deemed to relieve any
Lender in such Class from its obligation to fulfill its commitments hereunder
and in existence from time to time or to prejudice any rights that the Borrower
may have against any Lender in such Class as a result of any default by such
Lender hereunder.
(b)    Borrowings Pro Rata. Except with respect to the making of Swing Loans by
the Swing Line Lender, all Revolving Loans hereunder shall be made and LC
Participations acquired by each Lender on a pro rata basis based upon each
Lender’s Revolving Facility Percentage of the amount of such Revolving Borrowing
or Letter of Credit in effect on the date the applicable Revolving Borrowing is
to be made or the Letter of Credit is to be issued.
(c)    Notice to Lenders. The applicable Administrative Agent shall promptly
give each Lender in a Class, as applicable, written notice (or telephonic notice
promptly confirmed in writing) of each proposed Borrowing, or Conversion or
Continuation thereof, and LC Issuance, and of such Lender’s proportionate share
thereof or participation therein and of the other matters covered by the Notice
of Borrowing, Notice of Continuation or Conversion, or LC Request, as the case
may be, relating thereto.
(d)    Funding of Loans.
(i)    Loans Generally. No later than 4:00 P.M. (local time at the applicable
Payment Office) on the date specified in each Notice of Borrowing, each Lender
in a Class will make available its amount, if any, of each Borrowing of such
Class requested to be made on such date to the applicable Administrative Agent
at the applicable Payment Office in Dollars or the applicable Designated Foreign
Currency and in immediately available funds and such Administrative Agent
promptly will make available to the Borrower by depositing to its account at the
applicable Payment Office (or such other account as the Borrower shall specify)
the aggregate of the amounts so made available in the type of funds received.
For the avoidance of doubt, proceeds of any Borrowing hereunder in a Designated
Foreign Currency shall be funded only to the Borrower as provided immediately
above.


-50-
        



--------------------------------------------------------------------------------





(ii)    Swing Loans. No later than 4:00 P.M. (local time at the applicable
Payment Office) on the date specified in each Notice of Borrowing, the Swing
Line Lender will make available to the Borrower by depositing to its account at
the applicable Payment Office (or such other account as the Borrower shall
specify) the aggregate of Swing Loans requested in such Notice of Borrowing.
(e)    Advance Funding. Unless the applicable Administrative Agent shall have
been notified by any Lender of a Class prior to the date of a Borrowing of such
Class that such Lender does not intend to make available to such Administrative
Agent its portion of the Class of Borrowing or Borrowings to be made on such
date, such Administrative Agent may assume that such Lender has made such amount
available to such Administrative Agent on such date of Borrowing, and such
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the applicable Administrative Agent by such Lender and such Administrative
Agent has made the same available to the Borrower, such Administrative Agent
shall be entitled to recover such corresponding amount from such Lender. If such
Lender does not pay such corresponding amount forthwith upon the such
Administrative Agent’s demand therefor, such Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to such Administrative Agent. The applicable Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by such Administrative Agent to the
Borrower to the date such corresponding amount is recovered by such
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then applicable rate of interest, calculated in accordance with Section 2.09,
for the respective Class of Loans (but without any requirement to pay any
amounts in respect thereof pursuant to Section 3.02).
Section 2.08    Evidence of Obligations.
(a)    Loan Accounts of Lenders. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Obligations of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
(b)    Loan Accounts of Administrative Agents. Each Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each applicable
Loan and Borrowing made hereunder, the Type thereof, the currency in which such
Loan is denominated, the Interest Period and applicable interest rate and, in
the case of a Swing Loan, the Swing Loan Maturity Date applicable thereto, (ii)
the amount and other details with respect to each Letter of Credit issued
hereunder, (iii) the amount of any principal due and payable or to become due
and payable from the Borrower to each Lender hereunder, (iv) the amount of any
sum received by such Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof, and (v) the other details relating to
the Loans, Letters of Credit and other Obligations.
(c)    Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.08(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of any
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.
(d)    Notes. Upon request of any Lender or the Swing Line Lender, the Borrower
will execute and deliver to such Lender or the Swing Line Lender, as the case
may be, (i) a Revolving Facility Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender, (ii) a Swing
Line Note with blanks appropriately completed in conformity herewith to evidence
the Borrower’s obligation to pay the principal of, and interest on, the Swing
Loans made to it by the Swing Line Lender and (iii) a Term Loan Note with blanks
appropriately completed in conformity herewith to evidence the Borrower’s
obligation to pay the principal of, and interest on, Term Loans made to it by
such Lender; provided, however, that the decision of any Lender or the Swing
Line Lender to not request a Note shall in no way detract from the Borrower’s
obligation to repay the Loans and other amounts owing by the Borrower to such
Lender or the Swing Line Lender.


-51-
        



--------------------------------------------------------------------------------





Section 2.09    Interest; Default Rate.
(a)    Interest on Term Loans and Revolving Loans. The outstanding principal
amount of each Term Loan and Revolving Loan made by each Lender shall bear
interest at a fluctuating rate per annum that shall at all times be equal to (i)
during such periods as such Loan is a Base Rate Loan, the Base Rate plus the
Applicable Margin in effect from time to time, (ii) during such periods as such
Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such
Eurodollar Loan for the applicable Interest Period plus the Applicable Margin in
effect from time to time, and (iii) during such periods as a Revolving Loan is a
Foreign Currency Loan, the relevant Adjusted Foreign Currency Rate for such
Foreign Currency Loan for the applicable Interest Period plus the Applicable
Margin in effect from time to time.
(b)    [Reserved].
(c)    Interest on Swing Loans. The outstanding principal amount of each Swing
Loan shall bear interest from the date of the Borrowing at a rate per annum that
shall be equal to the Base Rate plus the Applicable Margin for Base Rate Loans.
Each Swing Loan shall bear interest for a minimum of one day. Interest on all
Swing Loans shall be paid on the last day of each month and on the Revolving
Facility Termination Date.
(d)    Default Interest. Notwithstanding the above provisions, if an Event of
Default is in existence, upon written notice by the applicable Administrative
Agent (which notice such Administrative Agent shall give at the direction of the
Required Lenders), (i) all outstanding amounts of principal and, to the extent
permitted by law, all overdue interest, in respect of each Loan shall bear
interest, payable on demand, at a rate per annum equal to the Default Rate, and
(ii) the LC Fees shall be increased by an additional 2% per annum in excess of
the LC Fees otherwise applicable thereto. In addition, if any amount (other than
amounts as to which the foregoing subparts (i) and (ii) are applicable) payable
by the Borrower under the Loan Documents is not paid when due, upon written
notice by the applicable Administrative Agent (which notice such Administrative
Agent shall give at the direction of the Required Lenders), such amount shall
bear interest, payable on demand, at a rate per annum equal to the Default Rate.
(e)    Accrual and Payment of Interest. Interest on each Borrowing shall accrue
from and including the date of such Borrowing to but excluding the date of any
prepayment or repayment thereof and shall be payable by the Borrower as follows:
(i) in respect of each Base Rate Loan, quarterly in arrears on the last Business
Day of each March, June, September and December, (ii) in respect of each Fixed
Rate Loan, on the last day of each Interest Period applicable thereto and, in
the case of an Interest Period in excess of three months, on the dates that are
successively three months after the commencement of such Interest Period, (iii)
in respect of any Swing Loan, on the Swing Loan Maturity Date applicable
thereto, (iv) in respect of Revolving Loans, the Revolving Facility Termination
Date, (v) in respect of Term Loans, the Term Loan Maturity Date, (vi) in respect
of all other Loans, on (A) the date of any repayment or prepayment (other than a
repayment or prepayment of a Revolving Loan that is a Base Rate Loan prior to
the Revolving Facility Termination Date) on the amount repaid or prepaid and (B)
the date of any Conversion on the amount Converted, (vii) in respect of any
interest not paid when due pursuant to any of the foregoing subparts, on demand,
and (viii) in respect of any interest payable pursuant to Section 2.09(c), as
set forth in Section 2.09(c).
(f)    Computations of Interest. All computations of interest on all Loans and
Unreimbursed Drawings hereunder shall be made on the actual number of days
elapsed over a year of 360 days.
(g)    Information as to Interest Rates. The applicable Administrative Agent,
upon determining the interest rate for any Class of Borrowing, shall promptly
notify the Borrower and the Lenders of such Class thereof Any changes in the
Applicable Margin shall be determined by the applicable Administrative Agent in
accordance with the provisions set forth in the definition of “Applicable
Margin” and such Administrative Agent will promptly provide notice of such
determinations to the Borrower and the Lenders. Any such determination by any
Administrative Agent shall be conclusive and binding absent manifest error.






-52-
        



--------------------------------------------------------------------------------





Section 2.10    Conversion and Continuation of Loans.
(a)    Conversion and Continuation of Revolving Loans. The Borrower shall have
the right, subject to the terms and conditions of this Agreement, to (i) Convert
all or a portion of the outstanding principal amount of Loans of one Class and
Type made to it into a Borrowing or Borrowings of another Type of the same Class
of Loans that can be made to it pursuant to this Agreement and (ii) Continue a
Borrowing of Eurodollar Loans or Foreign Currency Loans, as the case may be, at
the end of the applicable Interest Period as a new Borrowing of the same Class
of Eurodollar Loans or Foreign Currency Loans (in the same Designated Foreign
Currency as the original Foreign Currency Loan) with a new Interest Period;
provided, however, that (A) no Foreign Currency Loan may be Converted into a
Base Rate Loan, Eurodollar Loan or a Foreign Currency Loan that is denominated
in a different Designated Foreign Currency, and (B) any Conversion of Eurodollar
Loans into Base Rate Loans shall be made on, and only on, the last day of an
Interest Period for such Eurodollar Loans.
(b)    Notice of Continuation and Conversion. Each Continuation or Conversion of
a Loan shall be made upon notice in the form provided for below provided by the
Borrower to the applicable Administrative Agent at its Notice Office not later
than (i) in the case of each Continuation of or Conversion into a Fixed Rate
Loan, prior to 1:00 P.M. (local time at its Notice Office) at least three
Business Days’ prior to the date of such Continuation or Conversion, and (ii) in
the case of each Conversion to a Base Rate Loan, prior to 1:00 P.M. (local time
at its Notice Office) on the proposed date of such Conversion. Each such request
shall be made by an Authorized Officer of the Borrower delivering written notice
of such request substantially in the form of Exhibit B-3 (each such notice, a
“Notice of Continuation or Conversion”) or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of the Borrower of a
Notice of Continuation or Conversion), and in any event each such request shall
be irrevocable and shall specify (A) the Class of the Borrowings to be Continued
or Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the applicable Administrative Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice
believed by the applicable Administrative Agent in good faith to be from an
Authorized Officer of the Borrower entitled to give telephonic notices under
this Agreement on behalf of the Borrower. In each such case, the applicable
Administrative Agent’s record of the terms of such telephonic notice shall be
conclusive absent manifest error.
Section 2.11    Fees.
(a)    Unused Fees. The Borrower agrees to pay to the Revolver Administrative
Agent, for the ratable benefit of each Revolving Lender based upon each such
Lender’s Revolving Facility Percentage (except as otherwise provided in Section
2.18 with respect to Defaulting Lenders), as consideration for the Revolving
Commitments of the Revolving Lenders, unused fees (the “Unused Fees”) for the
period from the Closing Date to, but not including, the Revolving Facility
Termination Date, computed for each day at a rate per annum equal to (i) the
Commitment Fee Rate times (ii) the Unused Total Revolving Commitment in effect
on such day. Accrued Unused Fees shall be due and payable in arrears on the last
Business Day of each December, March, June and September and on the Revolving
Facility Termination Date. For purposes of computing Unused Fees with respect to
the Revolving Commitments, the Revolving Commitment of each Revolving Lender
shall be deemed used to the extent of the outstanding Revolving Loans and LC
Outstandings, but the Swing Line Exposure of such Lender shall not be deemed to
be usage of the Revolving Commitment of any Lender.
(b)    [Reserved.]
(c)    LC Fees. The Borrower agrees to pay to the Revolver Administrative Agent,
for the ratable benefit of each Revolving Lender with a Revolving Commitment
based upon each such Lender’s Revolving Facility Percentage (except as otherwise
provided in Section 2.18 with respect to Defaulting Lenders), a fee in respect
of each Letter of Credit issued hereunder for the period from the date of
issuance of such Letter of Credit until the expiration date thereof (including
any extensions of such expiration date that may be made at the election of the
account party or the beneficiary), computed for each day at a rate per annum
equal to (A) the Applicable Margin for Revolving Loans that are Eurodollar Loans
in effect on such day times (B) the Stated Amount of such Letter of Credit on
such day. The foregoing fees shall be payable quarterly in arrears on the last
Business Day of each March, June, September and December and on the Revolving
Facility Termination Date.


-53-
        



--------------------------------------------------------------------------------





(d)    Fronting Fees. The Borrower agrees to pay directly to each LC Issuer, for
its own account, a fee in respect of each Letter of Credit issued by it, payable
on the date of issuance (or any increase in the amount, or renewal or extension)
thereof, computed at the rate of 0.125% per annum on the Stated Amount thereof
for the period from the date of issuance (or increase, renewal or extension) to
the expiration date thereof (including any extensions of such expiration date
which may be made at the election of the beneficiary thereof). The foregoing
fees shall be payable quarterly in arrears on the last Business Day of each of
March, June, September and December and on the Revolving Facility Termination
Date.
(e)    Additional Charges of LC Issuer. The Borrower agrees to pay directly to
each LC Issuer upon each LC Issuance, drawing under, or amendment, extension,
renewal or transfer of, a Letter of Credit issued by it such amount as shall at
the time of such LC Issuance, drawing under, amendment, extension, renewal or
transfer be the processing charge that such LC Issuer is customarily charging
for issuances of, drawings under or amendments, extensions, renewals or
transfers of, letters of credit issued by it.
(f)    Other Fees. The Borrower shall pay the fees set forth in the Fee Letter
in accordance with the terms thereof.
(g)    Computations of Fees. All computations of Unused Fees, LC Fees and other
Fees hereunder shall be made on the actual number of days elapsed over a year of
360 days.
Section 2.12    Termination and Reduction of Commitments; Maturity.
(a)    Mandatory Termination of Commitments. All of the Revolving Commitments
shall terminate on the Revolving Facility Termination Date. Upon a Term Loan
Lender’s funding of its Term Loan on the Closing Date, the Term Loan Commitment
of such Lender shall terminate.
(b)    Voluntary Termination of the Total Revolving Commitment. Upon at least
three Business Days’ prior written notice (or telephonic notice confirmed in
writing) to the Revolver Administrative Agent at its Notice Office (which notice
the Revolver Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right to terminate in whole the Total
Revolving Commitment, provided that (i) all outstanding Revolving Loans and
Unreimbursed Drawings are contemporaneously prepaid in accordance with Section
2.13 and (ii) either there are no outstanding Letters of Credit or the Borrower
shall contemporaneously cause all outstanding Letters of Credit to be
surrendered for cancellation (any such Letters of Credit to be replaced by
letters of credit issued by other financial institutions reasonably acceptable
to each LC Issuer and the Revolving Lenders), provided further, that a notice of
termination of the Total Revolving Commitment may state that such notice is
conditioned on the effectiveness of other credit facilities or other financing
or other transactions, in which case such notice may be revoked by the Borrower
(by notice to the Revolver Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
(c)    Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Revolver Administrative Agent at its Notice Office (which
notice the Revolver Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right to partially and permanently reduce
the Unused Total Revolving Commitment; provided, however, that (i) any such
reduction shall apply to proportionately, except as set forth in Sections 2.18
(based on each Lender’s Revolving Facility Percentage) and permanently reduce
the Revolving Commitment of each Lender, (ii) such reduction shall apply to
proportionately, except as set forth in Sections 2.18, and permanently reduce
the LC Commitment Amount, but only to the extent that the Unused Commitment
would be reduced below any such limits, (iii) no such reduction shall be
permitted if the Borrower would be required to make a mandatory prepayment of
Loans or cash collateralize Letters of Credit pursuant to Section 2.13, and (iv)
any partial reduction shall be in the amount of at least $5,000,000 (or, if
greater, in integral multiples of $1,000,000).
(d)    Maturity. The entire principal amount of all outstanding Revolving Loans
and all accrued but unpaid interest and other amounts payable with respect to
such Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date. The entire principal amount of all outstanding Term Loans and
all accrued but unpaid interest and other amounts payable with respect to such
Term Loans shall be repaid on the Term Loan Maturity Date.


-54-
        



--------------------------------------------------------------------------------





Section 2.13    Voluntary, Scheduled and Mandatory Prepayments of Loans.
(a)    Voluntary Prepayments. The Borrower shall have the right to prepay from
time to time any of the Loans owing by it, in whole or in part, without premium
or penalty (except as specified in subpart (c) below). The Borrower shall give
the applicable Administrative Agent at the applicable Notice Office written or
telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the applicable Administrative Agent) of its intent to
prepay the Loans (provided that such notice may state that it is conditioned on
the effectiveness of other credit facilities or other financing or other
transactions, in which case such notice may be revoked by the Borrower (by
notice to the Revolver Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied), the amount of such
prepayment and (in the case of Fixed Rate Loans) the specific Class and
Borrowing(s) pursuant to which the prepayment is to be made, which notice shall
be received by the applicable Administrative Agent by (y) 12:00 noon (local time
at the applicable Notice Office) three Business Days prior to the date of such
prepayment, in the case of any prepayment of Fixed Rate Loans, or (z) 12:00 noon
(local time at the applicable Notice Office) on the date of such prepayment, in
the case of any prepayment of Base Rate Loans, and which notice shall promptly
be transmitted by the applicable Administrative Agent to each of the affected
Lenders, provided that:
(i)    each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Fixed Rate Loan, $5,000,000 (or, if
less, the full amount of such Borrowing) or the Dollar Equivalent thereof, or an
integral multiple of $1,000,000 or the Dollar Equivalent thereof in excess
thereof, (B) in the case of any prepayment of a Base Rate Loan, $5,000,000 (or,
if less, the full amount of such Borrowing) or the Dollar Equivalent thereof, or
an integral multiple of $1,000,000 or the Dollar Equivalent thereof in excess
thereof, and (C) in the case of any prepayment of a Swing Loan, in the full
amount thereof; and
(ii)    no partial prepayment of any Revolving Loans made pursuant to a
Borrowing shall reduce the aggregate principal amount of such Loans outstanding
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
applicable thereto.
(b)    Mandatory Payments.
(i)    No later than three (3) Business Days following the date of receipt by
the Borrower or any of its Restricted Subsidiaries of (x) any Net Cash Proceeds
of any Asset Sale, to the extent that the aggregate amount of Net Cash Proceeds
from such Asset Sale exceeds $25,000,000 at any time after the Closing Date, or
(y) any Net Cash Proceeds from any Event of Loss, to the extent that the
aggregate amount of the Net Cash Proceeds from such Event of Loss exceeds
$5,000,000, the Borrower shall prepay Term Loans in an amount equal to 100% of
all such Net Cash Proceeds (limited, in the case of the Net Cash Proceeds of
Asset Sales, to amounts in excess of $25,000,000, and in the case of Net Cash
Proceeds from any Event of Loss, to amounts in excess of $5,000,000); provided,
that, the Borrower shall not be required to prepay the Obligations with respect
to (i) Net Cash Proceeds from Asset Sales permitted under Section
7.02(b)(i)-(v), (ii) so long as no Default or Event of Default has occurred and
is continuing, Net Cash Proceeds from an Event of Loss or Asset Sales that are
reinvested in assets then used or usable in the business of the Borrower and its
Restricted Subsidiaries within 365 days following receipt thereof or committed
to be reinvested prior to the expiration of such 365 day period (as certified to
the Term Loan Administrative Agent by an Authorized Officer of the Borrower on
or before the end of such applicable 365 day period) and actually reinvested
within 540 days following receipt thereof, and (iii) to the extent set forth in
subsection (iv) of this clause (b). Any such prepayment shall be applied in
accordance with subsection (vi) of this clause (b).
(ii)    No later than three (3) Business Days following the date of receipt by
the Borrower or any of its Restricted Subsidiaries of any Net Cash Proceeds from
any issuance of Indebtedness by the Borrower or any of its Restricted
Subsidiaries, the Borrower shall prepay Term Loans in an amount equal to all
such Net Cash Proceeds; provided that the Borrower shall not be required to
prepay Term Loans with respect to Net Cash Proceeds of Indebtedness permitted
under Section 7.04 (other than Permitted Unsecured Refinancing Debt, Permitted
First Priority Refinancing Debt, Permitted Junior Refinancing Debt and any other
Credit Agreement Refinancing Indebtedness). Any such prepayment shall be applied
in accordance with subsection (vi) of this clause (b).


-55-
        



--------------------------------------------------------------------------------





(iii)    After the end of each fiscal year of the Borrower (commencing with the
fiscal year ending December 31, 2018), within five (5) Business Days after the
earlier to occur of (x) the delivery of the financial statements and related
Compliance Certificate for such fiscal year and (y) the date on which the
financial statements and related Compliance Certificate for such fiscal year are
required to be delivered pursuant to Section 6.01, the Borrower shall prepay
Term Loans in an aggregate principal amount equal to (A) the Applicable ECF
Percentage of Excess Cash Flow (calculated after giving pro forma effect to any
prepayments or repurchases of Loans pursuant to the immediately following clause
(B)), if any, for such fiscal year, minus (B) the sum of (1) all voluntary
prepayments and/or repurchases of Term Loans and/or Revolving Loans (in the case
of Revolving Loans, solely to the extent accompanied by permanent reductions in
the Revolving Commitments) plus (2) all voluntary prepayments, repurchases or
redemptions of any Permitted First Priority Refinancing Debt made during such
fiscal year or after year-end and prior to the date such payment is due
(limited, in the case of repurchases at or below par pursuant to Section 2.13(e)
or 11.06(g), to the amount of cash used to make such purchases), except, in each
case, to the extent financed with the proceeds of long-term Indebtedness;
provided that the Borrower shall only be required to make a prepayment pursuant
to this Section 2.05(b)(iii) to the extent that such amount is in excess of
$5,000,000. Any such prepayment shall be applied in accordance with
subsection (vi) of this clause (b).
(iv)    Notwithstanding any other provisions of this Section 2.13 to the
contrary, (A) to the extent that any or all of the Net Cash Proceeds of any
Asset Sale by, or an Event of Loss of, a Foreign Subsidiary (“Foreign
Disposition”) or Excess Cash Flow attributable to Foreign Subsidiaries is
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.13 but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower hereby agreeing to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be promptly effected and such repatriated Net Cash Proceeds or
Excess Cash Flow will be promptly (and in any event not later than two Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.13 and (B) to the extent that the Borrower has
reasonably determined that repatriation of any of or all the Net Proceeds of any
Foreign Disposition or Foreign Subsidiary Excess Cash Flow would have material
adverse tax cost consequences with respect to such Net Cash Proceeds or Excess
Cash Flow, such Net Cash Proceeds or Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary. In addition, all mandatory
prepayments pursuant to this Section 2.13(b) are subject to permissibility under
(A) local law (including financial assistance, corporate benefit, restrictions
on upstreaming of cash intra-group and fiduciary and statutory duties of the
directors of the relevant Subsidiaries) and (B) organizational document and
other restrictions (including as a result of minority ownership). The
non-application of any mandatory prepayment as a result of this Section
2.13(b)(iv) will not constitute a Default or Event of Default and such amounts
shall be available for working capital purposes of the Borrower and the
Restricted Subsidiaries.
(v)    The Revolving Loans shall be subject to mandatory repayment or prepayment
(in the case of any partial prepayment conforming to the requirements as to the
amounts of partial prepayments set forth in Section 2.13(a) above), and the LC
Outstandings shall be subject to cash collateralization requirements, in
accordance with the following provisions:
(A)    If on any date (after giving effect to any other payments on such date)
(A) the Revolving Facility Exposure of any Lender exceeds such Lender’s
Revolving Commitment (whether due to a change in the Dollar Equivalent such
Lender’s Revolving Facility Exposure or otherwise), (B) the sum of (1) the
Aggregate Revolving Facility Exposure and (2) the outstanding principal amount
of Swing Loans, exceeds the Total Revolving Commitment (in the case of clauses
(1) or (3), whether due to a change in the Dollar Equivalent of the Aggregate
Revolving Facility Exposure or otherwise), or (C) the aggregate principal amount
of Swing Loans outstanding exceeds the Swing Line Commitment, then, in the case
of each of the foregoing, the Borrower shall, on such day, prepay on such date
the principal amount of the Revolving Loans and, after the Revolving Loans have
been paid in full, Unreimbursed Drawings, in an aggregate amount at least equal
to such excess.


-56-
        



--------------------------------------------------------------------------------





(B)    If on any date the LC Outstandings exceed the LC Commitment Amount, then
the applicable LC Obligor or the Borrower shall, on such day, pay to the
Revolver Administrative Agent an amount in cash equal to such excess and the
Revolver Administrative Agent shall hold such payment as security for the
reimbursement obligations of the applicable LC Obligors hereunder in respect of
Letters of Credit pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Revolver Administrative Agent,
each LC Issuer and the Borrower (which shall permit certain investments in Cash
Equivalents reasonably satisfactory to the Revolver Administrative Agent, each
LC Issuer and the Borrower until the proceeds are applied to any Unreimbursed
Drawing or to any other Obligations in accordance with any such cash collateral
agreement and which shall provide for regular remittance to the Borrower of any
interest accrued on such cash collateral amount).
(vi)    Application of Payments.
(A)    With respect to each repayment or prepayment of Revolving Loans made or
required by Section 2.13(b)(v), the Borrower shall designate the Types of
Revolving Loans that are to be repaid or prepaid and the specific Borrowing(s)
pursuant to which such repayment or prepayment is to be made; provided, however,
that (i) the Borrower shall first so designate all Revolving Loans that are Base
Rate Loans and Fixed Rate Loans with Interest Periods ending on the date of
repayment or prepayment prior to designating any other Fixed Rate Loans for
repayment or prepayment, and (ii) if the outstanding principal amount of Fixed
Rate Loans made pursuant to a Revolving Borrowing is reduced below the
applicable Minimum Borrowing Amount as a result of any such repayment or
prepayment, then all the Revolving Loans outstanding pursuant to such Borrowing
shall, in the case of Eurodollar Loans, be Converted into Base Rate Loans and,
in the case of Foreign Currency Loans, be repaid in full. In the absence of a
designation by the Borrower as described in the preceding sentence, the Revolver
Administrative Agent shall, subject to the above, make such designation in its
sole discretion with a view, but no obligation, to minimize breakage costs owing
under Article III.
(B)    Any prepayments made by the Borrower pursuant to this Section 2.13(b)
shall be applied ratably to each outstanding Class of Term Loans to reduce the
remaining scheduled principal installments of the Term Loans in such order as
the Borrower shall direct (and absent such direction in direct order of
maturity); provided, that any prepayment of Term Loans with the Net Cash
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class (or Classes) of Loans that are being refinanced. If (x)
the amount of any mandatory prepayment which would otherwise be required as
provided above exceeds the aggregate principal amount of Term Loans then
outstanding and (y) a Default or Event of Default then exists, such excess shall
be applied to permanently reduce the Revolving Commitments.
(C)    Notwithstanding anything to the contrary in this Section 2.13, if at the
time that any prepayment pursuant to Section 2.13(b)(i) or (iii) would be
required, the Borrower (or any Restricted Subsidiary) is required to offer to
repurchase any Indebtedness permitted hereunder that is secured on a pari passu
basis with the Obligations pursuant to the terms of the documentation governing
such Indebtedness with the Net Cash Proceeds of such Asset Sale or Event of Loss
or with Excess Cash Flow, as applicable (such Indebtedness, “Other Applicable
Indebtedness”), then the Borrower (or any Restricted Subsidiary) may apply such
Net Proceeds or Excess Cash Flow on a pro rata basis (determined on the basis of
the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time; provided, that the portion of such Net
Proceeds or Excess Cash Flow allocated to the Other Applicable Indebtedness
shall not exceed the amount of such Net Proceeds or Excess Cash Flow required to
be allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such Net Proceeds or Excess Cash Flow shall
be allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.13(b) shall be
reduced accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within


-57-
        



--------------------------------------------------------------------------------





ten (10) Business Days after the date of such rejection) be applied to prepay
the Term Loans in accordance with the terms hereof.
(c)    Breakage and Other Compensation; Prepayment Premium.
(i)    Any prepayment made pursuant to this Section 2.13 shall be accompanied by
any amounts payable in respect thereof under Article III.
(ii)    In the event that, on or prior to the six-month anniversary of the
Closing Date, the Borrower (A) makes any prepayment of Initial Term Loans in
connection with any Repricing Event (as defined below) or (B) effects any
amendment of this Agreement resulting in a Repricing Event, the Borrower shall
pay to the Term Loan Administrative Agent, for the ratable account of each
applicable Term Loan Lender, a fee in an amount equal to, (x) in the case of
clause (A), a prepayment premium of 1.0% of the amount of the Initial Term Loans
being prepaid and (y) in the case of clause (B), a payment equal to 1.0% of the
aggregate amount of the Initial Term Loans outstanding immediately prior to such
amendment. Such fees shall be due and payable on the date of the effectiveness
of such Repricing Event. For the purpose of this Section 2.13(c)(ii), “Repricing
Event” means, other than in connection with any transaction involving a Change
of Control or a Transformative Acquisition, (x) any prepayment or repayment of
the Initial Term Loans with the proceeds of, or any conversion of the Initial
Term Loans into, any new or replacement syndicated bank credit facility bearing
interest with an “effective yield” (taking into account, for example, upfront
fees, interest rate spreads, interest rate benchmark floors and original issue
discount, but excluding the effect of any arrangement, structuring, syndication
or other fees payable in connection therewith that are not shared with all
lenders or holders of such new or replacement syndicated bank credit facility)
less than the “effective yield” applicable to the Initial Term Loans (as such
comparative yields are reasonably determined by the Term Loan Administrative
Agent) and (y) any amendment to the pricing terms of the Initial Term Loans
which reduces the “effective yield” applicable to the Initial Term Loans. In the
case of any amendment on or prior to the six-month anniversary of the Closing
Date resulting in a Repricing Event, each Term Loan Lender immediately prior to
the effectiveness of such amendment (and not any Person who replaces a Term Loan
Lender pursuant to Section 3.05(b)) shall receive its pro rata portion (as
determined immediately prior to any such replacement) of the prepayment premium
described herein.
(d)    The Borrower shall notify the Term Loan Administrative Agent in writing
of any mandatory prepayment of Term Loans required to be made pursuant to
Section 2.13(b) at least three Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Term Loan Administrative Agent will promptly notify each Lender holding Term
Loans of the contents of such prepayment notice and of such Lender’s pro rata
share of the prepayment. Each Term Loan Lender may reject all (but not less than
all) of its pro rata share of any mandatory prepayment (other than any mandatory
prepayment pursuant to Section 2.13(b)(ii)) of Term Loans by providing written
notice (a “Rejection Notice”) to the Term Loan Administrative Agent no later
than 5:00 p.m. (New York City time) one Business Day after the date of such
Lender’s receipt of notice from the Term Loan Administrative Agent regarding
such prepayment. If a Lender fails to deliver a Rejection Notice to the Term
Loan Administrative Agent within the time frame specified above, any such
failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Term Loans. Any prepayment amount declined by a Term Loan Lender
may be retained by the Borrower (such amount, the “Retained Declined Proceeds”)
and may be either added to the Available Amount or may be applied in prepayment
of amounts owed to non-declining Term Loan Lenders, in the Borrower’s
discretion.
(e)    Notwithstanding anything to the contrary contained in this Agreement, so
long as no Event of Default has occurred and is continuing or would result
therefrom, the Borrower or any Restricted Subsidiary (in such case, the
foregoing being herein referred to as the “Auction Parties” and each, an
“Auction Party”) may repurchase outstanding Term Loans on the following basis:
(i)    Such Auction Party may repurchase all or any portion of any Class of Term
Loan pursuant to a Dutch Auction (or such other modified Dutch Auction conducted
pursuant to similar procedures as the Borrower and the Term Loan Administrative
Agent may otherwise agree); provided that


-58-
        



--------------------------------------------------------------------------------





no proceeds of Revolving Loans shall be used by any Auction Party to repurchase
Term Loans pursuant to such Auction;
(ii)    Following repurchase by any Auction Party pursuant to this
Section 2.13(e), the Term Loans so repurchased shall, without further action by
any Person, be deemed cancelled for all purposes and no longer outstanding (and
may not be resold by any Auction Party), for all purposes of this Agreement and
the principal amount of the Loans so repurchased shall be applied on a pro rata
basis to reduce the scheduled remaining installments of principal on such Class
of Term Loans. In connection with any Term Loans repurchased and cancelled
pursuant to this Section 2.13(e), the Term Loan Administrative Agent is
authorized to make appropriate entries in the Register to reflect any such
cancellation. Any payment made by any Auction Party in connection with a
repurchase permitted by this Section 2.13(e) shall not be subject to any of the
pro rata payment or sharing requirements of this Agreement; and
(iii)    Each Lender that sells its Term Loans pursuant to this Section 2.13(e)
acknowledges and agrees that (i) the Auction Parties may come into possession of
additional information regarding the Loans or the Credit Parties at any time
after a repurchase has been consummated pursuant to an Auction hereunder that
was not known to such Lender or the Auction Parties at the time such repurchase
was consummated and that, when taken together with information that was known to
the Auction Parties at the time such repurchase was consummated, may be
information that would have been material to such Lender’s decision to enter
into an assignment of such Term Loans hereunder (“Excluded Information”), (ii)
such Lender will independently make its own analysis and determination to enter
into an assignment of its Loans and to consummate the transactions contemplated
by an Auction notwithstanding such Lender’s lack of knowledge of Excluded
Information and (iii) none of the Auction Parties or any of their respective
Affiliates, or any other Person shall have any liability to such Lender with
respect to the nondisclosure of the Excluded Information. Each Lender that
tenders Loans pursuant to an Auction agrees to the foregoing provisions of this
clause (iii). The Term Loan Administrative Agent and the Lenders hereby consent
to the Auctions and the other transactions contemplated by this Section 2.13(e)
and hereby waive the requirements of any provision of this Agreement (it being
understood and acknowledged that purchases of the Loans by an Auction Party
contemplated by this Section 2.13(e) shall not constitute Investments by such
Auction Party) or any other Loan Document that may otherwise prohibit any
Auction or any other transaction contemplated by this Section 2.13(e).
Section 2.14    Method and Place of Payment.
(a)    Generally. All payments made by the Borrower hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under Article
X) under any Note or any other Loan Document, shall be made without setoff,
counterclaim or other defense.
(b)    Application of Payments. Except as specifically set forth elsewhere in
this Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unreimbursed Drawings with respect to Letters of Credit
shall be applied by the Revolver Administrative Agent on a pro rata basis based
upon each Revolving Lender’s Revolving Facility Percentage of the amount of such
payment or prepayment, (ii) all payments or prepayments of Swing Loans shall be
applied by the Revolver Administrative Agent to pay or prepay such Swing Loans
and (iii) all payments and prepayments of Term Loans shall be applied by the
Revolver Administrative Agent on a pro rata basis based upon each Term Loan
Lender’s Term Loan Facility Percentage of the amount of such payment or
prepayment.
(c)    Payment of Obligations. Except as specifically set forth elsewhere in
this Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the applicable Administrative Agent on the date
when due and shall be made at the applicable Payment Office in immediately
available funds and, except as set forth in the next sentence, shall be made in
Dollars. With respect to any Foreign Currency Loan, all payments (including
prepayments) to any Revolving Lender of the principal of or interest on such
Foreign Currency Loan shall be made in the same Designated Foreign Currency as
the original Revolving Loan and with respect to any Letter of Credit issued in a
Designated Foreign Currency, all Unreimbursed Drawings with respect to each such
Letter of Credit shall be made in the same Designated Foreign Currency in which
each such Letter of Credit was issued.


-59-
        



--------------------------------------------------------------------------------





(d)    Timing of Payments. Any payments under this Agreement that are made later
than 2:00 P.M. (local time at the applicable Payment Office) shall be deemed to
have been made on the next succeeding Business Day. Whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
(e)    Distribution to Lenders. Upon the applicable Administrative Agent’s
receipt of payments hereunder on any Class of Loan or Borrowing, the applicable
Administrative Agent shall immediately distribute to each Lender in such Class
or the applicable LC Issuer, as the case may be, its ratable share, if any, of
the amount of principal, interest, and Fees received by it for the account of
such Lender. Payments received by the applicable Administrative Agent on any
Class of Loan or Borrowing in Dollars shall be delivered to the Lenders in such
Class or the applicable LC Issuer, as the case may be, in Dollars in immediately
available funds. Payments received by the Revolver Administrative Agent in any
Designated Foreign Currency shall be delivered to the Revolving Lenders or the
applicable LC Issuer, as the case may be, in such Designated Foreign Currency in
same-day funds; provided, however, that if at any time insufficient funds are
received by and available to the applicable Administrative Agent to pay fully
all amounts of principal, Unreimbursed Drawings, interest and Fees then due
hereunder then, except as specifically set forth elsewhere in this Agreement and
subject to Section 8.03, such funds shall be applied, first, towards payment of
interest and Fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and Fees then due to such parties,
and second, towards payment of principal and Unreimbursed Drawings then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and Unreimbursed Drawings then due to such parties.
Section 2.15    Guaranty by the Borrower.
(a)    Borrower Guaranteed Obligations. The Borrower hereby unconditionally
guarantees, for the benefit of the Benefited Creditors, all of the following
(collectively, the “Borrower Guaranteed Obligations”): all amounts, indemnities
and reimbursement obligations, direct or indirect, contingent or absolute, of
every type or description, and at any time existing owing by any Restricted
Subsidiary of the Borrower in respect of any Bank Product Obligations and under
any Designated Hedge Agreement (excluding any Excluded Swap Obligation) or any
other document or agreement executed and delivered in connection therewith to
any Designated Hedge Creditor, in all cases whether now existing or hereafter
incurred or arising, including any such interest or other amounts incurred or
arising during the pendency of any bankruptcy, insolvency, reorganization,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code). Upon failure by any Credit Party to pay punctually any of the
Borrower Guaranteed Obligations, the Borrower shall forthwith on demand by each
Administrative Agent pay the amount not so paid at the place and in the currency
and otherwise in the manner specified in this Agreement or any other applicable
agreement or instrument.
(b)    Additional Undertaking. As a separate, additional and continuing
obligation, the Borrower unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any Borrower Guaranteed
Obligations not be recoverable from the Borrower under Section 2.15(a) for any
reason whatsoever (including, without limitation, by reason of any provision of
any Loan Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, either Administrative Agent, any of their respective Affiliates, or any
other person, at any time, the Borrower as sole, original and independent
obligor, upon demand by either Administrative Agent, will make payment to such
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.
(c)    Guaranty Unconditional. The obligations of the Borrower under this
Section 2.15 shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:
(i)    any extension, renewal, settlement, compromise, waiver or release in
respect to the Borrower Guaranteed Obligations under any agreement or
instrument, by operation of law or otherwise;


-60-
        



--------------------------------------------------------------------------------





(ii)    any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Borrower Guaranteed Obligation;
(iii)    any release, non-perfection or invalidity of any direct or indirect
security for the Borrower Guaranteed Obligations under any agreement or
instrument evidencing or relating to any Borrower Guaranteed Obligations;
(iv)    any change in the corporate existence, structure or ownership of any
Credit Party or other Restricted Subsidiary or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Credit Party or other
Restricted Subsidiary or its assets or any resulting release or discharge of any
obligation of any Credit Party or other Restricted Subsidiary contained in any
agreement or instrument evidencing or relating to any of the Borrower Guaranteed
Obligations;
(v)    the existence of any claim, set-off or other rights which the Borrower
may have at any time against any other Credit Party, any Administrative Agent,
any Lender, any Affiliate of any Lender or any other Person, whether in
connection herewith or any unrelated transactions;
(vi)    any invalidity or unenforceability relating to or against any other
Credit Party for any reason of any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, or any provision of
applicable law or regulation purporting to prohibit the payment by any Credit
Party of any of the Borrower Guaranteed Obligations; or
(vii)    any other act or omission of any kind by any other Credit Party, any
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 2.15, constitute
a legal or equitable discharge of the Borrower’s obligations under this Section
other than the irrevocable payment in full of all Borrower Guaranteed
Obligations.
(d)    Borrower Obligations to Remain in Effect; Restoration. The Borrower’s
obligations under this Section 2.15 shall remain in full force and effect until
the Commitments shall have terminated, and the principal of and interest on the
Notes and other Borrower Guaranteed Obligations, and all other amounts payable
by the Borrower, any other Credit Party or other Restricted Subsidiary, under
the Loan Documents or any other agreement or instrument evidencing or relating
to any of the Borrower Guaranteed Obligations, shall have been paid in full. If
at any time any payment of any of the Borrower Guaranteed Obligations is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such Credit Party, the Borrower’s obligations
under this Section 2.15 with respect to such payment shall be reinstated at such
time as though such payment had been due but not made at such time.
(e)    Waiver of Acceptance, etc. The Borrower irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any person
against any other Credit Party or any other Person, or against any collateral or
guaranty of any other Person.
(f)    Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Borrower shall
have no rights, by operation of law or otherwise, upon making any payment under
this Section to be subrogated to the rights of the payee against any other
Credit Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Credit Party in respect thereof.
(g)    Effect of Stay. If acceleration of the time for payment of any amount
payable by any Credit Party under any of the Borrower Guaranteed Obligations is
stayed upon insolvency, bankruptcy or reorganization of such Credit Party, all
such amounts otherwise subject to acceleration under the terms of any applicable
agreement or instrument evidencing or relating to any of the Borrower Guaranteed
Obligations shall nonetheless be payable by the Borrower under this Section 2.15
forthwith on demand by the applicable Administrative Agent.






-61-
        



--------------------------------------------------------------------------------





Section 2.16    Extension Amendments.
(a)    Extension of Revolving Facility Termination Date.
(i)    The Borrower may, from time to time (such date, the “Revolving Facility
Extension Request Date”), by written notice to the Revolver Administrative
Agent, request an extension of the Revolving Facility Termination Date in effect
at such time to the extended maturity date specified in such notice. The
Revolver Administrative Agent shall promptly (and in any case, within two
Business Days of its receipt of such notice), notify each Revolving Lender of
such request, and each Revolving Lender shall in turn, in its sole discretion,
promptly notify the Borrower and the Revolver Administrative Agent in writing as
to whether such Lender will consent to such extension. If any Revolving Lender
shall fail to notify the Revolver Administrative Agent and the Borrower in
writing of its consent to any such request for extension of the Revolving
Facility Termination Date at least 45 days prior to the Revolving Facility
Termination Date, such Lender shall be deemed to be a Non-Consenting Revolving
Lender with respect to such extension request. The Revolver Administrative Agent
shall promptly notify the Borrower of the decision of the Revolving Lenders
regarding the Borrower’s request for an extension of the Revolving Facility
Termination Date.
(ii)    If all the Revolving Lenders consent in writing to any such request in
accordance with subsection (i) of this Section 2.16(a), the Revolving Facility
Termination Date in effect at such time shall, effective as at the Revolving
Facility Extension Request Date (the “Revolving Facility Extension Date”), be
extended to the extended maturity date specified in such notice; provided that
on each Revolving Facility Extension Date the applicable conditions set forth in
Section 4.02 shall be satisfied. If less than all of the Revolving Lenders
consent in writing to any such request in accordance with subsection (i) of this
Section 2.16(a), the Revolving Facility Termination Date in effect at such time
shall, effective as at the applicable Revolving Facility Extension Date and
subject to subsection (iv) of this Section 2.16(a), be extended as to those
Revolving Lenders that so consented (each a “Consenting Revolving Lender”) but
shall not be extended as to any other Revolving Lender (each a “Non-Consenting
Revolving Lender”). To the extent that the Revolving Facility Termination Date
is not extended as to any Revolving Lender pursuant to this Section 2.16(a) and
the Commitment of such Lender is not assumed in accordance with subsection (iii)
of this Section 2.16(a) on or prior to the applicable Revolving Facility
Extension Date, the Revolving Commitment of such Non-Consenting Revolving Lender
shall automatically terminate in whole on such unextended Revolving Facility
Termination Date without any further notice or other action by the Borrower,
such Lender or any other Person; provided that such Non-Consenting Revolving
Lender’s rights under Sections 3.04, 11.01 or 11.02, and its obligations under
Section 9.09, shall survive the Revolving Facility Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Revolving Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Revolving
Facility Termination Date.
(iii)    If less than all of the Revolving Lenders consent to any such request
pursuant to subsection (i) of this Section 2.16(a), the Revolver Administrative
Agent shall promptly so notify the Consenting Revolving Lenders, and each
Consenting Revolving Lender may, in its sole discretion, give written notice to
the Revolver Administrative Agent not later than 30 days prior to the Revolving
Facility Termination Date of the amount of the Non-Consenting Revolving Lenders’
Revolving Commitments for which it is willing to accept an assignment. If the
Consenting Revolving Lenders notify the Revolver Administrative Agent that they
are willing to accept assignments of Revolving Commitments in an aggregate
amount that exceeds the amount of the Revolving Commitments of the
Non-Consenting Revolving Lenders, such Revolving Commitments shall be allocated
among the Consenting Revolving Lenders willing to accept such assignments in
such amounts as are agreed between the Borrower and the Revolver Administrative
Agent. If after giving effect to the assignments of Revolving Commitments
described above there remains any Revolving Commitments of Non-Consenting
Revolving Lenders, the Borrower may arrange for one or more Consenting Revolving
Lenders or other Lenders (in accordance with and subject to the restrictions set
forth in Section 11.06(b)) ((each, an “Assuming Revolving Lender”) to assume,
effective as of the Revolving Facility Extension Date, any Non-Consenting
Revolving Lender’s Commitment and all of the obligations of such Non-Consenting
Revolving Lender under this Agreement thereafter arising, without recourse to or
warranty by, or expense to, such Non-Consenting Revolving


-62-
        



--------------------------------------------------------------------------------





Lender; provided, however, that the amount of the Revolving Commitments of any
such Assuming Revolving Lender as a result of such substitution shall in no
event be less than $10,000,000 unless the amount of the Revolving Commitments of
such Non-Consenting Revolving Lender is less than $10,000,000, in which case
such Assuming Revolving Lender shall assume all of such lesser amount; and
provided further that:
(A)    any such Consenting Revolving Lender or Assuming Revolving Lender shall
have paid to such Non-Consenting Revolving Lender (A) the aggregate principal
amount of, and any interest accrued and unpaid to the effective date of the
assignment on, the Revolving Facility Exposure, if any, of such Non-Consenting
Revolving Lender plus (B) any accrued but unpaid Fees owing to such
Non-Consenting Revolving Lender as of the effective date of such assignment;
(B)    all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Revolving Lender, and all other
accrued and unpaid amounts owing to such Non-Consenting Revolving Lender
hereunder, as of the effective date of such assignment shall have been paid to
such Non-Consenting Revolving Lender; and
(C)    with respect to any such Assuming Revolving Lender, the applicable
processing and recordation fee required under Section 11.06(b)(iv) for such
assignment shall have been paid;
provided further that such Non-Consenting Revolving Lender’s rights under
Sections 3.04, 11.01 or 11.02, and its obligations under Section 9.09, shall
survive such substitution as to matters occurring prior to the date of
substitution. At least three Business Days prior to any Revolving Facility
Extension Date, (A) each such Assuming Revolving Lender, if any, shall have
delivered to the Borrower and the Revolver Administrative Agent an Assignment
and Assumption Agreement, duly executed by such Assuming Revolving Lender, such
Non-Consenting Revolving Lender, the Borrower and the Revolver Administrative
Agent, (B) any such Consenting Revolving Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Revolver
Administrative Agent as to the increase in the amount of its Revolving
Commitment and (C) each Non-Consenting Revolving Lender being replaced pursuant
to this Section 2.16 shall have delivered to the Revolver Administrative Agent
any Note or Notes held by such Non-Consenting Revolving Lender. Upon the payment
or prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Revolving Lender or
Assuming Revolving Lender, as of the Revolving Facility Extension Date, will be
substituted for such Non-Consenting Revolving Lender under this Agreement and
shall be a Revolving Lender for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of each such Non-Consenting Revolving Lender hereunder shall, by the
provisions hereof, be released and discharged.
(iv)    If (after giving effect to any assignments or assumptions pursuant to
subsection (iii) of this Section 2.16(a)) Lenders having Revolving Commitments
equal to at least 50% of the Revolving Commitments in effect immediately prior
to the Revolving Facility Extension Date consent in writing to a requested
extension (whether by execution or delivery of an Assignment and Assumption
Agreement or otherwise) not later than one Business Day prior to such Revolving
Facility Extension Date, the Administrative Agent shall so notify the Borrower,
and, subject to the satisfaction of the applicable conditions in Section 4.02,
the Revolving Facility Termination Date then in effect shall be extended for the
additional one-year period as described in subsection (a) of this Section 2.16,
and all references in this Agreement, and in the Notes, if any, to the
“Revolving Facility Termination Date” shall, with respect to each Consenting
Revolving Lender and each Assuming Revolving Lender for such Revolving Facility
Extension Date, refer to the Revolving Facility Termination Date as so extended.
Promptly following each Revolving Facility Extension Date, the Revolver
Administrative Agent shall notify the Revolving Lenders (including, without
limitation, each Assuming Revolving Lender) of the extension of the scheduled
Revolving Facility Termination Date in effect immediately prior thereto and
shall thereupon record in the Register the relevant information with respect to
each such Consenting Revolving Lender and each such Assuming Revolving Lender.
(b)    Term Loan Extensions.
(i)    The Borrower may, by written notice to the Term Loan Administrative Agent
from time to time, request an extension (each, a “Term Loan Extension”) of the
maturity date of any Class of Term


-63-
        



--------------------------------------------------------------------------------





Loans to the extended maturity date specified in such notice. Such notice shall
(1) set forth the amount of the applicable Class of Term Loans that will be
subject to the Term Loan Extension (which shall be in minimum increments of
$1,000,000 and a minimum amount of $25,000,000), (2) set forth the date on which
such Term Loan Extension is requested to become effective (which shall be not
less than ten (10) Business Days nor more than sixty (60) days after the date of
such Term Loan Extension notice (or such longer or shorter periods as the Term
Loan Administrative Agent shall agree in its sole discretion)) and (3) identify
the relevant Class of Term Loans to which such Term Loan Extension relates. Each
Lender of the applicable Class shall be offered (a “Term Loan Extension Offer”)
an opportunity to participate in such Term Loan Extension on a pro rata basis
and on the same terms and conditions as each other Lender of such Class pursuant
to procedures established by, or reasonably acceptable to, the Term Loan
Administrative Agent and the Borrower. If the aggregate principal amount of Term
Loans in respect of which Lenders shall have accepted the relevant Term Loan
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans subject to the Term Loan Extension Offer as set forth in the Term Loan
Extension notice, then the Term Loans of Lenders of the applicable Class shall
be extended ratably up to such maximum amount based on the respective principal
amounts with respect to which such Lenders have accepted such Term Loan
Extension Offer.
(ii)    The following shall be conditions precedent to the effectiveness of any
Term Loan Extension: (1) the applicable conditions set forth in Section 4.02
shall have been satisfied as of the effective date of the Term Loan Extension
and (2) the terms of such Extended Term Loans shall comply with paragraph
(b)(iii) of this Section 2.16.
(iii)    The terms of each Term Loan Extension shall be determined by the
Borrower and the applicable extending Lenders and set forth in a Term Loan
Extension Amendment; provided that (1) the final maturity date of any Extended
Term Loan shall be no earlier than the Term Loan Maturity Date, (2) the average
life to maturity of the Extended Term Loans shall be no shorter than the
remaining average life to maturity of the existing Term Loans, (3) the Extended
Term Loans will rank pari passu in right of payment and with respect to security
with the existing Term Loans and the borrower and guarantors of the Extended
Term Loans shall be the same as the Borrower and Guarantors with respect to the
existing Term Loans, (4) the interest rate margin, rate floors, fees, original
issue discount and premium applicable to Extended Term Loans shall be determined
by the Borrower and the applicable extending Lenders, (5) the Extended Term
Loans may participate on a pro rata or less than pro rata (but not greater than
pro rata) basis in voluntary or mandatory prepayments with the other Term Loans
and (6) the terms of the Extended Term Loans shall be substantially identical to
the existing Term Loans (except as set forth in clauses (1) through (5) above).
(iv)    In connection with any Term Loan Extension, the Borrower, the Term Loan
Administrative Agent and each applicable extending Lender shall execute and
deliver to the Term Loan Administrative Agent a Term Loan Extension Amendment
and such other documentation as the Term Loan Administrative Agent shall
reasonably specify to evidence the Term Loan Extension. The Term Loan
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Term Loan Extension. Any Term Loan Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Term Loan Administrative Agent and the Borrower, to implement the
terms of any such Term Loan Extension, including any amendments necessary to
establish Extended Term Loans as a new Class of Term Loans and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Term Loan Administrative Agent and the Borrower in connection
with the establishment of such new Class or tranche (including to preserve the
pro rata treatment of the extended and non-extended Classes or tranches), in
each case on terms consistent with this Section 2.16(b).






-64-
        



--------------------------------------------------------------------------------





Section 2.17    Term Loans.
(a)    On the Closing Date, and subject to and upon the terms and conditions set
forth in this Agreement and the other Loan Documents, each Initial Term Loan
Lender severally agrees to make a single term loan in U.S. Dollars to the
Borrower in a principal amount equal to the Initial Term Loan Commitment of such
Lender. Amounts borrowed under this Section 2.17 (a) are referred to as the
“Initial Term Loans.” The Initial Term Loans may be, from time to time, Base
Rate Loans or Eurodollar Loans or a combination thereof.
(b)    In addition to any other payments or prepayments required herein, the
Borrower shall repay to the Term Loan Administrative Agent, for the ratable
benefit of the Term Loan Lenders, the aggregate principal amount of the Term
Loans outstanding in consecutive quarterly installments on the last day of each
quarter beginning with the quarter ending March 31, 2018 in an amount equal to
$1,962,500 (provided, however, if such payment date is not a Business Day, such
payment shall be due on the preceding Business Day), unless accelerated sooner
pursuant to Section 8.02.
Section 2.18    Defaulting Lenders.
(a)    Cash Collateral.
(i)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within one Business Day following the written request of the
Revolver Administrative Agent or the LC Issuer (with a copy to the Revolver
Administrative Agent) the Borrower shall Cash Collateralize the LC Issuer’s LC
Outstandings with respect to such Defaulting Lender (determined after giving
effect to Section 2.18(b)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than 103% of the LC Issuer’s LC
Outstandings with respect to such Defaulting Lender.
(ii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Revolver Administrative Agent, for the
benefit of the LC Issuer, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the obligations of
Defaulting Lenders that are Revolving Lenders to fund participations in respect
of Letters of Credit, to be applied pursuant to clause (iii) below. If at any
time the Revolver Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Revolver
Administrative Agent and the LC Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the minimum amount required pursuant
to clause (i) above, the Borrower will, promptly upon demand by the Revolver
Administrative Agent, pay or provide to the Revolver Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.18(a) or 2.18(b) in respect of
Letters of Credit shall be applied to the satisfaction of the obligations of
Defaulting Lenders that are Revolving Lenders to fund participations in respect
of Letters of Credit or LC Disbursements (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(iv)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any LC Issuer’s LC Outstandings shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.18(a) following (A) the elimination of the
applicable LC Outstandings (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (B) the determination by the
Revolver Administrative Agent and the LC Issuer that there exists excess Cash
Collateral; provided that, subject to Sections 2.18(b) through 2.18(d) the
Person providing Cash Collateral and each LC Issuer may agree that Cash
Collateral shall be held to support future anticipated LC Outstandings or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.
(b)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


-65-
        



--------------------------------------------------------------------------------





(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definitions of Required Lenders and Required Revolving Lenders and
in Section 11.12.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Revolver Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Revolver Administrative Agent from a Defaulting
Lender pursuant to Section 10.12 shall be applied at such time or times as may
be determined by the Revolver Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Revolver
Administrative Agent hereunder; second, in the case of a Defaulting Lender that
is a Revolving Lender, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the LC Issuer or Swing Line Lender hereunder;
third, in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the LC Issuer’s LC Outstandings with respect to such Defaulting
Lender in accordance with Section 2.18(a); fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Revolver
Administrative Agent; fifth, if so determined by the Revolver Administrative
Agent and the Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) in the case of a
Defaulting Lender that is a Revolving Lender, Cash Collateralize the LC Issuers’
future LC Outstandings with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.18(a); sixth, to the payment of any amounts owing to the Lenders, the
LC Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the LC Issuer or Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans of a
Class or LC Disbursements in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of such Class of, and LC Disbursements owed to, all Non-Defaulting
Lenders of the applicable Class on a pro rata basis prior to being applied to
the payment of any Loans of, or LC Disbursements owed to, such Defaulting Lender
until such time as all Loans of such Class and funded and unfunded
participations in LC Disbursements and Swing Loans are held by the Lenders pro
rata in accordance with the Revolving Commitments and outstanding Term Loans
without giving effect to clause (iv) below and all Term Loans are held by the
Term Loan Lenders pro rata as if there had been no Defaulting Lenders in such
Class. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.18(b)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    (A)  No Defaulting Lender that is a Revolving Lender shall be entitled
to receive any Unused Fee pursuant to Section 2.11(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).
(B)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive letter of credit fees pursuant to Section 2.11(c) for any period during
which that Lender is a Defaulting Lender only to the extent allocable to that
portion of its LC Outstandings for which it has provided Cash Collateral
pursuant to Section 2.18(a).
(C)    With respect to any Unused Fee or letter of credit fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that is a Revolving Lender that
portion of any such fee otherwise payable to such Defaulting Lender


-66-
        



--------------------------------------------------------------------------------





with respect to such Defaulting Lender’s participation in Letters of Credit or
Swing Loans that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each LC Issuer and Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the LC Issuer’s LC Outstandings or Swing Line
Lender’s Swing Line Exposure with respect to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.
(iv)    In the case of a Defaulting Lender that is a Revolving Lender, all or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swing Loans shall be reallocated among the Non-Defaulting Lenders that are
Revolving Lenders in accordance with their respective Revolving Facility
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Facility Exposure of such Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing Loans in
an amount equal to the Swing Line Lender’s Swing Line Exposure with respect to
such Defaulting Lender and (y) second, Cash Collateralize the LC Issuers’ LC
Outstandings with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.18(a).
(c)    Defaulting Lender Cure. If the Borrower and the Revolver Administrative
Agent (and solely in the case of a Defaulting Lender that is a Revolving Lender,
Swing Line Lender and LC Issuer) agree in writing that a Lender is no longer a
Defaulting Lender, the Revolver Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which, in the case of a Defaulting Lender
that is a Revolving Lender, may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Revolver Administrative Agent may determine to be necessary to cause, as
applicable (i) the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swing Loans to be held pro rata by the Revolving Lenders
in accordance with the applicable Revolving Facility Percentage (without giving
effect to Section 2.18(b)(iv)) and (ii) the Term Loans to be held by the Term
Loan Lenders pro rata as if there had been no Defaulting Lender that is a Term
Loan Lender, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
(d)    New Swing Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no Swing Line Exposure
after giving effect to such Swing Loan and (ii) no LC Issuer shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no LC Outstandings after giving effect thereto.
Section 2.19    Increase in Revolving Commitments; Incremental Term Loans.
(a)    The Borrower may, by written notice to the applicable Administrative
Agent, request (1) during the period from the Closing Date until the Revolving
Facility Termination Date, that the Total Revolving Commitment be increased
(“Incremental Revolving Commitments”) and (2) during the period from the Closing
Date until the Term Loan Maturity Date, to add additional tranches of Term Loans
or increase the aggregate Term Loans hereunder (“Incremental Term Loans” and
together with the Incremental Revolving Commitments, the “Incremental
Facilities”), by an amount not to exceed the Incremental Amount; provided that
no commitment of any Lender shall be increased without the consent of such
Lender. The Borrower may invite any Lender, any Affiliate of any Lender and/or
any Approved Fund, and/or any other Person reasonably satisfactory to the
applicable


-67-
        



--------------------------------------------------------------------------------





Administrative Agent (and, in the case of Incremental Revolving Commitments,
each LC Issuer and the Swing Line Lender), to provide all or any portion of an
Incremental Facility (any such Person, an “Incremental Lender”). Any proposed
Incremental Lender offered or approached to provide all or a portion of any
Incremental Facility may elect or decline, in its sole discretion, to provide
such Incremental Facility. The applicable Administrative Agent shall deliver a
copy of such request to each Lender. The Borrower shall set forth in each such
request the amount of the requested Incremental Facility (which amount shall be
in minimum increments of $10,000,000 and a minimum amount of at least
$10,000,000) and the date on which such Incremental Facility is requested to
become effective. Commitments in respect of any Incremental Facility shall
become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, the applicable Incremental Lenders and the
Administrative Agents. An Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agents, to
effect the provisions of this Section. Subject to Section 1.07 in the case of a
Limited Condition Transaction, no such Incremental Facility shall be effective
unless (x) all of the conditions set forth in Section 4.02, both before and
after giving effect to such Incremental Revolving Commitments or Incremental
Term Loans, shall have been satisfied and (y) the Borrower shall have provided
to the applicable Administrative Agent a certificate of an Authorized Officer
(and such Administrative Agent shall deliver a copy of such certificate to each
Lender) certifying that the conditions set forth in the immediately preceding
clause (x) have been satisfied.
(b)    Each Incremental Facility shall rank pari passu in right of payment with
the Obligations and shall only be secured by the Collateral and guaranteed by
the Guarantors. Any Incremental Revolving Commitments shall be on the same terms
as the Revolving Commitments. Each Incremental Term Loan shall be subject to the
same terms as the Initial Term Loans, except that:
(i)    If the Initial Yield applicable to any Incremental Term Loan exceeds by
more than 0.50% the Initial Yield then in effect for the existing Term Loans,
the existing Term Loans shall be increased to the extent necessary so that the
Initial Yield in respect of such Term Loans is equal to the Initial Yield for
such Incremental Term Loans minus 0.50% per annum (provided that if the
applicable Incremental Term Loan includes any interest rate floor greater than
that applicable to the existing Term Loans, such excess amount shall be equated
to interest rate margin for determining the increase, but only to the extent an
increase in the interest rate floor in the applicable Term Loans would cause an
increase in the interest rate then in effect thereunder at the time of
determination, and in such case the interest rate floor (but not the interest
rate margin) applicable to the Term Loans shall be increased to the extent of
each differential between interest rate floors) (the “MFN Protection”).
(ii)    the final stated maturity for such Incremental Term Loans may be the
same as or later (but not sooner) than the Latest Maturity Date applicable to
then existing Term Loans;
(iii)    the amortization requirements for such Incremental Term Loans may
differ from those of the then-existing Term Loans; provided that the Weighted
Average Life to Maturity of such Incremental Term Loans is no shorter than the
Average Weighted Life to Maturity of the then outstanding Term Loans;
(iv)    any Incremental Term Loans may provide for the ability to participate on
a pro rata basis or less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments of the Term Loans; and
(v)    other terms may differ if reasonably satisfactory to the Borrower and the
Incremental Lenders providing such Incremental Term Loans; provided that the
other terms of Incremental Term Loans that are not substantially similar to the
then-existing Term Loans (other than pursuant to clauses (i)-(iv) above) shall
be (taken as a whole) not materially more favorable (as reasonably determined by
the Borrower) to the relevant Incremental Lenders than those applicable to the
then-existing Term Loans or or such terms shall be current market terms (as
reasonably determined by the Borrower) for such type of Indebtedness (except for
covenants or other provisions (A) applicable only to periods after the Latest
Maturity Date of the then-existing Term Loans at the time of incurrence or (B)
also provided to the relevant Lenders of the then-existing Term Loans).


-68-
        



--------------------------------------------------------------------------------





(c)    Each of the parties hereto agrees that the Revolver Administrative Agent
may take any and all actions as may be reasonably necessary to ensure that after
giving effect to any increase in the Total Revolving Commitment pursuant to this
Section 2.19, the outstanding Revolving Loans (if any) are held by the Lenders
with Revolving Commitments in accordance with their new Revolving Facility
Percentages. This may be accomplished at the discretion of the Revolver
Administrative Agent: (w) by requiring the outstanding Revolving Loans to be
prepaid with the proceeds of new Revolving Borrowings; (x) by causing existing
Lenders to assign portions of their outstanding Revolving Loans (but not their
Revolving Commitments) to Incremental Lenders; (y) by permitting the Revolving
Borrowings outstanding at the time of any increase in the Total Revolving
Commitment pursuant to this Section 2.19 to remain outstanding until the last
days of the respective Interest Periods therefor, even though the Revolving
Lenders would hold such Revolving Borrowings other than in accordance with their
new Revolving Facility Percentages; or (z) by any combination of the foregoing.
Any prepayment or assignment described in this paragraph (d) shall be subject to
Section 3.02, but otherwise without premium or penalty.
(d)    Each of the parties hereto acknowledges and agrees that, if there are any
Material Real Properties subject to a Mortgage, any increase, extension or
renewal of any of the Commitments or Loans (including the provision of
Incremental Term Loans or Incremental Revolving Commitments, but excluding (i)
any Continuation or Conversion of Borrowings, (ii) the making of any Revolving
Loans or Swing Loans or (iii) the issuance, renewal or extension of Letters of
Credit) shall be subject to (and conditioned upon): (1) delivery, ten (10)
Business Days prior to such increase, extension or renewal, of all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to such properties as
required by flood insurance laws and as otherwise reasonably required by the
Collateral Agent and (2) the Collateral Agent shall have received written
confirmation from the Lenders that the flood insurance due diligence and flood
insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably withheld, conditioned or delayed).
Section 2.20    Refinancing Amendments.
(a)    At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of (a) all or any portion of the Term Loans (which for purposes of this
sentence will be deemed to include any Incremental Term Loans or Other Term
Loans) or (b) all or any portion of the Revolving Loans (or unused Revolving
Commitments) then outstanding under this Agreement (which for purposes of this
sentence will be deemed to include any then outstanding Incremental Revolving
Loans, Incremental Revolving Commitments, Other Revolving Loans and Other
Revolving Commitments), in the form of (x) Other Term Loans or Other Term
Commitments or (y) Other Revolving Loans or Other Revolving Commitments, as the
case may be, in each case pursuant to a Refinancing Amendment; provided that
such Credit Agreement Refinancing Indebtedness (i) may be secured by Liens on
the Collateral on a pari passu or junior basis with respect to the Liens on the
Collateral securing the other Loans and Commitments hereunder (provided that to
the extent such Term Loans are secured by junior liens the applicable parties
shall have entered into a customary intercreditor agreement reasonably
satisfactory to the Administrative Agents and the Borrower), (ii) will have such
pricing and optional prepayment terms as may be agreed by the Borrower and the
Lenders thereof (provided, that such Credit Agreement Refinancing Indebtedness
may participate on a pro rata basis or on a less than pro rata basis (but not on
a greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Refinancing Amendment), (iii) (x) with
respect to any Other Revolving Loans or Other Revolving Commitments, will have a
maturity date that is not prior to the maturity date of the Revolving Loans (or
unused Revolving Commitments) being refinanced and (y) with respect to any Other
Term Loans or Other Term Commitments, will have a maturity date that is not
prior to the maturity date of, and will have a Weighted Average Life to Maturity
that is not shorter than, the Term Loans being refinanced, (iv) the proceeds of
such Credit Agreement Refinancing Indebtedness shall be applied, substantially
concurrently with the incurrence thereof, to the prepayment of outstanding Term
Loans or reduction of the Revolving Commitments or the Other Revolving
Commitments being so refinanced and (v) subject to clause (ii) above, will have
terms and conditions that are substantially identical to, or no more favorable
(taken as a whole) to the lenders or investors providing such Credit Agreement
Refinancing Indebtedness than, the Refinanced Debt or such terms shall be
current market terms (as reasonably determined by the Borrower) for such type of
Indebtedness; provided, further, that the terms and conditions applicable to
such Credit Agreement Refinancing Indebtedness may provide for any additional or
different financial or other covenants or other provisions that are agreed
between the Borrower and the Lenders


-69-
        



--------------------------------------------------------------------------------





thereof and applicable only during periods after the Latest Maturity Date that
is in effect on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date under Section 4.01 (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).
Each Class of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.20 shall be in an aggregate principal amount that is (x) not less than
$10,000,000 in the case of Other Term Loans or Other Revolving Loans and (y) an
integral multiple of $10,000,000 in excess thereof in each case. Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower pursuant to any Other Revolving Commitments established thereby, on
terms substantially equivalent to the terms applicable to Letters of Credit
under the Revolving Commitments. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Revolving
Loans, Other Term Loans, Other Revolving Commitments and/or Other Term
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agents and the Borrower, to effect the provisions of this Section
2.20.
(c)    Notwithstanding anything to the contrary in this Section 2.20 or
otherwise, (i) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Other Revolving Loans or Other Revolving
Commitments, (B) repayments required at maturity and (C) repayments made in
connection with a permanent repayment and termination of commitments (subject to
clause (iii) below)) of Other Revolving Loans shall be made on a pro rata basis
with all other Revolving Commitments, (ii) all Swing Loans and Letters of Credit
shall be participated on a pro rata basis by all Lenders with Revolving
Commitments in accordance with their Revolving Facility Percentage and (iii) the
permanent repayment of Revolving Loans and termination of Revolving Commitments
shall be made on a pro rata basis, except that the Borrower shall be permitted
to permanently repay and terminate Revolving Commitments of any Class on a
better than pro rata basis as compared to any other Class with a later maturity
date than such Class.
ARTICLE III.    

INCREASED COSTS, ILLEGALITY AND TAXES
Section 3.01    Inability to Determine Interest Rates.
If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:
(i)    the applicable Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that adequate
and reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate
for such Interest Period, or
(ii)    the applicable Administrative Agent shall have received notice from the
Required Lenders that the Adjusted Eurodollar Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Loans for such Interest Period,
the applicable Administrative Agent shall give written notice (or telephonic
notice, promptly confirmed in writing) to the Borrower and to such Lenders as
soon as practicable thereafter. Until the applicable Administrative Agent shall
notify the Borrower and such Lenders that the circumstances giving rise to such
notice no longer exist (which notice shall be promptly given by the applicable
Administrative Agent when such circumstances no longer exist), (i) the
obligations of such Lenders to make Eurodollar Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance


-70-
        



--------------------------------------------------------------------------------





with this Agreement. Unless the Borrower notifies the applicable Administrative
Agent at least one (1) Business Day before the date of any Eurodollar Borrowing
for which a Notice of Borrowing or a Notice of Conversion or Continuation has
previously been given that it elects not to borrow, continue or convert to a
Eurodollar Borrowing on such date, then such Borrowing shall be made as,
continued as or converted into a Base Rate Borrowing.
If at any time the applicable Administrative Agent determines (which
determination shall be conclusive and binding on the Borrower) that (i) the
circumstances set forth in clause (i) above have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in clause (i)
above have not arisen but the supervisor for the administrator of the Eurodollar
Screen Rate or a Governmental Authority having jurisdiction over such
Administrative Agent has made a public statement identifying a specific date
after which the Eurodollar Screen Rate shall no longer be used for determining
interest rates for loans, then such Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest the Eurodollar Screen Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable.
Notwithstanding anything to the contrary in Section 11.12, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the applicable Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
of each Class stating that such Required Lenders object to such amendment. Until
an alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 3.01, only to the extent the Eurodollar Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) (i) the obligations of such Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the applicable Administrative Agent at least one (1)
Business Day before the date of any Eurodollar Borrowing for which a Notice of
Borrowing or a Notice of Conversion or Continuation has previously been given
that it elects not to borrow, continue or convert to a Eurodollar Borrowing on
such date, then such Borrowing shall be made as, continued as or converted into
a Base Rate Borrowing; provided that, if such alternate rate of interest shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
Section 3.02    Breakage Compensation. The Borrower shall compensate any Lender
(including the Swing Line Lender), upon its written request (which request shall
set forth the detailed basis for requesting and the method of calculating such
compensation), for all reasonable losses, costs, expenses and liabilities
(including, without limitation, any loss, cost, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Fixed Rate Loans or Swing Loans and costs associated
with foreign currency hedging obligations incurred by such Lender in connection
with any Fixed Rate Loan) which such Lender has incurred in connection with any
of the following: (i) if for any reason (other than a default by such Lender or
the applicable Administrative Agent) a Borrowing of Fixed Rate Loans or Swing
Loans does not occur on a date specified therefor in a Notice of Borrowing or a
Notice of Continuation or Conversion; (ii) if any repayment, prepayment,
Conversion or Continuation of any Fixed Rate Loan occurs on a date that is not
the last day of an Interest Period applicable thereto or any Swing Loan is paid
prior to the Swing Loan Maturity Date applicable thereto; (iii) if any
prepayment of any of its Fixed Rate Loans is not made on any date specified in a
notice of prepayment given by the Borrower; (iv) as a result of an assignment by
a Lender of any Fixed Rate Loan other than on the last day of the Interest
Period applicable thereto pursuant to a request by the Borrower pursuant to
Section 3.05(b); or (v) as a consequence of (y) any other default by the
Borrower to repay or prepay any Fixed Rate Loans when required by the terms of
this Agreement or (z) an election made pursuant to Section 3.05(b). The written
request of any affected Lender setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such request within 10 days after
receipt thereof.


-71-
        



--------------------------------------------------------------------------------





Section 3.03    Taxes.
(a)    Defined Terms. For purposes of this Section 3.03, the term “Lender”
includes LC Issuer and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.03(b))
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the applicable Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.03(d)) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the applicable Administrative Agent), or by the applicable Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
applicable Administrative Agent, within 10 days after written demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the applicable
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) and (ii) any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the applicable
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the applicable Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the applicable Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the applicable Administrative
Agent to the Lender from any other source against any amount due to the
applicable Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Credit Party to a Governmental Authority pursuant
to this Section 3.03, the Borrower or other Credit Party shall deliver to the
applicable Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the applicable Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the applicable Administrative Agent, at the time or
times reasonably requested by the Borrower or the applicable Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the applicable Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the applicable
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the applicable
Administrative Agent as will enable the Borrower or the applicable
Administrative Agent to determine whether or


-72-
        



--------------------------------------------------------------------------------





not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 3.03(g)(ii)(A), 3.03(g)(ii)(B) and
3.03(g)(ii)(D)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
applicable Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the applicable Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the applicable Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the applicable
Administrative Agent), whichever of the following is applicable:
i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
ii)    executed originals of IRS Form W-8ECI;
iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-A to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-B or Exhibit G-C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-D on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the applicable Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the applicable
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the applicable Administrative Agent to determine the withholding or deduction
required to be made; and


-73-
        



--------------------------------------------------------------------------------





(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the applicable Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the applicable Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)
(i) of the Code) and such additional documentation reasonably requested by the
Borrower or the applicable Administrative Agent as may be necessary for the
Borrower and the applicable Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the applicable
Administrative Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    The applicable Administrative Agent shall deliver to the Borrower on or
prior to the date on which such Administrative Agent becomes an Administrative
Agent under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower) executed copies of IRS Form W-9 certifying that such
Administrative Agent is a U.S. Person and that such Administrative Agent is
exempt from United States federal backup withholding Tax
(j)    Survival. Each party’s obligations under this Section 3.03 shall survive
the resignation or replacement of any Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 3.04    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
Eurodollar Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted Eurodollar Rate) or the LC Issuer; or
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes)


-74-
        



--------------------------------------------------------------------------------





on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto); or
(iii)    impose on any Lender, the LC Issuer or the eurodollar interbank market
any other condition affecting this Agreement or any Eurodollar Loans made by
such Lender or any Letter of Credit or any participation therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the LC Issuer of participating in or issuing
any Letter of Credit or to reduce the amount received or receivable by such
Lender or the LC Issuer hereunder (whether of principal, interest or any other
amount), then, from time to time, such Lender or the LC Issuer may provide the
Borrower (with a copy thereof to the applicable Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, and within five (5) Business Days after receipt of such notice and
demand the Borrower shall pay to such Lender or the LC Issuer, as the case may
be, such additional amounts as will compensate such Lender or the LC Issuer for
any such increased costs incurred or reduction suffered.
(b)    If any Lender or the LC Issuer shall have determined that on or after the
date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the LC Issuer’s capital (or on the capital of the Parent Company of
such Lender or the LC Issuer) as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender, the LC Issuer or such Parent Company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the LC Issuer’s
policies or the policies of such Parent Company with respect to capital adequacy
and liquidity), then, from time to time, such Lender or the LC Issuer may
provide the Borrower (with a copy thereof to the applicable Administrative
Agent) with written notice and demand with respect to such reduced amounts, and
within five (5) Business Days after receipt of such notice and demand the
Borrower shall pay to such Lender or the LC Issuer, as the case may be, such
additional amounts as will compensate such Lender, the LC Issuer or such Parent
Company for any such reduction suffered.
(c)    A certificate of such Lender or the LC Issuer setting forth the amount or
amounts necessary to compensate such Lender, the LC Issuer or the Parent Company
of such Lender or the LC Issuer, as the case may be, specified in subsection (a)
or (b) of this Section shall be delivered to the Borrower (with a copy to the
applicable Administrative Agent) and shall be conclusive, absent manifest error.
(d)    Failure or delay on the part of any Lender or the LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the LC Issuer’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or the LC Issuer under
this Section for any increased costs or reductions incurred more than 270 days
prior to the date that such Lender or the LC Issuer notifies the Borrower of
such increased costs or reductions and of such Lender’s or the LC Issuer’s
intention to claim compensation therefor; provided, further, that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
such 270 day period shall be extended to include the period of such retroactive
effect.
Section 3.05    Change of Lending Office; Replacement of Lenders.
(a)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Sections 3.01, 3.03, 3.04 or 3.06 requiring the payment of
additional amounts to the Lender, such Lender will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another Applicable Lending Office for any Loans or
Commitments affected by such event; provided, however, that such designation is
made on such terms that such Lender and its Applicable Lending Office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.
(b)    If (a) any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.03,
(b) any Lender is a Defaulting Lender or (c) any Lender does not consent to a
request for an extension pursuant to Section 2.16(a) or a proposed change,
waiver, discharge or termination with respect to any Loan Document requiring the
approval of all Lenders or of all Lenders directly affected thereby that has
been approved by the applicable Required Lenders, then the Borrower may, at its
sole expense and effort, upon notice to such Lender


-75-
        



--------------------------------------------------------------------------------





and the applicable Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 11.06(b)), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.13(c), 3.04 or 3.03, as
applicable) and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender) (a “Replacement
Lender”); provided that (i) the Borrower shall have received the prior written
consent of the applicable Administrative Agent, which consent shall not be
unreasonably withheld or delayed, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal amount of all Loans owed to it,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) and from the Borrower (in the case of all other
amounts, including any breakage compensation under Section 3.02 and prepayment
premium under Section 2.13(c)), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.03, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
(c)    Nothing in this Section 3.05 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections
3.01, 3.03 or 3.04.
Section 3.06    Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to perform any of its obligations hereunder or to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
applicable Administrative Agent, such Administrative Agent shall promptly give
notice thereof to the Borrower and the other Lenders, whereupon until such
Lender notifies the applicable Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Loan shall be made as a Base Rate Loan
as part of the same Borrowing for the same Interest Period and, if the affected
Eurodollar Loan is then outstanding, such Loan shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the applicable Administrative Agent, use reasonable efforts to
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.
ARTICLE IV.    

CONDITIONS PRECEDENT
Section 4.01    Conditions Precedent at Closing Date. The obligation of the
Lenders to make Loans, and of any LC Issuer to issue Letters of Credit, is
subject to the satisfaction of each of the following conditions on or prior to
the Closing Date:
(i)    Credit Agreement. This Agreement shall have been executed by the
Borrower, the Subsidiary Guarantors, the Administrative Agents, each LC Issuer
and each of the Lenders.
(ii)    Notes. The Borrower shall have executed and delivered to the applicable
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same.
(iii)    Fees. The Borrower shall have paid (A) all fees required to be paid by
it on the Closing Date described in the Fee Letter, (B) all fees payable to the
Lenders on the Closing Date agreed to by the Borrower on or prior to the Closing
Date, and (C) all reasonable fees and expenses of each of the Administrative
Agents and of counsel to the Administrative Agents in connection with the
preparation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the Transactions, in each case, to the extent
that such fees and expenses have been invoiced on or prior to two (2) Business
Days prior to the Closing Date.


-76-
        



--------------------------------------------------------------------------------





(iv)    Corporate Resolutions and Approvals. Each Administrative Agent shall
have received certified copies of the resolutions of the Board of Directors of
the Borrower and each Subsidiary Guarantor approving the Loan Documents to which
the Borrower or any such Subsidiary Guarantor, as the case may be, is or may
become a party, and of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to the execution, delivery and
performance by the Borrower or any such Subsidiary Guarantor of the Loan
Documents to which it is or may become a party.
(v)    Incumbency Certificates. Each Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Borrower and of
each Subsidiary Guarantor certifying the names and true signatures of the
officers of the Borrower or such Subsidiary Guarantor, as the case may be,
authorized to sign the Loan Documents to which the Borrower or such Subsidiary
Guarantor is a party and any other documents to which the Borrower or any such
other Subsidiary Guarantor is a party that may be executed and delivered in
connection herewith.
(vi)    Opinions of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to the Borrower and the Subsidiary Guarantors
as the Administrative Agents shall reasonably request, each of which shall be
addressed to the Administrative Agents and each of the Lenders and dated the
Closing Date and in form and substance reasonably satisfactory to the
Administrative Agents.
(vii)    Corporate Charter and Good Standing Certificates. The Administrative
Agents shall have received: (A) a certified copy of the Certificate or Articles
of Incorporation or equivalent formation document of the Borrower and any and
all amendments and restatements thereof, certified as of a recent date by the
relevant Secretary of State; (B) a good standing certificate for each Credit
Party from the Secretary of State of the state of its incorporation or
formation, dated as of a recent date, listing all charter documents affecting
such Credit Party and certifying as to the good standing of such Credit Party;
and (C) copies of the Certificate or Articles of Incorporation or equivalent
formation document of each Credit Party and any and all amendments and
restatement thereof, certified by the Secretary (or equivalent officer) of such
Credit Party.
(viii)    Closing Certificate. The Administrative Agents shall have received a
certificate substantially in the form of Exhibits D-1 and D-2, dated the Closing
Date, of an Authorized Officer of the Borrower and each other Credit Party
(solely with respect to clause (B)), (A) certifying (among other things) that,
at and as of the Closing Date, both before and after giving effect to the
initial Borrowings hereunder and the application of the proceeds thereof,
compliance with Sections 4.01(x), (xi) and (xvi) and (B) attaching the documents
listed in Sections 4.01(iv), (v) and (vii)(A) and (C).
(ix)    Refinancing. The Administrative Agents shall have received evidence that
the Refinancing has been or concurrently with the Closing Date will be
consummated.
(x)    Purchase. The Purchase shall have been consummated, or substantially
concurrently with the initial borrowing of Initial Term Loans shall be
consummated, in all material respects in accordance with the terms and
conditions of the Acquisition Agreement, and the Acquisition Agreement shall not
have been altered, amended or otherwise changed or supplemented or any provision
or condition therein waived by the Borrower, and neither the Borrower nor any
Restricted Subsidiary shall have consented to any action which would require the
consent of the Borrower or any Restricted Subsidiary thereof under the
Acquisition Agreement, if such alteration, amendment, change, supplement, waiver
or consent would be adverse to the interests of the Lenders or the Lead
Arrangers in any material respect, in any such case without the prior written
consent of the Lead Arrangers (such consent not to be unreasonably withheld,
conditioned or delayed) (it being understood and agreed that any alteration,
supplement, amendment, modification, waiver or consent (a) that decreases the
purchase price in respect of the Purchase by 10.0% or more shall be deemed to be
adverse to the interests of the Lenders and the Lead Arrangers in a material
respect, and (b) that decreases the purchase price in respect of the Purchase by
less than 10.0% shall not be deemed to be adverse to the interests of the
Lenders or the Lead Arrangers in any material respect, so long as such decrease
is allocated to reduce the Term Loans).


-77-
        



--------------------------------------------------------------------------------





(xi)    No Target Material Adverse Effect. Since the date of the Acquisition
Agreement, there shall not have occurred and be continuing a Material Adverse
Effect (as defined in the Acquisition Agreement).
(xii)    Collateral Documents. The Borrower shall have delivered to the
Collateral Agent the Security Agreement, duly executed by the Borrower and each
of the Subsidiary Guarantors, together with (A) UCC financing statements and
other applicable documents under the laws of all necessary or appropriate
jurisdictions with respect to the perfection of the Liens granted under the
Security Agreement, as reasonably requested by the Collateral Agent in order to
perfect such Liens, duly authorized by the Credit Parties, (B) a Diligence
Questionnaire, duly completed and executed by the Borrower, (C) duly executed
Patent Security Agreements, Trademark Security Agreements and Copyright Security
Agreements, (D) original certificates evidencing all issued and outstanding
shares of Equity Interests of all Subsidiaries (other than Immaterial
Subsidiaries) owned directly by any Credit Party (in the case of Excluded
Foreign Subsidiaries, limited to 65% of the issued and outstanding voting Equity
Interests of such Subsidiary and 100% of the issued and outstanding non-voting
Equity Interests of such Subsidiary, as applicable); provided that any such
stock certificates of the Acquired Business and its Subsidiaries will be
required to be delivered on the Closing Date only to the extent in the
possession of the Borrower after its use of commercially reasonable efforts to
obtain such certificates prior to the Closing Date and if not required to be
delivered on the Closing Date, the delivery thereof shall not be a condition to
the availability of the initial Loans on the Closing Date (but shall be required
to be delivered as promptly as practicable after the Closing Date and in any
event within the period specified therefor in Schedule 6.11(b) or such later
date as the Collateral Agent may reasonably agree), (E) original instruments or
promissory notes representing or evidencing pledged indebtedness constituting
Collateral; provided that any such original instruments or promissory notes of
the Acquired Business and its Subsidiaries will be required to be delivered on
the Closing Date only to the extent in the possession of the Borrower after its
use of commercially reasonable efforts to obtain such certificates prior to the
Closing Date and if not required to be delivered on the Closing Date, the
delivery thereof shall not be a condition to the availability of the initial
Loans on the Closing Date (but shall be required to be delivered as promptly as
practicable after the Closing Date and in any event within the period specified
therefor in Schedule 6.11(b) or such later date as the Collateral Agent may
reasonably agree), (F) stock or membership interest powers, note allonges or
other appropriate instruments of transfer executed in blank and (G) copies of
UCC, United States Patent and Trademark Office and United States Copyright
Office, tax and judgment lien searches and bankruptcy searches, each of a recent
date listing all effective financing statements or lien notices that name any
Credit Party as debtor and that are filed in those state and county
jurisdictions in which any Credit Party is organized or maintains its principal
place of business and such other searches that the Collateral Agent deems
necessary or appropriate;
(xiii)    Insurance. Certificates of insurance issued on behalf of insurers of
the Borrower and the other Credit Parties, describing in reasonable detail the
types and amounts of insurance (property and liability) maintained by the
Borrower and such other Credit Parties, in each case naming the Collateral Agent
as loss payee or additional insured, as the case may be, together with lender’s
loss payable endorsements for such property and liability policies in form and
substance satisfactory to the Collateral Agent.
(xiv)    Solvency Certificate. The Administrative Agents shall have received a
certificate from the chief financial officer of the Borrower certifying that the
Borrower and its Subsidiaries on a consolidated basis after giving effect to the
Transactions are Solvent.
(xv)    Notice of Borrowing. A duly executed Notice of Borrowing for each
Borrowing on the Closing Date.
(xvi)    Representations and Warranties. On the Closing Date, the Specified
Representations shall be true and correct in all material respects (provided
that any such Specified Representations which are qualified by materiality,
material adverse effect or similar language shall be true and correct in all
respects) and the Specified Acquisition Agreement Representations shall be true
and correct in all material


-78-
        



--------------------------------------------------------------------------------





respects (provided that any such Specified Acquisition Agreement Representations
which are qualified by materiality, material adverse effect or similar language
shall be true and correct in all respects).
(xvii)    Financial Statements. The Administrative Agents shall have received
the Historical Financial Statements and the Pro Forma Financial Statements.
(xviii)    KYC. The Borrower and each other Credit Party shall have provided at
least three (3) Business Days prior to the Closing Date all information
requested by each Administrative Agent and each Lender in writing at least ten
(10) Business Days prior to the Closing Date in order to comply with applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the USA Patriot Act.
Section 4.02    Conditions Precedent to All Borrowings and LC Issuances. The
obligations of the Lenders, the Swing Line Lender and each LC Issuer to make or
participate in each Borrowing or LC Issuance or, in the case of Section 4.02(a),
a Continuation or Conversion, is subject, at the time thereof, to the
satisfaction of the following conditions:
(a)    Notice. The applicable Administrative Agent (and in the case of subpart
(iii) below, the applicable LC Issuer) shall have received, as applicable, (i) a
Notice of Borrowing meeting the requirements of Section 2.06(b) with respect to
any Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.10(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirements of Section 2.05(b) with respect to each LC Issuance.
(b)    No Default; Representations and Warranties. At the time of each Borrowing
(other than any Borrowing on the Closing Date, and other than any Continuation
or Conversion, but including, subject to Section 1.07, any Borrowing pursuant to
Section 2.19) and also after giving effect thereto, (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties of the
Credit Parties contained herein or in the other Loan Documents shall be true and
correct in all material respects (except that if any such representation or
warranty contains any materiality qualifier, such representation or warranty
shall be true and correct in all respects) with the same effect as though such
representations and warranties had been made on and as of the date of such
Borrowing, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects (except that if any such representation or warranty contains any
materiality qualifier, such representation or warranty shall be true and correct
in all respects) as of the date when made.
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agents, the
Swing Line Lender, each LC Issuer and each of the Lenders that all of the
applicable conditions specified in Section 4.01 and Section 4.02 have been
satisfied as of the times referred to in such Sections.
ARTICLE V.    

REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agents, the Lenders and each LC Issuer to enter
into this Agreement and to make the Loans and to issue and to participate in the
Letters of Credit provided for herein, the Borrower and the other Credit Parties
each makes the following representations and warranties to, and agreements with,
the Administrative Agents, the Lenders and each LC Issuer, on and as of the date
of the execution and delivery of this Agreement and the date of any Borrowing,
all of which shall survive the execution and delivery of this Agreement and each
Borrowing:








-79-
        



--------------------------------------------------------------------------------





Section 5.01    Corporate Status. Each of the Borrower and its Restricted
Subsidiaries (other than any Immaterial Subsidiaries) (i) is a duly organized or
formed and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing or in full force and effect under
the laws of the jurisdiction of its formation and has the corporate, partnership
or limited liability company power and authority, as applicable, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage, and (ii) has duly qualified and is authorized to
do business in all jurisdictions where it is required to be so qualified or
authorized except where the failure to be so qualified would not have a Material
Adverse Effect. Schedule 5.01 lists, as of the Closing Date, each Subsidiary of
the Borrower (and the direct and indirect ownership interest of the Borrower
therein), and such Schedule identifies each Subsidiary that is an Unrestricted
Subsidiary, Foreign Subsidiary, an Immaterial Subsidiary or a Special Subsidiary
as of the Closing Date.
Section 5.02    Corporate Power and Authority. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is party. Each Credit Party has duly authorized, executed and delivered each
Loan Document to which it is party and each Loan Document to which it is party
constitutes the legal, valid and binding agreement and obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
Section 5.03    No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority in a manner that is materially adverse to the Borrower or its
Restricted Subsidiaries, (ii) will conflict with or result in any breach of, any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of the Borrower or its
Restricted Subsidiaries pursuant to the terms of any promissory note, bond,
debenture, indenture, mortgage, deed of trust, credit or loan agreement, or any
other Material Agreement, or (iii) will violate any provision of the
Organizational Documents of the Borrower or its Restricted Subsidiaries.
Section 5.04    Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party, except in each case
where the failure to obtain such authorization, order, consent, approval,
license, authorization, validation, filing, recording, registration, or
exemption so would not reasonably be expected to have a Material Adverse Effect.
Section 5.05    Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened with respect to the Borrower or
any of its Restricted Subsidiaries (i) that have had, or would reasonably be
expected to have, a Material Adverse Effect, or (ii) that question the validity
or enforceability of any of the Loan Documents, or of any action to be taken by
the Borrower or any of the other Credit Parties pursuant to any of the Loan
Documents.
Section 5.06    Use of Proceeds; Margin Regulations.
(a)    The Borrower will use the proceeds of (i) the Term Loans made on the
Closing Date to finance the Transactions and pay Transaction Costs and (ii)
Revolving Loans, Swing Loans and LC Issuances made on and after the Closing Date
to provide working capital and funds for general corporate purposes, in each
case, not inconsistent with the terms of this Agreement; provided that except
for the payment of any purchase price adjustment under the Acquisition Agreement
(including, without limitation, any working capital adjustment), no more
$25,000,000 of the proceeds of Revolving Loans borrowed on the Closing Date may
be used to finance the Transactions or pay Transaction Costs.
(b)    No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation


-80-
        



--------------------------------------------------------------------------------





of any of the provisions of Regulations T, U or X of the Board of Governors of
the Federal Reserve System. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. At
no time would more than 25% of the value of the assets of the Borrower or of the
Borrower and its consolidated Subsidiaries that are subject to any “arrangement”
(as such term is used in Section 221.2(g) of such Regulation U) hereunder be
represented by Margin Stock.
Section 5.07    Financial Statements.
(a)    The Borrower has furnished to the Administrative Agents and the Lenders
complete and correct copies of (a) the audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as of December 31, 2016 and
December 31, 2015 and the related audited consolidated statements of income,
shareholders’ equity, and cash flows of the Borrower and its consolidated
Subsidiaries for each of the fiscal years of the Borrower then ended, in each
case accompanied by the report thereon of PricewaterhouseCoopers LLP and (b) the
unaudited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as of September 30, 2017, June 30, 2017 and March 31, 2017, and the
related unaudited consolidated statements of income, shareholders’ equity and
cash flows of the Borrower and its consolidated Subsidiaries for each of the
fiscal quarters then ended (clauses (a) and (b) collectively, the “Historical
Financial Statements”). All such financial statements have been prepared in
accordance with GAAP, consistently applied (except as stated therein), and
fairly present in all material respects the financial position of the Borrower
and its Subsidiaries as of the respective dates indicated and the consolidated
results of their operations and cash flows for the respective periods indicated,
subject in the case of any such financial statements that are unaudited, to the
absence of footnotes and normal year-end audit adjustments, none of which shall
be material. The Borrower has furnished to the Administrative Agents and the
Lenders complete and correct copies of the pro forma consolidated balance sheet
as of September 30, 2017 and the pro forma consolidated statements of operations
for year ended September 30, 2017, in each case of the Borrower and its
Subsidiaries (such pro forma balance sheet and statements of operations, the
“Pro Forma Financial Statements”), which have been prepared giving effect to the
Transactions as if such transactions had occurred on such date or at the
beginning of such period, as the case may be. The Pro Forma Financial Statements
have been prepared in good faith, based on assumptions believed by the Borrower
to be reasonable as of the date of delivery thereof.
(b)    The consolidated forecasted balance sheet and statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for the
fiscal years 2018 through 2021 prepared by the Borrower and delivered to the
Administrative Agents and any private-side Lenders (the “Financial Projections”)
were prepared on behalf of the Borrower in good faith after taking into account
historical levels of business activity of the Borrower and its Subsidiaries,
known trends, including general economic trends, and all other information,
assumptions and estimates considered by management of the Borrower and its
Subsidiaries to be pertinent thereto; provided, however, that no representation
or warranty is made as to the impact of future general economic conditions or as
to whether the Borrower’s projected consolidated results as set forth in the
Financial Projections will actually be realized, it being recognized by the
Lenders that such projections as to future events are not to be viewed as facts
and that actual results for the periods covered by the Financial Projections may
differ materially from the Financial Projections.
Section 5.08    Solvency. The Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agents, each LC Issuer and the Lenders under
the Loan Documents. On the Closing Date (after giving effect to the
Transactions) immediately following the making of the Loans and after giving
effect to the application of the proceeds of such Loans, the Borrower and its
Subsidiaries on a consolidated basis will be Solvent.
Section 5.09    No Material Adverse Change. Since December 31, 2016, there has
been no change in the financial condition, business or operations of the
Borrower and its Restricted Subsidiaries taken as a whole, except for changes
none of which, individually or in the aggregate, has had or could reasonably be
expected to have, a Material Adverse Effect.
Section 5.10    Tax Returns and Payments. The Borrower and each of its
Restricted Subsidiaries has filed all federal and state income tax returns and
all other material tax returns, domestic and foreign, required to be filed by it
and has paid all material taxes and assessments payable by it that have become
due, other than those not yet delinquent and except for those contested in good
faith. The Borrower and each of its Restricted Subsidiaries


-81-
        



--------------------------------------------------------------------------------





has established on its books such charges, accruals and reserves in respect of
taxes, assessments, fees and other governmental charges for all fiscal periods
as are required by GAAP.
Section 5.11    Title to Properties, etc. The Borrower and each of its
Restricted Subsidiaries has good and marketable title, in the case of Real
Property, and good title (or valid Leaseholds, in the case of any leased
property), in the case of all other property, to all properties and assets
necessary to the conduct of its respective business free and clear of Liens
other than Permitted Liens, except in each case where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.
Section 5.12    Lawful Operations, etc. The Borrower and each of its Restricted
Subsidiaries: (i) hold all necessary foreign, federal, state, local and other
governmental licenses, registrations, certifications, permits and authorizations
necessary to conduct its business; and (ii) is in compliance with all
requirements imposed by law, regulation or rule, whether foreign, federal, state
or local, that are applicable to it, its operations, or its properties and
assets, including requirements of Environmental Laws, except, in each case, for
any failure to obtain and maintain in effect, or noncompliance that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
Section 5.13    Environmental Matters.
(a)    The Borrower and each of its Restricted Subsidiaries is in compliance
with all Environmental Laws, except to the extent that any such failure to
comply (together with any resulting penalties, fines or forfeitures) is not
reasonably likely to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of the
Borrower and its Restricted Subsidiaries under any Environmental Law have been
secured and the Borrower and its Restricted Subsidiaries are in substantial
compliance therewith, except for such licenses, permits, registrations or
approvals the failure to secure or to comply therewith is not reasonably likely
to have a Material Adverse Effect. Neither the Borrower nor any of its
Restricted Subsidiaries has received written notice, or otherwise knows, that it
is in any respect in noncompliance with, breach of or default under any
applicable writ, order, judgment, injunction, or decree to which the Borrower or
such Restricted Subsidiary is a party or that would affect the ability of the
Borrower or such Restricted Subsidiary to operate any Real Property and no event
has occurred and is continuing that, with the passage of time or the giving of
notice or both, would constitute noncompliance, breach of or default thereunder,
except in each such case, such noncompliance, breaches or defaults as are not
reasonably likely to, in the aggregate, have a Material Adverse Effect. There
are no Environmental Claims pending or, to the best knowledge of any Borrower,
threatened against the Borrower or any of its Restricted Subsidiaries or any
Real Property of the Borrower or any of its Restricted Subsidiaries wherein an
unfavorable decision, ruling or finding is reasonably likely to have a Material
Adverse Effect. There are no facts, circumstances, conditions or occurrences on
any Real Property now or at any time owned, leased or operated by the Borrower
or any of its Restricted Subsidiaries or on any property adjacent to any such
Real Property, that are known by the Borrower or as to which the Borrower or any
such Restricted Subsidiary has received written notice, that are reasonably
likely: (i) to form the basis of an Environmental Claim against the Borrower or
any of its Restricted Subsidiaries or any Real Property of the Borrower or any
of its Restricted Subsidiaries; or (ii) to cause such Real Property to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Property under any Environmental Law, except in each such case,
such Environmental Claims or restrictions that individually or in the aggregate
are not reasonably likely to have a Material Adverse Effect.
(b)    Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of the
Borrower or any of its Restricted Subsidiaries or (ii) Released on any such Real
Property, in each case where such occurrence or event is not in compliance with
Environmental Laws and is reasonably likely to have a Material Adverse Effect.
Section 5.14    Compliance with ERISA. Each Plan is in material compliance with
the applicable provisions of ERISA, the Code and other requirements of law. Each
Plan under Section 3(1) of ERISA has not been assessed, and is not reasonably
expected to have assessed, any material tax or penalty under Code Section 4980H.
Each Qualified Plan (i) has received a favorable determination from the IRS
applicable to the Qualified Plan’s then current five-year remedial amendment
cycle (as described in Revenue Procedure 2007-44) or (ii) is maintained under a
prototype or volume submitter plan and may rely upon a favorable opinion or
advisory letter issued by the IRS with respect to such prototype or volume
submitter plan. Nothing has occurred which would cause the loss of their
reliance on the Qualified Plan’s favorable determination letter or opinion
letter. No ERISA Event or Foreign


-82-
        



--------------------------------------------------------------------------------





Plan Event has occurred or is expected to occur that (either individually or in
the aggregate) could reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 5.14: (i) there are no pending or to the best of
the Borrower’s and ERISA Affiliate’s knowledge, threatened claims, actions or
lawsuits with respect to a Plan other than routine claims for benefits provided
by the Plans and (ii) neither Borrower nor any Restricted Subsidiary has
violated the fiduciary responsibility rules with respect to any Plan. Except as
set forth on Schedule 5.14, neither the Borrower nor any Restricted Subsidiary
of the Borrower nor any ERISA Affiliate is at the date hereof, or has been at
any time within the six years preceding the date hereof, an employer required to
contribute to any Multiemployer Plan or Multiple Employer Plan. Neither the
Borrower nor any Restricted Subsidiary of the Borrower nor any ERISA Affiliate
has any contingent liability with respect to any post-retirement “employee
welfare benefit plan” (as such term is defined in ERISA) except as has been
disclosed to the Administrative Agents and the Lenders in writing.
Section 5.15    Intellectual Property, etc. The Borrower and each of its
Restricted Subsidiaries is in the process of obtaining, has obtained or has the
right to use all material Patents, Trademarks, service marks, trade names,
Copyrights, licenses and other rights with respect to the foregoing intellectual
property necessary for the present and planned future conduct of its business,
without any known conflict with the rights of others, except for such Patents,
Trademarks, service marks, trade names, Copyrights, licenses and rights, the
loss of which, and such conflicts which, in any such case individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
Section 5.16    Investment Company Act. Neither the Borrower nor any of its
Restricted Subsidiaries is subject to regulation with respect to the creation or
incurrence of Indebtedness under the Investment Company Act of 1940, as amended.
Section 5.17    Insurance. The Borrower and each of its Restricted Subsidiaries
maintains insurance coverage by such insurers and in such forms and amounts and
against such risks as are generally consistent with industry standards and in
each case in compliance with the terms of Section 6.03. With respect to each
parcel of Collateral subject to a Mortgage that is located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
“special flood hazard area” with respect to which flood insurance has been made
available under Flood Insurance Laws, the applicable Credit Party (A) has
obtained and will maintain, with financially sound and reputable insurance
companies (except to the extent that any insurance company insuring such
property ceases to be financially sound and reputable after the Closing Date, in
which case, the Borrower shall promptly replace such insurance company with a
financially sound and reputable insurance company), such flood insurance in such
reasonable total amount as each of the Administrative Agents may from time to
time reasonably require, and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to Flood Insurance Laws and (B)
promptly upon request of any Administrative Agent, will deliver to each of the
Administrative Agents evidence of such compliance in form and substance
reasonably acceptable to each of the Administrative Agents, including, without
limitation, evidence of annual renewals of such insurance.
Section 5.18    True and Complete Disclosure. All factual information (taken as
a whole) furnished by or on behalf of the Borrower or any of its Restricted
Subsidiaries in writing to the Administrative Agents or any Lender in connection
with this Agreement, other than the Financial Projections (as to which
representations are made only as provided in Section 5.07(b)), is true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not misleading at such
time in light of the circumstances under which such information was provided,
except that any such future information consisting of financial projections
prepared by the Borrower or any of its Restricted Subsidiaries is only
represented herein as being based on good faith estimates and assumptions
believed by such persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ materially from the projected results.
Section 5.19    [Reserved].




-83-
        



--------------------------------------------------------------------------------





Section 5.20    Anti-Corruption Laws and Sanctions.
(a)    None of the Borrower nor any of its Subsidiaries nor, to the knowledge of
any Responsible Officer of the Borrower, any of their respective directors or
officers, or any of their respective employees or agents acting or benefitting
in any capacity in connection with this Agreement, (i) is a Person that is owned
or controlled by a Sanctioned Person, (ii) is a Sanctioned Person or (iii) is
located, organized or resident in a Sanctioned Country.
(b)    (i) The Borrower and its Subsidiaries have conducted their businesses in
compliance with Anti-Terrorism Law and Anti-Corruption Laws and applicable
Sanctions and have instituted and maintained policies and procedures designed to
promote and achieve compliance with Anti-Terrorism Law and Anti-Corruption Laws
and applicable Sanctions in all material respects, and (ii) no Borrowing or
Letter of Credit or use of proceeds thereof will violate Anti-Corruption Laws or
applicable Sanctions.
Section 5.21    [Reserved].
Section 5.22    Collateral Documents.
(a)    The Security Agreement is effective to create in favor of the Collateral
Agent for the benefit of the Creditors a legal, valid and enforceable security
interest in the Collateral (as defined therein), and when UCC financing
statements in appropriate form are filed in the offices specified on Schedule 3
to the Security Agreement, each Lien created under the Security Agreement shall
constitute a fully perfected Lien (to the extent that such Lien may be perfected
by the filing of a UCC financing statement) on, and security interest in, all
right, title and interest of the grantors thereunder in such Collateral, in each
case prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 7.03 which are prior as a matter of law.
When the certificates evidencing all Equity Interests pledged pursuant to the
Security Agreement are delivered to the Collateral Agent pursuant to Section
4.01(xii) or the Security Agreement, together with appropriate stock powers or
other similar instruments of transfer duly executed in blank, the Liens in such
Equity Interests shall be fully perfected first priority security interests,
perfected by “control” as defined in the UCC.
(b)    When the filings in subsection (a) of this Section are made and when, if
applicable, the Patent Security Agreements and the Trademark Security Agreements
are filed in the United States Patent and Trademark Office and the Copyright
Security Agreements are filed in the United States Copyright Office, each Lien
created under the Security Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Credit Parties in
the Patents, Trademarks and Copyrights, if any, in which a security interest may
be perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person.
(c)    Each Mortgage, when duly executed and delivered by the relevant Credit
Party, will be effective to create in favor of the Collateral Agent for the
ratable benefit of the Creditors a legal, valid and enforceable Lien on all of
such Credit Party’s right, title and interest in and to the Real Property of
such Credit Party covered thereby and the proceeds thereof, and when such
Mortgage is filed in the real estate records where the respective property
subject to a Mortgage is located, such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
such Credit Party in such Real Property and the proceeds thereof, in each case
prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 7.03 which are prior as a matter of law.
(d)    Except to the extent that flood insurance is maintained as required
pursuant to Section 6.03, no Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.
Section 5.23    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.






-84-
        



--------------------------------------------------------------------------------





ARTICLE VI.    

AFFIRMATIVE COVENANTS
The Borrower and the other Credit Parties each hereby covenants and agrees that
on the Closing Date and thereafter, so long as this Agreement is in effect and
until such time as the Commitments have been terminated, no Notes remain
outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents, have been
paid in full, as follows:
Section 6.01    Reporting Requirements. The Borrower will furnish to the
Administrative Agents:
(a)    Annual Financial Statements. As soon as available and in any event within
90 days after the close of each fiscal year of the Borrower beginning with the
fiscal year ending December 31, 2017, the consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income, of stockholders’ equity and of
cash flows for such fiscal year, in each case setting forth comparative figures
for the preceding fiscal year, all in reasonable detail and accompanied by
management’s discussion and analysis of such financial statements and the
opinion with respect to such consolidated financial statements of independent
public accountants of recognized national standing selected by the Borrower,
which opinion shall be unqualified (other than any qualification that is
expressly solely with respect to, or expressly resulting solely from, (A) an
upcoming maturity date of any Indebtedness or (B) any potential inability to
satisfy a financial maintenance covenant under any Indebtedness on a future date
or in a future period) and shall (i) state that such accountants audited such
consolidated financial statements in accordance with generally accepted auditing
standards, that such accountants believe that such audit provides a reasonable
basis for their opinion, and that in their opinion such consolidated financial
statements present fairly, in all material respects, the consolidated financial
position of the Borrower and its consolidated subsidiaries as at the end of such
fiscal year and the consolidated results of their operations and cash flows for
such fiscal year in conformity with generally accepted accounting principles, or
(ii) contain such statements as are customarily included in unqualified reports
of independent accountants in conformity with the recommendations and
requirements of the American Institute of Certified Public Accountants (or any
successor organization); provided, however, that the Borrower may also comply
with this subpart by publishing, and if so published shall be deemed to have
delivered on such date, such statements and reports on its internet website, the
Electronic Data Gathering, Analysis and Retrieval system (EDGAR) or any
successor filing system of the SEC or in another publicly accessible electronic
database and giving the Administrative Agents notice thereof.
(b)    Quarterly Financial Statements. As soon as available and in any event
within 50 days after the close of each of the quarterly accounting periods in
each fiscal year of the Borrower beginning with the fiscal quarter ending March
31, 2018, the unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such quarterly period and the related
unaudited consolidated statements of income and of cash flows for such quarterly
period and/or for the fiscal year to date, and setting forth, in the case of
such unaudited consolidated statements of income and of cash flows, comparative
figures for the related periods in the prior fiscal year and accompanied by
management’s discussion and analysis of such financial statements, and which
shall be certified on behalf of the Borrower by the Chief Financial Officer of
the Borrower, subject to changes resulting from normal year-end audit
adjustments; provided, however, that the Borrower may also comply with this
subpart by publishing, and if so published shall be deemed to have delivered on
such date, such statements and reports on its internet website, EDGAR or in
another publicly accessible electronic database and giving the Administrative
Agents notice thereof.
(c)    Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, a certificate
(a “Compliance Certificate”), substantially in the form of Exhibit C, signed by
the Chief Financial Officer or Corporate Controller of the Borrower to the
effect that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof and the actions the
Borrower has taken or proposes to take with respect thereto, which certificate
shall set forth the then applicable First Lien Net Leverage Ratio and underlying
calculations in connection therewith and, solely with respect to Compliance
Certificates delivered with


-85-
        



--------------------------------------------------------------------------------





financial statements delivered pursuant to Section 6.01(a) (commencing with the
fiscal year ending December 31, 2018), calculations of Excess Cash Flow. The
Borrower shall deliver each such Compliance Certificate and all financial
information and documentation related thereto to the Administrative Agents via
electronic mail to michael-j.geraghty@db.com and anika.kirs@suntrust.com and
agency.services@suntrust.com, or as otherwise specified to the Borrower by such
Administrative Agent.
(d)    Budgets and Forecasts. Not later than 90 days after the commencement of
any fiscal year of the Borrower and its Subsidiaries, commencing with the fiscal
year ending December 31, 2017, a consolidated budget in reasonable detail for
each of the four fiscal quarters of such fiscal year, and (if and to the extent
prepared by management of the Borrower) for any subsequent fiscal years, as
customarily prepared by management for its internal use, setting forth, with
appropriate discussion, the forecasted balance sheet, income statement,
operating cash flows and capital expenditures of the Borrower and its
Subsidiaries for the period covered thereby, and the principal assumptions upon
which forecasts and budget are based.
(e)    Notices. Promptly, and in any event within five Business Days, after a
Responsible Officer of the Borrower obtains knowledge thereof, notice of:
(i)    the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto;
and/or
(ii)    the commencement of any litigation or governmental or regulatory
proceeding pending against the Borrower or any of its Restricted Subsidiaries or
the occurrence of any other event, if the same would be reasonably likely to
have a Material Adverse Effect.
(f)    ERISA. As soon as possible, and in any event within 30 days after the
Borrower knows or has reason to believe that any of the events or conditions
specified below with respect to any Plan or Foreign Plan has occurred or exists,
a statement signed by an Authorized Officer of the Borrower setting forth
details respecting such event or condition and the action, if any, that the
Borrower or its ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC by the
Borrower or an ERISA Affiliate with respect to such event or condition) and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor, the PBGC, any other Governmental Authority or the
Multiemployer Plan sponsor with respect thereto:
(i)    The occurrence of any ERISA Event or Foreign Plan Event that alone, or
together with any other ERISA Events or Foreign Plan Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; and
(ii)    the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if the Borrower or
an ERISA Affiliate fails to timely provide security to the Plan in accordance
with the provisions of said Sections.
(g)    SEC Reports and Registration Statements. Promptly after transmission
thereof or other filing with the SEC, copies of all registration statements
(other than the exhibits thereto and any registration statement on Form S-8 or
its equivalent) and all annual, quarterly or current reports that the Borrower
or any of its Subsidiaries files with the SEC on Form 10-K, 10-Q or 8-K (or any
successor forms); provided, however, that the Borrower may also comply with this
subpart by publishing, and if so published shall be deemed to have delivered on
such date, such statements and reports on its internet website, EDGAR or in
another publicly accessible electronic database and giving the Administrative
Agents and each Lender notice thereof.
(h)    Annual, Quarterly and Other Reports. Promptly after transmission thereof
to its stockholders, copies of all annual, quarterly and other reports and all
proxy statements that the Borrower furnishes to its stockholders generally;
provided, however; that the Borrower may also comply with this subpart by
publishing, and if so published shall be deemed to have delivered on such date,
such statements


-86-
        



--------------------------------------------------------------------------------





and reports on its internet website, EDGAR or in another publicly accessible
electronic database and giving the Administrative Agents notice thereof.
(i)    Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by the
Borrower and/or any of its Restricted Subsidiaries which is submitted to the
Borrower by its independent accountants in connection with any annual or interim
audit made by them of the books of the Borrower or any of its Restricted
Subsidiaries.
(j)    [Reserved.]
(k)    Immaterial Subsidiaries. At the time of the delivery of the financial
statements provided for in subpart (a) above, a certificate signed by the Chief
Financial Officer or Corporate Controller of the Borrower setting forth a list
of Immaterial Subsidiaries (which certificate shall include calculations
demonstrating that such Subsidiaries comply with the definition of “Immaterial
Subsidiary” in Section 1.01).
(l)    Other Information. Within 10 days after a request therefor, such other
information or documents (financial or otherwise) relating to the Borrower or
any of its Restricted Subsidiaries as the Administrative Agents or any Lender
may reasonably request from time to time.
Section 6.02    Books, Records and Inspections.
(a)    The Borrower will, and will cause each of its Restricted Subsidiaries
(other than any Immaterial Subsidiaries) to, keep proper books of record and
account, in which full and correct entries shall be made of all material
financial transactions and the assets and business of the Borrower or such
Restricted Subsidiary, as the case may be, in accordance with GAAP.
(b)    The Borrower will, and will cause each of its Restricted Subsidiaries to,
permit officers and designated representatives of the Administrative Agents or
any of the Lenders to visit and inspect any of the properties or assets of the
Borrower and its Restricted Subsidiaries in whosoever’s possession (but only to
the extent the Borrower or such Restricted Subsidiary has the right to do so to
the extent in the possession of another Person), to examine the books of account
of the Borrower and any of its Restricted Subsidiaries, and make copies thereof
and take extracts therefrom, and to discuss the affairs, financials and accounts
of the Borrower and of its Restricted Subsidiaries with, and be advised as to
the same by, its and their officers and, to the extent a Responsible Officer of
the Borrower is given the opportunity to be present, independent accountants and
independent actuaries, if any, all to the extent reasonably requested in advance
by any Administrative Agent or any of the Lenders and in any event no more than
one time per year during normal business hours (provided that no such
restrictions shall apply when an Event of Default has occurred and is
continuing, except that any such visit or inspection must be during normal
business hours).
Section 6.03    Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, (i) maintain insurance coverage by such insurers and
in such forms and amounts and against such risks as required to be maintained
pursuant to the Collateral Documents and generally consistent with the insurance
coverage maintained by the Borrower and its Restricted Subsidiaries as of the
Closing Date and all such insurance shall (a) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Collateral Agent of
written notice thereof, and (b) name the Collateral Agent as mortgagee (in the
case of property insurance) or additional insured on behalf of the Creditors (in
the case of liability insurance) or loss payee (in the case of property
insurance), as applicable, and (ii) forthwith upon any Administrative Agent’s or
any Lender’s written request, furnish to such Administrative Agent or such
Lender such information about such insurance as such Administrative Agent or
such Lender may from time to time reasonably request, which information shall be
prepared in form and detail reasonably satisfactory to such Administrative Agent
or such Lender and certified by an Authorized Officer of the Borrower. Without
limiting the generality of the foregoing, the Borrower will maintain flood
insurance with respect to each Flood Hazard Property, in each case in compliance
with and to the extent required by the Flood Insurance Laws or as is otherwise
requested by any Administrative Agent, and will deliver to each of the
Administrative Agents evidence of such insurance in form and substance
reasonably acceptable to each of the Administrative Agents. Each such policy of
insurance shall (i) to the extent applicable, name each of the Administrative
Agents on behalf of the applicable Lenders as an additional insured thereunder
as


-87-
        



--------------------------------------------------------------------------------





its interests may appear and (ii) in the case of each casualty insurance policy
with respect to the Collateral (excluding any business interruption insurance
policy), contain a loss payable clause or endorsement to the extent available
from such insurance carrier that names each of the Administrative Agent, on
behalf of the applicable Lenders as the loss payee thereunder and, to the extent
available, provides for at least 30 days’ prior written notice to each of the
Administrative Agents of any modification or cancellation of such policy (or 10
days’ prior written notice for any cancellation due to non-payment of premiums).
Section 6.04    Payment of Taxes and Claims. The Borrower will pay and
discharge, and will cause each of its Restricted Subsidiaries to pay and
discharge, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it,
prior to the date on which penalties attach thereto, and all lawful claims that,
if unpaid, could have a Material Adverse Effect; provided, however, that neither
the Borrower nor any of its Restricted Subsidiaries shall be required to pay any
such tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP. Without limiting the generality of the
foregoing, the Borrower will, and will cause each of its Subsidiaries to, pay in
full all of its wage obligations to its employees in accordance with the Fair
Labor Standards Act (29 U.S.C. Sections 206-207) and any comparable provisions
of applicable law.
Section 6.05    Corporate Franchises. The Borrower (a) will do, and will cause
each of its Restricted Subsidiaries (other than any Immaterial Subsidiaries) to
do, or cause to be done, all things necessary to preserve and keep in full force
and effect its corporate existence, rights and authority and (b) will take, and
will cause each of its Restricted Subsidiaries (other than any Immaterial
Subsidiaries) to take, all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except, in each case, to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided, however,
that nothing in this Section shall be deemed to prohibit any transaction
permitted by Section 7.02.
Section 6.06    Compliance with Statutes, etc. The Borrower will, and will cause
each of its Restricted Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, other than those the noncompliance with which would
not be reasonably expected to have a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures reasonably designed to
promote and achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents which are acting or
benefitting in any capacity in connection with this Agreement, with
Anti-Terrorism Laws, Anti-Corruption Laws and applicable Sanctions.
Section 6.07    Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.06:
(a)    The Borrower will comply in all material respects, and will cause each of
its Restricted Subsidiaries to comply in all material respects, with all
Environmental Laws applicable to its or their ownership, lease or use of all
Real Property now or hereafter owned, leased or operated by the Borrower or any
of its Restricted Subsidiaries, and will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, except to the
extent that such compliance with Environmental Laws is being contested in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and an adverse outcome in such
proceedings is not reasonably likely to have a Material Adverse Effect.
(b)    The Borrower will keep or cause to be kept, and will cause each of its
Restricted Subsidiaries to keep or cause to be kept, all Real Property now or
hereafter owned by the Borrower or any of its Restricted Subsidiaries free and
clear of any Liens imposed pursuant to Environmental Laws other than Permitted
Liens.
(c)    Neither the Borrower nor any of its Restricted Subsidiaries will
generate, use, treat, store or Release Hazardous Materials on any Real Property
now or hereafter owned, leased or operated by the Borrower or any of its
Restricted Subsidiaries or transport or arrange for transport of Hazardous
Materials to or from any such Real Property other than in compliance with
Environmental Laws and in the ordinary


-88-
        



--------------------------------------------------------------------------------





course of business, except for such noncompliance as is not reasonably likely to
have a Material Adverse Effect.
(d)    If required to do so under any applicable order issued under any
Environmental Law by any Governmental Authority, the Borrower will undertake,
and cause each of its Restricted Subsidiaries to undertake, any clean up,
removal, remedial or other action necessary to remove and clean up any Hazardous
Materials from any Real Property owned, leased or operated by the Borrower or
any of its Restricted Subsidiaries in accordance with, in all material respects,
the requirements of all Environmental Laws and in accordance with, in all
material respects, such orders of all Governmental Authorities, except to the
extent that the Borrower or such Restricted Subsidiary is contesting such order
in good faith and by appropriate proceedings and for which adequate reserves
have been established to the extent required by GAAP.
Section 6.08    Additional Subsidiary Guarantors; Foreign Pledges; Additional
Material Real Property.
(a)    In the event that, subsequent to the Closing Date, any Person becomes a
wholly-owned Restricted Subsidiary of the Borrower (other than Foreign
Subsidiaries, Excluded Foreign Subsidiaries, Immaterial Subsidiaries and Special
Subsidiaries) (with any Subsidiary Redesignation resulting in an Unrestricted
Subsidiary becoming a Restricted Subsidiary being deemed to constitute the
acquisition of a Restricted Subsidiary), whether pursuant to formation,
acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agents, the Collateral Agent and the Lenders thereof and (y)
within 60 days after such Person becomes (or is designated) a wholly-owned
Restricted Subsidiary of the Borrower (other than Foreign Subsidiaries, Excluded
Foreign Subsidiaries, Immaterial Subsidiaries and Special Subsidiaries) or, if
the Administrative Agents determine in their sole discretion that the Borrower
is working in good faith, such longer period as the Administrative Agents shall
permit, the Borrower will take such action, and will cause each such Subsidiary
to take such action, from time to time as shall be necessary to cause such
Subsidiary (i) to become a “Subsidiary Guarantor” hereunder pursuant to a
written instrument in form and substance reasonably satisfactory to the
Administrative Agents, (ii) to grant Liens in favor of the Collateral Agent in
all of its personal property by executing and delivering to the Collateral Agent
a supplement to the Security Agreement in form and substance reasonably
satisfactory to the Collateral Agent, executing and delivering a Diligence
Questionnaire, Copyright Security Agreement, Patent Security Agreement and
Trademark Security Agreement, as applicable, and authorizing and delivering, at
the request of the Collateral Agent, such UCC financing statements or similar
instruments required by the Collateral Agent to perfect the Liens in favor of
the Collateral Agent and granted under any of the Loan Documents, (iii) to cause
the applicable Credit Party to pledge all of the Equity Interests of such
Subsidiary to the Collateral Agent as security for the Obligations by executing
and delivering a supplement to the Security Agreement in form and substance
satisfactory to the Collateral Agent, and deliver the original certificates
evidencing such pledged Equity Interests to the Collateral Agent, together with
appropriate powers executed in blank, (iv) to deliver all such other
documentation (including, without limitation, certified organizational
documents, resolutions, lien searches, title insurance policies, surveys,
environmental reports and legal opinions) and to take all such other actions as
such Subsidiary would have been required to deliver and take pursuant to
Section 4.01 if such Subsidiary had been a Credit Party on the Closing Date or
that such Subsidiary would be required to deliver pursuant to Section 6.08(d)
with respect to any Real Property, (v) to deliver such proof of corporate
action, incumbency of officers, opinions of counsel and other documents as is
consistent with those delivered by each Subsidiary Guarantor pursuant to Section
4.01 on the Closing Date or as the Administrative Agents shall have reasonably
requested and (vi) take all actions necessary to ensure that any pledge
described herein or in the Security Agreement provides the Collateral Agent, for
the benefit of the Creditors, with a first priority perfected Lien (including,
without limitation, delivery of all certificates that evidence such stock or
other equity interests and transfer powers duly executed in blank).
(b)    In the event that, subsequent to the Closing Date, any Person becomes a
Foreign Subsidiary, whether pursuant to formation, acquisition or otherwise, (x)
the Borrower shall promptly notify the Administrative Agents, the Collateral
Agent and the Lenders thereof and (y) to the extent such Foreign Subsidiary is
owned directly by any Credit Party, within 60 days after such Person becomes a
Foreign Subsidiary or, if the Administrative Agents determine in their sole
discretion that the Borrower is working in good faith, such longer period as the
Administrative Agents shall permit, the Borrower shall, or shall cause the
applicable Credit Party to, (i) pledge all of the Equity Interests of such
Foreign Subsidiary that is not an Excluded Foreign Subsidiary (in the case of a
first-tier Foreign Subsidiary that is a CFC or CFC Holdco, then such pledge
shall be limited to 65% of the issued and


-89-
        



--------------------------------------------------------------------------------





outstanding voting Equity Interests and 100% of the issued and outstanding
non-voting Equity Interests of such Subsidiary, as applicable) to the Collateral
Agent for the benefit of the Creditors as security for the Obligations and shall
take all actions (including, without limitation, actions under any applicable
laws of the jurisdiction of organization of such Foreign Subsidiary) necessary
to ensure that such pledge provides the Collateral Agent, for the benefit of the
Creditors, with a first priority perfected Lien (including, without limitation,
delivery of all certificates that evidence such stock or other equity interests
and transfer powers duly executed in blank, any registration or notarization
required under the laws of the jurisdiction of organization of any applicable
Foreign Subsidiary and delivery of legal opinions, in form and substance
reasonably satisfactory to the Administrative Agents, by counsel that is
authorized to practice law in such foreign jurisdiction, regarding, among other
things, the enforceability of such pledge under the laws of such foreign
jurisdiction). In addition, each such Subsidiary shall authorize the Collateral
Agent to file UCC financing statements, in form and substance reasonably
satisfactory to the Collateral Agent, with respect to the collateral pledged
under the Security Agreement that such Subsidiary has executed.
(c)    The Borrower agrees that, following the delivery of any Collateral
Documents required to be executed and delivered by this Section, the Collateral
Agent shall have a valid and enforceable, first priority perfected Lien on the
property required to be pledged pursuant to subsections (a) and (b) of this
Section (to the extent that such Lien can be perfected by execution, delivery
and/or recording of the Collateral Documents or UCC financing statements, or
possession of such Collateral), free and clear of all Liens other than Liens
expressly permitted by Section 7.03. All actions to be taken pursuant to this
Section shall be at the expense of the Borrower or the applicable Credit Party,
and shall be taken to the reasonable satisfaction of the Collateral Agent.
(d)    To the extent otherwise permitted hereunder, if any Credit Party proposes
to acquire a fee ownership interest in any Material Real Property after the
Closing Date, within 60 days of acquiring a fee ownership interest in such
Material Real Property, it shall provide to the Collateral Agent Real Property
Documents in regard to such Material Real Property. Notwithstanding the
foregoing, the Collateral Agent shall not enter into any Mortgage in respect of
any real property acquired by the Borrower or any other Credit Party after the
Closing Date until (1) the date that occurs fifteen (15) Business Days after the
Collateral Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “special flood hazard area,” (A) a notification to
the Borrower (or applicable Credit Party) of that fact and (if applicable)
notification to the Borrower (or applicable Credit Party) that flood insurance
coverage is not available and (B) evidence of the receipt by the Borrower (or
applicable Credit Party) of such notice; and (iii) if such notice is required to
be provided to the Borrower (or applicable Credit Party) and flood insurance is
available in the community in which such real property is located, evidence of
required flood insurance and (2) the Collateral Agent shall have received
written confirmation from the Revolving Lenders that the flood insurance due
diligence and flood insurance compliance has been completed by the Revolving
Lenders (such written confirmation not to be unreasonably conditioned, withheld
or delayed). The Obligations shall, and the Borrower shall take all necessary
action to ensure that the Obligations shall, at all times rank at least pari
passu in right of payment (to the fullest extent permitted by law) with all
other senior Indebtedness of the Borrower and its Restricted Subsidiaries. Use
of Proceeds The Borrower will use the proceeds of (a) the Term Loans made on the
Closing Date to finance the Transactions and pay Transaction Costs and (b)
Revolving Loans, Swing Loans and LC Issuances made on or after the Closing Date
to provide working capital and funds for general corporate purposes, in each
case, not inconsistent with the terms of this Agreement; provided that except
for the payment of any purchase price adjustment under the Acquisition Agreement
(including, without limitation, any working capital adjustment), no more than
$25,000,000 of the proceeds of Revolving Loans borrowed on the Closing Date may
be used to finance the Transactions or pay Transaction Costs.
Section 6.10    [Reserved].
Section 6.11    Further Assurances.
(a)    The Borrower will, and will cause each other Credit Party to, and each
Credit Party will, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other documents), which may be required under any applicable law, or which the
Administrative Agents or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created by the Collateral Documents or
the validity or priority of any such Lien, all at the


-90-
        



--------------------------------------------------------------------------------





expense of the Credit Parties. The Borrower also agrees to provide to the
Collateral Agent, from time to time upon request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Collateral Documents.
(b)    Notwithstanding Section 4.01 hereof, each Credit Party shall, and shall
cause each of its Restricted Subsidiaries to, execute and deliver the documents
and complete the tasks set forth on Schedule 6.11(b) in each case within the
time limits specified on such schedule (or such longer period as the
Administrative Agents may agree in their sole discretion).
Section 6.12    Maintenance of Properties. The Borrower shall, and shall cause
each Restricted Subsidiary to (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
Section 6.13    Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to obtain and maintain (but not maintain any specific rating)
a public corporate family from Moody’s and a public corporate credit rating from
S&P and ratings in respect of the Loans provided pursuant to this Agreement from
each of Moody’s and S&P.
Section 6.14    Ownership of Subsidiaries. The Borrower shall take such action
from time to time as shall be necessary to ensure that at all times it owns,
directly or indirectly, all of the issued and outstanding shares of common stock
of each of its Restricted Subsidiaries, except as otherwise permitted under
Section 7.02 or Section 7.05.
ARTICLE VII.

NEGATIVE COVENANTS
The Borrower and the other Credit Parties each hereby covenants and agrees that
on the Closing Date and thereafter, so long as this Agreement is in effect and
until such time as the Commitments have been terminated, no Notes remain
outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents, have been
paid in full, as follows:
Section 7.01    Changes in Business. Neither the Borrower nor any of its
Restricted Subsidiaries will engage in any business other than a Similar
Business if, as a result, the general nature of the business, taken on a
consolidated basis, which would then be engaged in by the Borrower and its
Restricted Subsidiaries, would be substantially changed from the general nature
of the business engaged in by the Borrower and its Restricted Subsidiaries on
the Closing Date.
Section 7.02    Consolidation, Merger, Acquisitions, Asset Sales, etc. The
Borrower will not, and will not permit any Restricted Subsidiary to, (i) wind
up, liquidate or dissolve its affairs, (ii) enter into any merger or
consolidation, (iii) make or otherwise effect any Acquisition, or (iv) make or
otherwise effect any Asset Sale, except that, if no Default or Event of Default
shall have occurred and be continuing or would result therefrom, each of the
following shall be permitted:
(a)    the merger, consolidation or amalgamation of (i) any Restricted
Subsidiary of the Borrower with or into the Borrower, provided the Borrower is
the surviving or continuing or resulting corporation; (ii) any Immaterial
Subsidiary into any other Immaterial Subsidiary, provided that if any such
Immaterial Subsidiary is a Subsidiary Guarantor, such Subsidiary Guarantor shall
be the surviving or continuing or resulting Person; (iii) any Restricted
Subsidiary of the Borrower with or into any other Restricted Subsidiary (other
than an Immaterial Subsidiary), provided that if any such Restricted Subsidiary
is a Subsidiary Guarantor, then the surviving or continuing or resulting Person
is not a Foreign Subsidiary and is or becomes a Subsidiary Guarantor; (iv) any
Foreign Subsidiary of the Borrower with or into any other Foreign Subsidiary of
the Borrower; or (v) any Restricted Subsidiary may merge or amalgamate in order
to consummate a Permitted Organizational Restructuring, provided that when any
Restricted Subsidiary that is a Credit Party is merging or amalgamating with
another Restricted Subsidiary, a Credit


-91-
        



--------------------------------------------------------------------------------





Party shall be a continuing or surviving Person, as applicable, or the resulting
entity shall succeed as a matter of law to all of the Obligations of such Credit
Party;
(b)    any Asset Sale by (i) the Borrower to any other Domestic Credit Party,
(ii) any Subsidiary of the Borrower to any Domestic Credit Party, provided that
the aggregate fair market value of all Asset Sales from a Foreign Subsidiary to
a Domestic Credit Party shall not at any time exceed $100,000,000; (iii) any
Domestic Credit Party (other than the Borrower) to any Foreign Subsidiary of the
Borrower, provided that the aggregate fair market value of all such Asset Sales
shall not at any time exceed $25,000,000; (iv) any Immaterial Subsidiary that is
not a Subsidiary Guarantor to any other Immaterial Subsidiary or any Foreign
Subsidiary; or (v) any Foreign Subsidiary of the Borrower to any other Foreign
Subsidiary of the Borrower;
(c)    the Borrower or any Restricted Subsidiary may make any Acquisition that
is a Permitted Acquisition, provided that all of the conditions contained in the
definition of the term Permitted Acquisition are satisfied;
(d)    the Borrower or any Restricted Subsidiary may consummate any Asset Sale
of any Real Property which is not necessary to the conduct of its respective
business, provided that the aggregate fair market value of all such Asset Sales
shall not at any time exceed $20,000,000;
(e)    in addition to any Asset Sale permitted above, the Borrower or any of its
Restricted Subsidiaries may consummate any Asset Sale, provided that the
consideration for each such Asset Sale represents fair value and, in the case of
any Asset Sale for consideration in excess of $25,000,000, at least 75% of such
consideration consists of cash or Cash Equivalents;
(f)    any Immaterial Subsidiary may be dissolved or wound up;
(g)    the Borrower or any Restricted Subsidiary may make any Acquisition using
the Available Amount so long as, on a Pro Forma Basis after giving effect
thereto, (i) no Event of Default shall have occurred or be continuing and (ii)
immediately after giving effect thereto on a Pro Forma Basis as of the last day
of the most recently ended fiscal quarter of the Borrower for which financial
statements were required to have been delivered pursuant to Section 6.01, the
Total Net Leverage Ratio does not exceed 4.90 to 1.00;
(h)    the Borrower or any Restricted Subsidiary may consummate any Asset Sale
as part of a Permitted Organizational Restructuring; and
(i)    the consummation of the Purchase and any other transactions in connection
therewith in accordance with Section 4.01(x).
Section 7.03    Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets of any kind of the Borrower or
any such Restricted Subsidiary whether now owned or hereafter acquired, except:
(a)    any Standard Permitted Lien;
(b)    Liens in existence on the Closing Date that are listed in Schedule 7.03;
(c)    Liens (i) that are placed upon fixed or capital assets, acquired,
constructed or improved by the Borrower or any Restricted Subsidiary, provided
that (A) such Liens only secure Indebtedness permitted by Section 7.04(l), (B)
such Liens and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (C) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets; and (D) such
Liens shall not apply to any other property or assets of the Borrower or any
Restricted Subsidiary; or (ii) arising out of the refinancing, extension,
renewal or refunding of any Indebtedness secured by any such Liens, provided
that the principal amount of such Indebtedness is not increased and such
Indebtedness is not secured by any additional assets; provided further that in
the event Indebtedness under Section 7.04(l) is owed to any Person with respect
to financing under a single credit facility of more than one purchase of any
fixed or capital assets, such Liens may secure all such purchase


-92-
        



--------------------------------------------------------------------------------





money obligations and may apply to all such fixed or capital assets financed by
such Person under such credit facility;
(d)    any Lien granted to the Collateral Agent for the benefit of the Creditors
securing the Obligations or any Indebtedness under any Designated Hedge
Agreement or in respect of any Bank Product Obligations;
(e)    Liens on property of any Person that becomes a Restricted Subsidiary of
the Borrower after the Closing Date pursuant to a Permitted Acquisition,
provided that such Liens are in existence at the time such Person becomes a
Restricted Subsidiary of the Borrower and were not created in anticipation
thereof;
(f)    in addition to any Lien permitted above, Liens created after the Closing
Date, provided that the aggregate outstanding amount of Indebtedness secured
thereby and incurred after the Closing Date shall not exceed $100,000,000 at any
time outstanding; provided that if such Liens are on Collateral (other than
Liens permitted by Section 7.03(c)), (i) such Liens shall rank junior to the
Liens securing the Obligations and (ii) the holders of the Indebtedness secured
by such Liens shall have entered into a customary intercreditor agreement
reasonably acceptable to the Administrative Agents and the Borrower;
(g)    Liens securing Indebtedness permitted by Section 7.04(h)(i) and (ii),
Section 7.04(i), Section 7.04(j) and 7.04(p); and
(h)    Liens on assets of non-Credit Parties in an aggregate outstanding amount
not to exceed $75,000,000.
For purposes of determining compliance with this Section 7.03: (i) in the event
that a Lien (or any portion thereof) meets the criteria of more than one of the
categories of permitted Liens described in clauses (a) through (h) above, the
Borrower, in its sole discretion, will classify and may reclassify such Lien (or
any portion thereof) and will only be required to include the amount and type of
such Lien in one of the above clauses; and (ii) at the time of incurrence, the
Borrower will be entitled to divide and classify a Lien in more than one of the
types of Lien described in this Section 7.03.
Section 7.04    Indebtedness. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to (a) create, incur, assume, guarantee or suffer to
exist any Indebtedness of the Borrower or any of its Restricted Subsidiaries or
(b) issue any Disqualified Equity Interests (other than preferred Equity
Interests issued to and held by the Borrower or any Restricted Subsidiary),
except:
(a)    Indebtedness incurred under this Agreement and the other Loan Documents;
(b)    the Indebtedness in existence on the Closing Date and identified in
Schedule 7.04, and any Permitted Refinancing thereof;
(c)    any intercompany loans (i) made by the Borrower or any Restricted
Subsidiary of the Borrower to any Domestic Credit Party; (ii) made by any
Foreign Subsidiary of the Borrower to any other Foreign Subsidiary of the
Borrower, or (iii) in connection with any Permitted Foreign Subsidiary
Investment.
(d)    Guaranty Obligations permitted by Section 7.05 that constitute
Indebtedness;
(e)    Indebtedness of any Person that becomes a Restricted Subsidiary of the
Borrower after the Closing Date pursuant to a Permitted Acquisition, provided
that such Indebtedness is in existence at the time such Person becomes a
Restricted Subsidiary of the Borrower and was not created in anticipation
thereof;
(f)    Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
(g)    additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries to the extent not permitted by any of the foregoing clauses,
provided that the aggregate outstanding principal amount of all such
Indebtedness does not exceed $100,000,000 at any time;


-93-
        



--------------------------------------------------------------------------------





(h)    additional Indebtedness that is (i) secured on a pari passu basis in
right of security with the Obligations, so long as immediately after giving
effect to the incurrence of such Indebtedness and the use of proceeds thereof,
the First Lien Net Leverage Ratio on a Pro Forma Basis does not exceed
4.50:1.00, (ii) secured on a junior basis in right of security with the
Obligations, so long as immediately after giving effect to the incurrence of
such Indebtedness and the use of proceeds thereof, the Secured Net Leverage
Ratio on a Pro Forma Basis does not exceed to 5.50:1.00 and (iii) unsecured
(including Convertible Bond Indebtedness), so long as immediately after giving
effect to the incurrence of such Indebtedness and the use of proceeds thereof,
the Total Net Leverage Ratio on a Pro Forma Basis does not exceed to 5.50:1.00,
so long as no Event of Default is continuing or would result from the incurrence
of such Indebtedness (collectively, “Permitted Ratio Debt”); provided that (i)
the aggregate principal amount of Permitted Ratio Debt that may be incurred
under this clause (h) by a Restricted Subsidiary that is not a Credit Party,
together with any Indebtedness incurred pursuant to Section 7.04(n)(A), shall
not exceed $50,000,000 at any time outstanding; (ii) such Permitted Ratio Debt
does not mature prior to the date that is 91 days after the Latest Maturity Date
then in effect and shall not have a Weighted Average Life to Maturity shorter
than the Weighted Average Life to Maturity of the Term Loans then in effect,
(iii) such Permitted Ratio Debt shall not have any mandatory prepayment
provisions (other than provisions related to customary asset sale and change of
control offers) that could result in prepayments of such Permitted Ratio Debt
prior to the Latest Maturity Date then in effect, (iv) such Permitted Ratio Debt
shall have terms and conditions (other than pricing, optional prepayment,
redemption premiums and subordination terms; provided that any Permitted Ratio
Debt in the form of pari passu term loans shall be subject to the MFN Protection
to the same extent as Incremental Term Loans), taken as a whole, that are
substantially identical to or no more favorable to the lenders or investors
providing such Permitted Ratio Debt than the terms and conditions of this
Agreement or such terms shall be current market terms (as reasonably determined
by the Borrower) for such type of Indebtedness (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date at the time
of incurrence) and (v) if such Permitted Ratio Debt is secured, such
Indebtedness shall be subject to a customary intercreditor agreement reasonably
acceptable to the Administrative Agents and the Borrower;
(i)    Indebtedness in the form of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created, or related to obligations
or liabilities incurred, in the ordinary course of business in an aggregate
principal amount at any time outstanding not to exceed $75,000,0000;
(j)    Indebtedness in the form of letters of credit that have been backstopped
or Cash Collateralized;
(k)    Indebtedness of the Borrower in respect of one or more series of
unsecured notes or loans or secured notes or loans that will be secured by the
Collateral on a pari passu or junior basis with the Obligations, that are issued
or made in lieu of Incremental Term Loans and/or Incremental Revolving
Commitments and any extensions, renewals, refinancings and replacements that do
not increase the principal amount thereof (the “Incremental Equivalent Debt”)
and any Permitted Refinancing thereof; provided that (i) such Incremental
Equivalent Debt does not mature prior to the date that is 91 days after the
Latest Maturity Date then in effect and shall not have a Weighted Average Life
to Maturity shorter than the Weighted Average Life to Maturity of the Term Loans
then in effect, (ii) such Incremental Equivalent Debt shall not have any
mandatory prepayment provisions (other than provisions related to customary
asset sale and change of control offers) that could result in prepayments of
such Incremental Equivalent Debt prior to the Latest Maturity Date then in
effect, (iii) such Incremental Equivalent Debt shall have terms and conditions
(other than pricing, optional prepayment, redemption premiums and subordination
terms; provided that any Incremental Equivalent Debt in the form of pari passu
term loans shall be subject to the MFN Protection to the same extent as
Incremental Term Loans), taken as a whole, that are substantially identical to
or no more favorable to the lenders or investors providing such Incremental
Equivalent Debt than the terms and conditions of this Agreement or such terms
shall be current market terms (as reasonably determined by the Borrower) for
such type of Indebtedness (except for covenants or other provisions applicable
only to periods after the Latest Maturity Date at the time of incurrence), (iv)
the aggregate principal amount of Incremental Equivalent Debt issued pursuant to
this clause (k) shall not exceed the Incremental Amount, less the amount of all
Incremental Term Loans and Incremental Revolving


-94-
        



--------------------------------------------------------------------------------





Commitments incurred under Section 2.19, and such Incremental Equivalent Debt
shall reduce availability under the Incremental Amount on a dollar-for-dollar
basis, (v) such Incremental Equivalent Debt shall not be Guaranteed by any
Person other than a Credit Party, (vi) in the case of Incremental Equivalent
Debt that is secured, the obligations in respect thereof shall not be secured by
any Lien on any asset of the Borrower or any Restricted Subsidiary other than
any asset constituting Collateral, (vii) at the time of such incurrence, no
Default or Event of Default shall have occurred and be continuing or would exist
immediately after giving effect to such incurrence and (viii) if such
Incremental Equivalent Debt is secured, the agent, trustee or other
representative under the credit agreement, indenture or other agreement
governing such Incremental Equivalent shall be subject to a customary
intercreditor agreement reasonably acceptable to the Administrative Agents and
the Borrower;
(l)    Indebtedness (including Capitalized Lease Obligations) of the Borrower or
any Restricted Subsidiary financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets (whether through the
direct purchase of property or any Person owning such property); provided that
such Indebtedness is incurred concurrently with or within 270 days after the
applicable acquisition, construction, repair, replacement or improvement;
provided, further, that, at the time of any such incurrence of Indebtedness and
after giving pro forma effect thereto and the use of the proceeds thereof, the
aggregate principal amount of Indebtedness (excluding Capitalized Lease
Obligations existing on the Closing Date) that is outstanding in reliance on
this clause (l) shall not exceed $50,000,000;
(m)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations (including earn-outs), in each case, incurred or
assumed in connection with any Permitted Acquisition or similar Investments or
Asset Sales not prohibited by this Agreement;
(n)    Indebtedness of a Restricted Subsidiary that is not a Subsidiary
Guarantor in an aggregate outstanding principal amount at any time not to exceed
the sum of (A) $50,000,000 (less the aggregate amount of Permitted Ratio Debt
incurred by Restricted Subsidiaries that are not Subsidiary Guarantors pursuant
to Section 7.04(h)) and (B) $25,000,000; provided that amounts incurred under
this clause (B) shall be in the form of working capital or other local lines of
credit that are not secured by the Collateral and are non-recourse to the
Borrower;
(o)    Permitted Unsecured Refinancing Debt and any Permitted Refinancing
thereof;
(p)    Permitted First Priority Refinancing Debt and Permitted Junior Lien
Refinancing Debt, and any Permitted Refinancing thereof;
(q)    intercompany Indebtedness incurred in connection with Permitted
Organizational Restructurings; provided that Indebtedness of any Loan Party to a
Restricted Subsidiary that is not a Loan party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agents and
(r)    obligations with respect to the Intercompany Account Settlement.
For purposes of determining compliance with this Section 7.04: (i) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of permitted Indebtedness described in clauses (a)
through (p) above, the Borrower, in its sole discretion, will classify and may
reclassify (including within the definition of Incremental Amount) such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one of the above clauses; and (ii) at
the time of incurrence, the Borrower will be entitled to divide and classify an
item of Indebtedness in more than one of the types of Indebtedness described in
this Section 7.04.










-95-
        



--------------------------------------------------------------------------------





Section 7.05    Investments and Guaranty Obligations. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, directly or indirectly,
(i) make any Investment or (ii) be or become obligated under any Guaranty
Obligations, except:
(a)    Investments in cash and Cash Equivalents;
(b)    any endorsement of a check or other medium of payment for deposit or
collection, customary trade arrangements with customers consistent with past
practices, or any similar transaction in the normal course of business;
(c)    to the extent not permitted by any of the other subparts in this Section,
Investments existing as of the Closing Date and described in Schedule 7.05;
(d)    any Guaranty Obligations of the Borrower or any Restricted Subsidiary in
favor of the Administrative Agents, each LC Issuer, the Lenders, the Bank
Product Providers and/or the Designated Hedge Creditors pursuant to the Loan
Documents;
(e)    Investments in Interest Rate Protection Agreements;
(f)    Investments (i) of the Borrower or any of its Restricted Subsidiaries in
any Restricted Subsidiary existing as of the Closing Date, (ii) of the Borrower
in any Domestic Credit Party made after the Closing Date, (iii) of any Domestic
Credit Party in any other Domestic Credit Party (other than the Borrower) made
after the Closing Date, or (iv) Investments of any Foreign Subsidiary in any
Restricted Subsidiary of the Borrower;
(g)    Permitted Foreign Subsidiary Investments;
(h)    intercompany loans permitted by Section 7.04(c);
(i)    the Acquisitions permitted by Section 7.02;
(j)    any Guaranty Obligation incurred by any Domestic Credit Party with
respect to Indebtedness of another Domestic Credit Party which Indebtedness is
permitted by Section 7.04;
(k)    any Guaranty Obligation incurred by any Foreign Subsidiary with respect
to Indebtedness of another Foreign Subsidiary;
(l)    other Investments by the Borrower or any Restricted Subsidiary of the
Borrower in any other Person (other than the Borrower or any of its Restricted
Subsidiaries) made after the Closing Date and not permitted pursuant to the
foregoing subparts, provided that the maximum cumulative amount of all such
Investments that are so made pursuant to this subpart and outstanding at any
time shall not exceed an aggregate of $50,000,000, taking into account the
repayment of any loans or advances comprising such Investments;
(m)    Investments in Unrestricted Subsidiaries and Similar Businesses in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding;
(n)    the Borrower may declare and pay or make additional Investments so long
as, on a Pro Forma Basis after giving effect thereto, (i) no Event of Default
shall have occurred or be continuing and (ii) immediately after giving effect
thereto on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements were required to
have been delivered pursuant to Section 6.01, the Total Net Leverage Ratio does
not exceed 3.40 to 1.00;
(o)    the Borrower may declare and pay or make additional Investments in an
aggregate amount not to exceed the Available Amount so long as, on a Pro Forma
Basis after giving effect thereto, (i) no Event of Default shall have occurred
or be continuing and (ii) immediately after giving effect thereto on a Pro Forma
Basis as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements were required to have been delivered
pursuant to Section 6.01, the Total Net Leverage Ratio does not exceed 4.90 to
1.00;
(p)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and other


-96-
        



--------------------------------------------------------------------------------





Investments received in connection with the bankruptcy or reorganization of, or
settlement, satisfaction or partial satisfaction of delinquent accounts or
disputes with, customers and suppliers;
(q)    Investments in connection with any Permitted Organizational
Restructuring; and
(r)    to the extent constituting Investments, Capped Call Transactions,
Convertible Bond Hedge Transactions and Warrant Transactions entered into in
connection with Convertible Bond Indebtedness.
For purposes of determining compliance with this Section 7.05: (i) in the event
that an Investment (or any portion thereof) meets the criteria of more than one
of the categories of permitted Investments described in clauses (a) through (o)
above, the Borrower, in its sole discretion, will classify and may reclassify
such Investment (or any portion thereof) and will only be required to include
the amount and type of such Investment in one of the above clauses; and (ii) at
the time of the Investment, the Borrower will be entitled to divide and classify
an Investment in more than one of the types of Investments described in this
Section 7.05.
Section 7.06    Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:
(a)    the Borrower or any of its Restricted Subsidiaries may declare and pay or
make Capital Distributions that are payable solely in additional shares of its
common stock (or warrants, options or other rights to acquire additional shares
of its common stock);
(b)    (i) any Restricted Subsidiary of the Borrower may declare and pay or make
Capital Distributions to any Domestic Credit Party, and (ii) any Foreign
Subsidiary of the Borrower may declare and pay or make Capital Distributions to
any other Foreign Subsidiary, any Special Subsidiary or any Domestic Credit
Party; and
(c)    the Borrower may declare and pay or make Restricted Payments in an
aggregate amount not to exceed $50,000,000;
(d)     the Borrower may declare and pay or make additional Restricted Payments
so long as, on a Pro Forma Basis after giving effect thereto, (i) no Event of
Default shall have occurred or be continuing and (ii) immediately after giving
effect thereto on a Pro Forma Basis as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements were
required to have been delivered pursuant to Section 6.01, the Total Net Leverage
Ratio does not exceed 3.40 to 1.00;
(e)    the Borrower may declare and pay a regular dividend or distribution on
the common stock or common Equity Interests of the Borrower not to exceed
$0.0375 per share of common stock per fiscal quarter;
(f)    the Borrower may declare and pay or make additional Restricted Payments
in an aggregate amount not to exceed the Available Amount so long as, on a Pro
Forma Basis after giving effect thereto, (i) no Event of Default shall have
occurred or be continuing and (ii) immediately after giving effect thereto on a
Pro Forma Basis as of the last day of the most recently ended fiscal quarter of
the Borrower for which financial statements were required to have been delivered
pursuant to Section 6.01, the Total Net Leverage Ratio does not exceed 4.90 to
1.00;
(g)    the Borrower may declare or pay or make Restricted Payments as part of a
Permitted Organizational Restructuring; and
(h)    the Borrower and its Subsidiaries may consummate the Intercompany Account
Settlement.
Notwithstanding the foregoing, nothing in this Section 7.06 shall restrict the
(x) the refinancing or exchange of any Junior Debt for any other Junior Debt
maturing no earlier, and not having a shorter Weighted Average Life to Maturity,
than the Junior Debt being so refinanced or exchange, (y) the conversion of
Junior Debt to common stock or preferred stock (other than Disqualified Equity
Interests) of the Borrower or (z) regularly scheduled payments or repayments of
interest and principal of Junior Debt at its stated maturity or any mandatory
prepayments or offers to purchase thereof.


-97-
        



--------------------------------------------------------------------------------





Section 7.07    Financial Covenant. With respect to the Revolving Loans only,
the Borrower will not permit the First Lien Net Leverage Ratio as of the last
day of any fiscal quarter (beginning with the end of the first full fiscal
quarter ending after the Closing Date), solely to the extent that on the last
day of such fiscal quarter the Testing Condition is satisfied, to exceed 6.50 to
1.00.
Section 7.08    Limitation on Certain Restrictive Agreements. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or suffer to exist any
Lien upon any of its property or assets as security for the Obligations under
this Agreement, or (b) the ability of any such Restricted Subsidiary to make
Capital Distributions or any other interest or participation in its profits
owned by the Borrower or any Restricted Subsidiary of the Borrower, or pay any
Indebtedness owed to the Borrower or a Restricted Subsidiary of the Borrower, or
to make loans or advances to the Borrower or any of the Borrower’s other
Restricted Subsidiaries, or transfer any of its property or assets to the
Borrower or any of the Borrower’s other Restricted Subsidiaries, except for such
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Loan Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest, (iv)
customary provisions restricting assignment of any licensing agreement entered
into in the ordinary course of business, (v) customary provisions restricting
the transfer or further encumbering of assets subject to Liens permitted under
Section 7.03(c), (vi) customary restrictions affecting only a Restricted
Subsidiary of the Borrower under any agreement or instrument governing any of
the Indebtedness of the Borrower or a Restricted Subsidiary permitted pursuant
to Section 7.04, (vii) restrictions affecting any Foreign Subsidiary of the
Borrower under any agreement or instrument governing any Indebtedness of such
Foreign Subsidiary permitted pursuant to Section 7.04, and customary
restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, (viii) any document relating to Indebtedness secured by a Lien
permitted by Section 7.03, insofar as the provisions thereof limit grants of
junior liens on the assets securing such Indebtedness, and (ix) any Operating
Lease or Capital Lease, insofar as the provisions thereof limit grants of a
security interest in, or other assignments of, the related leasehold interest to
any other Person.
Section 7.09    Transactions with Affiliates. The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any transaction or series of
transactions with any Affiliate (other than, in the case of the Borrower, any
Restricted Subsidiary, and in the case of a Restricted Subsidiary, the Borrower
or another Restricted Subsidiary) in excess of $10,000,000 other than in the
ordinary course of business of and pursuant to the reasonable requirements of
the Borrower’s or such Restricted Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Restricted Subsidiary
than would be obtained in a comparable arm’s-length transaction with a Person
other than an Affiliate, except (i) sales of goods to an Affiliate for use or
distribution outside the United States that in the good faith judgment of the
Borrower comply with any applicable legal requirements of the Code, (ii)
agreements, arrangements and transactions with and payments to current or former
officers, directors, employees and shareholders that are either (A) entered into
in the ordinary course of business and not otherwise prohibited by any of the
provisions of this Agreement, or (B) entered into outside the ordinary course of
business, approved by the directors or shareholders of the Borrower, and not
otherwise prohibited by any of the provisions of this Agreement or in violation
of any law, rule or regulation, (iii) transactions in connection with Permitted
Organizational Restructurings and (iv) repurchases of capital stock or other
equity interests of the Borrower or its Restricted Subsidiaries as permitted
pursuant to Section 7.06.
















-98-
        



--------------------------------------------------------------------------------





Section 7.10    Plan Terminations, Minimum Funding, etc. The Borrower will not,
and will not permit any Restricted Subsidiary of the Borrower or ERISA Affiliate
to, (i) terminate any Title IV Plan so as to result in liability of the Borrower
or any ERISA Affiliate to the PBGC in excess of, in the aggregate, the amount
that is equal to 5% of the Borrower’s Consolidated Net Worth as of the date of
the then most recent financial statements furnished to the Lenders pursuant to
the provisions of this Agreement, (ii) cause or permit to occur an ERISA Event
or Foreign Plan Event to the extent such ERISA Event or Foreign Plan Event could
reasonably be expected to have a Material Adverse Effect or result in the
imposition of a lien, or (iii) except as set forth on Schedule 5.14, have an
obligation to contribute to, or become a contributing sponsor (as such term is
defined in Section 4001 of ERISA) in, any Multiemployer Plan or Multiple
Employer Plan.
Section 7.11    Sanctions and Anti-Terrorism Laws. The Borrower will not, and
will not permit any Subsidiary to, request any Borrowing or Letter of Credit or
use the proceeds of any Borrowing and/or Letter of Credit (a) to fund, finance
or facilitate any activities of or business with any Sanctioned Person or in any
Sanctioned Country (except as otherwise permitted by law), (b) that will result
in a violation by any Person (including any Person participating in the
transaction, whether as a Lead Arranger, an Administrative Agent, any Lender
(including the Swing Line Lender) or the LC Issuer or otherwise) of Sanctions or
(c) that would in any manner violate any Anti-Corruption Laws.
Section 7.12    Organizational Documents. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, consent to any modification,
supplement or waiver of any of the provisions of any Organizational Document,
which modification, supplement or waiver is materially adverse to the interests
of any Lender, without the prior consent of the Administrative Agents (with the
approval of the Required Lenders).
Section 7.13    Immaterial Subsidiaries. The Borrower will not permit, as of any
Immaterial Subsidiary Testing Date: (i) the aggregate Tangible Assets of all
Immaterial Subsidiaries on such date to exceed 10% of the Total Tangible Assets
on such date and (ii) that portion of Consolidated EBITDA attributable solely to
Immaterial Subsidiaries for the period of four consecutive fiscal quarters most
recently ended prior to such date to exceed 10% of Consolidated EBITDA for the
Borrower and its Restricted Subsidiaries for such period.
Section 7.14    Changes in Fiscal Year or Fiscal Quarters. The Borrower will not
make any change in its fiscal year or fiscal quarters; provided, however, that
the Borrower may, upon written notice to the Administrative Agents, change its
fiscal year to any other fiscal year reasonably acceptable to the Administrative
Agents, in which case, the Borrower and the Administrative Agents will, and are
hereby authorized by the Lenders to, make any adjustments, amendments or other
modifications to this Agreement that are necessary, in the judgment of the
Administrative Agents, to reflect such change in fiscal year.


ARTICLE VIII.

EVENTS OF DEFAULT
Section 8.01    Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):
(a)    Payments: the Borrower shall (i) default in the payment when due (whether
at maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any
Unreimbursed Drawing; or (ii) default, and such default shall continue for three
or more days, in the payment when due of any interest on the Loans, any Fees or
any other Obligations (other than an amount related to a Bank Product
Obligation); or
(b)    Representations, etc.: any representation, warranty or statement made by
the Borrower or any other Credit Party herein or in any other Loan Document or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect (or, in any
respect, if qualified by materiality) on the date as of which made or deemed
made;


-99-
        



--------------------------------------------------------------------------------





(c)    Certain Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 6.01,
6.02(b), 6.03, 6.05, 6.09, 6.11(b) or Article VII; provided, that any breach of
the Financial Covenant shall not, by itself, constitute an Event of Default
under any Term Loans unless the Revolving Lenders have terminated the Revolving
Commitments and have accelerated any Revolving Loans then outstanding as a
result of such breach; or
(d)    Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document or related to any Bank Product Obligations (other
than those referred to in Section 8.01(a) or (b) or (c) above) and such default
is not remedied within 30 days after the earlier of (i) an Authorized Officer of
any Credit Party obtaining knowledge of such default or (ii) the Borrower
receiving written notice of such default from the Administrative Agents or the
Required Lenders; or
(e)    Cross Default Under Other Agreements: the Borrower or any of its
Restricted Subsidiaries shall (i) default in any payment with respect to any
Material Indebtedness (other than the Obligations), and such default shall
continue after the applicable grace period, if any, and the delivery of all
required notices specified in the agreement or instrument relating to such
Material Indebtedness, or (ii) default in the observance or performance of any
agreement or condition relating to any such Material Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto (and all
grace periods applicable to such observance, performance or condition shall have
expired), or any other default shall exist, the effect of which default is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity; provided that this
clause (ii) shall not apply to secured Indebtedness that becomes due as a result
of the sale or transfer of the property or assets securing such Indebtedness so
long as such asset sale or transfer is permitted hereunder; or (iii) without
limitation of the foregoing clauses, default in any payment obligation under a
Designated Hedge Agreement, and such default shall continue after the applicable
grace period, if any, specified in such Designated Hedge Agreement or any other
agreement or instrument relating thereto; or
(f)    Invalidity of Loan Documents: any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or under such Loan Document or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Credit Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Credit
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
(g)    Judgments: (i) one or more judgments, orders or decrees shall be entered
against the Borrower and/or any of its Restricted Subsidiaries involving a
liability (other than a liability covered by a creditworthy indemnitor or
covered by insurance, as to which the carrier has adequate claims paying ability
and has not denied coverage) of $50,000,000 or more in the aggregate for all
such judgments, orders and decrees for the Borrower and its Restricted
Subsidiaries, and any such judgments or orders or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or (ii) one or more judgments, orders or decrees shall be entered
against the Borrower and/or any of its Restricted Subsidiaries involving a
required divestiture of any material properties, assets or business reasonably
estimated to have a fair value in excess of $50,000,000 (excluding any
divestiture required as a matter of law in connection with a Permitted
Acquisition), and any such judgments, orders or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days (or such
longer period, not in excess of 60 days, during which enforcement thereof, and
the filing of any judgment lien, is effectively stayed or prohibited) from the
entry thereof; or
(h)    Insolvency Event: any Insolvency Event shall occur with respect to the
Borrower or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary); or
(i)    ERISA: an ERISA Event or Foreign Plan Event shall occur that, in the
reasonable determination of the Required Lenders, when taken together with all
other such ERISA Events or Foreign Plan Events, would reasonably be expected to
(either individually or in the aggregate) have a Material Adverse Effect; or


-100-
        



--------------------------------------------------------------------------------





(j)    [Reserved];
(k)    Change of Control: if there occurs a Change of Control;
(l)    Collateral Documents: any material provision of the Security Agreement or
any other Collateral Document shall for any reason cease to be valid and binding
on, or enforceable against, any Credit Party, or any Credit Party shall so state
in writing, or any Credit Party shall seek to terminate its obligation under the
Security Agreement or any other Collateral Document; or
(m)    Liens: any Lien purported to be created under any Collateral Document
shall fail or cease to be, or shall be asserted by any Credit Party not to be, a
valid and perfected Lien on any Collateral, with the priority required by the
applicable Collateral Documents.
Section 8.02    Remedies. Upon the occurrence of any Event of Default, and at
any time thereafter, if any Event of Default shall then be continuing, the
applicable Administrative Agent or the Collateral Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of any
Administrative Agent, the Collateral Agent or any Lender to enforce its claims
against the Borrower or any other Credit Party in any manner permitted under
applicable law:
(a)    declare the Commitments terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately without any other notice of any
kind;
(b)    declare the principal of and any accrued interest in respect of all
Loans, all Unreimbursed Drawings and all other Obligations owing hereunder
and/or under any other Loan Document to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower;
(c)    terminate any Letter of Credit that may be terminated in accordance with
its terms;
(d)    direct the Borrower to pay to the Revolver Administrative Agent cash
collateral as security for LC Outstandings for subsequent drawings under then
outstanding Letters of Credit in an amount equal to the maximum amount of which
may be drawn under such Letters of Credit, whereupon the same shall immediately
become due and payable; or
(e)    exercise any other right or remedy available under any of the Loan
Documents or applicable law;
provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by any
Administrative Agent as specified in clauses (a), (b) and (d) above shall occur
automatically without the giving of any such notice.
Section 8.03    Application of Certain Payments and Proceeds. All payments and
other amounts received by an Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents, including all
proceeds from each sale of, or other realization upon, all or any part of the
Collateral by any Creditor after an Event of Default, shall, unless otherwise
required by the terms of the other Loan Documents or by applicable law, be
applied as follows:
(i)    first, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agents and the
Collateral Agent in their respective capacities as such;
(ii)    second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;
(iii)    third, pro rata to the payment of (A) that portion of the Obligations
constituting accrued and unpaid interest on the Loans and Unreimbursed Drawings
with respect to Letters of Credit, ratably among the Lenders in proportion to
the aggregate of all such amounts and (B) accrued and unpaid interest in respect
of Bank Product Obligations and Designated Hedge Agreements;


-101-
        



--------------------------------------------------------------------------------





(iv)    fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unreimbursed Drawings, ratably
among the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, and (B) the amounts due to Bank Product Providers in respect of Bank
Product Obligations and Designated Hedge Creditors under Designated Hedge
Agreements;
(v)    fifth, to the Revolver Administrative Agent for the benefit of each LC
Issuer to cash collateralize the Stated Amount of outstanding Letters of Credit;
(vi)    sixth, to the payment of all other Obligations of the Credit Parties
owing under or in respect of the Loan Documents that are then due and payable to
each Administrative Agent, each LC Issuer, the Swing Line Lender, and the
Lenders, ratably based upon the respective aggregate amounts of all such
Obligations owing to them on such date; and
(vii)    finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.
Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Bank Product Obligations and amounts
due to Designated Hedge Creditors under Designated Hedge Agreements shall be
excluded from the application described above if the Administrative Agents have
not received written notice thereof, together with such supporting documentation
as the Administrative Agents may request, from the Bank Product Provider or the
Designated Hedge Creditor, as the case may be. Each Bank Product Provider or
Designated Hedge Provider that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agents pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto
ARTICLE IX.

THE ADMINISTRATIVE AGENTS
Section 9.01    Appointment. Each Lender hereby irrevocably designates and
appoints Deutsche Bank as Term Loan Administrative Agent and Collateral Agent
and to act as specified herein and in the other Loan Documents, and each such
Lender hereby irrevocably authorizes Deutsche Bank as the Term Loan
Administrative Agent and Collateral Agent for such Lender, to take such action
on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Term Loan Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Each Lender hereby irrevocably designates and appoints
SunTrust as Revolver Administrative Agent to act as specified herein and in the
other Loan Documents, and each such Lender hereby irrevocably authorizes
SunTrust as the Revolver Administrative Agent for such Lender, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Revolver Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Each of the Administrative Agents agrees to act as such upon
the express conditions contained in this Article. Notwithstanding any provision
to the contrary elsewhere in this Agreement, neither of the Administrative
Agents shall have any duties or responsibilities, except those expressly set
forth herein or in the other Loan Documents, nor any fiduciary relationship with
any Lender or LC Issuer, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or
otherwise exist against such Administrative Agent. The provisions of this
Article are solely for the benefit of the Administrative Agents and the Lenders,
and no Credit Party shall have any rights as a third-party beneficiary of any of
the provisions hereof. In performing its functions and duties under this
Agreement, each Administrative Agent shall act solely as agent of the Lenders
and does not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for the Borrower or any of its
Subsidiaries.




-102-
        



--------------------------------------------------------------------------------





Section 9.02    Delegation of Duties. Each Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, sub-agents or attorneys-in-fact, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. Neither of the
Administrative Agent shall be responsible for the negligence or misconduct of
any agents, sub-agents or attorneys-in-fact selected by it with reasonable care
except to the extent otherwise required by Section 9.03.
Section 9.03    Exculpatory Provisions. Neither of the Administrative Agents nor
any of its Related Parties shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Related Parties’
own gross negligence or willful misconduct) or (b) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by the Borrower or any of its Subsidiaries or any of their respective
officers contained in this Agreement, any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for any failure of the Borrower or any
Subsidiary of the Borrower or any of their respective officers to perform its
obligations hereunder or thereunder. Neither Administrative Agent shall be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document (other than confirming delivery of items
expressly required to be delivered to such Administrative Agent by the terms of
the Loan Documents), or to inspect the properties, books or records of the
Borrower or any Subsidiary of the Borrower. Neither Administrative Agent shall
be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by such Administrative
Agent to the Lenders or by or on behalf of the Borrower or any of its
Subsidiaries to such Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default. Neither the Collateral Agent nor
any Administrative Agent shall be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Credit Party
in connection therewith, nor shall the Collateral Agent or any Administrative
Agent be responsible or liable to the Creditors for any failure to monitor or
maintain any portion of the Collateral.
Section 9.04    Reliance by Administrative Agents. Each Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, e-mail or other electronic transmission, facsimile
transmission, telex or teletype message, statement, order or other document or
conversation believed by it, in good faith, to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower or any of its Subsidiaries), independent accountants and other experts
selected by such Administrative Agent. Each Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders or Required Revolving Lenders, as applicable, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Each Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders, Required Revolving Lenders or all of the Lenders, as
applicable, as to any matter that, pursuant to Section 11.12, can only be
effectuated with the consent of all Required Lenders, Required Revolving Lenders
or all applicable Lenders, as the case may be), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders.








-103-
        



--------------------------------------------------------------------------------





Section 9.05    Notice of Default. No Administrative Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If any
Administrative Agent receives such a notice, such Administrative Agent shall
give prompt notice thereof to the Lenders. The applicable Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided, however, that unless
and until the applicable Administrative Agent shall have received such
directions, the applicable Administrative Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.
Section 9.06    Non-Reliance. Each Lender expressly acknowledges that neither of
the Administrative Agents nor any of their respective Related Parties has made
any representations or warranties to it and that no act by such Administrative
Agent hereinafter taken, including, without limitation, any review of the
affairs of the Borrower or any of its Subsidiaries, shall be deemed to
constitute any representation or warranty by such Administrative Agent to any
Lender. Each Lender represents to the Administrative Agents that it has,
independently and without reliance upon any Administrative Agent, or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of an investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower and its Subsidiaries and made its own decision
to make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon any
Administrative Agent, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Borrower and its Subsidiaries.
Neither Administrative Agent shall have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, assets, property, financial and other conditions, prospects or
creditworthiness of the Borrower or any of its Subsidiaries that may come into
the possession of such Administrative Agent or any of its Related Parties.
Section 9.07    No Reliance on Administrative Agents’ Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on any Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower or any of its Subsidiaries, any of their respective Affiliates or
agents, the Loan Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.
Section 9.08    Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Collateral Agent, at its option and in its discretion, and the
Collateral Agent agrees with the Borrower that the Collateral Agent shall:
(a)    release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon the termination of all Commitments, the
Cash Collateralization of all reimbursement obligations with respect to Letters
of Credit in an amount equal to 103% of the aggregate LC Outstandings of all
Lenders, and the payment in full of all Obligations (other than contingent
indemnification obligations and such Cash Collateralized reimbursement
obligations), (ii) that is sold or to be sold to any Person that is not a Credit
Party as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 11.12; and
(b)    release any Credit Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Credit Party from its


-104-
        



--------------------------------------------------------------------------------





obligations under the applicable Collateral Documents pursuant to this Section.
In each case as specified in this Section, the Collateral Agent is authorized,
at the Borrower’s expense, to execute and deliver, without recourse or warranty,
to the applicable Credit Party such documents as such Credit Party may
reasonably request to evidence the release of such item of Collateral from the
Liens granted under the applicable Collateral Documents, or to release such
Credit Party from its obligations under the applicable Collateral Documents, in
each case in accordance with the terms of the Loan Documents and this Section.
Section 9.09    Indemnification. The Lenders agree to indemnify each
Administrative Agent and its Related Parties, ratably according to their pro
rata share of the Aggregate Credit Facility Exposure (excluding Swing Loans),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against such Administrative Agent or such Related
Parties in any way relating to or arising out of this Agreement or any other
Loan Document, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted to be taken by
such Administrative Agent or such Related Parties under or in connection with
any of the foregoing, but only to the extent that any of the foregoing is not
paid by the Borrower; provided, however, that no Lender shall be liable to such
Administrative Agent or any of its Related Parties for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting
solely from such Administrative Agent’s or such Related Parties’ gross
negligence or willful misconduct. If any indemnity furnished to any
Administrative Agent or any such Related Parties for any purpose shall, in the
opinion of such Administrative Agent, be insufficient or become impaired, such
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section shall survive the payment of all
Obligations.
Section 9.10    The Administrative Agents in Individual Capacities. Each
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower, its Subsidiaries
and their Affiliates as though not acting as an Administrative Agent hereunder.
With respect to the Loans made by it and all Obligations owing to it, each
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not an Administrative
Agent, and the terms “Lender” and “Lenders” shall include each Administrative
Agent in its individual capacity.
Section 9.11    Successor Administrative Agents. Each Administrative Agent may
resign at any time upon not less than 30 days’ notice to the Lenders, each LC
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the approval of the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and each LC Issuer,
appoint a successor Administrative Agent; provided, however, that if such
Administrative Agent shall notify the Borrower and the Lenders that no such
successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent as Collateral Agent on
behalf of the Lenders or any LC Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through such Administrative Agent shall instead be made by or to each Lender and
LC Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as an Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.02
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and


-105-
        



--------------------------------------------------------------------------------





their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as an
Administrative Agent.
Section 9.12    Other Agents. Any Lender identified herein as a Co-Agent,
Syndication Agent, Documentation Agent, Lead Arranger, Arranger,
Joint-Bookrunner or any other corresponding title, other than “Collateral Agent”
or “Administrative Agent,” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those applicable to all Lenders as such. Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.
Section 9.13    Defaulting Agents. At any time any Lender serving as an
Administrative Agent or an LC Issuer becomes a Defaulting Lender (each, a
“Defaulting Agent”), then the Borrower (so long as no Default or Event of
Default has occurred and is continuing) or the Required Lenders may, but shall
not be required to, direct such Defaulting Agent to resign, and upon the
direction of the Borrower (so long as no Default or Event of Default has
occurred and is continuing) or the Required Lenders, as the case may be, such
Defaulting Agent shall be required to so resign and upon such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. Such resigning Defaulting Agent shall cooperate reasonably
and in good faith to effectuate the transfer of the agency to the successor
agent, including the execution and delivery of such assignments, modifications,
documents, certificates and further assurances as such successor agent may
reasonably request.
Section 9.14    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agents, the Collateral Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Collateral Documents, it being understood
and agreed that all powers, rights and remedies hereunder and under the
Collateral Documents may be exercised solely by the Collateral Agent, and (ii)
in the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and the Collateral Agent as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.
Section 9.15    Collateral Agent. It is understood and agreed that Deutsche Bank
in its capacity as Collateral Agent shall have the same rights, protections,
privileges, indemnities and immunities pursuant to this Article IX as Deutsche
Bank in its capacity as Term Loan Administrative Agent.
ARTICLE X.    

GUARANTY
Section 10.01    Guaranty by the Subsidiary Guarantors, etc.
(a)    Each Subsidiary Guarantor, jointly and severally, irrevocably and
unconditionally guarantees to each Administrative Agent, each LC Issuer, the
Lenders, each Bank Product Provider and each Designated Hedge Creditor, as
applicable, the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all of the Obligations. Such guaranty
is an absolute, unconditional, present and continuing guaranty of payment and
not of collectibility and is in no way conditioned or contingent upon any
attempt to collect from the Borrower or any other Subsidiary or Affiliate of the
Borrower, or any other action, occurrence or circumstance whatsoever. If an
Event of Default shall occur and be continuing hereunder or any payment default
shall occur and be outstanding under any Designated Hedge Agreement or in
respect of any Bank Product Obligations, each Subsidiary Guarantor will,
immediately upon (and in any event no later than one Business Day following) its
receipt of written notice from an Administrative Agent demanding payment
hereunder, pay to such Administrative Agent, for the benefit of the Creditors,
in immediately available funds, at the applicable Payment Office, such amount of
the Obligations as such Administrative Agent shall specify in such notice.


-106-
        



--------------------------------------------------------------------------------





(b)    In addition to the foregoing, each Subsidiary Guarantor, jointly and
severally, unconditionally and irrevocably, guarantees to the Creditors the
payment of any and all Obligations, whether or not due or payable by the obligor
thereon, upon the occurrence of an Insolvency Event in respect of the Borrower
or such other Credit Party, and unconditionally and irrevocably, jointly and
severally, promises to pay the Obligations to the applicable Administrative
Agent, for the benefit of the Creditors, on demand, in such currency and
otherwise in such manner as is provided in the Loan Documents governing the
Obligations.
(c)    As a separate, additional and continuing obligation, each Subsidiary
Guarantor unconditionally and irrevocably undertakes and agrees, for the benefit
of the Creditors, that, should any amounts constituting Obligations not be
recoverable from the Borrower or any other Credit Party for any reason
whatsoever (including, without limitation, by reason of any provision of any
Loan Document or any other agreement or instrument executed in connection
therewith being or becoming, at any time, voidable, void, unenforceable, or
otherwise invalid under any applicable law), then notwithstanding any notice or
knowledge thereof by the applicable Administrative Agent, any other Creditor,
any of their respective Affiliates, or any other Person, each Subsidiary
Guarantor, jointly and severally, as sole, original and independent obligor,
upon demand by an Administrative Agent, will make payment to such Administrative
Agent, for the account of the Creditors, of all such obligations not so
recoverable by way of full indemnity.
(d)    All payments by each Subsidiary Guarantor under this Article X shall be
made to the Administrative Agents, for the benefit of the Creditors, in such
currency and otherwise in such manner as is provided in the Loan Documents to
which such payments relate.
Section 10.02    Subordination.
(a)    Any Indebtedness or other obligations or liabilities of the Borrower now
or hereafter held by any Subsidiary Guarantor (collectively, “Subordinated
Obligations”) are hereby subordinated to the Indebtedness of the Borrower to any
Creditor; and such Subordinated Obligations of the Borrower to any Subsidiary
Guarantor, if the applicable Administrative Agent, after an Event of Default has
occurred, so requests, shall be collected, enforced and received by such
Subsidiary Guarantor as trustee for such Administrative Agent and the other
Creditors and be paid over to such Administrative Agent, for the benefit of the
Creditors, on account of the Indebtedness of the Borrower owing under the Loan
Documents to such Administrative Agent and to the other Creditors, but without
affecting or impairing in any manner the liability of such Subsidiary Guarantor
under the other provisions of this Article X. Prior to the transfer by any
Subsidiary Guarantor of any note or negotiable instrument evidencing any
Subordinated Obligation of the Borrower to such Subsidiary Guarantor, such
Subsidiary Guarantor shall mark such note or negotiable instrument with a legend
that the same is subject to this subordination.
(b)    If and to the extent that any Subsidiary Guarantor makes any payment to
any Administrative Agent or any other Creditor or to any other Person pursuant
to or in respect of this Article X, any reimbursement or similar claim that such
Subsidiary Guarantor may have against the Borrower by reason thereof shall be
subject and subordinate to the prior termination of all of the Commitments and
indefeasible payment in full of all Obligations.
Section 10.03    Subsidiary Guarantors’ Obligations Absolute. The obligations of
each Subsidiary Guarantor under this Article X shall be absolute and
unconditional, shall not be subject to any counterclaim, setoff, deduction or
defense based on any claim such Subsidiary Guarantor may have against the
Borrower or any other Person, including, without limitation, any Administrative
Agent, any other Creditor, any of their respective Affiliates, or any other
Guarantor, and shall remain in full force and effect without regard to, and
shall not be released, suspended, abated, deferred, reduced, limited,
discharged, terminated or otherwise impaired or adversely affected by any
circumstance or occurrence whatsoever, other than indefeasible payment in full
of, and complete performance of, all of the Obligations, including, without
limitation:
(a)    any increase in the amount of the Obligations outstanding from time to
time, including, without limitation, any increase in the aggregate outstanding
amount of the Loans and Letters of Credit above any specific maximum amount
referred to in this Agreement as in effect on the date hereof, and any increase
in any interest rate, Fee or other amount applicable to any portion of the
Obligations or otherwise payable under any Loan Document;
(b)    any direction as to the application of any payment by the Borrower or by
any other Person;


-107-
        



--------------------------------------------------------------------------------





(c)    any incurrence of additional Obligations at any time or under any
circumstances, including, without limitation, (i) during the continuance of a
Default or Event of Default, (ii) at any time when all conditions to such
incurrence have not been satisfied, or (iii) in excess of any borrowing base,
sublimit or other limitations contained in this Agreement or any of the other
Loan Documents;
(d)    any renewal or extension of the time for payment or maturity of any of
the Obligations, or any amendment or modification of, or addition or supplement
to, or deletion from, this Agreement, any other Loan Document, or any other
instrument or agreement applicable to the Borrower or any other Person, or any
part thereof, or any assignment, transfer or other disposition of any thereof;
(e)    any failure of this Agreement, any other Loan Document, or any other
instrument or agreement applicable to the Borrower or any other Person, to
constitute the legal, valid and binding agreement or obligation of any party
thereto, enforceable in accordance with its terms, or any irregularity in the
form of any Loan Document;
(f)    any waiver, consent, extension, indulgence or other action or inaction
(including, without limitation, any lack of diligence, any failure to mitigate
damages or marshal assets, or any election of remedies) under or in respect of
(i) this Agreement, any other Loan Document, or any such other instrument or
agreement, or (ii) any obligation or liability of the Borrower or any other
Person;
(g)    any payment made to any Administrative Agent or any other Creditor on the
Obligations that such Administrative Agent or any other Creditor repays, returns
or otherwise restores to the Borrower or any other applicable obligor pursuant
to court order in any bankruptcy, reorganization, arrangement, moratorium or
other debtor relief proceeding;
(h)    any sale, exchange, release, surrender or foreclosure of, or any
realization upon, or other dealing with, in any manner and in any order, any
property, rights or interests by whomsoever at any time granted, assigned,
pledged or mortgaged to secure, or howsoever securing, the Obligations, or any
other liabilities or obligations (including any of those hereunder), or any
portion of any thereof;
(i)    any release of any security or any guaranty by or at the direction of the
Administrative Agents, Collateral Agent or any other Creditor, or any release or
discharge of, or limitation of recourse against, any Person furnishing any
security or guaranty, including, without limitation, any release or discharge of
any Guarantor from this Article X;
(j)    any Insolvency Event relating to the Borrower or to any of its properties
or assets;
(k)    any assignment, transfer or other disposition, in whole or in part, by
the Borrower or any other Person of its interest in any of the property, rights
or interests constituting security for all or any portion of the Obligations or
any other Indebtedness, liabilities or obligations;
(l)    any lack of notice to, or knowledge by, any Subsidiary Guarantor of any
of the matters referred to above; or
(m)    to the fullest extent permitted under applicable law now or hereafter in
effect, any other circumstance or occurrence, whether similar or dissimilar to
any of the foregoing, that could or might constitute a defense available to, or
a discharge of the obligations of, a guarantor or other surety, other than
payment and performance.














-108-
        



--------------------------------------------------------------------------------





Section 10.04    Waivers. Each Subsidiary Guarantor unconditionally waives, to
the maximum extent permitted under any applicable law now or hereafter in
effect, insofar as its obligations under this Article X are concerned, (a)
notice of any of the matters referred to in Section 10.03, (b) all notices
required by statute, rule of law or otherwise to preserve any rights against
such Subsidiary Guarantor hereunder, including, without limitation, any demand,
presentment, proof or notice of dishonor or non-payment of any Obligation,
notice of acceptance of the Guaranty provided under this Article X, notice of
the incurrence of any Obligation, notice of any failure on the part of the
Borrower, any of its Subsidiaries or Affiliates, or any other Person, to perform
or comply with any term or provision of this Agreement, any other Loan Document
or any other agreement or instrument to which the Borrower or any other Person
is a party, or notice of the commencement of any proceeding against any other
Person or its any of its property or assets, (c) any right to the enforcement,
assertion or exercise against the Borrower or against any other Person or any
collateral of any right, power or remedy under or in respect of this Agreement,
the other Loan Documents or any other agreement or instrument, and (d) any
requirement that such Guarantor be joined as a party to any proceedings against
the Borrower or any other Person for the enforcement of any term or provision of
this Agreement, the other Loan Documents, or any other agreement or instrument.
Section 10.05    Subrogation Rights. Until such time as the Obligations have
been paid in full in cash and otherwise fully performed and all of the
Commitments under this Agreement have been terminated, each Subsidiary Guarantor
hereby irrevocably waives all rights of subrogation that it may at any time
otherwise have as a result of this Article X (whether contractual, under Section
509 of the Bankruptcy Code, or otherwise) to the claims of the Administrative
Agents and/or the other Creditors against the Borrower, any other Guarantor or
any other guarantor of or surety for the Obligations and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
the Borrower or any other Guarantor that it may at any time otherwise have as a
result of this Article X.
Section 10.06    Separate Actions. A separate action or actions may be brought
and prosecuted against any Guarantor whether or not action is brought against
any other Guarantor, any other guarantor or the Borrower, and whether or not any
other Guarantor, any other guarantor of the Borrower or the Borrower be joined
in any such action or actions.
Section 10.07    Subsidiary Guarantors Familiar with Borrower’s Affairs. Each
Guarantor confirms that it has made its own independent investigation with
respect to the creditworthiness of the Borrower and its other Subsidiaries and
Affiliates and is not executing this Agreement in reliance on any representation
or warranty by any Administrative Agent or any other Creditor or any other
Person acting on behalf of any Administrative Agent or any other Creditor as to
such creditworthiness. Each Guarantor expressly assumes all responsibilities to
remain informed of the financial condition of the Borrower and its other
Subsidiaries and Affiliates and any circumstances affecting (a) the Borrower’s
or any other Subsidiary’s Affiliate’s ability to perform its obligations under
this Agreement and the other Loan Documents to which it is a party, or (b) any
collateral securing, or any other guaranty for, all or any part of the
Borrower’s or such other Subsidiary’s or Affiliate’s payment and performance
obligations thereunder; and each Subsidiary Guarantor further agrees that the
Administrative Agents and the other Creditors shall have no duty to advise any
Subsidiary Guarantor of information known to them regarding such circumstances
or the risks such Subsidiary Guarantor undertakes in this Article X.
Section 10.08    Solvency. Each Subsidiary Guarantor represents and warrants to
the Administrative Agents and each of the other Creditors that as of the date
such Guarantor has become a party to this Agreement, (i) such Subsidiary
Guarantor has received consideration that is the reasonable equivalent value of
the obligations and liabilities that such Subsidiary Guarantor has incurred to
the Administrative Agents and the other Creditors under this Article X and the
other Loan Documents to which such Subsidiary Guarantor is a party; (ii) such
Subsidiary Guarantor has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is solvent and able to pay its debts as they mature; (iii) such Subsidiary
Guarantor owns property having a value, both at fair valuation and at present
fair salable value, greater than the amount required to pay its debts; and
(iv) such Subsidiary Guarantor is not entering into the Loan Documents to which
it is a party with the intent to hinder, delay or defraud its creditors.






-109-
        



--------------------------------------------------------------------------------





Section 10.09    Continuing Guaranty; Remedies Cumulative, etc. The guaranty
provided under this Article X is a continuing guaranty, all liabilities to which
it applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon, and this Article X shall remain in full
force and effect until terminated as provided in Section 10.18. No failure or
delay on the part of any Administrative Agent or any other Creditor in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
that any Administrative Agent or any other Creditor would otherwise have. No
notice to or demand on any Guarantor in any case shall entitle such Guarantor to
any other further notice or demand in similar or other circumstances or
constitute a waiver of the rights of any Administrative Agent or any other
Creditor to any other or further action in any circumstances without notice or
demand. It is not necessary for, and neither any Administrative Agent nor any
other Creditor, undertakes any obligation or duty to, inquire into the capacity
or powers of the Borrower or any of its Subsidiaries or the officers, directors,
partners or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
Section 10.10    Application of Payments and Recoveries. All amounts received by
any Administrative Agent pursuant to, or in connection with the enforcement of,
this Article X, together with all amounts and other rights and benefits realized
by any Creditor (or to which any Creditor may be entitled) by virtue of this
Article X, shall be applied as provided in Section 8.03.
Section 10.11    Enforcement Expenses. The Guarantors hereby jointly and
severally agree to pay, to the extent not paid pursuant to Section 11.01, all
out-of-pocket costs and expenses of the Administrative Agents and each other
Creditor in connection with the enforcement of this Article X and any amendment,
waiver or consent relating hereto (including, without limitation, the fees and
disbursements of a single counsel employed by the Administrative Agents and the
other Creditors for each applicable jurisdiction, unless such counsel has a
conflict of interest prohibiting it from representing one or more of the
Creditors, in which case the fees and disbursements of separate counsel for such
Creditors shall also be paid by the Guarantors as aforesaid).
Section 10.12    Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default after any
applicable notice and grace period, each Creditor is hereby authorized at any
time or from time to time, without notice to any Subsidiary Guarantor or to any
other Person, any such notice being expressly waived, to the fullest extent
permitted under applicable law now or hereafter in effect, to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Creditor to or for the credit or
the account of such Subsidiary Guarantor, against and on account of the
obligations and liabilities of such Subsidiary Guarantor to such Creditor under
this Article X, irrespective of whether or not any Administrative Agent or such
Creditor shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured. Each Creditor agrees to promptly notify the relevant Subsidiary
Guarantor after any such set off and application, provided, however, that the
failure to give such notice shall not affect the validity of such set off and
application.
Section 10.13    Reinstatement. If a claim is ever made upon any Administrative
Agent or any other Creditor for recession, repayment, recovery or restoration of
any amount or amounts received by such Administrative Agent or any other
Creditor in payment or on account of any of the Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (b) any settlement or
compromise of any such claim effected by such payee with any such claimant, then
and in such event (i) any such judgment, decree, order, settlement or compromise
shall be binding upon each Subsidiary Guarantor, notwithstanding any revocation
hereof or other instrument evidencing any liability of the Borrower, (ii) each
Subsidiary Guarantor shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or otherwise recovered or restored to the
same extent as if such amount had never originally been received by any such
payee, and (iii) this Article X shall continue to be effective or be reinstated,
as the case may be, all as if such repayment or other recovery had not occurred.


-110-
        



--------------------------------------------------------------------------------





Section 10.14    Sale of Equity Interests of a Guarantor. If all of the capital
stock of one or more Subsidiary Guarantors is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 7.02 (or such sale or
other disposition has been approved in writing by the Required Lenders (or all
Lenders, as applicable, if required by Section 11.12)) and the proceeds of such
sale, disposition or liquidation are applied, to the extent applicable, in
accordance with the provisions of this Agreement, such Subsidiary Guarantor
shall, in accordance with Section 11.12, be released from this Article X and
this Article X shall, as to each such Subsidiary Guarantor or Subsidiary
Guarantors, terminate, and have no further force or effect.
Section 10.15    Contribution Among Guarantors. Each Subsidiary Guarantor, in
addition to the subrogation rights it shall have against the Borrower under
applicable law as a result of any payment it makes hereunder, shall also have a
right of contribution against all other Subsidiary Guarantors in respect of any
such payment pro rata among the same based on their respective net fair value as
enterprises, provided any such right of contribution shall be subject and
subordinate to the prior payment in full of the Obligations (and such Subsidiary
Guarantor’s obligations in respect thereof).
Section 10.16    Full Recourse Obligations; Effect of Fraudulent Transfer Laws,
etc. It is the desire and intent of each Subsidiary Guarantor, the
Administrative Agents and the other Creditors that this Article X shall be
enforced as a full recourse obligation of each Subsidiary Guarantor to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. If and to the extent that the
obligations of any Subsidiary Guarantor under this Article X would, in the
absence of this sentence, be adjudicated to be invalid or unenforceable because
of any applicable state or federal law relating to fraudulent conveyances or
transfers, then the amount of such Subsidiary Guarantor’s liability hereunder in
respect of the Obligations shall be deemed to be reduced ab initio to that
maximum amount that would be permitted without causing such Subsidiary
Guarantor’s obligations hereunder to be so invalidated.
Section 10.17    [Intentionally Omitted].
Section 10.18    Termination. After the termination of all of the Commitments,
when no LC Outstandings exist and when all Loans and other Obligations (other
than unasserted indemnity obligations) have been paid in full, this guaranty
provided under this Article X will terminate and the Administrative Agents, at
the request and expense of the Borrower and/or any of the Subsidiary Guarantors,
will execute and deliver to the Subsidiary Guarantors an instrument or
instruments acknowledging such termination.
Section 10.19    Enforcement Only by Administrative Agents. The Creditors agree
that the guaranty provided under this Article X may be enforced only by the
action of the applicable Administrative Agent, acting upon the instructions of
the Required Lenders, and that no Creditor shall have any right individually to
seek to enforce or to enforce the guaranty provided under this Article X, it
being understood and agreed that such rights and remedies may be exercised by
the applicable Administrative Agent, for the benefit of the Creditors, upon the
terms of this Article X.
Section 10.20    Effect of Stay. If acceleration of the time for payment of any
amount payable by any Subsidiary Guarantor under any of the Obligations is
stayed upon insolvency, bankruptcy or reorganization of such Subsidiary
Guarantor, all such amounts otherwise subject to acceleration under the terms of
any applicable agreement or instrument evidencing or relating to any of the
Obligations shall nonetheless be payable by such Subsidiary Guarantor under this
Article forthwith on demand by the applicable Administrative Agent.
ARTICLE XI.    

MISCELLANEOUS
Section 11.01    Payment of Expenses etc. The Borrower agrees to pay (or
reimburse the Administrative Agents, the Lenders or their Affiliates, as the
case may be, for) all of the following: (i) whether or not the transactions
contemplated hereby are consummated, for all reasonable out-of-pocket costs and
expenses of the Administrative Agents in connection with the negotiation,
preparation, syndication, administration and execution and delivery of the Loan
Documents and the documents and instruments referred to therein and the
syndication of the Commitments, including, without limitation, the reasonable
fees and disbursements of any one outside counsel to the Administrative Agents
and one counsel in each relevant jurisdiction; (ii) all reasonable out-of-pocket
costs and


-111-
        



--------------------------------------------------------------------------------





expenses of the Administrative Agents and the Lenders in connection with any
amendment, waiver or consent relating to any of the Loan Documents that are
requested by any Credit Party, including, without limitation, the reasonable
fees and disbursements of any one outside counsel to the Administrative Agents
and one counsel in each relevant jurisdiction; (iii) all reasonable
out-of-pocket costs and expenses of the Administrative Agents, the Lenders and
their Affiliates in connection with the enforcement of any of the Loan Documents
or the other documents and instruments referred to therein, including, without
limitation, the reasonable fees and disbursements of any one outside counsel to
the Administrative Agents and any Lender, one counsel in each relevant
jurisdiction and, if reasonably necessary or advisable in the judgment of the
affected person in the case of an actual or perceived conflict of interest, an
additional counsel in each such applicable jurisdiction; and (iv) subject to
Section 3.03, any and all present and future stamp and other similar taxes with
respect to the foregoing matters and save the Administrative Agents and each of
the Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
any such indemnified Person) to pay such taxes.
Section 11.02    Indemnification. The Borrower agrees to indemnify each
Administrative Agent, each Lender, and their respective Related Parties
(collectively, the “Indemnitees”) from and hold each of them harmless against
any and all losses, liabilities, claims, damages or expenses reasonably incurred
by any of them, or asserted against any of them by any Person (including without
limitation the Borrower or any Subsidiary) as a result of, or arising out of, or
in any way related to, or by reason of (i) any investigation, litigation or
other proceeding related to the entering into and/or performance of any Loan
Document or the use of the proceeds of any Loans hereunder or the consummation
of any transactions contemplated in any Loan Document, other than any such
investigation, litigation or proceeding arising out of transactions solely
between any of the Lenders or the Administrative Agents, transactions solely
involving the assignment by a Lender of all or a portion of its Loans and
Commitments, or the granting of participations therein, as provided in this
Agreement, or arising solely out of any examination of a Lender by any
regulatory or other Governmental Authority having jurisdiction over it, or (ii)
the actual or alleged presence of Hazardous Materials in the air, surface water
or groundwater or on the surface or subsurface of any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries, the Release,
generation, storage, transportation or handling of Hazardous Materials at any
location, whether or not owned or operated by the Borrower or any of its
Subsidiaries, if the Borrower or any such Subsidiary could have or is alleged to
have any responsibility in respect thereof, any Environmental Claim asserted
against the Borrower or any of its Subsidiaries or any liability of the Borrower
or any of its Subsidiaries arising under or pursuant to any Environmental Law,
including, in the case of each of (i) and (ii) above, without limitation, the
reasonable documented fees and disbursements of counsel (such costs of counsel
to be limited to one counsel to the Administrative Agents for each applicable
jurisdiction and one single counsel for all other Indemnitees for each
applicable jurisdiction unless such counsel has an actual or perceived conflict
of interest prohibiting it from representing one or more of such Indemnitees, in
which case the fees and disbursements of separate counsel for such Indemnitees
shall also be paid by the Borrower as aforesaid) incurred in connection with any
such investigation, litigation or other proceeding; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
liabilities, claims, damages or expenses (x) are determined by a court of
competent jurisdiction in a final and non-appealable decision to have resulted
from the gross negligence, willful misconduct or bad faith of the Person to be
indemnified or of any other Indemnitee who is such Person or an Affiliate of
such Person or (y) arise out of disputes solely among Indemnitees not involving
any act or omission of any Credit Party or any of their respective Related
Parties (other than a dispute against any Administrative Agent, Collateral Agent
or any Arranger in their capacities as such). To the extent that the undertaking
to indemnify, pay or hold harmless any Person set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities that is permissible under
applicable law. This Section 11.02 shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, or liabilities arising
from any non-Tax claim.
Section 11.03    Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender or
such LC Issuer (including, without limitation,


-112-
        



--------------------------------------------------------------------------------





by branches, agencies and Affiliates of such Lender or LC Issuer wherever
located) to or for the credit or the account of the Borrower against and on
account of the Obligations and liabilities of the Borrower to such Lender or LC
Issuer under this Agreement or under any of the other Loan Documents, including,
without limitation, all claims of any nature or description arising out of or
connected with this Agreement or any other Loan Document, irrespective of
whether or not such Lender or LC Issuer shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (i) all amounts so set off shall be
paid over immediately to the applicable Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the applicable Administrative Agent and
the Lenders, and (ii) the Defaulting Lender shall provide promptly to the
applicable Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender and LC Issuer agrees to promptly notify the Borrower
after any such set off and application, provided, however, that the failure to
give such notice shall not affect the validity of such set off and application.
Section 11.04    Equalization.
(a)    Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Loans), LC Participations, Swing Loan Participations or Fees (other
than Fees that are intended to be paid solely to an Administrative Agent or an
LC Issuer and amounts payable to a Lender under Article III), of a sum that with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations to such Lenders in such amount as shall
result in a proportional participation by all of the Lenders in such amount.
(b)    Recovery of Amounts. If any amount paid to any Lender pursuant to
subparts (i) or (ii) above is recovered in whole or in part from such Lender,
such original purchase shall be rescinded, and the purchase price restored
ratably to the extent of the recovery.
(c)    Consent of Borrower. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
The provisions of this Section 11.04 shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement where such terms expressly provide for or contemplate
non-ratable payments to a Lender or (ii) any payment obtained by a Lender
pursuant to Section 2.18 or as consideration for any assignment or participation
pursuant to Section 11.06.
Section 11.05    Notices.
(a)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subpart (c) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
(i)    if to the Borrower, to it at 30 Corporate Drive, Suite 200, Burlington,
Massachusetts 01803, Attention: Corporate Secretary (Facsimile
No. (781) 270-1299);
(ii)    if to any other Credit Party, to it c/o the Borrower at 30 Corporate
Drive, Suite 200, Burlington, Massachusetts 01803, Attention: Corporate
Secretary (Facsimile No. (781) 270-1299);
(iii)    if to an Administrative Agent, to it at the applicable Notice Office;
and


-113-
        



--------------------------------------------------------------------------------





(iv)    if to a Lender, to it at its address (or facsimile number) set forth
next to its name on the signature pages hereto or, in the case of any Lender
that becomes a party to this Agreement by way of assignment under Section 11.06,
to it at the address set forth in the Assignment Agreement to which it is a
party;
(b)    Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in
subpart (c) below shall be effective as provided in said subpart (c).
(c)    Electronic Communications. Notices and other communications to an
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Sections 6.01(a), (b), (c), (d), (g), (h) or (i) may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet web sites) pursuant to procedures approved by such
Administrative Agent. Each Administrative Agent and the Borrower may, in their
discretion, agree in a separate writing to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless an Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as return e-mail or other written
acknowledgement, but not by the “return receipt requested” function), provided
that if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
web site shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
web site address therefor.
(d)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).
Section 11.06    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the applicable Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans and other Revolving Facility Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of (x) an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments, Revolving Loans and other Revolving
Facility Exposure at the time owing to it, (y) an assignment of the entire
remaining amount of an assigning Term Loan Lender’s Term Loan Commitment or Term
Loans at any time owing to it, or (z) in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and,


-114-
        



--------------------------------------------------------------------------------





(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment of a Class (which for this purpose includes
Loans and Revolving Facility Exposure outstanding thereunder) or, if the
applicable Class of Commitments is not then in effect, the principal outstanding
balance of the applicable Class of Loans and Revolving Facility Exposure of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
applicable Administrative Agent or, if “Trade Date” is specified in the
Assignment Agreement, as of the Trade Date) shall not be less than (x)
$1,000,000 and in minimum increments of $1,000,000 in the case of Revolving
Loans and Revolving Commitments and (y) $5,000,000 and in minimum increments of
$1,000,000 in the case of Term Loans and Term Loan Commitments, unless each of
the applicable Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed),
(ii)    Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans, other Revolving Facility Exposure or
the Commitments assigned, except that this subsection (b)(ii) shall not prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Commitments on a non-pro rata basis.
(iii)    No consent shall be required for any assignment except to the extent
required by subsection (b)(i) (B) of this Section and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is of a Term
Loan to a Lender, an Affiliate of such Lender or an Approved Fund of such
Lender; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the applicable
Administrative Agent with five (5) Business Days after having received notice
thereof;
(B)    the consent of the applicable Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required unless such assignment is
of a Term Loan to a Lender, an Affiliate of such Lender or an Approved Fund of
such Lender; and
(C)    the consent of the LC Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swing Line
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.
(iv)    The parties to each assignment shall deliver to the applicable
Administrative Agent (A) a duly executed Assignment Agreement, (B) a processing
and recordation fee of $3,500, (C) an Administrative Questionnaire unless the
assignee is already a Lender and (D) the documents required under
Section 3.03(g).
(v)    No such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries (except, for the avoidance of doubt,
assignments pursuant to Section 2.13(e) or Section 11.06(g)) or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No such assignment shall be made to a natural person.
(vii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the applicable
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the applicable Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the


-115-
        



--------------------------------------------------------------------------------





Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the applicable Administrative Agent, the
LC Issuer, the Swing Line Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs
Subject to acceptance and recording thereof by the applicable Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment Agreement, be released from its obligations
under this Agreement (and, in the case of an Assignment Agreement covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.04, 3.02, 3.03 and 11.02 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section. If the
consent of the Borrower to an assignment is required hereunder (including a
consent to an assignment which does not meet the minimum assignment thresholds
specified above), the Borrower shall be deemed to have given its consent unless
it shall object thereto by written notice to the applicable Administrative Agent
within ten (10) Business Days after notice thereof has actually been delivered
by the assigning Lender (through the applicable Administrative Agent) to the
Borrower.
(c)    Each Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment Agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and stated interest) of the Loans and
Revolving Facility Exposure owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Information contained in the Register with
respect to any Lender shall be conclusive absent manifest error, and the
Borrower, the Administrative Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by such Lender at any reasonable time and from time to time upon
reasonable prior notice; information contained in the Register shall also be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice. In establishing and maintaining the Register,
each Administrative Agent shall serve as the Borrower’s agent solely for tax
purposes and solely with respect to the actions described in this Section, and
the Borrower hereby agrees that, to the extent SunTrust Bank and Deutsche Bank
serve in such capacities, SunTrust Bank and Deutsche Bank and their respective
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agents, the Swing Line Lender or the LC Issuer,
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agents, the LC Issuer, the Swing Line Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not,


-116-
        



--------------------------------------------------------------------------------





without the consent of the Participant, agree to any amendment, modification or
waiver with respect to the following to the extent affecting such Participant:
(i) increase the Commitment of such Lender; (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder; (iii) postpone the date fixed for any payment of any
principal of, or interest on, any Loan or LC Disbursement or any fees hereunder
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment; (iv) change
any of the provisions of Section 11.12(a) or the definition of “Required
Lenders” or “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder; (v) release all or substantially all of the guarantors, or
limit the liability of such guarantors, under any guaranty agreement
guaranteeing any of the Obligations; or (vi) release all or substantially all
collateral (if any) securing any of the Obligations. Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.04, 3.02, and 3.03 (subject to the requirements and
limitations therein, including the requirements under Section 3.03(g) (it being
understood that the documentation required under Section 3.03(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to
Section 3.05(b) as if it were an assignee under paragraph (b) of this Section;
and (B) shall not be entitled to receive any greater payment under Sections 3.04
or 3.03, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.05 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.03 as though it were a
Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. For the avoidance of doubt, neither Administrative Agent
(in its capacity as Administrative Agent) shall have any responsibility for
maintaining a Participant Register.
(e)    A Participant shall not be entitled to receive any greater payment under
Sections 3.04 and 3.03 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant shall not be entitled to the
benefits of Section 3.03 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.03(e) and (g) as though it were a Lender.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)    Notwithstanding anything to the contrary in this Section 11.06, any
Lender may, so long as no Event of Default has occurred and is continuing, at
any time, assign all or a portion of its rights and obligations with respect to
Term Loans under this Agreement to the Borrower or one of its Subsidiaries on a
non-pro rata basis through open market purchases on a non-pro rata basis;
provided that (x) such purchases are not financed with Borrowings of Revolving
Loans and (y) any Term Loans so repurchased shall be immediately canceled.


-117-
        



--------------------------------------------------------------------------------





Section 11.07    No Waiver; Remedies Cumulative. No failure or delay on the part
of any Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and any Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agents or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether any
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that any Administrative Agent or any Lender would otherwise
have.
Section 11.08    Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HERETO EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. Any legal action or proceeding
with respect to this Agreement or any other Loan Document may be brought in the
Supreme Court of the State of New York sitting in New York City or in the United
States District Court of the Southern District of New York, and, by execution
and delivery of this Agreement, each of the parties hereto hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each of the parties
hereto hereby further irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the
applicable party at its address for notices pursuant to Section 11.05, such
service to become effective 30 days after such mailing or at such earlier time
as may be provided under applicable law. Nothing herein shall affect the right
of any Administrative Agent or any Lender to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrower and/or any of the Credit Parties in any other jurisdiction.
(b)    Each of the parties hereto hereby irrevocably waives any objection that
it may now or hereafter have to the laying of venue of any of the aforesaid
actions or proceedings arising out of or in connection with this Agreement or
any other Loan Document brought in the courts referred to in Section 11.08(a)
above and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO
ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.




-118-
        



--------------------------------------------------------------------------------





Section 11.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts,
including via facsimile transmission or other electronic transmission (including
.PDF), each of which when so executed and delivered shall be an original, but
all of which shall together constitute one and the same agreement. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and each Administrative Agent.
Section 11.10    Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agents, for their respective own accounts and benefit and/or for the account,
benefit of, and distribution to, the Lenders, constitute the entire contract
among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof or thereof.
Section 11.11    Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.
Section 11.12    Amendment or Waiver.
(a)    Except as provided in Section 2.19 with respect to any Incremental
Amendment, Section 2.20 with respect to any Refinancing Amendment or Section
7.14 with respect to a change in the fiscal year of the Borrower, neither this
Agreement nor any other Loan Document, nor any terms hereof or thereof, may be
amended, changed, waived or otherwise modified unless such amendment, change,
waiver or other modification is in writing and signed by the Borrower, the
Administrative Agents, and the Required Lenders or by the Administrative Agents
acting at the written direction of the Required Lenders; provided, however, that
(i)    no change, waiver or other modification shall:
(A)    increase the amount of any Commitment of any Lender hereunder (other than
as provided in Section 2.19), without the written consent of such Lender or
increase the Total Revolving Commitment without the consent of all the Revolving
Lenders;
(B)    (i) extend or postpone the Revolving Facility Termination Date (other
than as provided in Section 2.16(a)) without the written consent of each
Revolving Lender, (ii) extend or postpone the Term Loan Maturity Date (other
than as provided in Section 2.16(b)) without the written consent of each Term
Loan Lender, (iii) extend or postpone the expiration date of any Letter of
Credit beyond the latest expiration date for a Letter of Credit provided for
herein without the written consent of the LC Issuer and each Revolving Lender
which is an LC Participant in such Letter of Credit, or (iv) extend or postpone
any scheduled expiration or termination date provided for herein that is
applicable to a Commitment of any Lender (other than as provided in Section
2.16), without the written consent of such Lender;
(C)    extend the date for any scheduled principal payment or mandatory
prepayment of any Loan made by any Lender or reduce the principal amount of any
Loan made by any Lender, or reduce the rate or extend the time of payment of, or
excuse the payment of, interest thereon (other than as a result of (x) waiving
the applicability of any post-default increase in interest rates or (y) any
amendment or modification of defined terms used in financial covenants), without
the written consent of such Lender;
(D)    reduce the amount of any Unreimbursed Drawing as to which any Lender is
an LC Participant, or reduce the rate or extend the time of payment of, or
excuse the payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or
(E)    reduce the rate or extend the time of payment of, or excuse the payment
of, any Fees or other amounts payable hereunder (including, without limitation,
amounts under Section 11.02) or under any other Loan Document to which any
Lender is entitled hereunder, without the written consent of such Lender;


-119-
        



--------------------------------------------------------------------------------





(F)    while any Term Loans or Term Loan Commitments remain outstanding
(A) amend, modify or waive Section 4.02 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Lenders to make Revolving Loans when such Lenders would not otherwise
be required to do so, (B) change the amount of the Swing Line Commitment, (C)
change the LC Commitment Amount or (D) amend, modify or waive Section 7.07 (or
any Default or Event of Default thereunder), in each case, without the prior
written consent of the Required Revolving Lenders, and in the case of clause (D)
of this paragraph, written consent of the Required Lenders shall not be
required;
(ii)    no change, waiver or other modification or termination shall, without
the written consent of each Lender affected thereby,
(A)    release the Borrower from any of its obligations hereunder;
(B)    release the Borrower from its guaranty obligations under Article X or
release any Credit Party from the Guaranty to which it is a party, except, in
the case of a Subsidiary Guarantor, in accordance with a transaction permitted
under this Agreement;
(C)    release all or any substantial portion of any collateral securing the
Obligations, except in connection with a transaction permitted under this
Agreement;
(D)    amend, modify or waive any provision of this Section 11.12, Section 8.03,
or any other provision of any of the Loan Documents pursuant to which the
consent or approval of all Lenders, or a number or specified percentage or other
required grouping of Lenders or Lenders having Commitments, is by the terms of
such provision explicitly required or amend, modify or waive any provision of
this Agreement requiring pro rata treatment of Lenders;
(E)    reduce the percentage specified in, or otherwise modify, the definition
of Required Lenders or Required Revolving Lenders; or
(F)    consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement.
Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.
(b)    No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.
(c)    No provision of Article IX may be amended without the consent of the
Administrative Agents and no provision of Section 2.04 may be amended without
the consent of the Swing Line Lender.
(d)    To the extent the Required Lenders (or all of the Lenders, as applicable,
as shall be required by this Section) waive the provisions of Section 7.02 with
respect to the sale, transfer or other disposition of any property or assets, or
any property are assets are sold, transferred or disposed of as permitted by
Section 7.02, and such property or assets includes all of the capital stock of a
Subsidiary that is a party to a Guaranty such Subsidiary shall be released from
such Guaranty; and the Administrative Agents shall be authorized to take actions
deemed appropriate by it to effectuate the foregoing.
(e)    Notwithstanding anything in this Section 11.12 to the contrary, any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not Lenders holding Loans or Commitments
of any other Class) may be effected by an agreement or agreements in writing
entered into solely by the Borrower, the applicable Administrative Agent and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section 11.12 if such Class of Lenders
were the only Class of Lenders hereunder at the time.
(f)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (i) the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (ii) any amendment, waiver or
consent


-120-
        



--------------------------------------------------------------------------------





requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender in a manner that is materially and
disproportionately adverse to such Defaulting Lender compared with other
affected Lenders shall require the consent of such Defaulting Lender.
(g)    Additional Amendment Provisions.
(i)    Nothing herein shall be deemed to prohibit an amendment and/or amendment
and restatement of this Agreement consented to by the Required Lenders, the
Borrower and the Administrative Agents (A) to add one or more additional credit
facilities to this Agreement (it being understood that no Lender shall have any
obligation to provide or to commit to provide all or any portion of any such
additional credit facility) and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents,
and (B) to effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agents to provide for such additional credit facility.
(ii)    In addition, notwithstanding anything to the contrary in this Section
11.12, any Refinancing Amendment shall be effective in accordance with Section
2.20.
Section 11.13    Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III (subject to the limitations set
forth Section 3.04(d)), Section 9.09 or Section 11.02 shall survive the
execution and delivery of this Agreement and the making and repayment of the
Obligations.
Section 11.14    Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrower shall not be responsible for costs
arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.05) to the extent not otherwise applicable to
such Lender prior to such transfer.
Section 11.15    Confidentiality.
(a)    Each of the Administrative Agents, each LC Issuer and the Lenders agrees
to maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(2) to any direct or indirect contractual counterparty in any Hedge Agreement
(or to any such contractual counterparty’s professional advisor), so long as
such contractual counterparty (or such professional advisor) agrees to be bound
by the provisions of this Section, (3) to the extent requested by any regulatory
authority, (4) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (5) to any other party to this Agreement,
(6) to any other creditor of any Credit Party that is a direct or intended
beneficiary of any of the Loan Documents, (7) in connection with the exercise of
any remedies hereunder or under any of the other Loan Documents, or any suit,
action or proceeding relating to this Agreement or any of the other Loan
Documents or the enforcement of rights hereunder or thereunder, (8) subject to
an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in any of its rights or obligations
under this Agreement, (9) with the consent of the Borrower, or (10) to the
extent such Confidential Information (i) becomes publicly available other than
as a result of a breach of this Section, or (ii) becomes available to any
Administrative Agent, any LC Issuer or any Lender on a non-confidential basis
from a source other than a Credit Party and not otherwise in violation of this
Section.
(b)    As used in this Section, “Confidential Information” shall mean all
non-public information provided to any Administrative Agent, the Collateral
Agent, any LC Issuer or any Lender (collectively, the “Restricted Persons” and,
each a “Restricted Person”) by the Borrower relating to the Borrower or its
business in connection with such Restricted Person’s evaluation of whether to
become a Lender hereunder or obtained by such Restricted Person pursuant to or
in connection with this Agreement.
(c)    Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its


-121-
        



--------------------------------------------------------------------------------





own confidential information. The Borrower hereby agrees that the failure of any
Administrative Agent, any LC Issuer or any Lender to comply with the provisions
of this Section shall not relieve the Borrower, or any other Credit Party, of
any of its obligations under this Agreement or any of the other Loan Documents.
Section 11.16    Limitations on Liability of the LC Issuers. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
any LC Issuer nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against an LC Issuer, and an LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
(i) such LC Issuer’s willful misconduct or gross negligence in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit or (ii) such LC Issuer’s willful failure to make lawful
payment under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, an LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation.
Section 11.17    General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, any Administrative Agent, any LC Issuer or any other
Person against any Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrower, each Lender, each Administrative Agent and each LC Issuer
hereby, to the fullest extent permitted under applicable law, waive, release and
agree not to sue or counterclaim upon any such claim for any special,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in their favor.
Section 11.18    No Duty. All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by any Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of such Administrative Agent
or such Lender, as the case may be, and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, to any of its Subsidiaries, or to any other Person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation. The Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.




















-122-
        



--------------------------------------------------------------------------------





Section 11.19    Lenders and Agent Not Fiduciary to Borrower, etc. The
relationship among the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agents, each LC Issuer and the Lenders, on the other hand, is
solely that of debtor and creditor, and the Administrative Agents, each LC
Issuer and the Lenders have no fiduciary or other special relationship with the
Borrower and its Subsidiaries, and no term or provision of any Loan Document, no
course of dealing, no written or oral communication, or other action, shall be
construed so as to deem such relationship to be other than that of debtor and
creditor.
Section 11.20    Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by any Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf. All statements contained in any
certificate or other document delivered to any Administrative Agent or any
Lender or any holder of any Notes by or on behalf of the Borrower or any of its
Subsidiaries pursuant hereto or otherwise specifically for use in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Borrower hereunder, made as of the respective dates specified
therein or, if no date is specified, as of the respective dates furnished to any
Administrative Agent or any Lender.
Section 11.21    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 11.21,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by the Bankruptcy Code, then
such provisions shall be deemed to be in effect only to the extent not so
limited.
Section 11.22    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.
Section 11.23    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.
Section 11.24    Judgment Currency. If any Administrative Agent, on behalf of
the Lenders, obtains a judgment or judgments against the Borrower or any other
Credit Party in a Designated Foreign Currency, the obligations of the Borrower
or such Credit Party in respect of any sum adjudged to be due to the
Administrative Agents or the Lenders hereunder or under the Notes (the “Judgment
Amount”) shall be discharged only to the extent that, on the Business Day
following receipt by such Administrative Agent of the Judgment Amount in the
Designated Foreign Currency, such Administrative Agent, in accordance with
normal banking procedures, may purchase Dollars with the Judgment Amount in such
Designated Foreign Currency. If the amount of Dollars so purchased is less than
the amount of Dollars that could have been purchased with the Judgment Amount on
the date or dates the Judgment Amount (excluding the portion of the Judgment
Amount which has accrued as a result of the failure of the Borrower or any other
Credit Party to pay the sum originally due hereunder or under the Notes when it
was originally due hereunder or under the Notes) was originally due and owing
(the “Original Due Date”) to the Administrative Agents or the Lenders hereunder
or under the Notes (the “Loss”), the Borrower and the other Credit Parties each
agrees as a separate obligation and notwithstanding any such judgment, to
indemnify such


-123-
        



--------------------------------------------------------------------------------





Administrative Agents or such Lender, as the case may be, against the Loss, and
if the amount of Dollars so purchased exceeds the amount of Dollars that could
have been purchased with the Judgment Amount on the Original Due Date, such
Administrative Agent or such Lender agrees to remit such excess to the Borrower.
Section 11.25    USA Patriot Act. Each Lender subject to the USA Patriot Act
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the USA Patriot Act.
Section 11.26    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until this Agreement has been terminated. Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.
Section 11.27    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 11.28    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agents and the Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23


-124-
        



--------------------------------------------------------------------------------





(a class exemption for certain transactions determined by in-house asset
managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agents, in its sole discretion, and such
Lender.
(b)    In addition, (I) unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (II) if such sub-clause (i) is
not true with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agents and the Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Credit Party, that:
(i)    none of the Administrative Agents or the Lead Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agents under this Agreement, any Loan Document or any documents
related hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, a registered investment adviser, a registered
broker-dealer or other person that has under management or control, total assets
of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agents or the Lead Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
(c)    Each of the Administrative Agents and the Lead Arrangers hereby informs
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being


-125-
        



--------------------------------------------------------------------------------





paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
For purposes of this Section 11.28, the following definitions apply to each of
the capitalized terms below:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
[Remainder of page intentionally left blank.]






-126-
        



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
BORROWER:
CIRCOR INTERNATIONAL, INC.
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Senior Vice President, General Counsel and Secretary

CIRCOR ENERGY PRODUCTS, INC.
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Vice President and Secretary

CIRCOR AEROSPACE, INC.
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Vice President and Secretary

CIRCOR INSTRUMENTATION TECHNOLOGIES, INC.
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Vice President and Secretary

CIRCOR, LLC
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Vice President and Clerk

LESLIE CONTROLS, INC.
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Vice President and Secretary





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





SPENCE ENGINEERING COMPANY, INC.
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Vice President and Secretary



TAPCOENPRO TRACKER LLC
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Vice President and Secretary

DELTAVALVE TRACKER, LLC
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Vice President and Secretary

DOWNSTREAM AGGREGATOR, LLC
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Vice President and Secretary

TAPCOENPRO, LLC
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Vice President and Secretary

DELTAVALVE, LLC
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Vice President and Secretary



CIRCOR PRECISION METERING, LLC
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Vice President and Secretary





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------





CIRCOR NAVAL SOLUTIONS, LLC
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Vice President and Secretary

CIRCOR PUMPS NORTH AMERICA, LLC
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Vice President and Secretary

CLFX SUB HOLDING LLC
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Secretary

COLFAX FLUID HANDLING RELIABILITY SERVICES COMPANY
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Secretary



CLARUS FLUID INTELLIGENCE, LLC
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Secretary



PORTLAND VALVE LLC
By:
/s/ Jennifer H. Allen        
Name: Jennifer H. Allen
Title: Secretary









[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------





LENDERS:
DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender, Collateral Agent and Term Loan Administrative Agent
By:
/s/ Dusan Lazarov        
Name: Duzan Lazarov
Title: Director



By:
/s/ Anca Trifan            
Name: Anca Trifan
Title: Managing Director









[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






SUNTRUST BANK,
as a Lender, LC Issuer, Swing Line Lender, and Revolver Administrative Agent
By:
/s/ Thomas Parrott        
Name: Thomas Parrott
Title: Managing Director







[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






CITIZENS BANK, N.A.,
as a Lender
By:
/s/ Ryan Goodband        
Name: Ryan Goodband
Title: Director







[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






CITIZENS BANK, N.A.,
as an LC Issuer
By:
/s/ Ryan Goodband        
Name: Ryan Goodband
Title: Director









[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






HSBC Bank USA, N.A.,
as a Lender
By:
/s/ Elise M. Russo        
Name: Elise M. Russo
Title: Senior Vice President





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







KeyBank National Association,
as a Lender
By:
/s/ Marcel Fournier        
Name: Marcel Fournier
Title: Senior Vice President

    






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






SCHEDULE 1(a)

LENDERS AND COMMITMENTS


Lender
Revolving
Commitment
Revolving Facility Percentage as of the Closing Date
Term Commitment
Term Loan Facility Percentage
Deutsche Bank AG New York Branch
$52,500,000
35%
$785,000,000
100%
SunTrust Bank
$52,500,000
35%
$0
0%
Citizens Bank, N.A.
$15,000,000
10%
$0
0%
HSBC Bank USA, N.A.
$15,000,000
10%
$0
0%
KeyBank National Association
$15,000,000
10%
$0
0%
 
$150,000,000
100%
$785,000,000
100%









































































--------------------------------------------------------------------------------





SCHEDULE 1(b)


AUCTION PROCEDURES


This Schedule 1(b) is intended to summarize certain basic terms of the Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Section 2.13(e) of the Credit Agreement, of which this Schedule 1(b) is a
part. It is not intended to be a definitive statement of all of the terms and
conditions of a Dutch Auction, the definitive terms and conditions for which
shall be set forth in the applicable offering document. None of the
Administrative Agents or any of their respective Affiliates, or any officers,
directors, employees, agents or sub-agents of such Persons (together with the
Administrative Agents and their respective Affiliates, each an “Agent-Related
Person”) makes any recommendation pursuant to any offering document as to
whether or not any Lender should sell Term Loans to the Borrower or any
Restricted Subsidiary pursuant to any offering documents, nor shall the decision
by an Administrative Agent or any other Agent-Related Person (or any of their
affiliates) in its capacity as a Lender to sell its Term Loans to the Borrower
or any Restricted Subsidiary be deemed to constitute such a recommendation. Each
Lender should make its own decision on whether to sell any of Term Loans and, if
it decides to do so, the principal amount of and price to be sought for such
Term Loans. In addition, each Lender should consult its own attorney, business
advisor or tax advisor as to legal, business, tax and related matters concerning
each DutchAuction and the relevant offering documents. Each Lender participating
in a Dutch Auction acknowledges and agrees that in connection with such Dutch
Auction, (1) such Lender has independently and, without reliance on the
Borrower, any of its Subsidiaries, the Administrative Agents or any of their
respective Affiliates, made its own analysis and determination to participate in
such Auction and (2) none of the Administrative Agents or any of their
respective Affiliates shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against the Administrative Agents and their respective
Affiliates. Capitalized terms not otherwise defined in this Schedule 1(b) have
the meanings assigned to them in the Credit Agreement.


(A)    Notice Procedures. In connection with an Auction, the Auction Party will
provide notification to the auction manager (for distribution to the Term Loan
Lenders of the relevant Class of Term Loans that are the subject of the Auction
(the “Eligible Auction Lenders”) and the Administrative Agent) of the Class and
principal amount of Term Loans that will be the subject of the Auction (an
“Auction Notice”). Each Auction Notice shall contain (i) the Class of Term Loans
that will be the subject of the Auction, (ii) the total cash value of the bid
(the “Auction Amount”), in a minimum amount of $1,000,000 with minimum
increments of $500,000, (iii) the discount to par, which shall be a range (the
“Discount Range”) of percentages of the par principal amount of the Term Loans
(i.e., a 5% to 10% Discount Range would represent $50,000 to $100,000 per
$1,000,000 principal amount of Term Loans, with a 10% discount being deemed a
“higher” discount than 5% for purposes of an Auction) at issue that represents
the discounts applied to calculate the range of purchase prices that could be
paid in the Auction; provided that the Discount Range may, at the option of the
Auction Party, be a single percentage, (iv) the date on which the Auction will
conclude, on which date Return Bids will be due at the time provided in the
Auction Notice (such time, the “Auction Expiration Time”), as such date and time
may be extended upon notice by the Auction Party to the auction manager before
any prior Auction Expiration Time, and (v) the identity of the auction manager,
and shall indicate if such auction manager is an Affiliate of the Borrower. Each
offer to purchase Term Loans in an Auction shall be offered on a pro rata basis
to all the Eligible Auction Lenders.
(B)    Reply Procedures. In connection with any Auction, each Eligible Auction
Lender may, in its sole discretion, participate in such Auction and, if it
elects to do so (any such participating Eligible Auction Lender, a
“Participating Lender”), shall provide, prior to the Auction Expiration Time,
the auction manager with a notice of participation (the “Return Bid”) which
shall be in a form and substance prepared




--------------------------------------------------------------------------------





by the Borrower and shall specify (i) a discount to par that must be expressed
as a percentage of par principal amount of Term Loans of the relevant Class
expressed in percentages (the “Reply Discount”), which must be within the
Discount Range, and (ii) a principal amount of Term Loans of the relevant Class,
which must be in increments of $500,000, that such Eligible Auction Lender is
willing to offer for sale at its Reply Discount (the “Reply Amount”). An
Eligible Auction Lender may avoid the minimum increment amount condition solely
when submitting a Reply Amount equal to such Eligible Auction Lender’s entire
remaining amount of such Term Loans. Eligible Auction Lenders may only submit
one Return Bid per Auction but each Return Bid may contain up to three bids,
only one of which can result in a Qualifying Bid. In addition to the Return Bid,
each Participating Lender must execute and deliver, to be irrevocable during the
pendency of the Auction and held in escrow by the auction manager, an assignment
agreement pursuant to which such Participating Lender shall make the
representations and agreements substantially consistent with the terms of
Section 2.13(e)(iii) of the Credit Agreement. Any Eligible Auction Lender that
fails to submit a Return Bid at or prior to the Auction Expiration Time shall be
deemed to have declined to participate in the Auction.
(C)    Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the auction manager, the auction manager, with the consent of the
Auction Party, will, within ten (10) Business Days of the Auction Notice (or
such other time agreed by the Borrower), determine the applicable discount (the
“Applicable Discount”) for the Auction, which will be the highest Reply Discount
at which the Auction Party can complete the Auction at the Auction Amount;
provided that, in the event that the Reply Amounts are insufficient to allow the
Auction Party to complete a purchase of the entire Auction Amount, the Auction
Party shall either, at its election, (i) withdraw the Auction or (ii) complete
the Auction as set forth below. Unless withdrawn, the Auction Party shall notify
the Participating Lenders of the Applicable Discount no later than one (1)
Business Day after it is determined (the “Applicable Discount Notice”). The
Auction Party shall, within three (3) Business Days of the Applicable Discount
Notice, purchase Term Loans from each Participating Lender with a Reply Discount
that is equal to or higher than the Applicable Discount (“Qualifying Bids”) at a
discount to par equal to the Reply Discount of such Participating Lender, with
the applicable Term Loans of the Participating Lender(s) with the highest Reply
Discount being purchased first and then in descending order from such highest
Reply Discount to and including the applicable Term Loans of the Participating
Lenders with a Reply Discount equal to the Applicable Discount (the “Applicable
Order of Purchase”); provided that if the aggregate proceeds required to
purchase all Term Loans of the relevant Class subject to Qualifying Bids would
exceed the Auction Amount for such Auction, the Auction Party shall purchase
such Term Loans of the Participating Lenders in the Applicable Order of
Purchase, but with the Term Loans of Participating Lenders with Reply Discounts
equal to the Applicable Discount being purchased pro rata until the Auction
Amount has been so expended on such purchases. If a Participating Lender has
submitted a Return Bid containing multiple bids at different Reply Discounts,
only the bid with the highest Reply Discount that is equal to or more than the
Applicable Discount will be deemed the Qualifying Bid of such Participating
Lender. In no event shall any purchase of Term Loans in an Auction be made at a
Reply Discount lower than the Applicable Discount for such Auction.
(D)    Additional Procedures. Once initiated by an Auction Notice, the Auction
Party may withdraw or modify an Auction only prior to the delivery of the
Applicable Discount Notice (and if any Auction is withdrawn or modified, notice
thereof shall be delivered to the Term Loan Administrative Agent and the
Eligible Auction Lenders no later than the first Business Day after such
withdrawal). Furthermore, in connection with any Auction, upon submission by a
Participating Lender of the relevant Class of a Qualifying Bid, such Term Loan
Lender will be obligated to sell the entirety or its allocable portion of the
Reply Amount, as the case may be, at the Applicable Discount.




--------------------------------------------------------------------------------





(E)    Any failure by such Credit Party or such Restricted Subsidiary to make
any prepayment to a Lender, pursuant to this definition shall not constitute a
Default or Event of Default under Section 8.01 of the Credit Agreement or
otherwise.






























































































--------------------------------------------------------------------------------





SCHEDULE 2


MATERIAL AGREEMENTS


For specific details on material agreements, please reference the list of
Material Contracts under the “Exhibit” section in each of the Borrower’s and
Colfax Corporation’s most recent Annual Report on Form 10-K and each of the
Borrower’s and Colfax Corporation’s most recent Quarterly Report on Form 10-Q,
in each case as filed with the United States Securities and Exchange Commission.






















































































--------------------------------------------------------------------------------





SCHEDULE 2.05


EXISTING LETTERS OF CREDIT


The following letters of credit issued by Citizens Bank (the “Citizens Bank
LCs”):
L/C Number
Customer Name
Beneficiary
Amount
Issue
Expiry
Comments
S908508
Circor International, Inc.
Liberty Mutual Insurance Company
$1,225,000.00
12/13/2011
12/31/2018
 
S910193
Leslie Controls, Inc.
CMI
$37,714.80
10/24/2014
3/2/2018
EUR 31,800
S910201
Leslie Controls, Inc.
Siemens Energy, Inc.
$106,000.00
10/30/2014
8/21/2018
 
S910706
Leslie Controls, Inc.
Siemens Energy, Inc.
$146,750.10
9/29/2015
7/13/2019
 
S911103
Leslie Controls, Inc.
Siemens Energy, Inc.
$109,250.00
7/28/2016
7/30/2019
 
S911326
TapcoEnpro, LLC
Daelim Industrial Co
$90,199.00
12/21/2016
12/20/2018
 
S911366
TapcoEnpro, LLC
Hellenic Petroleum / Std Charter
$36,098.00
1/23/2017
8/31/2018
 
S911430
TapcoEnpro, LLC
Amec / Standard Charter Bank
$125,363.40
3/3/2017
8/30/2020
 
S911431
TapcoEnpro, LLC
Amec / Standard Charter Bank
$376,090.20
3/6/2017
4/30/2018
 
S911436
TapcoEnpro, LLC
Lukoil / BNP Paribas Canada
$59,300.00
3/9/2017
7/29/2020
EUR 50,000
S911461
Leslie Controls, Inc.
Korea Hydro
$238,883.00
3/17/2017
6/23/2018
 
S911515
Circor Do Brasil Industria
Ferostaal / BNP Paribas Canada
$230,146.07
4/26/2017
4/30/2018
BRL 750,000
S911565
TapcoEnpro, LLC
Hyundai Oilbank / Std Charter
$103,335.60
6/8/2017
10/27/2017
 
S911696
Leslie Controls, Inc.
Bechtel Infrastructure
$8,635.00
9/15/2017
9/14/2018
 































--------------------------------------------------------------------------------





The following letters of credit issued by SunTrust Bank (the “SunTrust LCs”)


L/C Number
Customer Name
Beneficiary
Amount
Issue
Expiry
Comments
70002750
DeltaValve, LLC
Repso Petroleo / Banco Bilbao
$593,395.61
9/29/2017
12/31/2019
 
70002659
TapcoEnpro, LLC
Hyundai Oilbank / Std Charter
$103,335.60
8/8/2017
8/27/2019
 
70002542
DeltaValve, LLC
Indian Oil Corporation Ltd
$93,644.82
6/2/2017
1/31/2018
 
70002088
CIRCOR International, Inc.
PNC Bank
$5,682,173.19
5/11/2017
4/12/2019
 
70002893
CIRCOR International, Inc.
Colfax Corporation
$16,680,000.00
12/7/2017
12/8/2018
 
70002894
CIRCOR International, Inc.
Colfax Corporation
EUR 3,413,500.00
12/7/2017
12/8/2018
 



































































--------------------------------------------------------------------------------





SCHEDULE 5.01


SUBSIDIARIES


I.
Subsidiaries of CIRCOR International, Inc.:

1.
CIRCOR (Jersey) Ltd., a Jersey Company※ (83% ownership)

2.
CIRCOR Aerospace, Inc., a Delaware Corporation

3.
CIRCOR Energy Products, Inc., an Oklahoma Corporation

4.
CIRCOR Luxembourg Holdings Sarl, a Luxembourg Limited Liability Company※ (39%)

5.
CIRCOR France, a French Corporation

6.
Leslie Controls, Inc., a Delaware Corporation

7.
Spence Engineering Company, Inc., a Delaware Corporation

8.
CIRCOR German Holdings Management GmbH, a German Closed Corporation

10.
Downstream Holding, LLC, a Delaware Limited Liability Company※ 

11.
CIRCOR Naval Solutions, LLC, a Delaware Limited Liability Company

12.
CIRCOR Precision Metering, LLC, a Delaware Limited Liability Company

13.
CIRCOR Pumps North America, LLC, a Delaware Limited Liability Company

14.
CIRCOR Reliability, LLC, a Delaware Limited Liability Company

15.
CIRCOR Holdings, Inc., a Delaware Corporation

16.
CIRCOR Dovianus Holdings B.V., a Netherlands Limited Liability Company

17.
Patriot Holdings, Inc., a Colorado Corporation※ 



II.
Subsidiaries of CIRCOR Aerospace, Inc.:

1.
CIRCOR IP Holding Co., a Delaware Corporation※ 

2.
CIRCOR Instrumentation Technologies, Inc., a New York Corporation

3.
CIRCOR Luxembourg Holdings Sarl, a Luxembourg Limited Liability Company※ (<1%)



III.
Subsidiaries of CIRCOR Instrumentation Technologies, Inc.:

1.
CIRCOR (Jersey) Ltd., a Jersey Company※ (17% ownership)

2.
Dopak Inc., a Texas Corporation※ 

3.
CIRCOR Mexico, S.A. de C.V., a Mexico Corporation※ (99%)

4.
CIRCOR Empleados de Mexico S.A. de C.V., a Mexico Corporation※ (99%)



IV.
Subsidiaries of CIRCOR Energy Products, Inc.:



1.
CIRCOR Luxembourg Holdings Sarl., a Luxembourg Limited Liability Company※
(approx. 61%)

2.
CIRCOR LLC, a Massachusetts Limited Liability Company

3.
CIRCOR Mexico, S.A. de C.V., a Mexico Corporation※ (1%)

4.
CIRCOR Empleados de Mexico S.A. de C.V., a Mexico Corporation※ (1%)



_____________________________
※Subsidiaries designated as Immaterial Subsidiaries






--------------------------------------------------------------------------------







5.
Imo Industries (Canada) Inc.

6.
CIRCOR Pipeline Engineering, LLC, a Delaware Limited Limited Liability Company※ 

7.
CIRCOR Pipeline, Inc. (DE) ※ 



V.
Subsidiaries of †CIRCOR (Jersey), Ltd.:2 



1.    CIRCOR German Holdings, LLC, a Delaware Limited Liability Company※ 
2.    CIRCOR (Jersey) 2 Limited, a Jersey Company*
3.    CIRCOR (Jersey) 3 Limited, a Jersey Company*
4.    CIRCOR Singapore Pte Ltd, a Singapore Private Limited Company**
5.    CIRCOR UK Limited, a U.K. Limited Company*
6.    SCUR-Alpha 130 GmbH (in the future trading as CIRCOR German Holdings 2
GmbH), a German Limited Liability Company*


VI.
Subsidiaries of CIRCOR German Holdings, LLC※:



1.    CIRCOR German Holdings GmbH & Co. KG, a German Private Company


VII.
Subsidiaries of CIRCOR German Holdings GmbH & Co. KG:



1.
Regeltechnik Kornwestheim GmbH, a German Corporation

2.
SCHROEDAHL-ARAPP Spezialarmaturen GmbH & Co. KG, a German Corporation

3.
Allweiler GmbH (Germany)

4.
IMO AB



VIII.
Subsidiaries of CIRCOR Luxembourg Holdings, Sarl. ※ 



1.
CEP Holdings Sarl, a Luxembourg Limited Liability Company※ (6% ownership)

2.
CIRCOR Energy Products (Canada) ULC, an Alberta Unlimited Liability Company

3.
Howitzer Acquisition Limited, a United Kingdom Corporation※ 

4.
CIRCOR India Holdings BV, a Netherlands Corporation※ 

5.
CIRCOR Middle East FZE, a United Arab Emirates Corporation※ 

6.
CIRCOR Do Brasil Particpaçöes LTDA, a Brazilian Corporation※ (>99%)

7.
CIRCOR (Barbados) Holdings SARL, a Barbados Company※ 



IX.
Subsidiaries of CIRCOR Do Brasil Particpaçöes LTDA.※ 



1.
CIRCOR do Brasil Industria e Comercio LTDA, a wholly owned subsidiary of CIRCOR
do Brasil Participacoes LTDA



X.
Subsidiaries of CIRCOR Energy Products (Canada) ULC, an Alberta Unlimited
Liability Company



______________________________
2 *CIRCOR (Jersey) 2 Limited, CIRCOR (Jersey) 3 Limited, CIRCOR UK Limited and
SCUR-Alpha 130 GmbH (in the future trading as CIRCOR German Holdings 2 GmbH) are
no longer necessary within the currently contemplated restructuring and such
entities will therefore either (1) not be formed or (2) dissolved post-closing
depending on the progress of each entity’s incorporation status.






--------------------------------------------------------------------------------





1.    CEP Holdings Sarl, a Luxembourg Limited Liability Company※ (94% ownership)


XI.
Subsidiaries of CEP Holdings, Sarl. ※ 



1.
Pibiviesse Srl., an Italian Company

2.
CIRCOR Do Brasil Particpaçöes LTDA, a Brazilian Corporation※ (1%)



XII.
Subsidiaries of Pibiviesse, Srl:



1.    CIRCOR Valve Company, Ltd., a Chinese Foreign Owned Enterprise


XIII.
Subsidiaries of Howitzer Acquisition Limited, a United Kingdom Corporation※ 



1.
Hale Hamilton (Valves) Limited, a United Kingdom Corporation

2.
Pipeline Engineering Supply Co., Limited, a United Kingdom Corporation※ 

3.
TapcoEnpro UK Limited, a United Kingdom Company※ 



XIV.
Subsidiaries of CIRCOR India Holdings BV, a Netherlands Corporation※ 



1.
CIRCOR India LLC, a Delaware Limited Liability Company※ 

2.
CIRCOR Flow Technologies India Private Ltd, an Indian Private Company※ 



XV.
Subsidiaries of CIRCOR France, a French Corporation



1.
CIRCOR Bodet, a French Corporation

2.
CIRCOR Maroc, a Moroccan Corporation※ 

3.
CIRCOR Industria, a French Corporation



XVI.
Subsidiaries of Downstream Holding, LLC, a Delaware Limited Liability Company※ 



1.
TapcoEnpro Tracker, LLC, a Delaware Limited Liability Company※ 

2.
DeltaValve Tracker, LLC, a Delaware Limited Liability Company※ 



XVII.
Subsidiaries of TapcoEnpro Tracker, LLC, a Delaware Limited Liability Company※ 



1.
Downstream Aggregator, LLC, a Delaware Limited Liability Company (29.019%)



XVIII.
Subsidiaries of DeltaValve Tracker, LLC, a Delaware Limited Liability Company※ 



1.
Downstream Aggregator, LLC, a Delaware Limited Liability Company (70.981%)



XIX.
Subsidiaries of Downstream Aggregator, LLC, a Delaware Limited Liability Company



1.
TapcoEnpro, LLC, a Delaware Limited Liability Company

2.
DeltaValve, LLC, a Delaware Limited Liability Company

3.
CIRCOR Luxembourg Holdings Sarl, a Luxembourg Limited Liability Company (10.03%)











--------------------------------------------------------------------------------





XX.
Subsidiaries of CIRCOR Holdings, Inc.

1.
CIRCOR Netherlands Holdings B.V., a Netherlands Limited Liability Company



XXI.
Subsidiaries of CIRCOR Dovianus Holdings B.V.

1.
Dovianus B.V., a Netherlands Limited Liability Company※ 



XXII.
Subsidiaries of Dovianus B.V.※3 

1.
CIRCOR Japan GK, a Japan Limited Liability Company**

2.
CIRCOR Malaysia Sdn. Bhd., a Malaysia Limited Company**

3.
Allweiler India Private Limited (formerly known as Tushaco Pumps Private
Limited) (99.999%)

4.
Colfax Netherlands Holding BV

5.
Colfax Fluid Handling Middle East Ltd.



XXIII.
Subsidiaries of Allweiler GmbH

1.
Allweiler AS

2.
Allweiler Finland Oy AB

3.
CLFX Europe Finance Ltd (40.227%)

4.
Colfax IMO Pompes (59.363104%)

5.
Colfax Pompe SpA

6.
PD-Technik Ingenieurbüro GmbH



XXIV.
Subsidiaries of CLFX Sub Holding LLC

1.
CLFX Sub Ltd.

2.
Portland Valve LLC



XXV.
Subsidiaries of Colfax Fluid Handling Reliability Services Company

1.
Clarus Fluid Intelligence, LLC

2.
LSC Lubrication Systems Company (Beijing) Co., Ltd

3.
Sistemas Centrales de Lubricación, S.A.P.I. de C.V.

4.
Sicelub, S.A. de C.V. (.08%)



XXVI.
Subsidiaries of Colfax Netherlands Holding BV

1.
Houttuin BV

2.
Rosscor B.V.

3.
SES International B.V.







_______________
3 CIRCOR Singapore Pte Ltd, CIRCOR Japan GK and CIRCOR Malaysia Sdn. Bhd. are in
the process of being formed, and such formations may not be completed prior to
closing.






--------------------------------------------------------------------------------





XXVII.
Subsidiaries of IMO AB

1.
CLFX Europe Finance Ltd (59.773%)

2.
Colfax IMO Pompes (40.636896 %)

3.
IMO Industries AB



XXVIII.
Subsidiaries of Imo Industries (Canada) Inc.

1.
Canadian Chemical Cleaning Services



XXIX.
Subsidiaries of Rosscor B.V.

1.
Subsidiaries of Rosscor Asia Pte Ltd. (60%)



XXX.
Subsidiaries of Rosscor Asia Pte Ltd.

1.
Rosscor Malaysia Sdn Bhd



XXXI.
Subsidiaries of Sistemas Centrales de Lubricación, S.A.P.I. de C.V.

1.
Lubritech Argentina, S.R.L (95%)

2.
Lubritech Caribbean Limited

3.
Lubritech do Brasil Servicos de Lubrificacao Ltda. (99.999%)

4.
Lubritech Peru S.A.C. (99.99%)

5.
Sicelub Colombia Ltda. (99.999%)

6.
Sicelub Ecuador S.A. (99.99%)

7.
Sicelub Iberico SLU

8.
Sicelub Italia S.R.L.

9.
Sicelub, S.A. de C.V. (99.92%)



XXXII.
Subsidiaries of Sicelub, S.A. de C.V.

1.
Lubritech Argentina, S.R.L (5%)

2.
Lubritech do Brasil Servicos de Lubrificacao Ltda. (0.001%)

3.
Lubritech Peru S.A.C. (0.01%)

4.
Lubritech Venezuela C.A. (0.001%)

5.
Sicelub Colombia Ltda. (0.001%)

6.
Sicelub Ecuador S.A. (0.01%)



XXXIII.
Subsidiaries of Lubritech Argentina, S.R.L

1.
Lubritech Venezuela C.A. (0.063881%)



XXXIV.
Subsidiaries of CIRCOR Naval Solutions, LLC

1.
CLFX Sub Holding LLC



XXXV.
Subsidiaries of CIRCOR Reliability, LLC

1.
Colfax Fluid Handling Reliability Services Company

XXXVI.
Subsidiaries of CIRCOR Valve Company, Ltd. (China)

1.
Colfax Pump (Weihai) Company Limited (China)





--------------------------------------------------------------------------------





SCHEDULE 5.14


ERISA




The guarantee from Colfax Corporation in favor of the trustees of the Warner UK
Pension Scheme has not been re-registered by the plan’s third-party plan
administrators annually since 2012 and has therefore not been taken into account
in the assessment of the Pension Protection Fund (PPF) annual risk levy.
However, the Warner Pension Scheme annual return has also incorrectly stated
Colfax Corporation as its sponsoring employer, rather than the correct company
CLFX Sub Ltd and the levy has therefore been based on the stronger parent
company balance sheet. The PPF is now aware of the error regarding the employer
and has invoiced the Scheme a retrospective additional premium of £165,679,
which was paid from Scheme assets in August 2017. The administrators are
currently appealing to PPF. The administrators have been asked to consider how
they will compensate the Scheme although administrator liability has not yet
been established with certainty. CIRCOR understands that the administrator’s
appeal is pending.


Multiemployer Plans and Multiple Employer Plans
I.A.M. and A. Labor Management Pension Fund


Post-Retirement Welfare Plans
Colfax Fluid Handling Post-Retirement Medical and Life Insurance Plan
From time to time, healthcare coverage subsidies are provided to separated
employees during their severance period/garden leave.










































--------------------------------------------------------------------------------





SCHEDULE 6.11(B)


POST-CLOSING MATTERS


1.
Within 20 Business Days of the Closing Date, the Borrower shall deliver or cause
to be delivered to the Collateral Agent an undated stock power corresponding to
stock certificate C-1 representing 3,860 shares of common stock of CIRCOR Energy
Products, Inc. issued to the Borrower.



2.
Within 20 Business Days of the Closing Date, the Borrower shall deliver or cause
to be delivered to the Collateral Agent the following original stock
certificates and accompanying undated stock powers:



Owner of the Shares
Issuer / Company
Class of Equity Interests
No. of Shares
Certificate No.
CIRCOR Reliability, LLC
Colfax Fluid Handling Reliability Services Company
Common stock
100 Shares
4
CIRCOR International, Inc.
CIRCOR Holdings, Inc.
Common Stock
1,000 Shares*
1
CIRCOR Naval Solutions, LLC
CLFX Sub Holding LLC
Limited liability company interests
100%
002
Colfax Fluid Handling Reliability Services Company
Clarus Fluid Intelligence, LLC
Membership interests
100%
C-002
Colfax Fluid Handling Reliability Services Company
Sistemas Centrales de Lubricación, S.A.P.I. de C.V. (Mexico)
Series A
4,191,001*
3
CLFX Sub Holding LLC
CLFX Sub Ltd. (UK)
Limited liability company interests
100%*
1
CLFX Sub Holding LLC
Portland Valve LLC
Limited liability company interests
100%
1

*Limited to 65% pledge.


3.
Within 90 days of the Closing Date, the Borrower shall deliver or cause to be
delivered to the Collateral Agent the following intercompany notes, to the
extent issued and outstanding, subject to post-closing adjustments, in
connection with the Permitted Organizational Restructurings:

•
Note issued by CIRCOR Dovianus Holdings B.V. to CIRCOR International, Inc. in
the approximate principal amount of $9,080,000

•
Note issued by CIRCOR (Jersey) Ltd. to CIRCOR International, Inc. in the
approximate principal amount of $123,758,000

•
Note issued by CIRCOR Luxembourg Holdings Sarl to CIRCOR International, Inc. in
the approximate principal amount of $4,298,114



4.
Within 10 Business Days of the Closing Date, the Borrower shall deliver or cause
to be delivered to the Collateral Agent a recently certified copy of the
Certificate of Organization of Clarus Fluid Intelligence, LLC.







--------------------------------------------------------------------------------





5.
Within 10 Business Days of the Closing Date, the Borrower shall deliver or cause
to be delivered to the Collateral Agent insurance certificates and insurance
endorsements with respect to liability or property insurance as required by
Section 6.03 of the Credit Agreement.



6.
Within 90 days after the Closing Date (or such longer period as agreed by the
Collateral Agent), the Borrower shall execute (or have executed), and file for
recordation with the United States Patent and Trademark Office, instruments or
documents evidencing the assignment of security interests in patents or
trademarks, as applicable, and releases of security interests in patents or
trademarks, as applicable, in each case as reasonably requested by the
Collateral Agent and promptly provide evidence of such releases, filings and
recordals to the Collateral Agent, in form and substance reasonably satisfactory
to the Collateral Agent.















































--------------------------------------------------------------------------------





SCHEDULE 7.03
PERMITTED LIENS


File Type
File Number
File Date
Expiration Date
Debtor
Secured Party
Lien Summary
Original
20120504020472590
05/04/2012
 
CIRCOR ENERGY PRODUCTS INC
1500 SE 89TH ST
OKLAHOMA CITY OK 73149
DELL FINANCIAL SERVICES LLC
MAIL STOP-PS2DF-23 ONE DELL WAY
ROUND ROCK TX 78682
equipment lease filing
Original
20120823020886100
08/23/2012
 
CIRCOR ENERGY PRODUCTS
1500 SE 89 STREET
OKLAHOMA CITY OK 73149
CHASE BANK
PO BOX 25848
OKLAHOMA CITY OK 73125
equipment lease filing
Original
20121003021023220
10/03/2012
 
CIRCOR ENERGY PRODUCTS
1500 SE 89 STREET
OKLAHOMA CITY OK 73149
CHASE BANK
PO BOX 25848
OKLAHOMA CITY OK 73125
equipment lease filing
Original
20121009021034720
10/09/2012
 
CIRCOR ENERGY PRODUCTS INC
1500 SE 89TH ST
OKLAHOMA CITY OK 73149;
KF INDUSTRIES
1500 SE 89TH ST
OKLAHOMA CITY OK 73149


DE LAGE LANDEN FINANCIAL SERVICES INC
1111 OLD EAGLE SCHOOL ROAD
WAYNE PA 19087
equipment lease filing
Original


20121011021044520
10/11/2012
 
CIRCOR ENERGY PRODUCTS INC
1500 SE 89TH ST
OKLAHOMA CITY OK 73149;
KF INDUSTRIES
1500 SE 89TH ST
OKLAHOMA CITY OK 73149


DE LAGE LANDEN FINANCIAL SERVICES INC
1111 OLD EAGLE SCHOOL RD
WAYNE PA 19087
equipment lease filing
Original


20121023021084470
10/23/2012
 
CIRCOR ENERGY PRODUCTS, INC.
1500 SE 89TH ST
OKLAHOMA CITY OK 73149


DE LAGE LANDEN FINANCIAL SERVICES, INC.
1111 OLD EAGLE SCHOOL ROAD
WAYNE, PA 19087
equipment lease filing
Original
20130408020341680
04/08/2013
 
CIRCOR ENERGY PRODUCTS
1500 SE 89 STREET
OKLAHOMA CITY OK 73149
COPPERMARK BANK
PO BOX 25676
OKLAHOMA CITY OK 73125
equipment lease filing





--------------------------------------------------------------------------------





Original
20131216021230570
12/16/2013
 
CIRCOR ENERGY PRODUCTS
1500 SE 89 ST
OKLAHOMA CITY OK 73149
IMAGENET CONSULTING LLC
913 NORTH BROADWAY
OKLAHOMA CITY OK 73102
equipment lease filing
Original
20140224020176710
02/24/2014
 
CIRCOR ENERGY PRODUCTS
1500 SE 89TH STREET
OKLAHOMA CITY OK 73149
IMAGENET CONSULTING LLC
913 NORTH BROADWAY
OKLAHOMA CITY OK 73102
equipment lease filing
Original
20140224020176750
02/24/2014
 
CIRCOR ENERGY PRODUCTS
1500 SE 98TH STREET
OKLAHOMA CITY OK 73149
IMAGENET CONSULTING LLC
913 NORTH BROADWAY
OKLAHOMA CITY OK 73102
equipment lease filing
Original
20140224020176780
02/24/2014
 
CIRCOR ENERGY PRODUCTS
1500 SE 89TH STREET
OKLAHOMA CITY OK 73149
IMAGENET CONSULTING LLC
913 NORTH BROADWAY
OKLAHOMA CITY OK 73102
equipment lease filing
Original
20140919020981890
09/19/2014
 
CIRCOR ENERGY PRODUCTS
1500 S.E. 89TH ST
OKLAHOMA CITY OK 73149
IMAGENET CONSULTING LLC
913 NORTH BROADWAY
OKLAHOMA CITY OK --
equipment lease filing
Original
20140919020981920
09/19/2014
 
CIRCOR ENERGY PRODUCTS
1500 S.E. 89TH ST
OKLAHOMA CITY OK 73149
IMAGENET CONSULTING LLC
913 NORTH BROADWAY
OKLAHOMA CITY OK 73102
equipment lease filing
Original
20140919020981960
09/19/2014
 
CIRCOR ENERGY PRODUCTS
1500 S.E. 89TH ST
OKLAHOMA CITY OK 73149
IMAGENET CONSULTING LLC
913 NORTH BROADWAY
OKLAHOMA CITY OK --
equipment lease filing
Original
20131144071
03/26/2013
03/26/2018
CIRCOR AEROSPACE, INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U. S. BANK NATIONAL ASSOCIATION
copiers
Original
20143808870
09/23/2014
09/23/2019
CIRCOR AEROSPACE, INC.
U.S. BANK EQUIPMENT FINANCE
copiers





--------------------------------------------------------------------------------





Original
201504035346953
04/03/2015
04/03/2020
CIRCOR INSTRUMENTATION TECHNOLOGIES, INC.
405 CENTURA CT
SPARTANBURG SC 29303
GE CAPITAL COMMERCIAL INC.
PO BOX 35701
BILLINGS MT 59107-5701
equipment lease filing
Original
2017 3531651
05/30/2017
 
CIRCOR INTERNATIONAL, INC.
PO BOX 4866
SPARTANBURG, SC 29305-4866
IKON FINANCIAL SVCS
1738 BASS RD
MACON, GA 31210-1043
equipment lease filing
Original
2016 1117405
02/24/2016
 
DELTAVALVE, LLC
9890 S JORDAN GTWY
SANDY, UT 84070
DOCUMATION
PO BOX 609
CEDAR RAPIDS, IA 52406-0609
copiers
Original
2016 1116977
02/24/2016
 
TAPCOENPRO, LLC
16315 MARKET ST
CHANNELVIEW, TX 77530-4427
DOCUMATION
PO BOX 609
CEDAR RAPIDS, IA 52406
copiers
Original
2012 5057346
12/27/2012
 
CONSTELLATION PUMPS CORPORATION
8730 STONY POINT PARKWAY
RICHMOND, VA 23235
NMHG FINANCIAL SERVICES, INC. (AMENDED TO HYG FINANCIAL SERVICES, INC.)
PO BOX 35701
BILLINGS, MT 59107-570
equipment lease filing
Original
2008 0088904
01/08/2008
 
IMO INDUSTRIES INC.
1710 AIRPORT RD.
MONROE, NC 28110
CISCO SYSTEMS CAPITAL CORPORATION
170 W. TASMAN DRIVE MS SJ13-3
SAN JOSE, CA 95134


equipment lease filing
Original
2012 4997237


12/21/2012


 
IMO INDUSTRIES INC.
8170 MAPLE LAWN BLVD.
FULTON, MD 20759
NMHG FINANCIAL SERVICES, INC.
(AMENDED TO HYG FINANCIAL SERVICES, INC.)
PO BOX 35701
BILLINGS, MT 59107-570


equipment lease filing
Original
2014 3891868


09/29/2014
 
IMO INDUSTRIES INC.
1710 AIRPORT ROAD
MONROE, NC 28110
NMHG FINANCIAL SERVICES, INC. PO BOX 35701
BILLINGS, MT 59107-570


equipment lease filing
Original
2015 4757190
09/28/2015
 
Imo Industries Inc.
PO Box 5020
Monroe, NC 28111-5020
Ellison Technologies
4345 Morris Park Drive
Charlotte, NC 28227
equipment lease filing





--------------------------------------------------------------------------------





Other Liens:


Lien on Current Assets of CIRCOR Flow Technologies India Private Ltd to the
extent of INR 11 Crores ($1,692,308) towards credit lines of HSBC.






























































































--------------------------------------------------------------------------------





SCHEDULE 7.04


PERMITTED INDEBTEDNESS


Pibivesse Srl has credit facilities with the following institutions for the
following amounts:
Intesa San Paulo, credit facility in the amount of 10,037,000 EUR
Banca Popolare Milano, credit facility in the amount of 7,700,000 EUR
Credito Bergamasco, credit facility in the amount of 12,000,000 EUR
Banca Nazionale Lavoro, credit facility in the amount of 9,197,000 EUR
Credito Italiano (part of Unicredit), credit facility in the amount of
18,000,000 EUR


Hale Hamilton Valves Ltd. has a credit facility with HSBC in the amount of
400,000 GBP with 1,000,000 USD for FX contracts and 1,000,000 GBP for
Engagements including Bank Guarantees, and 600,000 GBP for Foreign Bills/Cheques
for Negotiation


Pipeline Engineering Supply Company Ltd. has a facility with HSBC in the amount
of 3,000,000 GBP for Engagements including Bank Guarantees and an overdraft
facility in the amount of 500,000 GBP


Dovianus BV has a credit facility with ABN AMRO Bank N.V. in the amount of
1,000,000 EUR


Circor Flow Technologies India Private Ltd has a credit facility with HSBC in
the amount of 110,000,000 INR


Pibiviesse Srl has the following Bank Guarantees and/or Performance Bid Bonds
issued:
1,022.059.78 EUR issued by Intesa San Paolo in favor of Daewoo
1,090,000 USD issued by Credito Bergamasco in favor of Saudi Services
1,357,162 EUR issued by Intesa San Paolo in favor of Daewoo
1,445,734.10 EUR issued by Unicredit in favor of SK
1,500.000 EUR issued by Banca Popolare Milano in favor of Todo
875,102.68 EUR issued by Unicredit in favor of Dodsal
2,112,287.60 EUR issued by Banca Nazionale Lavoro in favor of Hyundai Heavy
2,466,653.90 USD issued by Banca Nazionale Lavoro in favor of Hyundai Heavy
1,714,555.95 EUR issued by Unicredit in favor of Dodsal


The following Guaranty Obligations of the Borrower (the “Parent Company
Guarantees”) are in place:


1)
Between CIRCOR International, Inc. and Hale Hamilton (Valves) Ltd. dated March
14, 2016 guaranteeing the performance of intercompany loans made by Hale
Hamilton (Valves) Ltd. To Pipeline Engineering & Supply Co. Ltd as follows:

a.
850,000 GBP loan dated July 29, 2011 (current balance of GBP 850,000)

b.
1,200,000 GBP loan dated July 15, 2011 (current balance of GBP 698,348)

c.
400,000 GBP loan dated March 12, 2014 (current balance of GBP 0)





--------------------------------------------------------------------------------





d.
1,000,000 GBP loan dated February 2, 2015 (current balance of GBP 600,000)

e.
3,600,000 GBP loan dated October 25, 2015 (current balance of GBP 3,600,000)

f.
305,000 GBP loan dated March 14, 2016 (current balance of GBP 160,000)

2)
Between CIRCOR International, Inc. and Pibiviesse Srl guaranteeing the
performance of an intercompany loan made by Pibiviesse Srl to CIRCOR Luxembourg
Holdings Sarl dated April 8, 2015 in the amount of EUR 24,000,000.(current
balance of EUR 20,000,000)

3)
Between CIRCOR International, Inc. and Regeltechnik Kornwestheim GmbH (RTK)
dated April 26, 2012 guaranteeing that RTK will be compensated if BRL to EUR FX
changes result in losses in excess of the interest rates on an intercompany loan
between RTK and CIRCOR do Brasil Industria e Comercio LTDA dated March 20, 2012
in the amount of BRL 3,000,000 (loan paid off February 24, 2017)

4)
Parent Guaranty between CIRCOR International, Inc. and HSBC India limited to
credit facility in the amount of 245,000,000 INR for CIRCOR Flow Technologies
India Private Ltd.

5)
Parent Guaranty between CIRCOR International, Inc. and HSBC UK limited to credit
facility in the amount of 4,850,000 GBP for Pipeline Engineering & Supply
Company Ltd.

6)
Between CIRCOR International, Inc. and E.ON Climate & Renewables UK Humber Wind
Ltd dated September 3, 2013 guaranteeing the performance of the obligations of
Pipeline Engineering & Supply Co Ltd relating to the Humber Gateway project
(project completion was confirmed by E.ON Climate & Renewables UK Humber Wind
Ltd on March 20, 2015)

7)
By CIRCOR International, Inc. to Statoil Petroleum AS dated July 2, 2012
guaranteeing the performance of the obligations of Pibiviesse Srl under the
Statoil Norway Framework Agreement (FA) no. 4600017224 relating to the supply of
Floating and Trunnion Ball valves

8)
Between CIRCOR International, Inc. and BP Exploration (South Caucasus Pipeline
Company Ltd) dated April 23, 2014 guaranteeing the performance of the
obligations of Pibiviesse Srl under an agreement between Pibiviesse Srl and BP
Exploration (South Caucasus Pipeline Company Ltd) dated February 28, 2014
relating to the supply of Manual Ball Valves



Certain obligations of the Borrower and its Restricted Subsidiaries pursuant to
Section 5.8 of the Acquisition Agreement in connection with the following Seller
Guarantees (as defined in the Acquisition Agreement, the “Seller Guarantees”):
1.
Parent Company Guaranty, dated February 10, 2017, entered into by Colfax
Corporation with respect to Sistemas Centrales de Lubricacion, S.A.P.I de C.V,
in favor of ARI Fleet Services, S. de R.L. de C.V.

2.
Hold Harmless Agreement, dated June 23, 2015, entered into by Howden
Solyvent-Ventec S.A.S. with respect to Colfax Imo Pompes, in favor of Orange.

3.
Guarantee, dated May 4, 2017, entered into by Colfax Corporation with respect to
Imo Aktiebolag, in favor of Sagax Stockholm 20 AB.

4.
Corporate Guaranty, dated October 13, 2014, entered into by Colfax Fluid
Handling Reliability Services Company (formerly Total Lubrication Management
Company) with respect to Sistemas Centrales de Lubricacion, S.A.P.I de C.V, in
favor of Phillips 66 Company.

5.
Various guarantees and financial support, including letters of credit and
pledges of assets, provided by Colfax Corporation, Imo Industries Inc. and ESAB
AB with respect to the pension obligations of IMO AB, as follows:





--------------------------------------------------------------------------------





•
Pledge of mortgage certificates, dated November 14, 2016, with respect to the
real property asset of ESAB AB in the amount of SEK 25M, with regards to IMO AB
and ESAB AB, in favor of PRI (Forsakringsbolaget PRI Pensionsgaranti).

•
Pledge of mortgage certificates, dated December 14, 2016, with respect to the
real property asset of ESAB AB in the amount of SEK 25M, with regards to IMO AB
and ESAB AB, in favor of PRI (Forsakringsbolaget PRI Pensionsgaranti).

•
Floating charge, dated March 30, 2012, with respect to the assets of IMO AB in
the amount of SEK 40M, with regards to IMO AB and ESAB AB, in favor of PRI
(Forsakringsbolaget PRI Pensionsgaranti).

•
Surety, dated February 17, 2012, issued by Colfax Corporation with regards to
IMO AB in favor of PRI (Forsakringsbolaget PRI Pensionsgaranti).

•
Guaranty, dated January 9, 2012, issued by IMO Industries Inc. in the amount of
SEK 100M in favor of IMO AB guaranteeing obligations in connection with the
collateralization of the ESAB Swedish pension obligations to PRI
(Forsakringsbolaget PRI Pensionsgaranti).

•
Bank guarantee, dated December 14, 2016, issued by HSBC Bank plc in the amount
of SEK 35M, issued on behalf of ESAB AB and IMO AB, in favor of PRI
(Forsakringsbolaget PRI Pensionsgaranti).

•
Bank guarantee, dated February 14, 2013, issued by HSBC Bank plc in the amount
of SEK 60M, issued on behalf of ESAB AB and IMO AB, in favor of PRI
(Forsakringsbolaget PRI Pensionsgaranti).

6.
Amended and Restated Guaranty, dated May 5, 2017, entered into by Colfax
Corporation with respect to Sistemas Centrales de Lubrication, S.A.P.I. de C.V.,
in favor of HSBC México, S.A., Institución de Banca Múltiple, Grupo Financiero
HSBC and with respect to Colfax Imo Pompes in favor of HSBC Bank - France, in
each case, with respect to certain letter of credits and bank guarantees.

7.
Guarantee, dated January 16, 2014, entered into by Colfax Corporation with
regards to Allweiler GmbH and SES International BV, amongst others, in favor of
DZ Bank AG with respect to respect to certain letter of credits and bank
guarantees.

8.
Sublease Agreement, dated 21 October 2015, between ESAB Middle East FZE as
Sublandlord and Colfax Fluid Handling Middle East, UAE branch as Subtenant.

9.
Parent Guarantee, dated June 25, 2014, entered into by Colfax Corporation with
respect to Sistemas Centrales de Lubricacion, S.A.P.I de C.V, in favor of
Citibank.

10.
Guarantee, dated June 9, 2015, entered into by Colfax Corporation with regards
to SES International BV and Rosscor BV, in favor of ABM AMRO with respect to
respect to certain letter of credits and bank guarantees.

Intercompany loans between certain Loan Parties and their Restricted
Subsidiaries, which have been entered into in the ordinary course of the
Acquired Business’s business and in an amount equal to the amount outstanding on
the Closing Date, subject to post-closing adjustments (the “Colfax Intercompany
Loans”).






--------------------------------------------------------------------------------





SCHEDULE 7.05


PERMITTED INVESTMENTS


Investments of the Loan Parties in their respective subsidiaries as of the
Closing Date, as shown on Schedule 5.01. Additionally:
•
Allweiler GmbH owns equity interests representing 28% of the share capital of
Allweiler AlFarid Pumps Co. (S.A.E.).

•
Allweiler GmbH owns equity interests representing 35% of the share capital of
Rapid Allweiler Pumps & Engineering Company (Pty) Ltd. and Rapid Allweiler Pumps
(PTY) Ltd.



Letters of credit and bank guarantees of the Acquired Business permitted under
Section 7.05(i) of the Credit Agreement.


The Parent Company Guarantees and Seller Guarantees described on Schedule 7.04.


The Colfax Intercompany Loans described on Schedule 7.04.








--------------------------------------------------------------------------------






EXHIBIT A-1
FORM OF
REVOLVING FACILITY NOTE
$_______________                                __________, 2017
                                        
FOR VALUE RECEIVED, the undersigned CIRCOR INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay the order of
[_____________], (the “Lender”) the principal sum of
________________________________ ($_____________) or, if less, the then unpaid
principal amount of all Revolving Loans (such term and each other capitalized
term used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement referred to below) made by the Lender to the Borrower
pursuant to the Credit Agreement, in Dollars or in the applicable Designated
Foreign Currency and the immediately available funds, at the Payment Office of
the Revolver Administrative Agent on the Revolving Facility Termination Date.
The Borrower also promises to pay interest in like currency and funds at the
Payment Office of the Revolver Administrative Agent on the unpaid principal
amount of each Revolving Loan made by the Lender from the date of such Revolving
Loan until paid at the rates and at the times provided in Section 2.09 of the
Credit Agreement.
This Revolving Facility Note is one of the Notes referred to in the Credit
Agreement, dated as of December 11, 2017, among the Borrower, certain
Subsidiaries of the Borrower from time to time party thereto, as Subsidiary
Guarantors, the lenders from time to time party thereto (including the Lender),
DEUTSCHE BANK AG NEW YORK BRANCH, as the Term Loan Administrative Agent and
Collateral Agent, and SUNTRUST BANK, as the Revolver Administrative Agent (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), and is entitled
to the benefits thereof and of the other Loan Documents. As provided in the
Credit Agreement, this Revolving Facility Note is subject to mandatory repayment
prior to the Revolving Facility Termination Date, in whole or in part.
If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Revolving Facility Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement. No
failure to exercise, or delay in exercising, any rights hereunder on the part of
the holder hereof shall operate as a waiver of any such rights.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Revolving Facility Note, except as expressly set forth in
the Credit Agreement.
THIS REVOLVING FACILITY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).








Exhibit A-1 - Page 1



--------------------------------------------------------------------------------





THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS REVOLVING
FACILITY NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.
CIRCOR INTERNATIONAL, INC.
By: __________________________
Name: ________________________
Title: _________________________




Exhibit A-1 - Page 2



--------------------------------------------------------------------------------






EXHIBIT A-2
FORM OF
TERM LOAN NOTE
$_______________                                __________, 2017
                                        
FOR VALUE RECEIVED, the undersigned CIRCOR INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay the order of
[_____________], (the “Lender”) the principal sum of
________________________________ ($_____________) and the aggregate unpaid
principal amount of all Term Loans (such term and each other capitalized term
used herein without definition shall have the meanings ascribed thereto in the
Credit Agreement referred to below) made by the Lender to the Borrower pursuant
to the Credit Agreement, in Dollars and the immediately available funds, at the
Payment Office of the Term Loan Administrative Agent on the Term Loan Maturity
Date.
The Borrower also promises to pay interest in like currency and funds at the
Payment Office of the Term Loan Administrative Agent on the unpaid principal
amount of the Term Loan made by the Lender from the date of such Term Loan until
paid in full at the rates and at the times provided in Section 2.09 of the
Credit Agreement.
This Term Loan Note is one of the Term Loan Notes referred to in the Credit
Agreement, dated as of December 11, 2017, among the Borrower, certain
Subsidiaries of the Borrower from time to time party thereto, as Subsidiary
Guarantors, the lenders from time to time party thereto (including the Lender),
DEUTSCHE BANK AG NEW YORK BRANCH, as the Term Loan Administrative Agent and
Collateral Agent, and SUNTRUST BANK, as the Revolver Administrative Agent (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), and is entitled
to the benefits thereof and of the other Loan Documents. As provided in the
Credit Agreement, this Term Loan Note is subject to mandatory repayment prior to
the Term Loan Maturity Date, in whole or in part.
If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Term Loan Note may be declared to be due and payable in
the manner and with the effect provided in the Credit Agreement. No failure to
exercise, or delay in exercising, any rights hereunder on the part of the holder
hereof shall operate as a waiver of any such rights.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Term Loan Note, except as expressly set forth in the Credit
Agreement.
THIS TERM LOAN NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).








Exhibit A-2 – Page 1



--------------------------------------------------------------------------------





THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS TERM LOAN
NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.
CIRCOR INTERNATIONAL, INC.
By: ________________________
Name: ______________________
Title: _______________________




Exhibit A-2 – Page 2



--------------------------------------------------------------------------------






EXHIBIT A-3
FORM OF
SWING LINE NOTE
FOR VALUE RECEIVED, the undersigned CIRCOR INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay the order of SUNTRUST BANK
(the “Swing Line Lender”) the principal sum of [ ] ($[ ]) or, if less, the then
unpaid principal amount of all Swing Loans (such term and each other capitalized
term used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement referred to below) made by the Swing Line Lender to the
Borrower pursuant to the Credit Agreement, in Dollars and in immediately
available funds, at the Payment Office of the Revolver Administrative Agent, on
the Swing Loan Maturity Date applicable to each Swing Loan.
The Borrower promises also to pay interest in like currency and funds at the
Payment Office of the Revolver Administrative Agent on the unpaid principal
amount of each Swing Loan made by the Swing Line Lender from the date of such
Swing Loan until paid at the rates and at the times provided in Section 2.09 of
the Credit Agreement.
This Swing Line Note is one of the Notes referred to in the Credit Agreement,
dated as of December 11, 2017, among the Borrower, certain Subsidiaries of the
Borrower from time to time party thereto, as Subsidiary Guarantors, the lenders
from time to time party thereto (including the Lender), DEUTSCHE BANK AG NEW
YORK BRANCH, as the Term Loan Administrative Agent and Collateral Agent, and
SUNTRUST BANK, as the Revolver Administrative Agent (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), and is entitled to the benefits thereof and of
the other Loan Documents. As provided in the Credit Agreement, this Swing Line
Note is subject to mandatory repayment prior to the Swing Loan Maturity Date
applicable to each Swing Loan, in whole or in part.
If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Swing Line Note may be declared to be due and payable
in the manner and with the effect provided in the Credit Agreement. No failure
to exercise, or delay in exercising, any rights hereunder on the part of the
holder hereof shall operate as a waiver of any such rights.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Swing Line Note, except as expressly set forth in the
Credit Agreement.
THIS SWING LINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).












Exhibit A-3 – Page 1



--------------------------------------------------------------------------------





THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SWING LINE
NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.
CIRCOR INTERNATIONAL, INC.
By: __________________________
Name: ________________________
Title: _________________________




Exhibit A-3 – Page 2



--------------------------------------------------------------------------------






EXHIBIT B-1


FORM OF NOTICE OF BORROWING


_____________________, 20__


Deutsche Bank AG New York Branch, as Term Loan Administrative Agent
60 Wall Street
New York, NY 10005
Attention: Michael Geraghty


SunTrust Bank, as Revolver Administrative Agent
3333 Peachtree Road, 8th Floor
Atlanta, Georgia, 30326
Attention: Anika Kirs


Re: Notice of Borrowing


Ladies and Gentlemen:


The undersigned, CIRCOR INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of December 11, 2017 (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among the Borrower, certain
Subsidiaries of the Borrower from time to time party thereto, as Subsidiary
Guarantors, the lenders from time to time party thereto, DEUTSCHE BANK AG NEW
YORK BRANCH, as the Term Loan Administrative Agent and Collateral Agent, and
SUNTRUST BANK, as the Revolver Administrative Agent, and hereby gives you
notice, irrevocably, pursuant to Section 2.06(b) of the Credit Agreement, and in
connection therewith sets forth on Annex 1 hereto the information relating to
each such Borrowing (referred to herein, individually, and collectively, as the
“Proposed Borrowing”) as required by Section 2.06(b) of the Credit Agreement.


The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:


[(A)    All representations and warranties of the Credit Parties contained in
the Credit Agreement and the other Loan Documents are and will be true and
correct in all material respects (except that if any such representation or
warranty contains any materiality qualifier, such representation or warranty is
and will be true and correct in all respects), before and after giving effect to
the Proposed Borrowing and to the application of the proceeds thereof, as though
made on such date, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects
(except that if any such representation or warranty contains any materiality
qualifier, such representation or warranty was true and correct in all respects)
as of the date when made; and


(B)    No Default or Event of Default has occurred and is continuing or would
result from such Proposed Borrowing or from the application of the proceeds
thereof; and]1 


________________________________
1 To be included in each Notice of Borrowing (other than any Borrowing on the
Closing Date).


Exhibit B-1 – Page 1



--------------------------------------------------------------------------------







Very truly yours,


CIRCOR INTERNATIONAL, INC.
By:                     
Name:                    
Title:                    






























































































Exhibit B-1 – Page 2



--------------------------------------------------------------------------------





Annex 1
To
Notice of Borrowing


                                                    


1.    The Business Day of the Proposed Borrowing is [            ].


2.
The Type of Loan[s] comprising the Proposed Borrowing [is a][are] [Base Rate
Loan[s]] [Eurodollar Loan[s]] [Foreign Currency Loan[s]]2.



3.
The Class of Loan[s] comprising the Proposed Borrowing [is a][are] [Revolving
Loan[s]] [Swing Loan[s]] [Initial Term Loan[s]] [Term Loan[s]].



4.
The aggregate amount of [the] [each] Loan is [as follows]:



(a)    [Base Rate Loan: $        .]


(b)    [Eurodollar Loan: $        .]


(c)    [Foreign Currency Loan: $        .]


(d)    [Swing Loan: $            .]


5.
[The Interest Period for the [respective] Loan is [set forth below opposite such
Loan]:3  



(a)
[Eurodollar Loan:         .]



(b)
[Foreign Currency Loan:         .]



6.    [The Designated Foreign Currency for the Foreign Currency Loan[s] is
        .]


7.    [The Swing Loan Maturity Date for the Swing Loan[s] is         .]






















___________
2 For Revolving Loans only.
3 To be a period of one, two, three or six months (or twelve months if offered
by the Lenders).






Exhibit B-1 – Page 3



--------------------------------------------------------------------------------






EXHIBIT B-3


FORM OF NOTICE OF
CONTINUATION OR CONVERSION


_____________________, 20__


Deutsche Bank AG New York Branch, as Term Loan Administrative Agent
60 Wall Street
New York, NY 10005
Attention: Michael Geraghty


SunTrust Bank, as Revolver Administrative Agent
3333 Peachtree Road, 8th Floor
Atlanta, Georgia, 30326
Attention: Anika Kirs


Re: Notice Continuation or Conversion


Ladies and Gentlemen:


The undersigned, CIRCOR INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of December 11, 2017 (as
the same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Borrower, certain Subsidiaries of the Borrower from time to
time party thereto, as Subsidiary Guarantors, the lenders from time to time
party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as the Term Loan Administrative
Agent and Collateral Agent, and SUNTRUST BANK, as the Revolver Administrative
Agent, and hereby requests one or more Continuations or Conversions of Loans,
consisting of one Type of Loan, pursuant to Section 2.10(b) of the Credit
Agreement, and in connection therewith has set forth on Annex 1 hereto the
information required pursuant to such Section 2.10(b) of the Credit Agreement
relating to each such Continuation or Conversion.


Very truly yours,


CIRCOR INTERNATIONAL, INC.


By:                     
Name:                    
Title:                    


Annex 1
To
Continuation or Conversion
                                                    


1.    The Type[s] of Loan[s] to be [Continued] [Converted] [is a] [are]
[Eurodollar Loan[s]] [Foreign Currency Loan[s]]1.
__________________________
1 For Revolving Loans only.


Exhibit B-3 – Page 1



--------------------------------------------------------------------------------





2.     The Class of Loan[s] to be [Continued] [Converted] [is a][are] [Revolving
Loan[s]] [Initial Term Loan[s]] [Term Loan[s]].


3.
The date on which the [respective] Loan to be [Continued] [Converted] was made
is [set forth below opposite such Loan]:.



(a)    [Eurodollar Loan: $        .]
    
(b)    [Foreign Currency Loan: $        .]


4.
The date on which the [respective] Loan is to be [Continued] [Converted] is [set
forth below opposite such Loan:



(a)
[Eurodollar Loan:         .]



(b)
[Foreign Currency Loan:         .]



5.
The aggregate amount of [the] [each] Loan is [as follows]:



(a)
[Eurodollar Loan:         .]



(b)
[Foreign Currency Loan:         .]



6.    [[The [new] Interest Period for the [respective] Loan is [set forth
opposite such Loan]:2  


(a)
[Eurodollar Loan:         .]



(b)
[Foreign Currency Loan:         .]



7.    [The Type of Loan into which the [respective] Loan[s] [is] [are] to be
Converted is [set forth below opposite such Loan]:]


(a)
[Eurodollar Loan:         .]



(b)
[Foreign Currency Loan:         .]



8.     [The Class of Loan[s] into which the [respective] Loan[s] [is] [are] to
be Converted [is] [are] [Revolving Loan[s]] [Term Loan[s]].]














__________________
2 To be a period of one, two, three or six months (or twelve months if offered
by the Lenders).






Exhibit B-3 – Page 2



--------------------------------------------------------------------------------






EXHIBIT B-4


FORM OF LC REQUEST


_____________________, 20__
Deutsche Bank AG New York Branch, as Term Loan Administrative Agent
60 Wall Street
New York, NY 10005
Attention: Michael Geraghty


SunTrust Bank, as Revolver Administrative Agent
3333 Peachtree Road, 8th Floor
Atlanta, Georgia, 30326
Attention: Anika Kirs


Ladies and Gentlemen:
The undersigned, CIRCOR INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of December 11, 2017 (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among the Borrower, certain
Subsidiaries of the Borrower from time to time party thereto, as Subsidiary
Guarantors, the lenders from time to time party thereto, DEUTSCHE BANK AG NEW
YORK BRANCH, as the Term Loan Administrative Agent and Collateral Agent, and
SUNTRUST BANK, as the Revolver Administrative Agent.
Pursuant to Section 2.05(b) of the Credit Agreement, the undersigned hereby
requests that ____________________, as LC Issuer, issue a Letter of Credit on
[__________, 20__] the “Date of Issuance”) in the aggregate face amount of
[$            ], for the account of _____________________ (the “LC Obligor”).
The beneficiary of the requested Letter of Credit will be _____________, and
such Letter of Credit will be in support of ______________ and will have a
stated termination date of __________________.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Date of Issuance:
(A)    All representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects (except that if any such representation or warranty
contains any materiality qualifier, such representation or warranty is and will
be true and correct in all respects), before and after giving effect to the
issuance of the requested Letter of Credit, as though made on such date, except
to the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties were
true and correct in all material respects (except that if any such
representation or warranty contains any materiality qualifier, such
representation or warranty was true and correct in all respects) as of the date
when made; and
(B)    No Default or Event of Default has occurred and is continuing or would
result from the issuance of the requested Letter of Credit;
Copies of all documents with respect to the supported transaction are attached
hereto in accordance with Section 2.05(b) of the Credit Agreement.
Very truly yours,


CIRCOR INTERNATIONAL, INC.
By:                     
Name:                    
Title:                    


Exhibit B-4 – Page 1



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
______________________, 20__
Deutsche Bank AG New York Branch, as Term Loan Administrative Agent
60 Wall Street
New York, NY 10005
Attention: Michael Geraghty


SunTrust Bank, as Revolver Administrative Agent
3333 Peachtree Road, 8th Floor
Atlanta, Georgia, 30326
Attention: Anika Kirs


Each Lender party to the
Credit Agreement referred to below
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 11,
2017, among CIRCOR INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
certain Subsidiaries of the Borrower from time to time party thereto, as
Subsidiary Guarantors, the lenders from time to time party thereto (the
“Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as the Term Loan Administrative
Agent and Collateral Agent, and SUNTRUST BANK, as the Revolver Administrative
Agent (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement,” the terms
defined therein being used herein as therein defined).
1 Pursuant to Section 6.01(c) of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agents and the Lenders as follows:
(a)    I am the duly elected [Chief Financial Officer] [Corporate Comptroller]
of the Borrower.
(b)    I am familiar with the terms of the Credit Agreement, and I have made, or
have caused to be made under my supervision, a review of the financial
statements.
(c)    The review described in paragraph (b) above [did not disclose, and I have
no knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate] [disclosed a[n] [Default] [Event of Default] and
specified the nature and extent thereof and the actions the Borrower has taken
or proposes to take with respect thereto].2 
(d)    [Set forth on Attachment I hereto are calculations setting forth the
First Lien Net Leverage Ratio of the Borrower for the fiscal quarter of the
Borrower ending [______________].]3 


__________________________________
1 In the event of any conflict between the terms of this Compliance Certificate
and the Credit Agreement, the Credit Agreement shall control, and any Schedule
or Annex attached to this executed Compliance Certificate shall be revised as
necessary to conform in all respects to the requirements of the Credit Agreement
in effect as of the delivery of this executed Compliance Certificate.
2 If a default has occurred and is continuing, describe the Default in
reasonable detail and describe the actions that the Company has taken and
propose to take with respect thereto.
3 To be included only to the extent the Testing Condition is satisfied.






Exhibit C - Page 1

--------------------------------------------------------------------------------





(e)    [Set forth on Attachment II are calculations setting forth the Excess
Cash Flow for the fiscal year of the Borrower ending [___________].4 
Very truly yours,
CIRCOR INTERNATIONAL, INC.
By: ________________________
Name: ______________________
Title: _______________________
































































_______________________
4 To be included in annual compliance certificates only, commencing with the
fiscal year of the Borrower ending December 31, 2018.






Exhibit C - Page 2

--------------------------------------------------------------------------------





Attachment I
FIRST LIEN NET LEVERAGE RATIO


1.
Consolidated First Lien Debt

Consolidated First Lien Debt
__________________________________________



2.
Consolidated EBITDA 10 

(1) Consolidated Net Income:
 
(2) without duplication and to the extent deducted (and not otherwise added back
or excluded) in determining Consolidated Net Income:
 
(a)    Consolidated Interest Expense, and the accretion of any original issue
discount on Convertible Bond Indebtedness allocated to interest expense:
 
(b)    expense for income taxes paid or accrued (including in respect of
repatriated funds and any future taxes or other levies which replace or are
intended to be in lieu of such taxes and any penalties and interest related to
such taxes or arising from tax examinations):
 
(c)    depreciation:
 
(d)    amortization (including amortization of deferred financing fees or
costs):
 
(e)    non-cash expenses or losses (including non-cash expenses related to
stock-based compensation):
 
(f)    any non-recurring charges, costs, fees and expenses directly incurred or
paid directly as a result of discontinued operations (other than such charges,
costs, fees and expenses to the extent constituting losses arising from such
discontinued operations):
 









_______________________________
10 Consolidated EBITDA of the Borrower (i) for the fiscal quarter ended December
31, 2016, shall be deemed to be $35.7 million, (ii) for the fiscal quarter ended
March 31, 2017, shall be deemed to be $31.8 million, (iii) for the fiscal
quarter ended June 30, 2017, shall be deemed to be $38.4 million and (iv) for
the fiscal quarter ended September 30, 2017, shall be deemed to be $30.4
million, as may be subject to add-backs and adjustments (without duplication)
pursuant to clause (2)(g) hereof and Section 1.07 of the Credit Agreement for
the applicable Testing Period. Further, Consolidated EBITDA of the Borrower for
the first fiscal quarter of 2018 shall be increased by the adjustment made to
opening retained earnings, adjusted to exclude income tax impact, which
represents the cumulative effect of initially applying the new revenue
recognition standard in 2018.




Exhibit C - Page 3

--------------------------------------------------------------------------------







(g)    the amount of “run rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to be realized as a result of
any Investment, disposition or internal cost-savings initiative or the Purchase,
in each case within the eight consecutive fiscal quarters following the end of
the relevant period consummation of such Investment, disposition or initiative
or the Purchase, calculated as though such cost savings and synergies had been
realized on the first day of such period and net of the amount of actual
benefits received during such period from such Investment, disposition or
initiative or the disposition:
 
(h)    adjustments relating to purchase price allocation accounting:
 
(i)    losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business):
 
(j)    any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income for such period:
 
(k)    any loss resulting from a change in accounting principles during such
period to the extent included in Consolidated Net Income:
 
(l)    any Transaction Costs incurred during such period:
 
(m)    any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition (including, but not limited to,
the Purchase), non-recurring costs to acquire equipment to the extent not
capitalized in accordance with GAAP, and any Investment, recapitalization, asset
sale, non-competition agreement, issuance or repayment of debt, issuance of
equity securities, refinancing transaction or amendment or other modification of
or waiver or consent relating to any debt instrument (in each case, including
the Transaction Costs and any such transaction consummated prior to the Closing
Date and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460):
 



Exhibit C - Page 4

--------------------------------------------------------------------------------





(n)    restructuring charges or expenses, whether or not classified as
restructuring charges or expenses under GAAP (including integration costs,
restructuring costs related to acquisitions and to closure or consolidation of
facilities or locations, facilities’ opening costs and other business
optimization expenses, curtailments or modifications to pension and
post-retirement employee benefit plans, retention or completion bonuses and any
expense related to any reconstruction, de-commissioning or reconfiguration of
fixed assets for alternate use):
 
(o)    proceeds of business interruption insurance:
 
(p)    charges, losses or expenses to the extent indemnified or insured by a
third party to the extent such Person has notified such third party of such
amount and such third party has not denied their reimbursement obligation:
 
(q)    the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
noncontrolling interests of third parties in any non-wholly owned Restricted
Subsidiary, excluding cash distributions in respect thereof:
 
the sum of clauses (2)(a) through (2)(q):
 


(3) without duplication and to the extent included (and not otherwise deducted)
in determining Consolidated Net Income for such period:
 
(a)    income tax credits and refunds (to the extent not netted from Tax
expense):
 
(b)    any cash payments made during such period in respect of items described
in clause (2)(e) above subsequent to the applicable Test Period in which the
relevant non-cash expenses or losses were incurred:






















 



Exhibit C - Page 5

--------------------------------------------------------------------------------





(c)    any non-recurring income or gains directly as a result of discontinued
operations:
 
(d)    any unrealized income or gains in respect of Swap Contracts (to the
extent not included in clause (3)(a) above or netted against interest expense in
the calculation of Consolidated Interest Expense):
 
(e)    extraordinary, unusual or non-recurring income or gains:
 
(f)    gains on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business):
 
(g)    any gain relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income for such period:
 
(h)    any gain resulting from a change in accounting principles during such
period to the extent included in Consolidated Net Income, each as determined for
the Borrower and its Restricted Subsidiaries in accordance with GAAP on a
consolidated basis:
 
the sum of clauses (3)(a) through (3)(h):
 
Consolidated EBITDA 
(clause (1) plus (2) minus (3)):
 



3.
First Lien Net Leverage Ratio

(a)    Consolidated First Lien Debt (see Item A above)
 
(b)    Consolidated EBITDA (see Item B above)
 
First Lien Net Leverage Ratio 
(the ratio of clause (a) to clause (b)):
 
Required First Lien Net Leverage Ratio:
6.50:1.00
Compliant
[Y] / [N]





Exhibit C - Page 6

--------------------------------------------------------------------------------





Attachment II
EXCESS CASH FLOW


A. Working Capital
 
(1)    current assets (other than cash and Cash Equivalents and taxes and
deferred taxes):
 
(2)    current liabilities, excluding, without duplication:
 
(a) the current portion of any long-term Indebtedness;
(b) outstanding Revolving Loans and Swing Loans;
(c) the current portion of current taxes and deferred income taxes; and
(d) the current portion of accrued Consolidated Interest Expense.
 
Working Capital
(1) minus (2)
 
 
 
B. Excess Cash Flow
 
(3)    the sum, without duplication, of:
 
(a)    Consolidated Net Income:
 
(b)    an amount equal to the amount of all non-cash charges to the extent
deducted in determining Consolidated Net Income:
 
(c)    decreases in Working Capital (see Item A above):
 
Sum of (3)(a) through (3)(c):
 
(4)    the sum, without duplication (and without duplication of amounts deducted
in prior periods), of:
 
(a)    the amount of Capital Expenditures made in cash or accrued during such
period or after such period but prior to the time of determination of Excess
Cash Flow for such fiscal year, to the extent that such Capital Expenditures
were financed with internally generated cash:
 
(b)    the amount of Permitted Acquisitions and Investments (other than
Investments made pursuant to Sections 7.05(a), (f), (h) or (j) of the Credit
Agreement) made in cash during such period or after such period but prior to the
time of determination of Excess Cash Flow for such fiscal year, to the extent
that such Permitted Acquisitions and Investments were financed with internally
generated cash:
 



Exhibit C - Page 7

--------------------------------------------------------------------------------





(c)    the amount of Restricted Payments made pursuant to Section 7.06(c) of the
Credit Agreement made in cash during period or after such period but prior to
the time of determination of Excess Cash Flow for such fiscal year, to the
extent that such Restricted Payments were financed with internally generated
cash:
 
(d)    the aggregate amount of cash committed during such period or after such
period but prior to the time of determination of Excess Cash Flow for such
fiscal year (the “Contract Consideration”) to be used to make Capital
Expenditures or Permitted Acquisitions in the succeeding twelve months for which
a binding agreement exists; provided that if the aggregate amount of cash
actually used in the succeeding twelve months is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow in the immediately following fiscal year:
 
(e)    the aggregate amount of all scheduled principal payments, and any
prepayments or repayments (including any premium, make-whole or penalty
payments) of Indebtedness (other than the Loans) made by the Borrower and its
Restricted Subsidiaries during such period or after such period but prior to the
time of determination of Excess Cash Flow for such fiscal year, but only to the
extent that such payments, prepayments or repayments (including any premium,
make-whole or penalty payments) by their terms cannot be reborrowed or redrawn
and do not occur in connection with a refinancing of all or any portion of such
Indebtedness:
 
(f)    the aggregate amount attributable to the early extinguishment of Hedge
Agreements or other derivative instruments:
 
(g)    an amount equal to the amount of all non-cash credits to the extent
included in determining Consolidated Net Income for such fiscal year:
 
(h)    increases to Working Capital for such fiscal year:
 
(i)    cash payments by the Borrower and its Restricted Subsidiaries during such
fiscal year in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness, to the extent such payments are
not expensed during such period and are not deducted in determining Consolidated
Net Income and to the extent that such payments were financed with internally
generated cash:
 



Exhibit C - Page 8

--------------------------------------------------------------------------------





(j)    the aggregate amount of any payments in respect of purchase price
adjustments or earn-outs made in cash during such period by Borrower or its
Restricted Subsidiaries or committed to be made within the period ending on the
date of delivery of the Compliance Certificate required to be delivered for such
period and in connection with any Permitted Acquisition or other Investment
permitted hereunder, to the extent that such payments were financed with
internally generated cash:
 
(k)    the aggregate net amount of non-cash gain on the disposition of property
by the Borrower and its Restricted Subsidiaries during such fiscal year (other
than dispositions in the ordinary course of business), to the extent included in
determining Consolidated Net Income for such fiscal year:
 
Sum of (4)(a) through (4)(k):
 
(5)    Excess Cash Flow
((1) minus (2)):
 
(6)    Applicable ECF Percentage (calculated after giving pro forma effect to
any prepayments or repurchases of Loans pursuant to clauses (7) and (8)): 11
 
(7)    all voluntary prepayments and/or repurchases of Term Loans and/or
Revolving Loans (in the case of Revolving Loans, solely to the extent
accompanied by permanent reductions in the Revolving Commitments) to the extent
financed with the proceeds of long-term Indebtedness:
 
(8)    all voluntary prepayments, repurchases or redemptions of any Permitted
First Priority Refinancing Debt made during such fiscal year or after year-end
and prior to the date such payment is due (limited, in the case of repurchases
at or below par pursuant to Section 2.13(e) or 11.06(g) of the Credit Agreement,
to the amount of cash used to make such purchases) to the extent financed with
the proceeds of long-term Indebtedness:
 
(9)    ECF Prepayment Amount 12
(5) × (6) minus (7) minus (8):
 



________________________________
11 The ECF Percentage shall be (a) 50% if the First Lien Net Leverage Ratio as
of the last day of such fiscal year is greater than 4.40:1.00, (b) 25% if the
First Lien Net Leverage Ratio as of the last day of such fiscal year is less
than or equal to 4.40:1.00 and greater than 3.9:1.00 and (c) 0% if the First
Lien Net Leverage Ratio as of the last day of such fiscal year is less than or
equal to 3.9:1.00; provided that if a Default or an Event of Default has
occurred and is continuing, the Applicable ECF Percentage shall be 50%.


12 The Borrower shall only be required to make such ECF Prepayment Amount to the
extent that such amount is in excess of $5,000,000.




Exhibit C - Page 9

--------------------------------------------------------------------------------






EXHIBIT D-1
FORM OF CLOSING CERTIFICATE
CIRCOR INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), hereby
certifies that the officer executing this Closing Certificate is an Authorized
Officer (as defined in the Credit Agreement referred to below) of the Borrower
and that such officer is duly authorized to execute this Closing Certificate,
which is hereby delivered on behalf of the Borrower pursuant to Section
4.01(viii) of the Credit Agreement, dated as of December 11, 2017 (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement,” the terms defined therein
being used herein as therein defined), among the Borrower, certain Subsidiaries
of the Borrower from time to time party thereto, as Subsidiary Guarantors, the
lenders from time to time party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as
the Term Loan Administrative Agent and Collateral Agent, and SUNTRUST BANK, as
the Revolver Administrative Agent.
The undersigned further certifies that at and as of the Closing Date and both
before and after giving effect to the initial Borrowings under the Credit
Agreement and the application of the proceeds thereof:
1.    Since the date of the Acquisition Agreement, no Material Adverse Effect
(as defined in the Acquisition Agreement) has occurred and is continuing;
2.    The Purchase has been consummated substantially concurrently with the
initial borrowing of Initial Term Loans in all material respects in accordance
with the terms and conditions of the Acquisition Agreement, and the Acquisition
Agreement has not been altered, amended or otherwise changed or supplemented or
any provision or condition therein waived by the Borrower, and neither the
Borrower nor any Restricted Subsidiary has consented to any action which would
require the consent of the Borrower or any Restricted Subsidiary thereof under
the Acquisition Agreement, if such alteration, amendment, change, supplement,
waiver or consent would be adverse to the interests of the Lenders or the Lead
Arrangers in any material respect, in any such case without the prior written
consent of the Lead Arrangers;
3.    The Specified Representations are true and correct in all material
respects (provided that any such Specified Representations which are qualified
by materiality, material adverse effect or similar language are true and correct
in all respects) and the Specified Acquisition Agreement Representations are
true and correct in all material respects (provided that any such Specified
Acquisition Agreement Representations which are qualified by materiality,
material adverse effect or similar language are true and correct in all
respects).
IN WITNESS WHEREOF, the Borrower has caused this Closing Certificate to be
executed by its [Insert title of Authorized Officer] thereunto duly authorized,
on and as of December 11, 2017.
Very truly yours,
CIRCOR INTERNATIONAL, INC.
By: ________________________
Name: ______________________
Title: _______________________




Exhibit D-1 - Page 1

--------------------------------------------------------------------------------






EXHIBIT D-2
FORM OF CREDIT PARTY OFFICER’S CERTIFICATE
OF [●]
[●], 2017
Reference is made to Credit Agreement, dated as of December 11, 2017 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement,” the terms defined therein
being used herein as therein defined), among the Borrower, certain Subsidiaries
of the Borrower from time to time party thereto, as Subsidiary Guarantors, the
lenders from time to time party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as
the Term Loan Administrative Agent and Collateral Agent, and SUNTRUST BANK, as
the Revolver Administrative Agent (capitalized terms used but not defined herein
having the meaning provided in the Credit Agreement).


1.The undersigned [●], [Insert title of Authorized Officer] of [●], a
[jurisdiction of organization] [corporation][limited liability company] (the
“Credit Party”), solely in [his/her] capacity as [Insert title of Authorized
Officer] of the Credit Party and not individually, hereby certifies as follows:
(a) [●] is the duly elected and qualified [Secretary/Assistant Secretary] of the
Credit Party, and the signature set forth on the signature line for such officer
below is such officer’s true and genuine signature, and such officer is duly
authorized to execute and deliver on behalf of the Credit Party each Loan
Document to which it is a party and any certificate or other document to be
delivered by the Credit Party pursuant to each Loan Document.
2.The undersigned [●], [Secretary/Assistant Secretary] of the Credit Party,
solely in [his/her] capacity as [Secretary/Assistant Secretary] of the Credit
Party and not individually, hereby certifies as follows:
(a) attached hereto as Exhibit A is a true, complete and correct copy of the
resolutions duly adopted by the [Board of Directors][Sole Member][Board of
Managers] of the Credit Party on [●], 2017 authorizing (1) the execution,
delivery and performance of each of the Loan Documents (and any agreements
relating thereto) to which it is a party and (1) in the case of the Borrower,
the extensions of credit contemplated by the Credit Agreement; such resolutions
have not in any way been amended, modified, revoked or rescinded and have been
in full force and effect since their adoption to and including the date hereof
and are now in full force and effect; and such resolutions are the only
[corporate][limited liability company] proceedings of the Credit Party now in
force relating to or affecting the matters referred to therein;
(b) attached hereto as Exhibit B is a true, correct and complete copy of the
certificate of [incorporation][formation] of the Credit Party certified by the
Secretary of State of [jurisdiction of organization] as of a recent date, as in
effect at all times from the date shown on the attached certificate;
(c) attached hereto as Exhibit C is a true, correct and complete copy of the
[By-laws][Operating Agreement][other comparable organizational documents, as
applicable]1 of the Credit Party as in effect at all times since the adoption
thereof to and including the date hereof; and
______________________________
1 To insert name of other comparable organization document.




Exhibit D-2 - Page 1

--------------------------------------------------------------------------------





(d) set forth on Exhibit D hereto is a list of now duly appointed or elected, as
the case may be, and qualified officers of the Credit Party holding the offices
indicated next to their respective names, and the signatures appearing opposite
their respective names are the true and genuine signatures of such officers, and
each of such officers is duly authorized to execute and deliver on behalf of the
Credit Party each Loan Document to which it is a party and any certificate or
other document to be delivered by the Credit Party pursuant to each Loan
Document.
[Signature Pages Follow]














































Exhibit D-2 - Page 2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have hereto set our names as of the date set
forth above.




_________________________________
  Name:
  Title: [Authorized Officer]




_________________________________
  Name:
  Title: [Secretary/Assistant Secretary]





















































































Exhibit D-2 - Page 3

--------------------------------------------------------------------------------





EXHIBIT A
Resolutions/Unanimous Written Consent
[see attached]




Exhibit D-2 - Page 4

--------------------------------------------------------------------------------







EXHIBIT B
Certificate of Formation/Organization
[see attached]




















































































Exhibit D-2 - Page 5

--------------------------------------------------------------------------------





EXHIBIT C


By-laws / Operating Agreement


[see attached]


Exhibit D-2 - Page 6

--------------------------------------------------------------------------------





EXHIBIT D


Good Standing Certificate


[see attached]


































































































Exhibit D-2 - Page 7

--------------------------------------------------------------------------------







EXHIBIT E
Specimen Signatures


Name
 
Office
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Exhibit D-2 - Page 8

--------------------------------------------------------------------------------






EXHIBIT E


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]14 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]15 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]16 hereunder are several and not joint.]17
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agents as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:        ________________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:        ______________________________

_______________________________
14 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
15 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
16 Select as appropriate.
17 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
______________________________


Exhibit E - Page 1

--------------------------------------------------------------------------------





[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower(s):        Circor International, Inc.



4.
Administrative Agents:    [Deutsche Bank AG New York Branch, as the Term Loan
Administrative and Collateral Agent] [SunTrust Bank, as the Revolver
Administrative Agent] under the Credit Agreement]



5.
Credit Agreement:    The Credit Agreement dated as of December 11, 2017 among
the Borrower, certain Subsidiaries of the Borrower from time to time party
thereto, as Subsidiary Guarantors, the lenders party thereto, Deutsche Bank AG
New York Branch, as the Term Loan Administrative Agent and the Collateral Agent
and SunTrust Bank, as Revolver Administrative Agent, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time



6.
Assigned Interest[s]:



Assignor[s] 18
Assignee[s] 19
Facility Assigned 20
Aggregate Amount of Commitment / Loans for all Lenders 21
Amount of Commitment / Loans Assigned8
Percentage Assigned of Commitment/
Loans 22
 
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%



[7.    Trade Date:        ______________]23 


[Page break]




________________________
18 List each Assignor, as appropriate.
19 List each Assignee, as appropriate.
20 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” etc.)
21 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
22 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
23 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.










Exhibit E - Page 2

--------------------------------------------------------------------------------





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:




[Signatures Continued on Following Page]






























Exhibit E - Page 3

--------------------------------------------------------------------------------





[Consented to and]24 Accepted:


[DEUTSCHE BANK AG NEW YORK BRANCH, as
Term Loan Administrative Agent




By: _________________________________
Title: ]


[SUNTRUST BANK, as
Revolver Administrative Agent




By: _________________________________
Title: ]


[Consented to:]25


[NAME OF RELEVANT PARTY]




By: ________________________________
Title:










































______________________________
24 To be added only if the consent of the applicable Administrative Agent is
required by the terms of the Credit Agreement.
25 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, LC Issuer) is required by the terms of the Credit Agreement.


Exhibit E - Page 4

--------------------------------------------------------------------------------





ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section __(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section __(b)(iii) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section ___ thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vi) it has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agents, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the applicable Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignee whether such amounts have accrued prior to, on or after the
Effective Date. The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in


Exhibit E - Page 5

--------------------------------------------------------------------------------





payments by the applicable Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.


************




Exhibit E - Page 6

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF SECURITY AGREEMENT
[Attached]




Exhibit F - Page 1

--------------------------------------------------------------------------------






EXHIBIT G-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of December 11,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among CIRCOR INTERNATIONAL, INC., a
Delaware corporation (the “Borrower”), certain Subsidiaries of the Borrower from
time to time party thereto, as Subsidiary Guarantors, the lenders from time to
time party thereto (the “Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as the
Term Loan Administrative Agent and Collateral Agent, and SUNTRUST BANK, as the
Revolver Administrative Agent.


Pursuant to the provisions of Section 3.03(g)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN, IRS Form W-8BEN-E
or any successor form. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By: _______________________
Name: ________________________
Title: ________________________
Date: _______________ ____, 20__




















Exhibit G - Page 1

--------------------------------------------------------------------------------





EXHIBIT G-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of December 11,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among CIRCOR INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower from time to
time party thereto, as Subsidiary Guarantors, the lenders from time to time
party thereto (the “Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as the Term
Loan Administrative Agent and Collateral Agent, and SUNTRUST BANK, as the
Revolver Administrative Agent.


Pursuant to the provisions of Section 3.03(g)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN, IRS Form W-8BEN-E or any successor
form. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By: _______________________
Name: ________________________
Title: ________________________
Date: _______________ ____, 20__














Exhibit G - Page 2

--------------------------------------------------------------------------------





EXHIBIT G-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of December 11,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among CIRCOR INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower from time to
time party thereto, as Subsidiary Guarantors, the lenders from time to time
party thereto (the “Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as the Term
Loan Administrative Agent and Collateral Agent, and SUNTRUST BANK, as the
Revolver Administrative Agent.


Pursuant to the provisions of Section 3.03(g)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, IRS Form
W-8BEN-E or any successor form or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN, IRS Form W-8BEN-E or any successor form from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By: _______________________
Name: ________________________
Title: ________________________
Date: _______________ ____, 20__








Exhibit G - Page 3

--------------------------------------------------------------------------------





EXHIBIT G-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain Credit Agreement, dated as December 11, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among CIRCOR INTERNATIONAL, INC., a Delaware corporation
(the “Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto, as Subsidiary Guarantors, the lenders from time to time party thereto
(the “Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as the Term Loan
Administrative Agent and Collateral Agent, and SUNTRUST BANK, as the Revolver
Administrative Agent.


Pursuant to the provisions of Section 3.03(g)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, IRS Form W-8BEN-E or any successor form or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By: _______________________
Name: ________________________
Title: ________________________
Date: _______________ ____, 20__




Exhibit G - Page 4

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of the ____ day ___________, 20___ (this
“Agreement”), to the Credit Agreement referred to below is given by [NAME OF
ADDITIONAL GUARANTOR], a _____________________ (the “Additional Guarantor”) in
favor of DEUTSCHE BANK AG NEW YORK BRANCH, as the Term Loan Administrative Agent
and Collateral Agent, and SUNTRUST BANK, as the Revolver Administrative Agent,
(together, the “Agents”) for itself and the other lenders under the Credit
Agreement referred to below (collectively, together with their respective
successors and assigns, “Lenders”).
R E C I T A L S
WHEREAS, pursuant to the Credit Agreement dated as of December 11, 2017 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement,” the terms defined therein
being used herein as therein defined), among CIRCOR INTERNATIONAL, INC., a
Delaware corporation (the “Borrower”), certain Subsidiaries of the Borrower from
time to time party thereto, as Subsidiary Guarantors, the lenders from time to
time party thereto (the “Lenders”) and the Agents, the Lenders have agreed to
make Loans to Borrower and such Loans, and all other obligations of Borrower
under the Credit Agreement and the other Loan Documents are guaranteed by the
Guarantors pursuant to the provisions of the Credit Agreement. All capitalized
terms that are defined in the Credit Agreement and not otherwise defined herein
are used herein as defined in the Credit Agreement.


WHEREAS, pursuant to Section 6.08 of the Credit Agreement, the Additional
Guarantor is required to become a Subsidiary Guarantor by, among other things,
executing and delivering this Agreement to the Lenders;


WHEREAS, the Additional Guarantor has determined that the execution, delivery
and performance of this Agreement directly benefits, and is within the corporate
purpose and in the best interests of, the Additional Guarantor.


WHEREAS, the board of directors of the Additional Guarantor has determined that
it is necessary or convenient to the conduct, promotion or attainment of the
business of the Additional Guarantor to guarantee the obligations of Borrower,
and the Additional Guarantor acknowledges that the Additional Guarantor will
derive substantial benefit from the extensions of credit to Borrower by the
Lenders;


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:


1.    Joinder of Additional Guarantor.


(a)     Pursuant to Section 6.08 of the Credit Agreement, by its execution of
this Agreement, the Additional Guarantor hereby (i) confirms that the
representations and warranties contained in Article V of the Credit Agreement
are true and correct as to the Additional Guarantor as of the effective date of
this Agreement (except to the extent that such representations and warranties
relate solely to or are expressly made as of an earlier date), and (ii) agrees
that, from and after the effective date of this Agreement, the Additional
Guarantor shall be a party to the Credit Agreement and shall be bound, as a
Subsidiary Guarantor, by all the provisions thereof and shall comply with and be
subject to all of the terms, conditions, covenants,


Exhibit H - Page 1

--------------------------------------------------------------------------------





agreements and obligations set forth therein. The Additional Guarantor hereby
agrees that from and after the effective date of this Agreement each reference
to a “Subsidiary Guarantor” or the “Subsidiary Guarantors” in the Credit
Agreement or any other Loan Document shall include the Additional Guarantor. The
Additional Guarantor acknowledges that it has received a copy of the Credit
Agreement and each other Loan Document and that it has read and understands the
terms thereof.


(b)    Attached hereto are updated copies of each Schedule to the Credit
Agreement revised to include all information required to be provided therein
with respect to, and only with respect to, the Additional Guarantor. The
Schedules to the Credit Agreement shall, without further action, be amended to
include the information contained in each such update.
2.    Effectiveness. This Agreement shall become effective upon receipt by
Agents of (i) an original of this Agreement, duly executed by the Additional
Guarantor, together with the Schedules referred to in Section 1(b) hereof, (ii)
an assumption agreement substantially in the form of Annex I to the Security
Agreement as of the date hereof (the “Assumption Agreement”), duly executed as
of the date hereof by the Additional Guarantor, (iii) any cash, promissory
notes, chattel paper, instruments of assignment or other assets or documents
required to be delivered to Agents pursuant to the Assumption Agreement, the
Credit Agreement or the Security Agreement and (iv) a favorable written opinion
of counsel to the Additional Guarantor as to such matters as Agents may request.
3.    General Provisions. Except as supplemented hereby, the Credit Agreement
and each other Loan Document shall continue to be, and shall remain, in full
force and effect. This Agreement shall not be deemed (i) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or (ii) to prejudice any right or rights which Agents or
any Lender may now have or may have in the future under or in connection with
the Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended or modified from time
to time. This Agreement shall be deemed to be a “Loan Document” under the Credit
Agreement.
4.    By its acknowledgment hereof, Borrower agrees to pay or reimburse Agents
for all of its out‑of‑pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of this Agreement, including, without
limitation, the reasonable fees and disbursements of counsel.
5.    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
6.    THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION
WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER
TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION,
SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.


7.    This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page


Exhibit H - Page 2

--------------------------------------------------------------------------------





of this Agreement by facsimile transmission or Electronic Transmission shall be
as effective as delivery of a manually executed counterpart hereof.
[SIGNATURE PAGE FOLLOWS]




















































































Exhibit H - Page 3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


ADDITIONAL GUARANTOR:
[NAME OF ADDITIONAL GUARANTOR]
By: _____________________________    
Name:
Title:
































































Exhibit H - Page 4